Exhibit 10.1.3













FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF


 
CBL & ASSOCIATES LIMITED PARTNERSHIP





 
 





 
November 2, 2010







 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 


1.1
DEFINITIONS
3
 
6/15/05 STOCK SPLIT
3
 
ACCOUNTANTS
4
 
ACQUISITION COST
4
 
ACT
4
 
ADDITIONAL PARTNER
4
 
ADDITIONAL UNITS
4
 
ADJUSTED CAPITAL ACCOUNT DEFICIT
4
 
ADMINISTRATIVE EXPENSES
4
 
AFFILIATE
5
 
AGREEMENT
5
 
ASSIGNEE
5
 
ASSUMED LIABILITY
5
 
AUDITED FINANCIAL STATEMENTS
5
 
BANKRUPTCY
6
 
BASIC DISTRIBUTION AMOUNT
6
 
BENEFICIAL OWNERSHIP
6
 
CAPITAL ACCOUNT
6
 
CAPITAL CONTRIBUTION
7
 
CAPITAL STOCK
7
 
CERTIFICATE OF LIMITED PARTNERSHIP
7
 
CLAIM
7
 
CLOSING PRICE
8
 
CODE
8
 
COMMON STOCK
8
 
COMMON STOCK AMOUNT
8
 
COMMON UNIT CONVERSION FACTOR
9
 
COMMON UNIT DISTRIBUTION AMOUNT
10
 
COMMON UNITS
10
 
COMPANY
10
 
CONSENT OF THE LIMITED PARTNERS
10
 
CONSTRUCTIVE OWNERSHIP
11
 
CONTRIBUTED PROPERTY
11
 
CONTRIBUTING PARTNER
11
 
CONTROL
11
 
CONVERSION FACTOR
11
 
CURRENT PER SHARE MARKET PRICE
12
 
DEMAND NOTICE
12
 
DEPRECIATION
12
 
DISTRIBUTION OF COMMON UNITS IN LIEU OF CASH
13
 
ENTITY
13
 
ERISA
13
 
EXCHANGE NOTICE
13
 
EXPENDITURES
13

 
 
 

--------------------------------------------------------------------------------

 

 
FIRST RESTATED AGREEMENT
13
 
FLOOR DISTRIBUTION
13
 
GENERAL PARTNER
13
 
GROSS ASSET VALUE
13
 
GROSS INCOME
14
 
IMMEDIATE FAMILY
15
 
INCENTIVE OPTION
15
 
INCENTIVE OPTION AGREEMENT
15
 
JACOBS LIMITED PARTNER REPRESENTATIVE
15
 
JACOBS PROPERTY
15
 
JOINT VENTURE PARTNERSHIP
15
 
JRI
15
 
K-SCUS
15
 
K-SCU BASIC DISTRIBUTION AMOUNT
15
 
LIENS
16
 
LIMITED PARTNER REPRESENTATIVES
16
 
LIMITED PARTNERS
16
 
LIQUIDATING TRANSACTION
16
 
LIQUIDATING TRUSTEE
16
 
L-SCUS
16
 
L-SCU BASIC DISTRIBUTION AMOUNT
17
 
MAJOR DECISIONS
17
 
MAJORITY-IN-INTEREST OF THE LIMITED PARTNERS
17
 
MANAGEMENT AGREEMENT
17
 
MANAGEMENT COMPANY
17
 
MASTER CONTRIBUTION AGREEMENT
17
 
MINIMUM GAIN ATTRIBUTABLE TO PARTNER NONRECOURSE DEBT
17
 
NET CAPITAL GAIN
18
 
NET CASH FLOW
18
 
NET FINANCING PROCEEDS
18
 
NET INCOME OR NET LOSS
19
 
NET SALE PROCEEDS
20
 
NONRECOURSE DEDUCTIONS
20
 
NONRECOURSE LIABILITIES
20
 
OFFERED UNITS
20
 
OFFICE BUILDING
20
 
OWNERSHIP LIMIT
20
 
PARTNER NONRECOURSE DEBT
20
 
PARTNER NONRECOURSE DEDUCTIONS
21
 
PARTNERS
21
 
PARTNERSHIP
21
 
PARTNERSHIP MINIMUM GAIN
21
 
PARTNERSHIP UNITS
21
 
PERSON
21
 
PREFERRED CONTRIBUTED FUNDS
21
 
PREFERRED DISTRIBUTION REQUIREMENT
21
 
PREFERRED DISTRIBUTION SHORTFALL
21
 
PREFERRED REDEMPTION AMOUNT
21
 
PREFERRED REDEMPTION PRICE
22

 
 
 

--------------------------------------------------------------------------------

 

 
PREFERRED STOCK
22
 
PREFERRED UNIT DESIGNATION
22
 
PREFERRED UNIT ISSUE PRICE
22
 
PREFERRED UNITS
22
 
PROPERTIES OR PROPERTY
22
 
PROPERTY PARTNERSHIPS
22
 
QUALIFIED INDIVIDUAL
22
 
RECEIPTS
22
 
REDUCTION FACTOR
23
 
REGISTERED AGENT
23
 
REGISTERED OFFICE
23
 
REGULATIONS
23
 
REGULATORY ALLOCATIONS
23
 
REIT
23
 
REIT EXPENSES
23
 
REIT REQUIREMENTS
24
 
REQUESTING PARTY
24
 
RELATED ISSUE
24
 
RESPONDING PARTY
24
 
RIGHTS
24
 
SAFE HARBOR RATE
24
 
SCUS
24
 
SEC
24
 
SECOND RESTATED AGREEMENT
24
 
SECURITIES ACT
24
 
SERIES J EXCHANGE NOTICE
24
 
SERIES J EXCHANGE RIGHTS
24
 
SERIES J OFFERED UNITS
24
 
SERIES K EXCHANGE NOTICE
24
 
SERIES K EXCHANGE RIGHTS
24
 
SERIES K OFFERED UNITS
24
 
SERIES L EXCHANGE NOTICE
24
 
SERIES L EXCHANGE RIGHTS
24
 
SERIES L OFFERED UNITS
24
 
SERIES S EXCHANGE NOTICE
24
 
SERIES S EXCHANGE RIGHTS
24
 
SERIES S OFFERED UNITS
25
 
S-SCUS
25
 
S-SCU BASIC DISTRIBUTION AMOUNT
25
 
STOCK INCENTIVE PLAN
25
 
SUBSTITUTED LIMITED PARTNER
25
 
TAX ITEMS
25
 
THIRD RESTATED AGREEMENT
25
 
TRADING DAY
25
 
TRANSFER
26
     
1.2.
EXHIBITS, ETC.
26
1.3.
LIMITED PARTNER ACCEPTANCE
26

 
 
 

--------------------------------------------------------------------------------

 

       
ARTICLE II.  ORGANIZATION
       
2.1.
CONTINUATION
27
2.2.
NAME
28
2.3.
CHARACTER OF THE BUSINESS
28
2.4.
LOCATION OF THE PRINCIPAL PLACE OF BUSINESS
29
2.5.
REGISTERED AGENT AND REGISTERED OFFICE
29
       
ARTICLE III.  TERM
       
3.1.
COMMENCEMENT
29
3.2.
DISSOLUTION
29
       
ARTICLE IV.  CONTRIBUTIONS TO CAPITAL
       
4.1.
PARTNERS
30
4.2.
GENERAL PARTNER CAPITAL CONTRIBUTION
30
4.3.
LIMITED PARTNER CAPITAL CONTRIBUTIONS
31
4.4.
ISSUANCE OF ADDITIONAL UNITS
32
4.5
ADMISSION OF ADDITIONAL PARTNERS
35
4.6.
STOCK INCENTIVE PLAN
36
4.7.
NO THIRD PARTY BENEFICIARY
36
4.8.
NO INTEREST; NO RETURN
36
4.9.
ADJUSTMENT UPON CONVERSION OF PREFERRED STOCK
36
       
ARTICLE V.  REPRESENTATIONS, WARRANTIES AND COVENANTS
       
5.1.
REPRESENTATIONS AND WARRANTIES
37
5.2.
COVENANTS
38
       
ARTICLE VI.  ALLOCATIONS, DISTRIBUTIONS, AND OTHER TAX AND ACCOUNTING MATTERS
             
6.1.
ALLOCATIONS
38
6.2.
DISTRIBUTIONS
39
6.3.
BOOKS OF ACCOUNT
46
6.4.
REPORTS
47
6.5.
AUDITS
47
6.6.
TAX ELECTIONS AND RETURNS
47
6.7.
TAX MATTERS PARTNER
48
       
ARTICLE VII.  RIGHTS, DUTIES AND RESTRICTIONS OF THE GENERAL PARTNER
             
7.1.
EXPENDITURES BY PARTNERSHIP
49
7.2.
POWERS AND DUTIES OF GENERAL PARTNER
49
7.3.
MAJOR DECISIONS
53

 
 
 

--------------------------------------------------------------------------------

 
7.4.
ACTIONS WITH RESPECT TO CERTAIN DOCUMENTS
53
7.5.
RELIANCE BY THIRD PARTIES
54
7.6.
COMPANY PARTICIPATION
54
7.7.
PROSCRIPTIONS
55
7.8.
ADDITIONAL PARTNERS
55
7.9.
TITLE HOLDER
55
7.10.
COMPENSATION OF THE GENERAL PARTNER
55
7.11.
WAIVER AND INDEMNIFICATION
56
7.12.
LIMITED PARTNER REPRESENTATIVES
57
7.13.
OPERATION IN ACCORDANCE WITH REIT REQUIREMENTS
58
7.14.
TRANSACTIONS WITH AFFILIATES
58
7.15.
OTHER MATTERS CONCERNING THE GENERAL PARTNER
59
       
ARTICLE VIII.  DISSOLUTION, LIQUIDATION AND WINDING-UP
       
8.1.
ACCOUNTING
60
8.2.
DISTRIBUTION ON DISSOLUTION
60
8.3.
TIMING REQUIREMENTS
61
8.4.
SALE OF PARTNERSHIP ASSETS
61
8.5.
DISTRIBUTIONS IN KIND
61
8.6.
DOCUMENTATION OF LIQUIDATION
62
8.7.
LIABILITY OF THE LIQUIDATING TRUSTEE
62
       
ARTICLE IX.  TRANSFER OF PARTNERSHIP UNITS
       
9.1.
GENERAL PARTNER TRANSFER
62
9.2.
TRANSFERS BY LIMITED PARTNERS
63
9.3.
RESTRICTIONS ON TRANSFER
66
       
ARTICLE X.  RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS
       
10.1.
NO PARTICIPATION IN MANAGEMENT
69
10.2.
BANKRUPTCY OF A LIMITED PARTNER
70
10.3.
NO WITHDRAWAL
70
10.4.
DUTIES AND CONFLICTS
70
10.5.
LIMITED LIABILITY
71
       
ARTICLE XI.  GRANT OF RIGHTS TO LIMITED PARTNERS
       
11.1.
GRANT OF RIGHTS
71
11.2
TERMS OF RIGHTS
72
       
ARTICLE XII.  INDEMNIFICATION
       
12.1.
INDEMNIFICATION OF THE LIMITED PARTNERS
72
12.2
INDEMNIFICATION OF THE GENERAL PARTNER, THE COMPANY
   
AND OTHERS
73

 
 
 

--------------------------------------------------------------------------------

 

       
ARTICLE XIII. ARBITRATION OF DISPUTES
       
13.1.
ARBITRATION
73
13.2.
PROCEDURES
73
13.3.
BINDING CHARACTER
75
13.4
EXCLUSIVITY
75
13.5
NO ALTERATION OF AGREEMENT
75
       
ARTICLE XIV.  GENERAL PROVISIONS
       
14.1.
NOTICES
75
14.2.
SUCCESSOR
75
14.3.
EFFECT AND INTERPRETATION
76
14.4.
COUNTERPARTS
76
14.5.
PARTNERS NOT AGENTS
76
14.6.
ENTIRE UNDERSTANDING, ETC.
76
14.7.
AMENDMENTS
76
14.8.
SEVERABILITY
77
14.9.
PRONOUNS AND HEADINGS
77
14.10.
ASSURANCES
77
14.11.
EXPENSES
78
14.12.
WAIVER OF PARTITION
78
     

 
ATTACHMENTS:


1-A, 1-B, 1-C AND 1-D – LIMITED PARTNER ACCEPTANCE FORMS


EXHIBITS
 
A
LIST OF PARTNERS, PERCENTAGE INTERESTS, SHARE EQUIVALENTS



B
CERTIFICATES OF DESIGNATIONS - PREFERRED UNITS



C
ALLOCATIONS



D
RIGHTS TERMS



E
TERMS OF SERIES J SPECIAL COMMON UNITS (SCUS)

 
F
EXCHANGE RIGHTS OF COMMON UNITS ISSUED IN EXCHANGE FOR OR UPON REDEMPTION OF
SERIES J SPECIAL COMMON UNITS (SCUS)



G
JACOBS LIMITED PARTNER REPRESENTATIVE



H
TERMS OF SERIES S SPECIAL COMMON UNITS (S-SCUS)



I
EXCHANGE RIGHTS OF COMMON UNITS ISSUED IN EXCHANGE FOR OR UPON REDEMPTION OF
SERIES S SPECIAL COMMON UNITS (S-SCUS)



 
 

--------------------------------------------------------------------------------

 
J
TERMS OF SERIES L SPECIAL COMMON UNITS (L-SCUS)



K
TERMS OF SERIES K SPECIAL COMMON UNITS (K-SCUS)





 
 

--------------------------------------------------------------------------------

 




THE PARTNERSHIP UNITS REFERRED TO IN THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS. ACCORDINGLY, NO PARTNERSHIP UNITS MAY BE RESOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED UNLESS SUBSEQUENTLY REGISTERED UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR UNLESS AN EXEMPTION
FROM REGISTRATION IS AVAILABLE, AND UNLESS THE OTHER TRANSFER RESTRICTIONS
CONTAINED HEREIN HAVE BEEN SATISFIED. REFERENCE IS MADE TO ARTICLE IX OF THIS
AGREEMENT FOR PROVISIONS RELATING TO VARIOUS RESTRICTIONS ON THE SALE OR OTHER
TRANSFER OF THESE PARTNERSHIP UNITS.


FOURTH AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
CBL & ASSOCIATES LIMITED PARTNERSHIP


THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is made and
entered into as of the 2nd day of November, 2010 by and among CBL Holdings I,
Inc., a Delaware corporation, and those certain Persons identified on Exhibit A
attached hereto as a Limited Partner.


W I T N E S S E T H:


WHEREAS, CBL & Associates Limited Partnership (the “Partnership”) was formed by
that certain Agreement of Limited Partnership dated October 29, 1993, as amended
and restated in its entirety by that certain Amended and Restated Agreement of
Limited Partnership dated November 3, 1993, and further amended by that certain
Modification No. One to the Amended and Restated Agreement of Limited
Partnership dated March 31, 1997 and by that certain Modification No. Two to the
Amended and Restated Agreement of Limited Partnership dated February 19, 1998,
(together, the “First Restated Agreement”); and
WHEREAS, the First Restated Agreement was amended in its entirety and the
parties entered into the Second Amended and Restated Agreement of Limited
Partnership of CBL & Associates Limited Partnership dated June 30, 1998, which
was then amended by the First
 
 
1

--------------------------------------------------------------------------------

Back To Table of Contents
Amendment dated January 31, 2001, the Second Amendment dated February 15, 2002,
the Third Amendment dated July 28, 2004 and the Fourth Amendment dated June 1,
2005 (all of the foregoing constituting and being herein referred to as the
“Second Restated Agreement”); and
WHEREAS, on May 10, 2005, the board of directors of CBL & Associates Properties,
Inc., a Delaware corporation (herein referred to as the “Company”) declared a
two-for-one stock split of the Company’s common stock (the “6/15/05 Stock
Split”) and declared a stock dividend of one share of common stock for each
outstanding share of the Company’s common stock as the means through which to
effect the 6/15/05 Stock Split and such stock dividend was paid to the Company’s
common shareholders on June 15, 2005; and
WHEREAS, on June 15, 2005 and due to the structure of the Partnership and the
6/15/05 Stock Split, the Partnership distributed to its Partners holding Common
Units, SCUs, S-SCUs and L-SCUs an additional Partnership Unit corresponding to
the type of Partnership Unit held by such Partner at the time; and
WHEREAS, the General Partner determined to amend the Second Restated Agreement
in its entirety and the General Partner amended and restated the Second Restated
Agreement by entering into the Third Amended and Restated Agreement of Limited
Partnership of CBL & Associates Limited Partnership dated June 15, 2005 for the
purposes of (i) reflecting the 6/15/05 Stock Split and corresponding
distribution of Partnership Units as described above and (ii) incorporating the
terms and provisions of the documents constituting the Second Restated Agreement
into one agreement as set forth therein (the “Third Restated Agreement”); and
WHEREAS, the Third Restated Agreement was amended by that certain First
Amendment to Third Amended and Restated Agreement of Limited Partnership of CBL
& Associates Limited Partnership dated November 16, 2005 (the “First Amendment
to Third
 
 
2

--------------------------------------------------------------------------------

Back To Table of Contents
Restated Agreement”) to reflect certain transactions involving the contribution
of certain properties to the Partnership and the creation of the K-SCUs (as
defined and described therein and herein); and
WHEREAS, Section 14.7 of the Third Restated Agreement provides that the General
Partner shall have the power, without consent of any Limited Partner, to amend
the Third Restated Agreement as may be required to facilitate or implement,
inter alia, any change that does not adversely affect the Limited Partners in
any material respect, to cure any ambiguity, to correct or supplement any
defective provision in the Third Restated Agreement, or to make other changes
with respect to matters arising under the Third Restated Agreement that will not
be inconsistent with any other provision of the Third Restated Agreement; and
WHEREAS, the General Partner has determined to amend and restate the Third
Restated Agreement to incorporate the provisions of the First Amendment to Third
Restated Agreement into one agreement as set forth herein (the “Fourth Restated
Agreement”) and to correct certain typographical errors in the Third Restated
Agreement.


NOW, THEREFORE, the General Partner hereby amends and restates the Third
Restated Agreement in its entirety as follows:


ARTICLE I.
Definitions, Etc.


1.1. Definitions. Except as otherwise herein expressly provided the following
terms and phrases shall have the meanings set forth below:
“6/15/05 Stock Split” shall mean the stock split referred to in the Whereas
clauses above as declared by the Company’s board of directors on May 10, 2005
and effected on June 15, 2005.
 
 
3

--------------------------------------------------------------------------------

Back To Table of Contents
“Accountants” shall mean the firm or firms of independent certified public
accountants selected by the General Partner on behalf of the Partnership to
audit the books and records of the Partnership (and, to the extent provided
under the applicable Joint Venture Partnership agreement, the Joint Venture
Partnerships) and to prepare statements and reports in connection therewith.
“Acquisition Cost” shall have the meaning set forth in Subsection 4.2(b) hereof.
“Act” shall mean the Revised Uniform Limited Partnership Act as enacted in the
State of Delaware, and as the same may hereafter be amended from time to time.
“Additional Partner” shall have the meaning set forth in Subsection 4.4(a)
hereof.
“Additional Units” shall have the meaning set forth in Subsection 4.4(a) hereof.
“Adjusted Capital Account Deficit” shall mean with respect to any Partner, the
deficit balance, if any, in such Partner’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:
(i) Such Capital Account shall be deemed to be increased by any amounts which
such Partner is obligated to restore to the Partnership (pursuant to this
Agreement or otherwise) or is deemed to be obligated to restore pursuant to the
second to last sentence of Regulation Section 1.704-2(g)(i) and Section
1.704-2(i)(5) (relating to allocations attributable to nonrecourse debt); and


(ii) Such Capital Account shall be deemed to be decreased by the items described
in Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6).


The foregoing definition of Adjusted Capital Deficit is intended to comply with
the provisions of Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted and applied consistently therewith.
“Administrative Expenses” shall mean (i) all administrative and operating costs
and expenses incurred by the Partnership, (ii) all administrative, operating and
other costs and expenses including any deficits incurred by the Property
Partnerships and to be paid, advanced or
 
 
4

--------------------------------------------------------------------------------

Back To Table of Contents
reimbursed by the partnership pursuant to the partnership agreements of such
Property Partnerships, (iii) those administrative costs and expenses of the
Company and the General Partner, including salaries paid to officers of the
Company and the General Partner, and accounting and legal expenses undertaken
by the Company and the General Partner on behalf or for the benefit of the
Partnership, (iv) all amounts paid or advanced by the Partnership to the
Management Company pursuant to the Management Agreement, and (v) to the extent
not included in clause (iii) above, REIT Expenses.

“Affiliate” shall mean, with respect to any Partner (or as to any other Person
the affiliates of whom are relevant for purposes of any of the provisions of
this Agreement), (i) any member of the Immediate Family of such Partner; (ii)
any Entity in which such Person owns of record and beneficially a majority of
the capital or economic interests; or (iii) any Entity which directly or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Partner.
“Agreement” shall mean this Fourth Amended and Restated Agreement of Limited
Partnership, as originally executed and as hereafter amended, modified,
supplemented or restated from time to time as the context requires.
“Assignee” shall mean a Person to whom one or more Partnership Units have been
transferred, but who has not become a Substituted Limited Partner.
“Assumed Liability” shall mean any liability of a Limited Partner or an
Affiliate thereof assumed by the Partnership pursuant to Section 13.1 of the
First Restated Agreement.
“Audited Financial Statements” shall mean financial statements (balance sheet,
statement of income, statement of partners’ equity and statement of cash flows)
prepared in accordance with generally accepted accounting principles and
accompanied by an independent auditor’s report containing an opinion thereon.
 
 
5

--------------------------------------------------------------------------------

Back To Table of Contents
“Bankruptcy” shall mean, with respect to any Person, (i) the commencement by
such Person of any proceeding seeking relief under any provision or chapter of
the federal Bankruptcy Code, U.S.C. §101 et. seq., as the same may be amended
from time to time, or any other federal or state law relating to insolvency,
bankruptcy or reorganization, (ii) an adjudication that such Person is insolvent
or bankrupt, (iii) the entry of an order for relief under the federal Bankruptcy
Code with respect to such Person, (iv) the filing of any such petition or the
commencement of any such case or proceeding against such Person, unless such
petition and the case or proceeding initiated thereby are stayed or dismissed
within ninety (90) days from the date of such filing, (v) the filing of an
answer by such Person admitting the allegations of any such petition, (vi) the
appointment of a trustee, receiver or custodian for all or substantially all of
the assets of such Person unless such appointment is stayed, vacated or
dismissed within ninety (90) days from the date of such appointment, (vii) the
execution by such Person of a general assignment for the benefit of creditors,
(viii) the levy, attachment, execution, or other seizure of substantially all of
the assets of such Person where such seizure is not discharged within thirty
(30) days thereafter, (ix) the admission by such Person in writing of its
inability generally to pay its debts as they mature or that it is generally not
paying its debts as they become due, or (x) the taking of any corporate or
partnership action in connection with any of the foregoing.
“Basic Distribution Amount” shall mean $0.725625 (but shall mean $0.3628125
after the 6/15/05 Stock Split); provided, however, that such amount will be
adjusted appropriately to account for any further unit splits, combinations or
other similar events with respect to the SCUs.
“Beneficial Ownership” shall have the meaning set forth in the certificate of
incorporation of the Company.
“Capital Account” shall mean, with respect to any partner, the separate “book”
account
 
 
6

--------------------------------------------------------------------------------

Back To Table of Contents
which the Partnership shall establish and maintain for such Partner in
accordance with Section 704(b) of the Code and Section 1.704-1(b)(2)(iv) of the
Regulations and such other provisions of Section 1.704-1(b) of the Regulations
that must be complied with in order for the Capital Accounts to be determined in
accordance with the provisions of said Regulations. In furtherance of the
foregoing, the Capital Accounts shall be maintained in compliance with Section
1.704-1 (b)(2)(iv) of the Regulations; and the provisions hereof shall be
interpreted and applied in a manner consistent therewith. In the event that a
Partnership Unit is transferred in accordance with the terms of this Agreement,
the Capital Account, at the time of the transfer, of the transferor attributable
to the transferred interest shall carry over to the transferee.  For the
avoidance of doubt, distributions pursuant to an exercise for an option set
forth in a JRI Option Agreement entered into in connection with the Master
Contribution Agreement shall not result in any reduction in Capital Accounts.
“Capital Contribution” shall mean, with respect to any Partner, the amount of
money and the initial Gross Asset Value of any property other than money
contributed to the Partnership with respect to the Partnership Units held by
such Partner (net of liabilities to which such property is subject).
“Capital Stock” means Common Stock, Preferred Stock and other classes and series
of capital stock issued from time to time by the Company.
“Certificate of Limited Partnership” shall mean the Certificate of Limited
Partnership establishing the Partnership, filed with the office of the Secretary
of State of the State of Delaware on July 16, 1993, as it may be amended from
time to time in accordance with the terms of this Agreement and the Act.
“Claim” shall have the meaning set forth in Section 12.1 hereof.
 
7

--------------------------------------------------------------------------------

Back To Table of Contents
“Closing Price” on any date shall mean the last sale price, regular way, or, in
case no such sale takes place on such day, the average of the closing bid and
asked prices, regular way, in either case as reported in the principal
consolidated transaction reporting system with respect to securities listed or
admitted to trading on the New York Stock Exchange or, if the Common Stock is
not listed or admitted to trading on the New York Stock Exchange, as reported in
the principal consolidated transaction reporting system with respect to
securities listed on the principal national securities exchange on which the
Common Stock is listed or admitted to trading or, if the Common Stock is not
listed or admitted to trading on any national securities exchange, the last
quoted price, or if not so quoted, the average of the high bid and low asked
prices in the over-the-counter market, as reported by the National Association
of Securities Dealers, Inc. Automated Quotations System or, if such system is no
longer in use, the principal other automated quotations system that may then be
in use or, if the Common Stock is not quoted by any such organization, the
average of the closing bid and asked prices as furnished by a professional
market maker making a market in the Common Stock as such person is selected from
time to time by the General Partner.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Common Stock” shall mean the shares of common stock, par value $0.01 per share,
of the Company.
“Common Stock Amount” shall mean, with respect to any number of Common Units,
SCUs, S-SCUs, L-SCUs or K-SCUs, the number of shares of Common Stock equal to
such number of Common Units, SCUs, S-SCUs, L-SCUs or K-SCUs, as the case may be,
multiplied by the Conversion Factor; provided, however, that in the event that
the Company issues to all holders of Common Stock rights, options, warrants or
convertible or exchangeable securities
 
 
8

--------------------------------------------------------------------------------

Back To Table of Contents
entitling the shareholders to subscribe for or purchase additional Common Stock,
or any other securities or property of the Company, the value of which is not
included in the first sentence of the definition of Closing Price of the shares
of Common Stock (collectively, “Additional Rights”), other than a right to
receive a dividend or other distribution of Common Stock that corresponds to
Common Units issued to the Company pursuant to a Distribution of Common Units in
Lieu of Cash, then the Common Stock Amount shall also include, other than with
respect to any Common Units, SCUs, S-SCUs, L-SCUs or K-SCUs “Beneficially Owned”
by an “Acquiring Person” (as such terms are defined in the Company’s Rights
Agreement, dated as of April 30, 1999, as amended and as it may be further
amended from time to time, and any successor agreement thereto), such Additional
Rights that a holder of that number of shares of Common Stock would be entitled
to receive.
“Common Unit Conversion Factor” shall mean 1.0, provided, that, in the event
that the Partnership (i) makes a distribution to all holders of its Common Units
in Common Units (other than a distribution of Common Units pursuant to an offer
to all holders of Common Units, SCUs S-SCUs, L-SCUs, and K-SCUs permitting each
to elect to receive a distribution in Common Units in lieu of a cash
distribution (such a distribution of Common Units is referred to herein as a
“Distribution of Common Units in Lieu of Cash”)), (ii) subdivides or splits its
outstanding Common Units (which shall expressly exclude any Distribution of
Common Units in Lieu of Cash), or (iii) combines or reverse splits its
outstanding Common Units into a smaller number of Common Units (in each case,
without making a comparable distribution, subdivision, split, combination or
reverse split with respect to the SCUs, S-SCUs, L-SCUs or K-SCUs), the Common
Unit Conversion Factor in effect immediately preceding such event shall be
adjusted by multiplying the Common Unit Conversion Factor by a fraction, the
numerator of which shall
 
 
9

--------------------------------------------------------------------------------

Back To Table of Contents
be the number of Common Units issued and outstanding on the record date for such
distribution, subdivision, split, combination or reverse split (assuming for
such purposes that such distribution, subdivision, split, combination or reverse
split occurred as of such time), and the denominator of which shall be the
actual number of Common Units (determined without the above assumption) issued
and outstanding on the record date for such distribution, subdivision, split,
combination or reverse split.  Any adjustment to the Common Unit Conversion
Factor shall become effective immediately after the record date for such event
in the case of a distribution or the effective date in the case of a
subdivision, split, combination or reverse split.
“Common Unit Distribution Amount” shall mean the product of (i) the quarterly
distribution paid with respect to one Common Unit for that quarter pursuant to
Subsection 6.2(a)(v) hereof multiplied by (ii) Common Unit Conversion Factor.
“Common Units” shall mean the ownership interest of a Partner in the Partnership
from time to time, which entitles a Partner to the allocations specified in
Section 6 hereof and all distributions from the Partnership, and its rights of
management, consent, approval, or participation, if any, as provided in this
Agreement.  The number of Common Units held by each Partner as of the date
hereof and the percentage of the total number of outstanding Units represented
thereby is as set forth opposite such Partner’s name on Exhibit A
hereto.  Common Units do not include Preferred Units.  As the context may
require herein, Common Units may include the SCUs, S-SCUs, L-SCUs and K-SCUs.
“Company” shall mean CBL & Associates Properties, Inc., a Delaware
corporation, and any successor entity thereto.
“Consent of the Limited Partners” shall mean the written consent of a
Majority-In-Interest of the Limited Partners, which consent shall be obtained
prior to the taking of any action
 
 
10

--------------------------------------------------------------------------------

Back To Table of Contents
for which it is required by this Agreement and may be given or withheld by a
Majority-In-Interest of the Limited Partners, unless otherwise expressly
provided herein, in their sole and absolute discretion.
“Constructive Ownership” shall have the meaning set forth in the certificate of
incorporation of the Company.
“Contributed Property” shall have the meaning set forth in Subsection 4.2(b)
hereof.
“Contributing Partner” shall have the meaning set forth in Subsection 4.4(b)
hereof.
“Control” shall mean the ability, whether by the direct or indirect ownership of
shares or other equity interests, by contract or otherwise, to elect a majority
of the directors of a corporation, to select the managing partner of a
partnership or otherwise to select, or have the power to remove and then select,
a majority of those persons exercising governing authority over an Entity.  In
the case of a limited partnership, the sole general partner, all of the general
partners to the extent each has equal management control and authority, or the
managing general partner or managing general partners thereof shall be deemed to
have control of such partnership and, in the case of a trust, any trustee
thereof or any Person having the right to select any such trustee shall be
deemed to have control of such trust.
“Conversion Factor” shall mean 1.0, provided that in the event that the Company
(i) pays a dividend on its outstanding shares of Common Stock in shares of
Common Stock or makes a distribution to all holders of its outstanding Common
Stock in shares of Common Stock (in either case other than a dividend or other
distribution of shares of Common Stock that corresponds to Common Units issued
to the Company pursuant to a Dividend of Common Units in Lieu of Cash), (ii)
subdivides or splits its outstanding shares of Common Stock, or (iii) combines
or reverse splits its outstanding shares of Common Stock into a smaller number
of
 
 
11

--------------------------------------------------------------------------------

Back To Table of Contents
shares of Common Stock (in each case, without making a comparable dividend,
distribution, subdivision, split, combination or reverse split with respect to
the Common Units, the SCUs, S-SCUs, L-SCUs or K-SCUs), the Conversion Factor in
effect immediately preceding such event shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
shares of Common Stock issued and outstanding on the record date for such
dividend, distribution, subdivision, split, combination or reverse split
(assuming for such purposes that such dividend, distribution, subdivision,
split, combination or reverse split occurred as of such time), and the
denominator of which shall be the actual number of shares of Common Stock
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, subdivision, split, combination or reverse
split.  Any adjustment to the Conversion Factor shall become effective
immediately after the record date for such event in the case of a dividend or
distribution or the effective date in the case of a subdivision, split,
combination or reverse split.
“Current Per Share Market Price” on any date shall mean the average of the
Closing Price for the five consecutive Trading Days ending on and including such
date (or if such date is not a Trading Day, ending on the immediately preceding
Trading Day).
“Demand Notice” shall have the meaning set forth in Section 13.2 hereof.
“Depreciation” shall mean, with respect to any asset of the Partnership for any
fiscal year or other period, the depreciation, depletion or amortization, as the
case may be, allowed or allowable for federal income tax purposes in respect of
such asset for such fiscal year or other period; provided, however, that if
there is a difference between the Gross Asset Value and the adjusted tax basis
of such asset, Depreciation shall mean “book depreciation, depletion or
amortization” as determined under Section 1.704-l(b)(2)(iv)(g)(3) of the
Regulations.
 
 
12

--------------------------------------------------------------------------------

Back To Table of Contents
“Distribution of Common Units in Lieu of Cash” shall have the meaning and use of
such term as provided in the definition of “Common Unit Conversion Factor”
above.
“Entity” shall mean any general partnership, limited partnership,
corporation, joint venture, limited liability company, trust, business trust,
cooperative or association.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time (or any corresponding provisions of succeeding laws).
“Exchange Notice” shall have the meaning set forth in Schedule 1 to Exhibit D.
“Expenditures” shall have the meaning and use of such term as provided in the
definition of “Net Cash Flow” below.
“First Restated Agreement” shall have the meaning set forth in the preamble to
this Agreement.
“Floor Distribution” shall mean, with respect to any quarter, $0.4375 (but shall
mean $0.21875 after the 6/15/05 Stock Split).
“General Partner” shall mean CBL Holdings I, Inc., a Delaware corporation, its
duly admitted successors and assigns and any other Person who is a general
partner of the Partnership at the time of reference thereto.
“Gross Asset Value” shall mean, with respect to any asset of the Partnership,
such asset’s adjusted basis for federal income tax purposes, except as follows:
(a)  the Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset as determined
under Article IV;


(b)  if the General Partner reasonably determines that an adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners, the Gross Asset Values of all Partnership assets shall be adjusted to
equal their respective gross fair market values, as reasonably determined by the
General Partner, as of the following times:


 
13

--------------------------------------------------------------------------------

Back To Table of Contents


(i)  a Capital Contribution (other than a de minimis Capital Contribution) to
the Partnership by a new or existing Partner as consideration for Partnership
Units;


(ii)  the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for the redemption of
Partnership Units; and


(iii) the liquidation of the Partnership within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Regulations;


(c) the Gross Asset Values of Partnership assets distributed to any Partner
shall be the gross fair market values of such assets (taking Section 7701(g) of
the Code into account) as reasonably determined by the General Partner as of the
date of distribution; and


(d) the Gross Asset Values of Partnership assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Sections 734(b) or 743(b) of the Code, but only to the extent that
such adjustments are taken into account in determining Capital Accounts pursuant
to Section 1.704-1(b)(2)(iv)(m) of the Regulations; provided, however, that
Gross Asset Values shall not be adjusted pursuant to this Section to the extent
that the General Partner reasonably determines that an adjustment pursuant to
Subsection (b) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
Subsection (d).


At all times, Gross Asset Values shall be adjusted by any Depreciation taken
into account with respect to the Partnership’s assets for purposes of computing
Net Income and Net Loss. Any adjustment to the Gross Asset Values of Partnership
property shall require an adjustment to the Partners’ Capital Accounts; as for
the manner in which such adjustments are allocated to the Capital Accounts, see
Subsection (c) of the definition of Net Income and Net Loss in the case of
adjustment by Depreciation, and Subsection (d) of said definition in all other
cases.
“Gross Income” shall mean, for each fiscal year or other applicable period, an
amount equal to the Partnership’s gross income for such year or period as
determined for federal income tax purposes with the following adjustments: (a)
by including as an item of gross income any tax-exempt income received by the
Partnership; (b) gain resulting from any disposition of
 
 
14

--------------------------------------------------------------------------------

Back To Table of Contents
Partnership property with respect to which gain recognized for federal income
tax purposes shall be computed by reference to the Gross Asset Value of such
property rather than its adjusted tax basis; (c) in the event of an adjustment
of the Gross Asset Value of any Partnership asset which requires that the
Capital Accounts of the Partnership be adjusted pursuant to Regulation Section
1.704 l(b)(2)(iv)(e), (f) or (m), the amount of such positive adjustment is to
be taken into account as additional Gross Income pursuant to Exhibit C; and (d)
excluding any items specifically allocated pursuant to Section 2 of Exhibit C.
“Immediate Family” shall mean, with respect to any Person, such Person’s spouse,
parents, or descendants by blood or adoption.
“Incentive Option” means an option to purchase Common Stock granted under the
Stock Incentive Plan.
“Incentive Option Agreement” means the form of Incentive Option Agreement to be
used under the Stock Incentive Plan.
“Jacobs Limited Partner Representative” shall have the meaning set forth in
Section 7.12 hereof.
“Jacobs Property” shall have the meaning set forth in Subsection 6.2(e)(1)
hereof.
“Joint Venture Partnership” shall mean any Property Partnership in which the
Partnership and the Company do not own, directly or indirectly, 100% of the
ownership interests in the aggregate.
“JRI” shall mean Jacobs Realty Investors Limited Partnership, a Delaware limited
partnership.
“K-SCUs” shall have the meaning set forth in Exhibit K.
 
 
15

--------------------------------------------------------------------------------

Back To Table of Contents
“K-SCU Basic Distribution Amount” shall mean, with respect to a K-SCU,
$0.7125/quarter and, commencing with the fifth full calendar quarter following
the issuance of the K-SCUs, $0.7422/quarter; provided, however, that such amount
will be adjusted appropriately to account for any unit splits, combinations or
other similar events with respect to the K-SCUs.
“Liens” shall mean any liens, security interests, mortgages, deeds of trust,
charges, claims, encumbrances, pledges, options, rights of first offer or first
refusal and any other similar encumbrances of any nature whatsoever.
“Limited Partner Representative” shall mean, with respect to any Limited
Partner, the representative appointed by such Limited Partner pursuant to the
first sentence of Section 7.12 or, if none, such Limited Partner.
“Limited Partners” shall mean (i) those Persons listed under the heading
“Limited Partners” on Exhibit A hereto in their respective capacities as limited
partners of the Partnership, their permitted successors and assigns and (ii) all
Additional Partners and Substituted Limited Partners.
“Liquidation Transaction” shall mean any sale of assets of the Partnership in
contemplation of, or in connection with, the liquidation of the Partnership.
“Liquidating Trustee” shall mean the General Partner or, if the General Partner
is unable or unwilling to serve in such capacity, such other individual or
Entity which, with the Consent of the Limited Partners or otherwise under the
Act, shall be charged with winding up the Partnership.
“L-SCUs” shall have the meaning set forth in Exhibit J.
 
 
16

--------------------------------------------------------------------------------

Back To Table of Contents
“L-SCU Basic Distribution Amount” shall mean, with respect to an L-SCU, $1.5144
(but shall mean $0.7572 after the 6/15/05 Stock Split); provided, however, that
such amount will be adjusted appropriately to account for any further unit
splits, combinations or other similar events with respect to the L-SCUs.
“Major Decisions” shall have the meaning set forth in Section 7.3 hereof.
“Majority-In-Interest of the Limited Partners” shall mean Limited Partner(s) who
hold in the aggregate more than fifty percent (50%) of the voting rights
associated with the then outstanding Partnership Units which are entitled to
vote on the matter with respect to which such calculation is made, as a class.
“Management Agreement” shall mean the Management Agreement dated November 3,
1993 between the Management Company and the Partnership, as such may be amended
or supplemented.
“Management Company” shall mean CBL & Associates Management, Inc., a Delaware
corporation, or its permitted successors or assigns.
“Master Contribution Agreement” shall mean the Master Contribution Agreement
dated as of September 25, 2000, among the Company, the Partnership, JRI and
certain other persons named therein as amended by the Letter Agreement, dated
November 13, 2000, and the Amendment to the Master Contribution Agreement, dated
as of December 19, 2000, and as the same may be further amended, modified or
supplemented.
“Minimum Gain Attributable to Partner Nonrecourse Debt” shall mean “partner
nonrecourse debt minimum gain” as determined in accordance with Regulation
Section 1.704-2(i)(2).
 
 
17

--------------------------------------------------------------------------------

Back To Table of Contents
“Net Capital Gain” shall mean, for any taxable year, the excess of recognized
gains with respect to dispositions of Property over recognized losses with
respect to dispositions of Property, in each case as determined by reference to
Gross Asset Value.
“Net Cash Flow” shall mean, with respect to any fiscal period of the
Partnership, the excess, if any, of “Receipts” over “Expenditures.” For purposes
hereof, the term “Receipts” means the sum of all cash receipts of the
Partnership from all sources for such period (including Net Sale Proceeds and
Net Financing Proceeds but excluding Capital Contributions) and any amounts held
as reserves as of the last day of such period which the General Partner
reasonably deems to be in excess of necessary reserves as determined below. The
term “Expenditures” means the sum of (a) all cash expenses of the Partnership
for such period, (b) the amount of all payments for such period of principal,
prepayment premium (if any), and interest on any indebtedness of the Partnership
including payments for such period of principal, prepayment premium (if any),
and interest on loans made by a Partner to the Partnership, and (c) such
additions to cash reserves as of the last day of such period as the General
Partner deems necessary or appropriate for any capital, operating or other
expenditure, including, without limitation, contingent liabilities, but the term
“Expenditures” shall not include any expense paid from a cash reserve previously
established by the Partnership.
“Net Financing Proceeds” shall mean the cash proceeds received by the
Partnership in connection with any borrowing or refinancing of borrowing by or
on behalf of the Partnership or by or on behalf of any Property Partnership
(whether or not secured), after deduction of all costs and expenses incurred by
the Partnership or the Property Partnership in connection with such borrowing,
and after deduction of that portion of such proceeds used to (i) acquire the
Property with respect to which any such borrowing was specifically incurred, and
(ii) repay any other indebtedness of the Partnership or Property Partnerships
with respect to which any such refinancing or borrowing was specifically
incurred, or any interest or prepayment premium thereon. For this purpose, cash
proceeds received by a Joint Venture Partnership shall not be
 
 
18

--------------------------------------------------------------------------------

Back To Table of Contents
deemed to be received or available to the Partnership until (i) the distribution
of such proceeds is actually received by the Partnership, or (ii) under the
terms of the Joint Venture Partnership’s partnership agreement, the Partnership
controls the timing of the Joint Venture Partnership’s distributions and then
only to the extent of the partnership’s entitlement to such distributions.
“Net Income or Net Loss” shall mean, for each fiscal year or other applicable
period an amount equal to the Partnership’s net income or loss for such year or
period as determined for federal income tax purposes by the Accountants,
determined in accordance with Section 703(a) of the code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a) of the Code shall be included in taxable income or
loss), with the following adjustments:  (a) by including as an item of gross
income any tax-exempt income received by the Partnership; (b) by treating as a
deductible expense any expenditure of the Partnership described in Section
705(a)(2)(B) of the Code (including amounts paid or incurred to organize the
Partnership, unless an election is made pursuant to Code Section 709(b) or to
promote the sale of interests in the Partnership and by treating deductions for
any losses incurred in connection with the sale or exchange of Partnership
property disallowed pursuant to Section 267(a)(i) or Section 707(b) of the Code
as expenditures described in Section 705(a)(2)(B) of the Code; (c) in lieu of
depreciation, depletion, amortization, and other cost recovery deductions taken
into account in computing total income or loss, there shall be taken into
account Depreciation; (d) gain or loss resulting from any disposition of
Partnership property with respect to which gain or loss is recognized for
federal income tax purposes shall be computed by reference to the Gross Asset
Value of such property rather than its adjusted tax basis; (e) in the event of
an adjustment of the Gross Asset Value of any Partnership asset which requires
that the Capital Accounts of the Partnership be adjusted pursuant to Regulation
Section 1.704-l(b)(2)(iv)(e), (f) and (m), the amount of such adjustment is to
be taken into account as additional Net Income or Net Loss pursuant to Exhibit
C; and (f) excluding any items specially allocated pursuant to Section 2 of
Exhibit C.  Once an item of income, gain, loss or deduction has been included in
the initial computation of Net Income or Net Loss or is subject to the
 
 
19

--------------------------------------------------------------------------------

Back To Table of Contents
special allocation rules in Exhibit C, Net Income or Net Loss shall be
recomputed without regard to such item.
“Net Sale Proceeds” means the cash proceeds received by or available to the
Partnership in connection with a sale or condemnation of, or casualty of or
other capital event with respect to any asset by or on behalf of the Partnership
or by or on behalf of a Property Partnership, after deduction of any costs or
expenses incurred by the Partnership or a Property Partnership with respect to,
or payable specifically out of the proceeds of, such transaction (including,
without limitation, any repayment of any indebtedness required to be repaid as a
result of such sale together with accrued interest and prepayment premium, if
any, thereon and any sales commissions or other costs and expenses due and
payable to any Person in connection with a sale, including to a Partner or its
Affiliates).  For this purpose, cash proceeds received by a Joint Venture
Partnership shall not be deemed to be received or available to the Partnership
until (i) the distribution of such proceeds is actually received by the
Partnership, or (ii) under the terms of the Joint Venture Partnership’s
partnership agreement, the Partnership controls the timing of the Joint Venture
Partnership’s distributions and then only to the extent of the Partnership’s
entitlement to such distributions.
“Nonrecourse Deductions” shall have the meaning set forth in Sections
1.704-2(b)(1) and (c) of the Regulations.
“Nonrecourse Liabilities” shall have the meaning set forth in Section
1.704-2(b)(3) of the Regulations.
“Offered Units” shall have the meaning set forth in Exhibit D.
“Office Building” shall mean the office building known as CBL Center located at
2030 Hamilton Place Boulevard, Chattanooga, Tennessee 37421.
“Ownership Limit” shall have the meaning set forth in the certificate of
incorporation of the Company, as the same may be modified by the board of
directors of the Company as permitted therein.
“Partner Nonrecourse Debt” shall mean any nonrecourse indebtedness of the
Partnership
 
 
20

--------------------------------------------------------------------------------

Back To Table of Contents
that is loaned or guaranteed by any Partner and/or is treated as “partner
nonrecourse debt” under Section 1.704-2(b)(4) of the Regulations.
“Partner Nonrecourse Deductions” shall have the meaning set forth in Section
1.704-2(i)(2) of the Regulations.
“Partners” shall mean the General Partner and the Limited Partners, their duly
admitted successors or assigns or any Person who is a partner of the Partnership
at the time of reference thereto.
“Partnership” shall mean the limited partnership hereby constituted, as such
limited partnership may from time to time be constituted.
“Partnership Minimum Gain” shall have the meaning set forth in Section
1.704-2(b)(2) of the Regulations.


“Partnership Units” shall mean the Common Units, the Preferred Units, the SCUs,
the S-SCUs, the L-SCUs and the K-SCUs.
“Person” shall mean any individual or Entity.
“Preferred Contributed Funds” shall have the meaning set forth in Subsection
4.4(b) hereof.
“Preferred Distribution Requirement” shall have the meaning set forth in
Subsection 4.4(b) hereof.
“Preferred Distribution Shortfall” shall have the meaning set forth in
Subsection 6.2(a)(i).
“Preferred Redemption Amount” shall mean, with respect to any class or series of
Preferred Units, the sum of (i) the amount of any accumulated Preferred
Distribution Shortfall with respect to such class or series of Preferred Units,
(ii) the Preferred Distribution Requirement with respect to such class or series
of Preferred Units to the date of redemption, and (iii) the Preferred Redemption
Price indicated in the Preferred Unit Designation with respect to such class or
series of Preferred Units.
 
 
21

--------------------------------------------------------------------------------

Back To Table of Contents
“Preferred Redemption Price” shall have the meaning set forth in Subsection
4.4(b) hereof.
“Preferred Stock” shall mean any class of equity securities of the Company now
or hereafter authorized or reclassified, other than the Common Stock, having
dividend rights that are superior or prior to dividends payable on the Common
Stock.
“Preferred Unit Designation” shall have the meaning set forth in Subsection
4.4(b) hereof.
“Preferred Unit Issue Price” shall mean the amount of the funds contributed or
deemed to have been contributed by the relevant Partner, in exchange for the
preferred Units.
“Preferred Units” shall mean interests in the Partnership issued pursuant to
Section 4.4 hereof. The holder of Preferred Units shall have such rights to the
allocations of Net Income or Net Loss as specified in Section 6.1 hereof and to
distributions pursuant to Section 6.2 hereof, but shall not, by reason of its
ownership of such Preferred Units, be entitled to participate in the management
of the Partnership or to consent to or approve any action which is required by
the Act or this Agreement to be approved by any or all of the Partners.
“Properties” or “Property” shall mean any real property in which the
Partnership, directly or indirectly, holds or acquires ownership of a fee,
mortgage or leasehold interest.
“Property Partnerships” shall mean and include any partnership or other Entity
in which the Partnership is or becomes a partner or other equity participant and
which is formed for the purpose of acquiring, developing or owning a Property or
a proposed Property.
“Qualified Individual” shall have the meaning set forth in Subsection 13.2(b)
hereof.
“Receipts” shall have the meaning and use of such term as provided in the
definition of “Net Cash Flow” above.
 
 
22

--------------------------------------------------------------------------------

Back To Table of Contents
“Reduction Factor” shall mean the lesser of (i) the quotient of the Common Unit
Distribution Amount for such quarter divided by the Floor Distribution and (ii)
one.
“Registered Agent” shall have the meaning set forth in Section 2.5 hereof.
“Registered Office” shall have the meaning set forth in Section 2.5 hereof.
“Regulations” shall mean the final, temporary or proposed income tax regulations
promulgated under the Code; as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).
“Regulatory Allocations” shall have the meaning set forth in Section 2 of
Exhibit C.
“REIT” shall mean a real estate investment trust as defined in Section 856 of
the Code.
“REIT Expenses” shall mean (i) costs and expenses relating to the formation and
continuity of existence of the Company and the General Partner, including taxes
(other than the Company’s and the General Partner’s federal and state income and
franchise taxes), fees and assessments associated therewith, any and all costs,
expenses or fees payable to any director or trustee of the Company, the General
Partner or any subsidiary of either the Company or the General Partner, (ii)
costs and expenses relating to any offer or registration of securities by the
Company and all statements, reports, fees and expenses incidental thereto,
including underwriting discounts and selling commissions applicable to any such
offer of securities, (iii) costs and expenses associated with the preparation
and filing of any periodic reports by the Company under federal, state or local
laws or regulations including filings with the SEC, (iv) costs and expenses
associated with compliance by the Company and the General Partner with laws,
rules and regulations promulgated by any regulatory body, including the SEC, and
(v) all other operating or administrative costs of the Company and the General
Partner incurred in the ordinary course of its business on behalf of the
partnership.
 
 
23

--------------------------------------------------------------------------------

Back To Table of Contents
“REIT Requirements” shall have the meaning set forth in Subsection 6.2 (e)(1)
hereof.
“Requesting Party” shall have the meaning set forth in Subsection 13.2(a)
hereof.
“Related Issue” shall mean, with respect to a class or series of Preferred
Units, the class or series of Preferred Stock the sale of which directly or
indirectly provided a Partner with the proceeds to contribute to the Partnership
in exchange for such Preferred Units.
“Responding Party” shall have the meaning set forth in Subsection 13.2(b)
hereof.
“Rights” shall have the meaning set forth in Section 11.1 hereof.
“Safe Harbor Rate” shall have the meaning set forth in Subsection 6.2(g) hereof.
“SCUs” shall have the meaning set forth in Exhibit E.
“SEC” shall mean the Securities and Exchange Commission.

“Second Restated Agreement” shall have the meaning set forth in the preamble to
this Agreement.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Series J Exchange Notice” shall have the meaning set forth in Exhibit E.

“Series J Exchange Rights” shall have the meaning set forth in Exhibit E.

“Series J Offered Units” shall have the meaning set forth in Exhibit E.
“Series K Exchange Notice” shall have the meaning set forth in Exhibit K.
“Series K Exchange Rights” shall have the meaning set forth in Exhibit K.
“Series K Offered Units” shall have the meaning set forth in Exhibit K.
“Series L Exchange Notice” shall have the meaning set forth in Exhibit J.
“Series L Exchange Rights” shall have the meaning set forth in Exhibit J.
“Series L Offered Units” shall have the meaning set forth in Exhibit J.
“Series S Exchange Notice” shall have the meaning set forth in Exhibit H.
“Series S Exchange Rights” shall have the meaning set forth in Exhibit H.
 
 
24

--------------------------------------------------------------------------------

Back To Table of Contents
“Series S Offered Units” shall have the meaning set forth in Exhibit H.
“S-SCUs” shall have the meaning set forth in Exhibit H.
“S-SCU Basic Distribution Amount” shall mean, with respect to an S-SCU,
$1.269125 (but shall mean $0.6345625 after the 6/15/05 Stock Split) and,
commencing with the first full calendar quarter following the fifth anniversary
of the issuance of the S-SCUs, $1.464375 (but shall mean $0.7321875 after the
6/15/05 Stock Split); provided, however, that such amount will be adjusted
appropriately to account for any further unit splits, combinations or other
similar events with respect to the S-SCUs.
“Stock Incentive Plan” shall mean the Company’s 1993 Stock Incentive Plan as
adopted on October 27, 1993 and amended by Amendment No. 1 dated May 1, 1996 and
Amendment No. 2 on May 3, 2000 and Amendment No. 3 on May 7, 2002, then amended
and restated and renamed the “Amended and Restated CBL & Associates Properties,
Inc. Stock Incentive Plan” on May 5, 2003 as amended by Amendment #1 on October
29, 2003 and by Amendment #2 on November 4, 2004 and then again amended and
restated and renamed the “Second Amended and Restated CBL & Associates
Properties, Inc. Stock Incentive Plan” on May 4, 2010 and as may be further
amended.
“Substituted Limited Partner” shall mean any Person admitted to the Partnership
as a limited partner pursuant to the terms of Section 9.2.
“Tax Items” shall have the meaning set forth in Exhibit C.
“Third Restated Agreement” shall have the meaning set forth in the preamble to
this Agreement.
“Trading Day” shall mean a day on which the principal national securities
exchange on which the Common Stock is listed or admitted to trading is open for
the transaction of business
 
 
25

--------------------------------------------------------------------------------

Back To Table of Contents
or, if the Common Stock is not listed or admitted to trading on any national
securities exchange, shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.
“Transfer” as a noun, shall mean any sale, assignment, conveyance, pledge,
hypothecation, gift, encumbrance or other transfer, including, without
limitation, a transfer by operation of law or through the laws of inheritance
and succession, and, as a verb, shall mean to sell, assign, convey, pledge,
hypothecate, give, encumber or otherwise transfer, including, without
limitation, by operation of law or through the laws of inheritance and
succession.
1.2.           Exhibits, Etc.  References to “Exhibit” or to a “Schedule” are,
unless otherwise specified, to one of the Exhibits or Schedules attached to this
Agreement, and references to an “Article” or a “Section” are, unless otherwise
specified, to one of the Articles or Sections of this Agreement. Each Exhibit
and Schedule attached hereto and referred to herein is hereby incorporated
herein by reference.
1.3           Limited Partner Acceptance.         Pursuant to Section 4.5 and
7.8 of the Agreement, upon execution of a Limited Partner Acceptance of the
Partnership Agreement in the form attached hereto as Attachment 1-A (the forms
attached as Attachment 1-A, 1-B, 1-C and 1-D being individually referred to as a
“Limited Partner Acceptance”) or by causing a Limited Partner Acceptance to be
executed on its behalf, each initial holder of SCUs automatically will be
admitted as an Additional Partner of the Partnership, without any further action
or approval and the General Partner hereby agrees to cause the names of such
recipients to be recorded on the books and records of the Partnership on the
date of such admission.  In addition, upon the transfer by an initial recipient
of SCUs to its designated holding entity as contemplated by the Master
Contribution Agreement, and upon execution of a Limited Partner Acceptance by or
on behalf of such designated holding entity, such designated holding entity
automatically will be admitted as a Substituted Limited Partner of the
Partnership with respect to the transferred SCUs
 
 
26

--------------------------------------------------------------------------------

Back To Table of Contents
(and all of the conditions set forth in Section 9.2 of the Agreement for such
admission will be deemed satisfied), without any further action or approval, and
General Partner hereby agrees to cause the name of such designated holding
entity to be recorded on the books and records of the Partnership on the date of
such admission.
Pursuant to Sections 4.5 and 7.8 of the Agreement, upon execution of a Limited
Partner Acceptance of the Partnership Agreement in the form attached hereto as
Attachment 1-B or by causing a Limited Partner Acceptance to be executed on its
behalf, each initial holder of S-SCUs automatically will be admitted as an
Additional Partner of the Partnership, without any further action or approval
and the General Partner hereby agrees to cause the names of such recipients to
be recorded on the books and records of the Partnership on the date of such
admission.
Pursuant to the Sections 4.5 and 7.8 of the Agreement, upon execution of a
Limited Partner Acceptance of the Partnership Agreement in the form attached
hereto as Attachment 1-C or by causing a Limited Partner Acceptance to be
executed on its behalf, the initial holder of L-SCUs automatically will be
admitted as an Additional Partner of the Partnership, without any further action
or approval and the General Partner hereby agrees to cause the name of such
recipient to be recorded on the book and records of the Partnership on the date
of such admission.
Pursuant to the Sections 4.5 and 7.8 of the Agreement, upon execution of a
Limited Partner Acceptance of the Partnership Agreement in the form attached
hereto as Attachment 1-D or by causing a Limited Partner Acceptance to be
executed on its behalf, the initial holder of K-SCUs automatically will be
admitted as an Additional Partner of the Partnership, without any further action
or approval and the General Partner hereby agrees to cause the name of such
recipient to be recorded on the book and records of the Partnership on the date
of such admission.
ARTICLE II.
Organization
2.1.           Continuation.  The parties hereto do hereby continue the
Partnership as a limited
 
 
27

--------------------------------------------------------------------------------

Back To Table of Contents
partnership pursuant to the provisions of the Act, for the purposes and upon the
terms and conditions hereinafter set forth.  The Partners agree that the rights
and liabilities of the Partners shall be as provided in the Act except as
otherwise herein expressly provided.  Promptly upon the execution and delivery
hereof, the General Partner shall, to the extent required under the Act or
otherwise deemed Necessary or appropriate by the General Partner, cause an
amendment to the Certificate of Limited Partnership to be filed with the
Delaware Secretary of State, and such other notice, instrument, document or
certificate as may be required by applicable law, and which may be necessary or
desirable to enable the Partnership to conduct its business, and to own its
properties, under the Partnership’s name, to be filed or recorded in all
appropriate public offices.
2.2.           Name.  The business of the Partnership shall be conducted under
the name of CBL & Associates Limited Partnership or such other name as the
General Partner may select, and all transactions of the Partnership, to the
extent permitted by applicable law, shall be carried on and completed in such
name.
2.3.           Character of the Business.  The purpose of the Partnership shall
be:  (i) to acquire, hold, own, develop, redevelop, construct, improve,
maintain, operate, manage, sell, lease, rent, transfer, encumber, mortgage,
convey, exchange and otherwise dispose of, deal with, foreclose upon or
otherwise exercise all rights with respect to, any of the Properties and any
other real, personal and intangible property of all kinds; (ii) to exercise all
of the powers of a partner in Property Partnerships; (iii) to undertake such
other activities as may be necessary, advisable, desirable or convenient to the
business of the Partnership; (iv) to engage in such other ancillary activities
as shall be necessary, desirable or appropriate to effectuate the foregoing
purposes; and (v) to otherwise engage in any enterprise, business or activity in
which a limited partnership may engage or conduct under the Act.  The
Partnership shall have all powers necessary or desirable to accomplish the
purposes herein enumerated.  In connection with the foregoing, but subject to
all of the terms, covenants, conditions and limitations contained in this
Agreement and any other agreement entered into by the Partnership, the
Partnership shall have full power and authority,
 
 
28

--------------------------------------------------------------------------------

Back To Table of Contents
directly or through its interest in Property Partnerships, to enter into,
perform and carry out contracts of any kind, to borrow money and to issue
evidences of indebtedness, whether or not secured by mortgage, trust deed,
pledge or other lien or assignment and, directly or indirectly, to develop,
acquire and construct additional Properties necessary or useful in connection
with its business.
2.4.           Location of the Principal Place of Business.  The location of the
principal place of business of the Partnership shall be at the Office Building,
or such other location as shall be selected from time to time by the General
Partner in its sole discretion.
2.5.           Registered Agent and Registered Office.  The Registered Agent of
the Partnership shall be Corporation Service Company or such other Person as the
General Partner may select in its sole discretion.  The Registered Office of the
Partnership shall be 2711 Centerville Road, Suite 400, Wilmington, New Castle
County, Delaware 19808 or such other location as the General Partner may select
in its sole and absolute discretion.


ARTICLE III.

Term


3.1.           Commencement.  The Partnership’s term commenced upon the filing
of the Certificate of Limited Partnership with the Secretary of State of the
State of Delaware on July 16, 1993.
3.2.           Dissolution.  The Partnership shall continue until dissolved upon
the occurrence of the earliest of the following events:


(a)  The withdrawal (is defined in the Act), dissolution, termination,
retirement or Bankruptcy of the General Partner or the Bankruptcy of the
Company; the Partnership’s business may, however, be continued and the
Partnership reconstituted as provided in Section 9.1 hereof;


(b)  The election to dissolve the Partnership made in writing by the General
Partner with, subject to Section 7.3, the Consent of the Limited Partners;
 
 
29

--------------------------------------------------------------------------------

Back To Table of Contents


(c)  The sale or other disposition of all or substantially all the assets of the
Partnership unless the General Partner elects to continue the Partnership
business for the purpose of the receipt and the collection of indebtedness or
the collection of any other consideration to be received in exchange for the
assets of the Partnership (which activities shall be deemed to be part of the
winding-up of the affairs of the Partnership);


(d)  Dissolution required by operation of law; or


(e)  December 31, 2090.






ARTICLE IV.
 
Contributions to Capital


4.1.           Partners.  Exhibit A hereto sets forth the names of the Partners
of the Partnership as of the date hereof and the Partnership Units held by each
such Partner.  A Partner may be both a General Partner and a Limited Partner
hereunder. The Partnership shall establish and maintain a separate Capital
Account for each Partner.
4.2.           General Partner Capital Contribution.


(a)  Prior to the date hereof, the General Partner has made certain Capital
Contributions to the Partnership as described in the books and records of the
Partnership as of the date hereof.
(b)  The gross fair market value of any property contributed by the General
Partner to the Partnership (“Contributed Property”), other than money, shall,
except as otherwise expressly provided herein, be the Acquisition Cost of such
Contributed Property. For purposes hereof, the “Acquisition Cost” of Contributed
Property shall be, (i) in the case of Contributed Property acquired by the
General Partner or the Company in exchange for shares of Common Stock, the
Current Per Share Market Price as of the closing date on which the General
Partner or the Company, as applicable, acquired such Contributed Property
multiplied by the number of shares of Common Stock issued in the acquisition or
(ii) in the case of Contributed Property acquired by
 
 
30

--------------------------------------------------------------------------------

Back To Table of Contents
the General Partner or the Company for consideration other than Common Stock,
the amount of such consideration plus, in either case, any costs and expenses
incurred by the General Partner or the Company, as applicable, (and unreimbursed
by the Partnership) in connection with such acquisition or contribution;
provided, however, that (A) in the event the General Partner or the Company
acquires the Contributed Property in exchange for shares of Common Stock or with
proceeds from a public offering of the Company’s securities, the Partnership
shall assume and pay (or reflect on its books as additional consideration for
such Contributed Properties) the expenses, including any applicable underwriting
discounts, incurred by the Company in connection with the issuance of such
shares or securities, and (B) in the event the Acquisition Cost of Contributed
Property is financed by any borrowings by the General Partner or the Company, or
is otherwise encumbered by Liens relating to obligations of the General Partner
or the Company, the Partnership shall, in either case, assume any such
obligations of the General Partner or the Company concurrently with the
contribution of such property to the Partnership or, if impossible, shall
obligate itself to the General Partner or the Company, as applicable, in an
amount and on terms equal to such indebtedness or obligation, and the
Acquisition Cost shall be reduced by the amount of such obligations assumed or
obligations incurred by the Partnership.
4.3.
Limited Partner Capital Contributions.

(a)  Prior to the date hereof, each Limited Partner has made certain Capital
Contributions to the Partnership as described in the books and records of the
Partnership as of the date hereof.
(b)  A Limited Partner shall be unconditionally liable to the Partnership for
all or a portion of any deficit in its Capital Account if it so elects to be
liable for such deficit or portion thereof. Such election may be for either a
limited or an unlimited amount and may be amended or withdrawn at any time. The
election, and any amendment thereof, shall be made by written
 
 
31

--------------------------------------------------------------------------------

Back To Table of Contents
notice to the General Partner stating that the Limited Partner elects to be
liable, and specifying the limitations, if any, on the maximum amount or
duration of such liability. Said election, or amendment thereof, shall be
effective only from the date the written notice is received by the General
Partner, and shall terminate upon the date, if any, specified therein as a
termination date or upon delivery to the General Partner of a subsequent written
notice withdrawing or otherwise amending such election. A withdrawal, or an
amendment reducing the Limited Partner’s maximum liability, shall not be
effective to avoid responsibility for any loss incurred prior to such amendment
or withdrawal.
(c)  The Limited Partners acknowledge that the Partnership Units have not been
registered under any federal or state securities laws and, as a result thereof,
they may not be sold or otherwise transferred, except in compliance with such
laws and in accordance with the provisions of this Agreement. Notwithstanding
anything to the contrary contained in this Agreement, no Partnership Units may
be sold or otherwise transferred unless such transfer is exempt from
registration under any applicable securities laws or such transfer is registered
under such laws, it being acknowledged that the Partnership has no obligation to
take any action which would cause any such Units to be registered.
4.4.  Issuance of Additional Units.
(a)  Without the consent of any Limited Partner, but subject to the terms of
Section 9.3 below, the General Partner may from time to time cause the
Partnership to issue to the Partners (including the General Partner) or other
Persons additional Partnership Units (“Additional Units”) in one or more
classes, or one or more series of any of such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties, including, without limitation, rights, powers and duties
senior to the Common Units, and admit any such other Person as an additional
Limited Partner (“Additional Partner”) (in
 
 
32

--------------------------------------------------------------------------------

Back To Table of Contents
accordance with Section 4.5 hereof), in exchange for the Capital Contribution by
such Partner or Person of cash and/or property.  Without limiting the provisions
of this Article IV, the General Partner is expressly authorized to cause the
Partnership to issue Additional Units for less than either, (i) the fair market
value thereof, or (ii) the applicable Current Per Share Market Price multiplied
by the number of shares of Common Stock issuable with respect to such Additional
Units upon the exercise of the Rights with respect thereto.  The General Partner
shall have the right and shall possess the authority to amend this Agreement
without the consent of any Limited Partner to evidence any action taken pursuant
to this Subsection 4.4 (a).
(b)  In the event a Partner (the “Contributing Partner”) contributes to the
Partnership any funds obtained directly or indirectly from the issuance by the
Company of Preferred Stock (the “Preferred Contributed Funds”), then the
Contributing Partner shall be issued Preferred Units of a designated class or
series to reflect its contribution of such funds. Each class or series of
Preferred Units so issued shall be designated by the General Partner to identify
such class or series with the class or series of Preferred Stock which
constitutes the Related Issue.  Each class or series of Preferred Units shall be
described in a written document (the “Preferred Unit Designation”) attached as
Exhibit B that shall set forth in sufficient detail, the economic rights,
including dividend, redemption and conversion rights and sinking fund
provisions, of the class or series of Preferred Units and the Related
Issue.  The number of Preferred Units of a class or series shall be equal to the
number of shares of the Related Issue sold.  The Preferred Unit Designation
shall provide for such terms for the class or series of Preferred Units that
shall entitle the holders thereof to substantially the same economic rights as
the holders of the Related Issue. Specifically, the holders of such Preferred
Units shall receive distributions on the class or series of Preferred Units
pursuant to Section 6.2 equal to the aggregate dividends payable on the Related
Issue at the times such dividend are paid (the “Preferred Distribution
Requirement”).  The Partnership shall redeem the class or series of Preferred
Units for a redemption price per
 
 
33

--------------------------------------------------------------------------------

Back To Table of Contents
Preferred Unit equal to the redemption price per share of the Related Issue,
exclusive of any accrued unpaid dividends (the “Preferred Redemption Price”)
upon the redemption of any shares of the Related Issue.  Each class or series of
Preferred Units shall also be converted into additional Common Units at the time
and on such economic terms and conditions as the Related Issue is converted into
Common Stock.  Upon the issuance of any class or series of Preferred Units
pursuant to this Subsection 4.4(b), the General Partner shall provide the
Limited Partners with a copy of the Preferred Unit Designation relating to such
class or series.  A Partner shall have the right, in lieu of contributing to the
Partnership funds received directly or indirectly from the issuance of Preferred
Stock as Preferred Contributed Funds, to lend such funds to the
Partnership.  Any such loan shall be on the same terms and conditions as the
Related Issue except that dividends payable on the Related Issue shall be
payable by the Partnership to such Partner as interest, any mandatory
redemptions shall take the form of principal payments and no Preferred Units
shall be issued to such Partner. If any such loan is made, the Partnership shall
promptly reimburse such Partner for all expenses including any applicable
underwriter discounts incurred by the Company in connection with raising the
funds. Any such loan made by such Partner to the Partnership may, at any time,
be contributed to the Partnership as Preferred Contributed Funds in exchange for
Preferred Units as above provided; and if the Related Issue is by its terms
convertible into Common Stock, such loan shall be so contributed to the
Partnership prior to the effectuation of such conversion.
(c)  In the event a Partner contributes to the Partnership any funds obtained
directly or indirectly from the issuance by the Company of Capital Stock, the
Partnership shall reimburse such Partner for the expenses (including any
applicable underwriter discounts) incurred by the Company in connection with
raising such funds.
 
 
34

--------------------------------------------------------------------------------

Back To Table of Contents
4.5.           Admission of Additional Partners.
(a)  After the date hereof, a Person who makes a Capital Contribution to the
Partnership in accordance with this Agreement shall be admitted to the
Partnership as an Additional Partner only upon furnishing to the General Partner
(i) a written agreement in form satisfactory to the General Partner accepting
all of the terms and conditions of this Agreement and (ii) such other documents
or instruments as may be required in the discretion of the General Partner.
(b)  No Person shall be admitted as an Additional Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion and for any or no reason whatsoever.  The
admission of any Person as an Additional Partner shall become effective on the
date upon which the name of such Person is recorded on the books and records of
the Partnership, following the consent of the General Partner to such admission.
(c)  If an Additional Partner is admitted to the Partnership on any other date
than the first day of the Partnership’s tax year, then Net Income, Net Loss,
each item thereof and all other items allocable among Partners and Assignees for
such tax year shall be allocated among such Additional Partner and all other
Partners and Assignees by taking into account their varying interests during the
Fiscal Year in accordance with Section 706(d) of the Code, using the interim
closing of the books method. Solely for purposes of making such allocations,
each of such items for the calendar month in which an admission of any
Additional Partner occurs shall be allocated among all Partners and Assignees
including such Additional Partner.
(d)  The General Partner, acting alone, shall be authorized on behalf of each of
the Partners to amend this Agreement to reflect the admission of any Additional
Partner or to record any change in ownership of Partnership Units of any
Partner.
 
 
35

--------------------------------------------------------------------------------

Back To Table of Contents
4.6.           Stock Incentive Plan.  If, at any time or from time to time,
Incentive Options granted in connection with the Company’s Stock Incentive Plan
are exercised in accordance with the terms of the Incentive Option Agreement:
(a)  the Company shall, as soon as practicable after such exercise, contribute
or cause to be contributed to the capital of the Partnership an amount equal to
the exercise price paid to the Company by such exercising party in connection
with the exercise of the Incentive Option; and


(b)  the Partner which makes a contribution to the capital of the Partnership
pursuant to Subsection 4.2(a) hereof shall be deemed to have contributed to the
Partnership as Capital Contributions an amount equal to the Current Per Share
Market Price (as of the Trading Date immediately preceding the date on which the
purchase of the Common Stock by such exercising party is consummated) multiplied
by the number of shares of Common Stock delivered by the Company to such
exercising party and the Partnership shall issue to such contributing Partner a
number of Common Units equal to such number of shares of Common Stock divided by
the Conversion Factor.
 
4.7.           No Third Party Beneficiary.  No creditor or other third party
having dealings with the Partnership shall have the right to enforce the right
or obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by the parties hereto and their respective
successors and assigns.  None of the rights or obligations of the Partners
herein set forth to make Capital Contributions or loans to the Partnership shall
be deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners.
4.8.           No Interest; No Return.  No Partner shall be entitled to interest
on its Capital Contribution or on such Partner’s Capital Account. Except as
provided herein or by law, no Partner shall have any right to demand or receive
the return of its Capital Contribution from the Partnership or from any of the
other Partners.
4.9.           Adjustment Upon Conversion of Preferred Stock.  Upon the
conversion of any shares of Preferred Stock to Common Stock pursuant to the
terms of such Preferred Stock, the
 
 
36

--------------------------------------------------------------------------------

Back To Table of Contents
ownership of Partnership Units of the Partners shall be adjusted in accordance
with the provisions of this Agreement to reflect, on the date of such
conversion, the parallel conversion of the Preferred Units that were a Related
Issue of such converted Preferred Stock into Common Units equal in number to the
number of shares of Common Stock issued as a result of such conversion.


ARTICLE V.
Representations, Warranties and Covenants
5.1.           Representations and Warranties.  Each Limited Partner hereby
represents and warrants to the Partnership and the General Partner the
following:
(a)  Organization; Authority.  Such Limited Partner is either (A) in the case of
such persons which are corporations, duly incorporated, validly existing and in
good standing under the laws of its jurisdiction of incorporation, or (B) in the
case of such persons which are partnerships or trusts, a partnership or trust,
as the case may be, duly formed, validly existing and in good standing (to the
extent applicable) under the laws of its jurisdiction of formation. The Limited
Partner has the requisite authority to enter into and perform this Agreement.


(b)  Due Authorization; Binding Agreement.  The execution, delivery and
performance of this Agreement by such Limited Partner have been duly and validly
authorized by all necessary action of such Limited Partner.  This Agreement has
been duly executed and delivered by such Limited Partner, or an authorized
representative of such Limited Partner, and constitutes a legal valid and
binding obligation of such Limited Partner, enforceable against such Limited
Partner in accordance with the terms hereof.


(c)  Consents and Approvals.  No consent, waiver, approval or authorization of,
or filing, registration or qualification with, or notice to, any governmental
unit or any other person is required to be made, obtained or given by such
Limited Partner in connection with the execution, delivery and performance of
this Agreement except for those which have been heretofore obtained.


(d)  No Violation.  None of the execution, delivery or performance of this
Agreement by such Limited Partner does or will, with or without the giving of
notice, lapse of time or both, (i) violate, conflict with or constitute a
default under any term or provision of (A) the organizational documents of such
Limited Partner or any agreement to which such Limited Partner is a party or by
which it is bound or (B) any term or provision of any judgment, decree, order,
statute, injunction, rule or regulation of a governmental unit applicable to
such Limited Partner or any agreement to which such Limited Partner is a party
or by which it or its assets or properties are bound, or (ii) result
 
 
37

--------------------------------------------------------------------------------

Back To Table of Contents
in the creation of any Lien or other encumbrance upon the assets or properties
of such Limited Partner other than in favor of the Partnership.


5.2.           Covenants.  Without the prior consent of the General Partner, no
Limited Partner shall take any action, including acquiring, directly or
indirectly, an interest in any tenant of a Property, which would have the effect
of causing the percentage of the gross income of the Company that fails to be
treated as “rents from real property” within the meaning of Section 856(d)(2) of
the Code to exceed such percentage as of the date of the First Restated
Agreement.




ARTICLE VI.


Allocations, Distributions, and
Other Tax and Accounting Matters


6.1.           Allocations.  The Net Income or Net Loss and/or other Partnership
items shall be allocated pursuant to the provisions of Exhibit C hereto.  All
Net Income or Net Loss with respect to the period prior to June 30, 1998 (the
date of the Second Restated Agreement) shall be allocated to the Limited
Partners pursuant to the First Restated Agreement.  All Net Income or Net Loss
with respect to the period beginning June 30, 1998 (the date of the Second
Restated Agreement) and ending on June 14, 2005 (one day prior to the date of
the Third Restated Agreement) shall be allocated to the Limited Partners
pursuant to the Second Restated Agreement.  All Net Income or Net Loss with
respect to the period beginning June 15, 2005 (the date of the Third Restated
Agreement) and ending on November 15, 2005 (one day prior to the date of the
First Amendment to Third Restated Agreement) shall be allocated to the Limited
Partners pursuant to the Third Restated Agreement.  All Net Income or Net Loss
with respect to the period beginning November 16, 2005 (the date of the First
Amendment to Third Restated Agreement) and continuing thereafter shall be
allocated to the Limited Partners pursuant to this Fourth Restated Agreement.


 
38

--------------------------------------------------------------------------------

Back To Table of Contents


6.2.           Distributions.


(a)  The General Partner shall cause the Partnership to distribute all or a
portion of Net Cash Flow to the Partners from time to time as determined by the
General Partner, but in any event not less frequently than quarterly, in such
amounts as the General Partner shall determine. All such distributions shall be
made in accordance with the following order of priority:
(i)  First, to the extent that the amount of Net Cash Flow distributed to the
relevant Partner, on account of the Preferred Units, for any prior quarter was
less than the Preferred Distribution Requirement for such quarter, and has not
been subsequently distributed pursuant to this Subsection 6.2(a)(i) (a
“Preferred Distribution Shortfall”), Net Cash Flow shall be distributed to the
relevant Partner, on account of the Preferred Units, in an amount necessary to
satisfy such Preferred Distribution Shortfall for the current and all prior
Partnership taxable years. In the event that the Net Cash Flow distributed for a
particular quarter is less than the Preferred Distribution Shortfall, then all
Net Cash Flow for the current quarter shall be distributed to the relevant
Partner on account of the Preferred Units;


(ii)  Second, Net Cash Flow shall be distributed to the relevant Partner, on
account of the Preferred Units, in an amount equal to the Preferred Distribution
Requirement for the then current quarter for each outstanding Preferred Unit. In
the event that the amount of Net Cash Flow distributed for a particular quarter
pursuant to this Subsection (a)(ii) is less than the Preferred Distribution
Requirement for such quarter, then all such Net Cash Flow for such quarter shall
be distributed to the relevant Partner, on account of the Preferred Units. In
addition, in the event that the Partnership is liquidated pursuant to Article
VIII, the allocation described above shall be made to the relevant Partner, on
account of the Preferred Units, with respect to all Preferred Units then
outstanding; and


(iii)  Third, to the extent that the amount of Net Cash Flow distributed to the
holders of SCUs for any prior quarter was (for any reason, including as a result
of Subsection 6.2(f), a lack of legally available funds or a decision by the
General Partner not to make distributions for such quarter) less than the amount
required to be distributed for such quarter on account of the SCUs pursuant to
Subsection (a)(iv) below, and such shortfall has not been subsequently
distributed pursuant to this Subsection 6.2(a)(iii), Net Cash Flow shall be
distributed to the holders of SCUs ratably until they have received an amount
per SCU necessary to satisfy such shortfall for all prior quarters of the
current and all prior Partnership taxable years.


(iv) Fourth, Net Cash Flow shall be distributed to the holders of SCUs ratably
until they have received for the quarter to which distribution relates an amount
for each outstanding SCU equal to the Basic Distribution Amount, provided,
however, that in the event that the Common Unit Distribution Amount with respect
to each of the four
 
 
39

--------------------------------------------------------------------------------

Back To Table of Contents
consecutive calendar quarters immediately preceding the calendar quarter to
which the distribution under this Subsection (a)(iv) relates is not equal to or
greater than the Floor Distribution, then the amount required to be distributed
under this Subsection (a)(iv) for each outstanding SCU shall be equal to the
product of the Reduction Factor and the Basic Distribution Amount; and


(v) Fifth, the balance of the Net Cash Flow to be distributed, if any, shall be
distributed to holders of SCUs and Common Units, pro rata in accordance with
their proportionate ownership of the aggregate number of SCUs and Common Units
outstanding, counting each SCU as the number of Common Units into which it is
convertible pursuant to the terms of Exhibit E, provided, however, that such
distribution to the holders of SCUs shall be reduced by the amount of the
distribution made to them on account of their SCUs with respect to such quarter
pursuant to Subsection (a)(iv) above and the reduction will be allocated among
the holders of SCUs pro rata in accordance with their respective percentage
interests in the total number of SCUs then outstanding.


For the avoidance of doubt, set forth below are illustrations of the
distributions payable to the holders of SCUs and Common Units pursuant to
Subsections (a)(iv) and (a)(v) above: (I) if the Common Unit Distribution amount
is $0.8750 ($0.43750 after the 6/15/05 Stock Split), then the amount payable
with respect to each outstanding SCU for that quarter is $0.8750 ($0.43750 after
the 6/15/05 Stock Split); (II) if the Common Unit Distribution amount is
$0.725625 ($0.3628125 after the 6/15/05 Stock Split), then the amount payable
with respect to each outstanding SCU for that quarter is $0.725625 ($0.3628125
after the 6/15/05 Stock Split); (III) if the Common Unit Distribution Amount is
$0.5875 ($0.29375 after the 6/15/05 Stock Split), then the amount payable with
respect to each outstanding SCU for that quarter is $0.725625 ($0.3628125 after
the 6/15/05 Stock Split); (IV) if the Common Unit Distribution amount is $0.4375
($0.21875 after the 6/15/05 Stock Split), then the amount payable with respect
to each outstanding SCU for that quarter is $0.725625 ($0.3628125 after the
6/15/05 Stock Split); (V) if the Common Unit Distribution amount is $0.21875
($0.109375 after the 6/15/05 Stock Split), then the amount payable with respect
to each outstanding SCU for that quarter is $0.725625 ($0.3628125 after the
6/15/05 Stock Split) (unless the Common Unit Distribution amount with respect to
each of the four consecutive quarters immediately preceding such quarter was
less than the Floor Distribution, in which case the amount payable with respect
to each outstanding SCU for that quarter would be $0.3628125 ($0.18140625 after
the 6/15/05 Stock Split); and (VI) if the Common Unit Distribution amount is
$0.00, then the amount payable with respect to each outstanding SCU for that
quarter is $0.725625 ($0.3628125 after the 6/15/05 Stock Split) (unless the
Common Unit Distribution Amount with respect to each of the four consecutive
quarters immediately preceding such quarter was less than the Floor
Distribution, in which case the amount payable with respect to each outstanding
SCU for that quarter would be $0.00).


(b) Distributions shall also be made in accordance with the following order of
priority:
 
(i) Concurrently, ratably and on parity with the distributions to holders of
SCUs provided for under Subsection 6.2(a)(iii), to the extent that the amount of
Net Cash Flow
 
 
40

--------------------------------------------------------------------------------

Back To Table of Contents
distributed to the holders of S-SCUs for any prior quarter was (for any reason,
including as a result of Subsection 6.2(f), a lack of legally available funds or
a decision by the General Partner not to make distributions for such quarter)
less than the amount required to be distributed for such quarter on account of
the S-SCUs pursuant to Subsection (ii) below, and such shortfall has not been
subsequently distributed pursuant to this Subsection 6.2(b)(i), Net Cash Flow
shall be distributed to the holders of S-SCUs until they have received an amount
per S-SCU, as applicable, necessary to satisfy such shortfall for all prior
quarters of the current and all prior Partnership taxable years;
 
(ii) Concurrently, ratably and on parity with the distributions to holders of
SCUs provided for under Subsection 6.2(a)(iv), Net Cash Flow shall be
distributed among the holders of S-SCUs until they have received for the quarter
to which the distribution relates an amount for each outstanding S-SCU equal to
the applicable S-SCU Basic Distribution Amount;
 
(iii) Concurrently, ratably and on parity with the distributions to holders of
SCUs and Common Units provided for under Subsection 6.2(a)(v), the balance of
the Net Cash Flow to be distributed, if any, shall be distributed to holders of
S-SCUs pro rata in accordance with their proportionate ownership of the
aggregate number of SCUs, S-SCUs and Common Units outstanding (counting each SCU
or S-SCU as the number of Common Units into which it is convertible pursuant to
the terms of Exhibit E or Exhibit H, as applicable), provided, however, that
such distribution to the holders of S-SCUs shall:
 
(A)  be made only after the quarterly distributions on account of each Common
Unit under Subsection 6.2(a)(v) for the four previous consecutive quarters shall
have averaged an amount that is equal to or greater than the applicable S-SCU
Basic Distribution Amount; and
 
(B)  be reduced by the amount of the distribution made to such Holders on
account of their S-SCUs with respect to such quarter pursuant to Subsection
(b)(ii) above and the reduction will be allocated among the holders of S-SCUs
pro rata in accordance with their respective percentage interests in the total
number of S-SCUs then outstanding.
 
(iv) Notwithstanding the foregoing, all distributions pursuant to this
Subsection 6.2(b) shall remain subject to the provisions of (i) each Certificate
of Designation for any class or series of Preferred Units, (ii) Exhibit E hereto
with respect to the SCUs, and (iii) Exhibit H hereto with respect to the S-SCUs.


(c)           Distributions shall also be made in accordance with the following
order of priority:
 
(i)           Concurrently, ratably and on parity and with the distributions to
holders of SCUs and S-SCUs provided for under Subsections 6.2(a)(iii) and
6.2(b)(i), respectively, to the extent that the amount of Net Cash Flow
distributed to the holders of L-SCUs for
 
 
41

--------------------------------------------------------------------------------

Back To Table of Contents
any prior quarter was (for any reason, including as a result of Subsection
6.2(f), a lack of legally available funds or a decision by the General Partner
not to make distributions for such quarter) less than the amount required to be
distributed for such quarter on account of the L-SCUs pursuant to Subsection
(ii) below, and such shortfall has not been subsequently distributed pursuant to
this Subsection 6.2(c)(i), Net Cash Flow shall be distributed to the holders of
L-SCUs until they have received an amount per L-SCU, as applicable, necessary to
satisfy such shortfall for all prior quarters of the current and all prior
Partnership taxable years;


(ii)           Concurrently, ratably and on parity with the distributions to
holders of SCUs and S-SCUs provided for under Subsections 6.2(a)(iv) and
6.2(b)(ii), respectively, Net Cash Flow shall be distributed among the holders
of L-SCUs until they have received for the quarter to which the distribution
relates an amount for each outstanding L-SCU equal to the applicable L-SCU Basic
Distribution Amount;


(iii)           Concurrently, ratably and on parity with the distributions to
holders of SCUs, S-SCUs and Common Units provided for under Subsection 6.2(a)(v)
and 6.2(b)(iii), the balance of the Net Cash Flow to be distributed, if any,
shall be distributed to holders of L-SCUs pro rata in accordance with their
proportionate ownership of the aggregate number of SCUs, S-SCUs and L-SCUs and
Common Units outstanding (counting each SCU, S-SCU or L-SCU as the number of
Common Units or number of shares of Common Stock, as applicable, into which it
is convertible pursuant to the terms of Exhibit E, Exhibit H or Exhibit J, as
applicable), provided, however, that such distribution to the holders of L-SCUs
shall be reduced by the amount of the distribution made to such Holders on
account of their L-SCUs with respect to such quarter pursuant to Subsection
(c)(ii) above and the reduction will be allocated among the holders of L-SCUs
pro rata in accordance with their respective percentage interests in the total
number of L-SCUs then outstanding.


(iv) Notwithstanding the foregoing, all distributions pursuant to this
Subsection 6.2(c) shall remain subject to the provisions of (i) each Certificate
of Designation for any class or series Preferred Units, (ii) Exhibit E hereto
with respect to the SCUs, (iii) Exhibit H hereto with respect to the S-SCUs and
(iv) Exhibit J hereto with respect to the L-SCUs.


(d) Distributions shall also be made in accordance with the following order of
priority:
 
(i) Concurrently, ratably and on parity with the distributions to holders of
SCUs, S-SCUs and L-SCUs provided for under Subsections 6.2(a)(iii), 6.2(b)(i)
and 6.2(c)(i), respectively, to the extent that the amount of Net Cash Flow
distributed to the holders of K-SCUs for any prior quarter was (for any reason,
including as a result of Subsection 6.2(e), a lack of legally available funds or
a decision by the General Partner not to make distributions for such quarter)
less than the amount required to be distributed for such quarter on account of
the K-SCUs pursuant to Subsection (ii) below, and such shortfall has not been
subsequently distributed
 
 
42

--------------------------------------------------------------------------------

Back To Table of Contents
pursuant to this Subsection 6.2(d)(i), Net Cash Flow shall be distributed to the
holders of K-SCUs until they have received an amount per K-SCU, as applicable,
necessary to satisfy such shortfall for all prior quarters of the current and
all prior Partnership taxable years;
 
(ii) Concurrently, ratably and on parity with the distributions to holders of
SCUs, S-SCUs and L-SCUs provided for under Subsections 6.2(a)(iv), 6.2(b)(ii)
and 6.2(c)(ii), Net Cash Flow shall be distributed among the holders of K-SCUs
until they have received for the quarter to which the distribution relates an
amount for each outstanding K-SCU equal to the applicable K-SCU Basic
Distribution Amount;
 
(iii) Concurrently, ratably and on parity with the distributions to holders of
SCUs, S-SCUs, L-SCUs and Common Units provided for under Subsections 6.2(a)(v),
6.2(b)(iii) and 6.2(c)(iii), the balance of the Net Cash Flow to be distributed,
if any, shall be distributed to holders of K-SCUs pro rata in accordance with
their proportionate ownership of the aggregate number of SCUs, S-SCUs, L-SCUs,
K-SCUs and Common Units outstanding (counting each SCU, S-SCU, L-SCU or K-SCU as
the number of Common Units into which it is convertible pursuant to the terms of
Exhibit E, Exhibit H, Exhibit J or Exhibit K, as applicable), provided, however,
that such distribution to the holders of K-SCUs shall:
 
(A)  be made only after the quarterly distributions on account of each Common
Unit under Subsection 6.2(a)(v) for each of the four previous consecutive
quarters shall have been greater than the applicable K-SCU Basic Distribution
Amount in each of such quarters; and
 
(B)  be reduced by the amount of the distribution made to such Holders on
account of their K-SCUs with respect to such quarter pursuant to Subsection
(d)(ii) above and the reduction will be allocated among the holders of K-SCUs
pro rata in accordance with their respective percentage interests in the total
number of K-SCUs then outstanding.
 
(iv)  Notwithstanding the foregoing, all distributions pursuant to this
Subsection 6.2(d) shall remain subject to the provisions of (i) each Certificate
of Designation for any class or series of Preferred Units, (ii) Exhibit E hereto
with respect to the SCUs, (iii) Exhibit H hereto with respect to the S-SCUs,
(iv) Exhibit J hereto with respect to the L-SCUs, and (v) Exhibit K hereto with
respect to the K-SCUs.


           (e)  (i)                      Neither the Partnership nor the Limited
Partners shall have any obligation to see that any funds distributed pursuant to
Subsection (a) (i) of this Section 6.2 are in turn used to pay dividends on any
Capital Stock of the Company. Subject to the preceding sentences, (A) the
General Partner shall use its reasonable efforts to cause the Partnership to
distribute sufficient
 
 
43

--------------------------------------------------------------------------------

Back To Table of Contents
amounts to enable the Company to pay shareholder dividends that will (x) satisfy
the requirements for qualifying as a REIT under the Code and Regulations (“REIT
Requirements”), and (y) avoid any federal income or excise tax liability of the
Company; and (B) in the event of a sale of a Property or an interest in a
Property Partnership (other than a direct or indirect interest in a Property set
forth in Exhibit A of the Master Contribution Agreement (a “Jacobs Property”)
and other than a Property constituting “substituted basis property” (as defined
in Section 7701(a)(42) of the Code) with respect to a Jacobs Property) giving
rise to a special allocation of taxable income or gain to a Limited Partner or
Partners pursuant to Subsection 3(c) of Exhibit C, the General Partner shall
cause the Partnership to distribute the Net Sale Proceeds therefrom up to an
amount sufficient to enable such Limited Partner or Partners to pay any income
tax liability with respect to the income or gain so specially allocated (or, if
any such Limited Partner is a partnership or S corporation, to enable such
Limited Partner to distribute sufficient amounts to its equity owners to enable
such owners to pay any income tax liability with respect to their share of such
taxable income or gain).
(ii)  If in any quarter the Partnership redeems any outstanding Preferred Units,
unless and except to the extent that such redemption is effected out of borrowed
funds, Capital Contributions or other sources, Net Cash Flow shall be
distributed to the relevant Partner, on account of the Preferred Units, in an
amount equal to the Preferred Redemption Amount for the Preferred Units being
redeemed before being distributed pursuant to Subsection 6.2(a). There shall be
no adjustment of the then current proportionate ownership of Partnership Units
of the Partners on account of any distribution under this Section.
(f) Notwithstanding the foregoing, all distributions pursuant to this Section
6.2 shall remain subject to the provisions of the Certificate of Designation for
each class or series of
 
 
44

--------------------------------------------------------------------------------

Back To Table of Contents
Preferred Units set forth in Exhibit B hereto, Exhibit E hereto with respect to
the SCUs, Exhibit H hereto with respect to the S-SCUs, Exhibit J hereto with
respect to the L-SCUs and Exhibit K hereto with respect to the K-SCUs.
(g)  Notwithstanding the provisions of Subsection 6.2(a) above, if the
distributions with respect to the SCUs made on or prior to the second
anniversary of the issuance of the SCUs would result in any holder of an SCU
receiving an annual return on such holder’s “unreturned capital” (as defined for
purposes of Regulation Section 1.707-4(a)) for a partnership tax year (treating
the Partnership tax year in which such second anniversary occurs as ending on
such date) in excess of the Safe Harbor Rate (as defined below), then the
distributions to such holder in excess of such Safe Harbor Rate will be
deferred, will continue to cumulate and will be payable on the earlier to occur
of (i) the disposition of the SCUs to which such deferred distributions relate
in a transaction in which the disposing holder recognizes taxable gain thereon
or (ii) the first distribution payment date with respect to the SCUs following
the second anniversary of the issuance of the SCUs. For purposes of the
foregoing, the “Safe Harbor Rate” shall equal 150% of the highest applicable
Federal rate, based on quarterly compounding, in effect for purposes of Section
1274(d) of the Code at any time between the date of the issuance of the SCUs and
the date on which the relevant distribution payment is made.
(h)  Distributions to Common Units and SCUs may be made by offering the holders
of Common Units and SCUs the opportunity to make an election to take a portion
of such distribution in cash or additional Common Units; provided that such an
offer may not be made unless (i) holders of SCUs and holders of Common Units
received on a conversion or redemption of SCUs will receive the full amount of
the distribution in cash to the extent that such holders elect to receive cash,
including an election to receive 100% of the distribution in
 
 
45

--------------------------------------------------------------------------------

Back To Table of Contents
cash, (ii) with respect to distributions made within two years of the final
Closing provided for in the Master Contribution Agreement, such distributions
will not cause the aggregate distributions to a holder of SCUs or holder of
Common Units received on a conversion or redemption of SCUs, other than
distributions to such holder in respect of the Basic Distribution Amount, to
exceed the product of (x) the lesser of such holder’s percentage interest in
Partnership profits for the year in which the distribution is made or
such holder’s percentage interest in Partnership profits for the life of the
Partnership (as determined for purposes of Regulations Section 1,707-4(b)) and
(y) the Partnership’s net cash flow from operations for the year in which the
distribution is made (as determined for purposes of Regulations Section
1.707-4(b)) and (iii) holders of SCUs that elect to receive 100% of the
distribution in cash will have received in respect of the quarter to which such
distribution relates an amount per SCU, in cash, pursuant to Subsection
6.2(a)(iv), equal to the Basic Distribution Amount. Any such election will be
made pro rata between the Common Units and SCUs, i.e., the same amount of cash
or Common Units shall be offered with respect to each Common Unit and
SCU.  Holders of Common Units or SCUs shall in no event be required to elect to
receive additional Common Units.
6.3.           Books of Account.  At all times during the continuance of the
Partnership, the General Partner shall maintain or cause to be maintained full,
true, complete and correct books of account in accordance with generally
accepted accounting principles wherein shall be entered particulars of all
monies, goods or effects belonging to or owing to or by the Partnership, or
paid, received, sold or purchased in the course of the Partnership’s business,
and all of such other transactions, matters and things relating to the business
of the Partnership as are usually entered in books of account kept by persons
engaged in a business of a like kind and character. In addition, the Partnership
shall keep all records as required to be kept pursuant to the Act.  The
 
 
46

--------------------------------------------------------------------------------

Back To Table of Contents
books and records of account shall be kept at the principal office of the
Partnership, and each Partner shall at all reasonable times have access to such
books and records and the right to inspect the same.
6.4.           Reports.  The General Partner shall cause to be submitted to the
Limited Partner Representatives promptly upon receipt of the same from the
Accountants and in no event later than April 1 of each year copies of Audited
Financial Statements prepared on a consolidated basis for the Partnership and
the Property Partnerships, together with the reports thereon, and all
supplementary schedules and information, prepared by the Accountants, provided,
however, that with respect to Joint Venture Partnerships which are not
Controlled by the Partnership, the General Partner shall diligently seek to (i)
cause the Joint Venture Partnership to distribute its Audited Financial
Statements on or before April 1 of each year subject to the Joint Venture
Partnership’s partnership agreement and (ii) cause such Audited Financial
Statements to be submitted to the Limited Partners promptly upon their receipt.
The Partnership shall also cause to be prepared such reports and/or information
as are necessary for the General Partner to determine its qualification as a
REIT and its compliance with REIT Requirements.
6.5.           Audits.  Not less frequently than annually, the General Partner
shall cause the Accountants to audit books and records of the Partnership and
the Property Partnerships (and, pursuant to the terms of the applicable
partnership agreement, diligently seek to cause each Joint Venture Partnership
not Controlled by the Partnership to annually audit such Joint Venture
Partnership’s books and records).
6.6.           Tax Elections and Returns.  All elections required or permitted
to be made by the Partnership under any applicable tax law shall be made by the
General Partner in its sole discretion; provided, however, the General Partner
shall, if requested by transferee, file an
 
 
47

--------------------------------------------------------------------------------

Back To Table of Contents
election on behalf of the Partnership pursuant to Section 754 of the Code to
adjust the basis of the Partnership property in the case of the Transfer of a
Partnership Unit, including Transfers made in connection with the exercise of
Rights (or Series J, Series S, Series L or Series K Exchange Rights), made in
accordance with the provisions of this Agreement.  The General Partner shall
cause the Accountants to prepare and file all state and federal tax returns on a
timely basis.
6.7.           Tax Matters Partner.  The General Partner is hereby designated as
the Tax Matters Partner within the meaning of Section 6231(a)(7) of the Code for
the Partnership; provided, however, (i) in exercising its authority as Tax
Matters Partner it shall be limited by the provisions of this Agreement
affecting tax aspects of the Partnership; (ii) the General Partner shall consult
in good faith with the Limited Partner Representatives regarding the filing of a
Code Section 6227(b) administrative adjustment request with respect to the
Partnership or a Property before filing such request, it being understood,
however, that the provisions hereof shall not be construed to limit the ability
of any Partner, including the General Partner, to file an administrative
adjustment request on its own behalf pursuant to Section 6227(a) of the Code;
(iii) the General Partner shall consult in good faith with the Limited Partner
Representatives regarding the filing of a petition for judicial review of an
administrative adjustment request under Section 6228 of the Code, or a petition
for judicial review of a final partnership administrative judgment under Section
6226 of the Code relating to the Partnership before filing such petition; (iv)
the General Partner shall give prompt notice to the Limited Partner
Representatives of the receipt of any written notice that the Internal Revenue
Service or any state or local taxing authority intends to examine Partnership
income tax returns for any year, receipt of written notice of the beginning of
an administrative proceeding at the Partnership level relating to the
Partnership under Section 6223 of the Code, receipt of written notice of the
final Partnership administrative adjustment relating to the
 
 
48

--------------------------------------------------------------------------------

Back To Table of Contents
Partnership pursuant to Section 6223 of the Code and receipt of any request from
the Internal Revenue Service for waiver of any applicable statute of limitations
with respect to the filing of any tax return by the Partnership; and (v) the
General Partner shall promptly notify the Limited Partner Representatives if the
General Partner does not intend to file for judicial review with respect to the
Partnership.  The General Partner, in acting on behalf of the Partnership as Tax
Matters Partner of a Property Partnership, shall afford the Limited Partners the
same rights with respect to Property Partnership tax matters as afforded to the
Limited Partners under this Section 6.7.


ARTICLE VII.


Rights, Duties and Restrictions of the General Partner


7.1.           Expenditures by Partnership.  The General Partner is hereby
authorized to pay compensation for accounting, administrative, legal, technical,
management and other services rendered to the Partnership. All of the aforesaid
expenditures shall be made on behalf of the Partnership and the General Partner
shall be entitled to reimbursement by the Partnership for any expenditures
incurred by it on behalf of the Partnership which shall be made other than out
of the funds of the Partnership. The Partnership shall also assume, and pay when
due, all Administrative Expenses.
7.2.           Powers and Duties of General Partner.  The General Partner shall
be responsible for the management of the Partnership’s business and affairs.
Except as otherwise herein expressly provided, the General Partner shall have,
and is hereby granted, full and complete power, authority and discretion to take
such action for and on behalf of the Partnership and in its name as the General
Partner shall, in its sole and absolute discretion, deem necessary or
 
 
49

--------------------------------------------------------------------------------

Back To Table of Contents
appropriate to carry out the purposes for which the Partnership was organized.
Except as otherwise expressly provided herein, and subject to Section 7.3
hereof, the General Partner shall have the right, power and authority:


(a)   To manage, control, invest, reinvest, acquire by purchase, lease or
otherwise sell, contract to purchase or sell, grant, obtain, or exercise options
to purchase, options to sell or conversion rights, assign, transfer, convey,
deliver, endorse, exchange, pledge, mortgage, abandon, improve, repair,
maintain, insure, lease for any term and otherwise deal with any and all
property of whatsoever kind and nature, and wherever situated, in furtherance of
the business or purposes of the Partnership;


(b)  To acquire, directly or indirectly, interests in real estate of any kind
and of any type, and any and all kinds of interests therein (including, without
limitation, Entities investing therein), and to determine the manner in which
title thereto is to be held; to manage (directly or through property managers,
including without limitation, the Management Company), insure against loss,
protect and subdivide any of the real estate, interests therein or parts
thereof; to improve, develop or redevelop any such real estate; to participate
in the ownership and development of any property; to dedicate for public use, to
vacate any subdivisions or parts thereof, to re-subdivide, to contract to sell,
to grant options to purchase or lease, to sell on any terms; to convey,
mortgage, pledge or otherwise encumber said property, or any part thereof; to
lease said property or any part thereof from time to time, upon any terms and
for any period of time, and to renew or extend leases, to amend, change or
modify the terms and provisions of any leases and to grant options to lease and
options to renew leases and options to purchase; to partition or to exchange
said real property, or any part thereof, for other real or personal property; to
grant easements or charges of any kind; to release, convey or assign any right,
title or interest in or about or easement appurtenant to said property or any
part thereof; to construct and reconstruct, remodel, alter, repair, add to or
take from buildings on any property in which the Partnership owns an interest;
to insure any Person having an interest in or responsibility for the care,
management or repair of such property; to direct the trustee of any land trust
to mortgage, lease, convey or contract to convey the real estate held in such
land trust or to execute and deliver deeds, mortgages, notes, and any and all
documents pertaining to the property subject to such land trust or in any matter
regarding such trust; to execute assignments of all or any part of the
beneficial interest in any land trust in which the Partnership owns a beneficial
interest;


(c)  To employ, engage or contract with or dismiss from employment or engagement
Persons to the extent deemed necessary or appropriate by the General Partner for
the operation and management of the Partnership business, including but not
limited to, contractors, subcontractors, engineers, architects, surveyors,
mechanics, consultants, accountants, attorneys, insurance brokers, real estate
brokers and others;


(d)  To enter into, make, amend, perform and carry out or cancel and rescind,
 
 
50

--------------------------------------------------------------------------------

Back To Table of Contents
contracts and other obligations on behalf of the Partnership and to cause all
Administrative Expenses to be paid;


(e)  To borrow money, procure loans and advances from any Person for Partnership
purposes, and to apply for and secure, from any Person, credit or
accommodations; to contract liabilities and obligations, direct or contingent
and of every kind and nature (including interest rate swaps, caps, and hedges)
with or without security; and to repay, discharge, settle, adjust, compromise or
liquidate any such loan, advance, credit, obligation or liability;


(f)  To pledge, hypothecate, mortgage, assign, deposit, deliver, enter into sale
and leaseback arrangements or otherwise give as security or as additional or
substitute security or for sale or other disposition any and all Partnership
property, tangible or intangible, including, but not limited to, real estate and
beneficial interests in land trusts, and to make substitutions thereof, and to
receive any proceeds thereof upon the release or surrender thereof; to sign,
execute and deliver any and all assignments, deeds and other contracts and
instruments in writing; to authorize, give, make, procure, accept and receive
moneys, payments, property, notices, demands, vouchers, receipts, releases,
compromises and adjustments; to waive notices, demands, protests and authorize
and execute waivers of every kind and nature; to enter into, make, execute,
deliver and receive written agreements, undertakings and instruments of every
kind and nature; to give oral instructions and make oral agreements; and
generally to do any and all other acts and things incidental to any of the
foregoing or with reference to any dealings or transactions which the General
Partner may deem necessary, proper or advisable to effect or accomplish any of
the foregoing or to carry out the business and purposes of the Partnership;


(g)  To acquire and enter into any contract of insurance which the General
Partner deems necessary or appropriate for the protection of the Partnership,
for the conservation of the Partnership’s assets or for any purpose convenient
or beneficial to the Partnership;


(h)  To conduct any and all banking transactions on behalf of the Partnership;
to adjust and settle checking, savings, and other accounts with such
institutions as the General Partner shall deem appropriate; to draw, sign,
execute, accept, endorse, guarantee, deliver, receive and pay any checks,
drafts, bills of exchange, acceptances, notes, obligations, undertakings and
other instruments for or relating to the payment of money in, into or from any
account in the Partnerships name; to execute, procure, consent to and authorize
extensions and renewals of any of the foregoing; to make deposits into and
withdrawals from the Partnership’s bank accounts; and to negotiate or discount
commercial paper, acceptances, negotiable instruments, bills of exchange and
dollar drafts;


(i)  To demand, sue for, receive, and otherwise take steps to collect or recover
all debts, rents, proceeds, interests, dividends, goods, chattels, income from
property, damages and all other property, to which the Partnership may be
entitled or which are or may become due the Partnership from any Person; to
commence, prosecute or enforce, or
 
 
51

--------------------------------------------------------------------------------

Back To Table of Contents
to defend, answer or oppose, contest and abandon all legal proceedings in which
the Partnership is or may hereafter be interested; and to settle, compromise or
submit to arbitration any accounts, debts, claims, disputes and matters which
may arise between the Partnership and any other Person and to grant an extension
of time for the payment or satisfaction thereof on any terms, with or without
security;






(j)  To make arrangements for financing, including the taking of all action
deemed necessary or appropriate by the General Partner to cause any approved
loans to be closed;


(k)  To take all reasonable measures necessary to insure compliance by the
Partnership with applicable arrangements, and other contractual obligations and
arrangements entered into by the Partnership from time to time in accordance
with the provisions of this Agreement, including periodic reports as required to
be submitted to lenders and using all due diligence to insure that the
Partnership is in compliance with its contractual obligations;


(l)  To maintain the Partnership’s books and records;


(m)  To prepare and deliver, or cause to be prepared and delivered by the
Partnership’s Accountants, all financial and other reports with respect to the
operations of the Partnership and all Federal and state tax returns and reports;


(n)  To act in any state or nation in which the Partnership may lawfully act,
for itself or as principal, agent or representative for any Person with respect
to any business of the Partnership;


(o)  To become a partner or member in, and perform the obligations of a partner
or member of, any general or limited partnership or limited liability company;


(p)  To apply for, register, obtain, purchase or otherwise acquire trademarks,
trade names, labels and designs relating to or useful in connection with any
business of the Partnership, and to use, exercise, develop and license the use
of the same;


(q)  To pay or reimburse any and all actual fees, costs and expenses incurred in
the formation and organization of the Partnership;


(r)  To do all acts which are necessary, customary or appropriate for the
protection and preservation of the Partnership’s assets, including the
establishment of reserves; and


(s)  In general, to exercise all of the general rights, privileges and powers
permitted to be had and exercised by the provisions of the Act.


Except as otherwise provided herein, to the extent the duties of the General
Partner require
 
 
52

--------------------------------------------------------------------------------

Back To Table of Contents
expenditures of funds to be paid to third parties, the General Partner shall not
have any obligations hereunder except to the extent that Partnership funds are
reasonably available to it for the performance of such duties, and nothing
herein contained shall be deemed to authorize or require the General Partner, in
its capacity as such, to expend its individual funds for payment to third
parties on behalf of the Partnership or to undertake any individual liability or
obligation on behalf of the Partnership.
7.3.  Major Decisions.  The General Partner shall not, without the prior Consent
of the Limited Partners, on behalf of the Partnership, undertake any of the
following actions (the “Major Decisions”):


(a)  Make a general assignment for the benefit of creditors or appoint or
acquiesce in the appointment of a custodian, receiver or trustee for all or any
part of the assets of the Partnership;


(b)  Take title to any personal or real property, other than in the name of the
Partnership, a Property Partnership or pursuant to Section 7.9 hereof;


(c)  Institute any proceeding for Bankruptcy on behalf of the Partnership; or


(d)  Dissolve the Partnership.


Except as specifically provided in this Agreement, including, without
limitation, this Section 7.3, the Limited Partners shall have no right to vote
on any matter concerning the business and affairs of the Partnership, including,
without limitation, any decisions regarding the merger of the Partnership or the
sale, exchange, lease, mortgage or pledge or other transfer of, or the granting
of a security interest in, all or substantially all of the assets of the
Partnership and the incurrence of indebtedness by the Partnership, whether or
not in the ordinary course of the Partnership’s business.

7.4.           Actions with Respect to Certain Documents.  Notwithstanding the
provisions of Section 7.3 hereof to the contrary, whenever the consent,
agreement, authorization or approval of the Partnership is required under any
agreement which the Limited Partners or their Affiliates
 
 
53

--------------------------------------------------------------------------------

Back To Table of Contents
have executed other than in their capacities as Limited Partners of the
Partnership, the Consent of the Limited Partners shall not be required.
7.5.  Reliance by Third Parties.  Notwithstanding anything to the contrary in
this Agreement, any Person dealing with the Partnership shall be entitled to
assume that the General Partner has full power and authority to encumber, sell
or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if it were the partnership’s sole
party in interest, both legally and beneficially. Each Limited Partner hereby
waives any and all defenses or other remedies which may be available against
such Person to contest, negate or disaffirm any action of the General Partner in
connection with any such dealing.  In no event shall any Person dealing with the
General Partner or its representatives be obligated to ascertain that the terms
of this Agreement have been complied with or to inquire into the necessity or
expedience of any act or action of the General Partner or its representatives.
Each and every certificate, document or other instrument executed on behalf of
the Partnership by the General Partner shall be conclusive evidence in favor of
any and every Person relying thereon or claiming thereunder that (i) at the time
of the execution and effect such certificate, document or instrument, this
Agreement was in full force and effect; (ii) the Person executing and delivering
such certificate, document or instrument was duly authorized and empowered to do
so for and on behalf of the Partnership; and (iii) such certificate, document or
instrument was duly executed and delivered in accordance with the terms and
provisions of this Agreement and is binding upon the Partnership.
7.6.  Company Participation.  The Company agrees that all business activities of
the Company, including without limitation all activities pertaining to the
acquisition, development, ownership, management and leasing of real properties,
shall be conducted, directly or indirectly, through the Partnership (except for:
(i) property management and leasing activities conducted through the Management
Company pursuant to the Management Agreement; and (ii) the Company’s direct and
indirect interests in any Property Partnerships or subsidiaries other than
 
 
54

--------------------------------------------------------------------------------

Back To Table of Contents
through the Partnership).  The Company agrees that all borrowings for the
purpose of making distributions to its stockholders will be incurred by the
Partnership or by one or more of the Property Partnerships and the proceeds of
such indebtedness will be included as Net Financing Proceeds hereunder.
7.7.  Proscriptions.  Except as otherwise expressly authorized herein, the
General Partner shall not have the authority to:


(a)  Do any act in contravention of this Agreement or which would make it
impossible to carry on the ordinary business of the Partnership;


(b)  Possess any Partnership property or assign rights in specific Partnership
property for other than Partnership purposes; or


(c)  Do any act in contravention of applicable law.  Nothing herein contained
shall impose any obligation on any Person or firm doing business with the
Partnership to inquire as to whether or not the General Partner has properly
exercised its authority in executing any contract, lease, mortgage, deed or
other instrument on behalf of the Partnership, and any such third Person shall
be fully protected in relying upon such authority.


7.8.  Additional Partners.  The General Partner shall have the right to admit
additional Partners to the Partnership in accordance with the provisions of this
Agreement.
7.9.  Title Holder.  To the extent allowable under applicable law, title to all
or any part of the Properties of the Partnership may be held in the name of the
Partnership or in the name of any other Person, provided, however, that all of
the beneficial interest in such Properties shall at all times be vested in the
Partnership.  Any such title holder shall perform any and all of its respective
functions to the extent and upon such terms and conditions as may be determined
from time to time by the General Partner, consistent with the business purposes
of the Partnership.
7.10. Compensation of the General Partner.  The General Partner shall not be
entitled to any compensation for services rendered to the Partnership solely in
its capacity as General Partner except with respect to reimbursement for those
costs and expenses constituting
 
 
55

--------------------------------------------------------------------------------

Back To Table of Contents
Administrative Expenses.

7.11. Waiver and Indemnification.

(a) Neither the General Partner nor any Person acting on its behalf, pursuant
hereto, shall be liable, responsible or accountable in damages or otherwise to
the Partnership or to any Partner for any acts or omissions performed or omitted
to be performed by them within the scope of the authority conferred upon the
General Partner by this Agreement and the Act, provided that the General
Partner’s or such other Person’s conduct or omission to act was taken in good
faith and in the belief that such conduct or omission was in the best interests
of the Partnership and, provided further, that the General Partner or such other
Person shall not be guilty of fraud, misconduct or gross negligence. The
Partnership shall, and hereby does, indemnify and hold harmless the General
Partner and its Affiliates and any individual acting on their behalf from any
loss, damage, claim or liability, including, but not limited to, reasonable
attorneys’ fees and expenses, incurred by them by reason of any act performed by
them in accordance with the standards set forth above or in enforcing the
provisions of this indemnity; provided, however, no Partner shall have any
personal liability with respect to the foregoing indemnification, any such
indemnification to be satisfied solely out of the assets of the Partnership.
(b)  Any Person entitled to indemnification under this Agreement shall be
entitled to receive, upon application therefor, advances to cover the costs of
defending any proceeding against such Person; provided, however, that such
advances shall be repaid to the Partnership, without interest, if such Person is
found by a court of competent jurisdiction upon entry of a final judgment not to
be entitled to such indemnification.  All rights of the indemnitee hereunder
shall survive the dissolution of the Partnership; provided, however, that a
claim for indemnification under this Agreement must be made by or on behalf of
the Person seeking indemnification prior
 
 
56

--------------------------------------------------------------------------------

Back To Table of Contents
to the time the Partnership is liquidated hereunder.  The indemnification rights
contained in this Agreement shall be cumulative of, and in addition to, any and
all rights, remedies and recourse to which the person seeking indemnification
shall be entitled, whether at law or at equity. Indemnification pursuant to this
Agreement shall be made solely and entirely from the assets of the Partnership
and no Partner shall be liable therefor.
7.12.  Limited Partner Representatives.  Upon written notice to the General
Partner, any Limited Partner or group of Limited Partners may appoint a
representative to act on its or their behalf with respect to all Partnership
matters, including exercising all voting rights of the Partnership Units owned
by such Limited Partner. Whenever, under the terms of this Agreement, matters
require the Consent of the Limited Partners, the same shall mean the consent of
Limited Partner Representatives entitled to exercise voting rights with respect
to a majority of the Partnership Units entitled to vote thereon, and any action
taken by the Limited Partner Representatives shall be fully binding on the
Limited Partners; it being the intention of the Limited Partners that the
Limited Partner Representatives shall have full power and authority, to take all
action, or to authorize all action, which the Limited Partners are entitled to
take or authorize under the provisions of this Agreement.  Any appointments of
Limited Partner Representatives made pursuant to this Section 7.12 shall remain
effective until rescinded in a written notice to the General Partner, and the
General Partner shall have the right and authority to rely (and shall be fully
protected in so doing) on the actions taken and directions given by such Limited
Partner Representatives without any further evidence of their authority or
further action by the Limited Partners that appointed them.  Each of the Limited
Partners (identified on Exhibit G hereto) hereby appoints JRI (or any person or
entity appointed by JRI upon written notice to the General Partner; JRI, or such
person or entity appointed by JRI upon written notice to the
 
 
57

--------------------------------------------------------------------------------

Back To Table of Contents
General Partner, is referred to herein as the “Jacobs Limited Partner
Representative”) as his, her or Limited Partner Representative with respect to
all of the Partnership Units now or hereafter owned by such Limited Partner and
such appointment shall remain effective with respect to each such Limited
Partner and each transferee of the Partnership Units of each such Limited
Partner until rescinded with respect to such Limited Partner or transferee in a
written notice from that Limited Partner or transferee to the General Partner.
7.13.           Operation in Accordance with REIT Requirements.  The Partners
acknowledge and agree that the Partnership shall be operated in a manner that
will enable the Company to (a) satisfy the REIT Requirements and (b) avoid the
imposition of any federal income or excise tax liability.  The Partnership shall
avoid taking any action, or permitting to take any action, which would result in
the Company ceasing to satisfy the REIT Requirements or would result in the
imposition of any federal income or excise tax liability on the Company.  The
determination as to whether the Partnership has operated in the manner
prescribed in this Section 7.13 shall be made without regard to any action or
inaction of the Company with respect to distributions and the timing thereof.
7.14.  Transactions with Affiliates.  The Partnership may lend or contribute
funds to its subsidiaries or other Entities in which it has an equity
investment, and such Entities may borrow funds from the Partnership, on terms
and conditions established in the discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Person. The Partnership may also engage in other transactions and enter into
contracts with an Affiliate of any Partner, which transactions and contracts are
on terms fair and reasonable to the Partnership and no less favorable to the
Partnership than would be obtained from unaffiliated third parties, provided,
however, that the affirmative determination by the Company’s board of directors
shall
 
 
58

--------------------------------------------------------------------------------

Back To Table of Contents
determine conclusively that a transaction or contract between the Partnership on
the one hand and the General Partner or the Company on the other hand satisfies
such requirement.

7.15.           Other Matters Concerning the General Partner.

(a)  The General Partner may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report or other document believed by it to be genuine and to have been signed or
presented by the proper party or parties.
(b)  The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion of such Persons as to matters which such General Partner
reasonably believes to be within such Person’s professional expertise shall be
conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.
(c)  The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers and
any attorney or attorneys-in-fact duly appointed by the General Partner. Each
such attorney shall, to the extent provided by the General Partner in the power
of attorney, have full power and authority to do and perform all and every act
and duty which is permitted or required to be done by the General Partner
hereunder.
(d)  Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order to (i) protect or further the ability of the Company to
continue to qualify as a REIT or (ii) avoid the Company incurring any taxes
under Section 857 or
 
 
59

--------------------------------------------------------------------------------

Back To Table of Contents
Section 4981 of the Code, is expressly authorized under this Agreement and is
deemed approved by all of the Limited Partners. Nothing however in this
Agreement shall be deemed to give rise to any liability on the part of the
Limited Partners for the Company’s failure to qualify or continue to qualify as
a REIT or failure to avoid incurring any taxes under the foregoing Sections of
the Code.


ARTICLE VIII.

Dissolution, Liquidation and Winding-Up


8.1.  Accounting.  In the event of the dissolution, liquidation and winding-up
of the Partnership, a proper accounting (which shall be certified) shall be made
of the Capital Account of each Partner and of the Net Income or Net Losses of
the Partnership from the date of the last previous accounting to the date of
dissolution. Financial statements presenting such accounting shall include a
report of a national certified public accountant (which may be the Accountant)
selected by the Liquidating Trustee.
8.2.  Distribution on Dissolution.  In the event of the dissolution and
liquidation of the Partnership for any reason, the assets of the Partnership
shall be liquidated for distribution in the following rank and order:
(a)  Payment of creditors of the Partnership (other than Partners) in the order
of priority as provided by law;


(b)  Establishment of reserves as provided by the Liquidating Trustee to provide
for contingent liabilities, if any;


(c)  Payment of debts of the Partnership to Partners, if any, in the order of
priority provided by law; and


(d)  To the Partners in accordance with the positive balances in their Capital
Accounts after giving effect to all contributions, distributions and allocations
for all periods, including the period in which such distribution occurs (other
than those adjustments made pursuant to this Subsection 8.2(d), Section 8.4 or
Section 8.5 hereof).
 
 
60

--------------------------------------------------------------------------------

Back To Table of Contents
Whenever the Liquidating Trustee reasonably determines that any reserves
established pursuant to Subsection (b) above are in excess of the reasonable
requirements of the Partnership, the amount determined to be excess shall be
distributed to the Partners in accordance with the above provisions.
Notwithstanding the foregoing, all distributions pursuant to this Section 8.2
shall remain subject to the provisions of (i) the Certificate of Designation for
each class or series of Preferred Units set forth in Exhibit B hereto; (ii)
Exhibit E hereto with respect to the SCUs; (iii) Exhibit H hereto with respect
to the S-SCUs; (iv) Exhibit J hereto with respect to the L-SCUs; and (v) Exhibit
K hereto with respect to the K-SCUs.
8.3.  Timing Requirements.  In the event that the Partnership is “liquidated”
within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Regulations, any and
all distributions to the Partners pursuant to Subsection 8.2(d) hereof shall be
made no later than the later to occur of the following:  (i) the last day of the
taxable year of the Partnership in which such liquidation occurs or (ii) ninety
(90) days after the date of such liquidation.
8.4.  Sale of Partnership Assets.  In the event of the liquidation of the
Partnership in accordance with the terms of this Agreement, the Liquidating
Trustee may sell Partnership or Property Partnership property or Property
Partnership interests on the best terms and conditions as the Liquidating
Trustee in good faith believes are reasonably available at the time and under
the circumstances and on a non-recourse basis to the Limited Partners. The
liquidation of the Partnership shall not be deemed finally completed until the
Partnership shall have received cash payments in full with respect to
obligations such as notes, installment sale contracts or other similar
receivables received by the Partnership in connection with the sale of
Partnership assets and all obligations of the Partnership have been satisfied,
released or assumed by the General Partner. The Liquidating Trustee shall
continue to act to enforce all of the rights of the Partnership pursuant to any
such obligations until such obligations are paid in full or otherwise satisfied.
8.5.           Distributions in Kind.  In the event that it becomes necessary to
make a distribution of Partnership property in kind, the General partner may
Transfer and convey such
 
 
61

--------------------------------------------------------------------------------

Back To Table of Contents
property to the distributees as tenants in common, subject to any liabilities
attached thereto, so as to vest in them undivided interests in the whole of such
property in proportion to their respective rights to share in the proceeds of
the sale of such property (other than as a creditor) in accordance with the
provisions of Section 8.2 hereof.
8.6.           Documentation of Liquidation.  Upon the completion of the
dissolution and liquidation of the Partnership, the Partnership shall terminate
and the Liquidating Trustee shall have the authority to execute and record any
and all documents or instruments required to cause the dissolution, liquidation
and termination of the Partnership.
8.7.           Liability of the Liquidating Trustee.  The Liquidating Trustee
shall be indemnified and held harmless by the Partnership from and against any
and all claims, demands, liabilities, costs, damages and causes of action of any
nature whatsoever arising out of or incidental to the Liquidating Trustee’s
taking of any action authorized under or within the scope of this Agreement;
provided, however, that the Liquidating Trustee shall not be entitled to
indemnification, and shall not be held harmless, where the claim, demand,
liability, cost, damage or cause of action at issue arose out of:


(a)  A matter entirely unrelated to the Liquidating Trustee’s action or conduct
pursuant to the provisions of this Agreement; or

(b)  The proven misconduct or gross negligence of the Liquidating Trustee.


ARTICLE IX.
Transfer of Partnership Units


9.1.  General Partner Transfer.  The General Partner shall not withdraw from the
Partnership and shall not sell, assign, pledge, encumber or otherwise dispose of
all or any portion of its Partnership Units, in each case prior to the
dissolution and winding up of the Partnership, without the Consent of the
Limited Partners.  Upon any Transfer of a Partnership Unit in accordance with
the provisions of this Section 9.1, the transferee General Partner shall become
 
 
62

--------------------------------------------------------------------------------

Back To Table of Contents
vested with the powers and rights of the transferor General Partner, and shall
be liable for all obligations and responsible for all duties of the General
Partner, once such transferee has executed such instruments as may be necessary
to effectuate such admission and to confirm the agreement of such transferee to
be bound by all the terms and provisions of this Agreement with respect to the
Partnership Unit so acquired.  It is a condition to any Transfer otherwise
permitted hereunder that the transferee assume by operation of law or express
agreement all of the obligations of the transferor General Partner under this
Agreement with respect to such transferred Partnership Units and no such
Transfer (other than pursuant to a statutory merger or consolidation wherein all
obligations and liabilities of the transferor General Partner are assumed by a
successor corporation or other Entity to the General Partner by operation of
law) shall relieve the transferor General Partner of its obligations under this
Agreement without the Consent of the Limited Partners, in their reasonable
discretion.  In the event the General Partner withdraws from the Partnership in
violation of this Agreement or otherwise, dissolves or terminates or upon the
Bankruptcy of the General Partner, (i) any remaining general partner may
continue the Partnership business or (ii) within 90 days thereafter, all of the
remaining Partners (or, to the extent permitted under the Act, such lesser
number or percentage of the Partners, but in no case less than a
Majority-in-Interest of the Limited Partners) may elect to continue the business
of the Partnership by selecting a substitute General Partner, which substitute
General Partner accepts such election and agrees to serve as the General
Partner.
Such successor General Partner shall thereupon succeed to the rights and
obligations of the General Partner as provided in this Section 9.1.

9.2.  Transfers by Limited Partners.

(a)           Subject to the provisions of Section 9.3 hereof, each Limited
Partner shall have the right to Transfer all or a portion of its Partnership
Units to any Person that is the Immediate Family of such Limited Partner, an
Affiliate of such Limited Partner, another Limited Partner,
 
 
63

--------------------------------------------------------------------------------

Back To Table of Contents
an institutional lender as security for a bona fide obligation of such Limited
Partner, a bona fide pledge after a default in the obligation secured by the
pledge (or to a bona fide purchaser for value from such pledge), provided in
each such case that prior written notice of the proposed Transfer is delivered
to the General Partner.  Any transfer of Partnership Units permitted by the
first sentence of this Subsection 9.2(a) or by any other provision of this
Agreement (including, for example, Subsection 9.2(c) and Section 8 of Exhibit E)
automatically will be admitted as a Substituted Limited Partner upon the filing
with the Partnership of (A) a duly executed and acknowledged instrument of
assignment between the transferor and the transferee specifying the Partnership
Units being assigned, setting forth the intention of the transferor that such
transferee succeed to the transferor’s interest as a Limited Partner with
respect to the Partnership Units being assigned and agreement of the transferee
assuming all of the obligations of a Limited Partner under this Agreement with
respect to such transferred Partnership Units accruing from and after the date
of transfer, (B) a duly executed and acknowledged instrument by which the
transferee confirms to the Partnership that it accepts and adopts the provisions
of this Agreement applicable to a Limited Partner and (C) any other instruments
reasonably required by the General Partner and payment by the transferor of a
transfer fee to the Partnership sufficient to cover the reasonable expenses of
the transfer, if any.
(b)           Except as set forth in Subsection 9.2(a) above, or elsewhere in
this Agreement (including Subsection 9.2(c) and Section 8 of Exhibit E), no
Transfer of a Limited Partner’s Partnership Units may be effected without the
consent of the General Partner, which consent may be given, withheld or
conditioned in the General Partner’s sole and absolute discretion.  A transferee
of Partnership Units shall be deemed to be an Assignee with respect to such
Partnership Units, but shall not become or be admitted to the Partnership as a
Substituted
 
 
64

--------------------------------------------------------------------------------

Back To Table of Contents
Limited Partner without the consent of the General Partner, which consent may be
given or withheld in the General Partner’s sole and absolute discretion.  An
Assignee shall be entitled as a result of such Transfer only to receive the
economic benefits of the Partnership Units to which the transferor Limited
Partner would otherwise be entitled, along with such transferor Limited
Partner’s rights with respect to the Rights or such other exchange rights as are
applicable to the Transferred Partnership Units (although any transferee of any
Transferred Partnership Units shall be subject to any and all ownership
limitations contained in the certificate of incorporation of the Company as may
be amended from time to time), and such Assignee shall have no right (i) to
participate in the management of the Partnership or to vote on any matter
requiring the consent or approval of the Limited Partners, (ii) to demand or
receive any account of the Partnership’s business, or (iii) to inspect the
Partnership’s books and records, unless and until such Assignee is admitted to
the partnership as a Substituted Limited Partner.  In addition, unless and until
a transferee is admitted to the Partnership as a Substituted Limited Partner,
the transferor Limited Partner shall not be relieved of its obligations under
this Agreement (except in the case of the Transfer pursuant to a statutory
merger or consolidation wherein all obligations and liabilities of the
transferor Limited Partner are assumed by a successor corporation or other
Entity by operation of law). A transferee of Partnership Units may become a
Substituted Limited Partner only upon the satisfaction of the following
conditions: (A) the filing with the Partnership of a duly executed and
acknowledged written instrument of assignment between the transferor and the
transferee in a form approved by the General Partner specifying the Partnership
Units being assigned, setting forth the intention of the transferor that such
transferee succeed to the transferor’s interest as a Limited Partner with
respect to the Partnership Units being assigned and agreement of the transferee
assuming all of the obligations of a Limited Partner under this
 
 
65

--------------------------------------------------------------------------------

Back To Table of Contents
Agreement with respect to such transferred Partnership Units accruing from and
after the date of Transfer; (B) execution and acknowledgment by the transferor
Limited Partner and such transferee of any other instruments required in the
sole and absolute discretion of the General Partner, including the acceptance
and obligation by such transferee of the provisions of this Agreement; (C)
obtaining the written consent of the General Partner as provided in the second
sentence of this Subsection 9.2(b); and (D) payment of a transfer fee to the
Partnership, sufficient to cover the reasonable expenses of the substitution, if
any. Any transferee, whether or not admitted as a Substituted Limited Partner,
shall take its rights to the transferred Partnership Units subject to the
obligations of the transferor Limited Partner hereunder.
(c)           The Approved Transfers permitted in Section 8 of Exhibit E hereto
shall also be available, mutatis mutandis, to holders of any Common Units issued
in exchange for or upon the redemption of SCUs.
(d)           The applicable Approved Transfers permitted in Section 8 of
Exhibit H hereto shall also be available, mutatis mutandis, to holders of any
Common Units issued in exchange for or upon the redemption of S-SCUs.
(e)           The applicable Approved Transfers permitted in Section 8 of
Exhibit J hereto shall also be available, mutatis mutandis, to holders of any
Common Units issued in exchange for or upon the redemption of L-SCUs.
(f) The applicable Approved Transfers permitted in Section 8 of Exhibit K hereto
shall also be available, mutatis mutandis, to holders of any Common Units issued
in exchange for or upon the redemption of K-SCUs.
9.3. Restrictions on Transfer.  In addition to any other restrictions on
Transfer herein contained, in no event may any Transfer of a Partnership Unit by
any Partner be made and in no
 
 
66

--------------------------------------------------------------------------------

Back To Table of Contents
event shall Additional Units be issued (i) to any Person or Entity who or which
lacks the legal right, power or capacity to own a Partnership Unit, or, except
with the prior written consent of the General Partner, to a Person or Entity
which is not an “Accredited Investor” within the meaning of Regulation D
promulgated by the SEC under the Securities Act; (ii) in violation of any
provision of any mortgage or trust deed (or the note or bond secured thereby)
constituting a Lien against a Property or any part thereof, or other instrument,
document or agreement to which the Partnership or any Property Partnership is a
party or otherwise bound (including, without limitation, the organizational
documents of any Property Partnership); (iii) in violation of applicable law;
(iv) of any component portion of a Partnership Unit, such as the Capital
Account, or rights to Net Cash Flow, separate and apart from all other
components of a Partnership Unit; (v) in the event such Transfer would cause the
Company to cease to comply with the REIT Requirements; (vi) if such Transfer
would cause a termination of the Partnership for federal income tax purposes
(except with the Consent of the General Partner and the Consent of the Limited
Partners); (vii) if such Transfer would, in the opinion of counsel to the
Partnership, cause the Partnership to cease to be classified as a partnership
for federal income tax purposes; (viii) if such Transfer would cause the
Partnership to become, with respect to any employee benefit plan subject to
Title 1 of ERISA, a “party-in-interest” (as defined in Section 3(14) of ERISA)
or a “disqualified person” (as defined in Section 4975(c) of the Code); (ix) if
such Transfer would, in the opinion of counsel to the Partnership, cause any
portion of the assets of the Partnership to constitute assets of any employee
benefit plan pursuant to Department of Labor Regulations Section 2510.3-101; (x)
if such Transfer would result in (A) the transferor or the transferee owning
Common Units having a value (computed as of the date of such proposed Transfer
by multiplying the Common Stock amount with respect to such Common Units by the
 
 
67

--------------------------------------------------------------------------------

Back To Table of Contents
Current Per Share Market Price) less than $250,000, unless either the transferee
is an existing Limited Partner or the General Partner has consented to such
issuance or transfer, or (B) the transferee owning Common Units having a value
(computed as of the date of such proposed Transfer by multiplying the Common
Stock Amount with respect to such Common Units by the Current Per Share Market
Price) less than $250,000, unless such Common Units constitute all of the Common
Units then owned by such transferor or the General Partner has consented to such
issuance or transfer; (xi) if such Transfer or issuance may not be effected
without registration of such Partnership Units under the Securities Act, would
require filing of a registration statement under the Securities Act or would
otherwise violate any Federal, state or foreign securities laws or regulations
applicable to the Partnership or such Partnership Units; (xii) if such Transfer
or issuance would violate any provision of the Company’s certificate of
incorporation as such may be amended from time to time; (xiii) to a lender to
the Partnership or any Person who is related (within the meaning of Section
1.752-4(b) of the Regulations) to any lender to the Partnership whose loan
constitutes a “nonrecourse liability” (within the meaning of Section
1.752-1(a)(2) of the Regulations) without the consent of the General Partner, in
its sole and absolute discretion, unless the Partnership’s basis for tax
purposes would not be reduced as a result of such Transfer; (xiv) except with
the express written consent of the General Partner, if such Transfer, in the
opinion of counsel to the General Partner, would result in either the
Partnership having more than one hundred (100) Partners or in the Partnership
being classified as a “publicly traded partnership” within the meaning of the
Code and the Regulation; (xv) except with the express written consent of the
General Partner, to any entity that is a partnership, grantor trust or S
corporation if (A) substantially all of the value of the interest of a person
owning an interest in such entity is attributable to the entity’s (direct or
indirect) interest in a Unit, and (B) a principal
 
 
68

--------------------------------------------------------------------------------

Back To Table of Contents
purpose of the use of the tiered arrangement is to permit the Partnership to
satisfy the 100-person limitation in section (h)(i)(ii) of Section 1.7704-1 of
the Regulations; or (xvi) except with respect to (A) transfers qualifying as
“private transfer” for purposes of Regulations Section 1.7704-1(e) or any
successor provision or (B) up to two Transfers (excluding for this purpose,
transfers qualifying as “private transfers”) of interests directly or indirectly
held by the estate of or other successor to, a person that has died within the
preceding twelve (12) months, if the General Partner determines in its
reasonable discretion that if it permitted such transfer the Partnership would
be unable to obtain an opinion of counsel of recognized standing to the effect
that the Partnership should not be treated as a “publicly traded partnership”
within the meaning of Section 7704(b) of the Code.
 
ARTICLE X.
Rights and Obligations of the Limited Partners


10.1.  No Participation in Management.


(a)  Except as expressly permitted hereunder, the Limited Partners, in their
capacities as Limited Partners of the Partnership, shall not take part in the
management of the Partnership’s business, transact any business in the
Partnership’s name or have the power to sign documents for or otherwise bind the
Partnership, provided, however, that nothing in the foregoing shall be deemed to
prohibit or preclude any Limited Partner or its Affiliates from serving as an
officer, director or employee of the Company, the General Partner or Management
Company or otherwise transacting business with the Partnership.
(b)  In addition to other rights provided by this Agreement or by the Act, each
Limited Partner shall have the right, for a purpose reasonably related to such
Limited Partner’s interest as a limited partner in the Partnership, upon written
demand with a statement of the purpose of such
 
 
69

--------------------------------------------------------------------------------

Back To Table of Contents
demand and at such Limited Partner’s own expense (including such copying and
administrative charges as the General Partner may establish from time to time):


(1)  to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by the General Partner pursuant to the
Securities Exchange Act of 1934;


(2)  to obtain a copy of the Partnership’s federal, state and local income tax
returns for each Partnership Year;


(3)  to obtain a current list of the name and last known business, resident or
mailing address of each Partner; and


(4)  to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto, together with executed copies of all
powers of attorney pursuant to which this Agreement, the Certificate and all
amendments thereto have been executed.


10.2.  Bankruptcy of a Limited Partner.  The Bankruptcy of any Limited Partner
shall not cause a dissolution of the Partnership, but the rights of such Limited
Partner to share in the Net Income or Net Losses of the Partnership and to
receive distributions of Partnership funds shall, on the happening of such
event, devolve on its successors or assigns, subject to the terns and conditions
of this Agreement, and the Partnership shall continue as a limited partnership.
In no event, however, shall such assignee(s) become an Assignee Limited Partner
except in accordance with Article IX hereof.
10.3.           No Withdrawal.  No Limited Partner may withdraw from the
Partnership without the prior written consent of the General Partner, other than
as expressly provided in this Agreement.
10.4.           Duties and Conflicts.  The General Partner recognizes that
certain of the Limited Partners and their Affiliates have or may have other
business interests, activities and investments, some of which may be in conflict
or competition with the business of the
 
 
70

--------------------------------------------------------------------------------

Back To Table of Contents
Partnership, and that such Persons are entitled to carry on such other business
interests, activities and investments.  Such Limited Partners and their
Affiliates may engage in or possess an interest in any other business or venture
of any kind, independently or with others, on their own behalf or on behalf of
other entities with which they are affiliated or associated, and such Persons
may engage in any activities, whether or not competitive with the Partnership,
without any obligation to offer any interest in such activities to the
Partnership or to any Partner.  Neither the Partnership nor any Partner shall
have any right, by virtue of this Agreement, in or to such activities, or the
income or profits derived therefrom, and the pursuit of such activities, even if
competitive with the business of the Partnership, shall not be deemed wrongful
or improper.
10.5.           Limited Liability.  No Limited Partner shall be bound, or
personally liable for, the expenses, liabilities or obligations of the
Partnership, except as provided by this Agreement or the Act.
ARTICLE XI.
Grant of Rights to Limited Partners


11.1.           Grant of Rights.  The Company does hereby grant to each Limited
Partner, and each of the Limited Partners does hereby accept, the right, but not
the obligation (hereinafter referred to as the “Rights”), to require the Company
and the General Partner to exchange part or all of the Limited Partner’s Common
Units for shares of Common Stock or their cash equivalent, at the Company’s
election, at any time or from time to time prior to November 3, 2043, on the
terms and subject to the conditions and restrictions contained in Exhibit D
hereto.  The Rights granted hereunder may be exercised by any one or more of the
Limited Partners, on the terms and subject to the conditions and restrictions
contained in Exhibit D hereto, upon delivery to the Company of an Exchange
Notice, which notice shall specify the number of Common Units to be
 
 
71

--------------------------------------------------------------------------------

Back To Table of Contents
exchanged by such Limited Partner. Once delivered, the Exchange Notice shall be
irrevocable, subject to delivery by the Company or the General Partner of the
exchange consideration in respect of the Common Units being exchanged in
accordance with the terms hereof.  Notwithstanding the forgoing, upon the
issuance of any Common Units, the General Partner and the Partner to who such
Common Units are issued may agree that such Common Units are not entitled to the
Rights.  Notwithstanding the foregoing, the rights in respect of the
Common Units issued upon the redemption or exchange of SCUs shall be subject to
the terms, conditions and restrictions set forth in Exhibit F hereto and the
Rights in respect of the Common Units issued upon the redemption or exchange of
S-SCUs shall be subject to the terms, conditions and restrictions set forth in
Exhibit I hereto.
11.2.           Terms of Rights.  The terms and provisions applicable to the
Rights shall be as set forth in attached Exhibit D.  Notwithstanding the
foregoing, the terms and provisions applicable to the Rights in respect of the
Common Units issued upon the redemption or exchange of SCUs shall be as set
forth in Exhibit F hereto and the terms and provisions applicable to the Rights
in respect of the Common Units issued upon the redemption or exchange of S-SCUs
shall be as set forth in Exhibit I hereto.
ARTICLE XII.

Indemnification


12.1.           Indemnification of the Limited Partners.  From and after the
date hereof, the Partnership shall indemnify and hold harmless each of the
Limited Partners and its Affiliates against and from all liability, demands,
claims, actions or causes of action, assessments, losses, fines, penalties,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ and accountants’ fees and expenses) (each, a “Claim”) sustained or
incurred by such Limited Partner or Affiliate or any assignee or successor
thereof (including, without limitation,
 
 
72

--------------------------------------------------------------------------------

Back To Table of Contents
any Assignee Limited Partner) as a result of or arising out of any Assumed
Liability.  If a claim for indemnification is asserted against the Partnership
hereunder, the Partnership shall have the right, at its own expense, to
participate in the defense of any Claim asserted against such Limited Partner or
its Affiliate which resulted in the claim for indemnification, and if such right
is exercised, the parties shall cooperate in the defense of such action or
proceeding.
12.2.           Indemnification of the General Partner, the Company and
Others.  From and after the date hereof, the Partnership shall indemnify and
hold harmless each of the General Partner, the Company and any officer,
director, employee or agent of any of the Partnership, the General Partner or
the Company against and from all for the same matters and to the same extent as
the Company is entitled to indemnify its officers, directors, employees or
agents pursuant to the Company’s certificate of incorporation, as such may be
amended from time to time.

ARTICLE XIII.

Arbitration of Disputes


13.1.           Arbitration.                      Notwithstanding anything to
the contrary contained in this Agreement, all claims, disputes and controversies
between the parties hereto (including, without limitation, any claims, disputes
and controversies between the Partnership and any one or more of the Partners
and any claims, disputes and controversies between any one or more Partners)
arising out of or in connection with this Agreement or the Partnership
created hereby, relating to the validity, construction, performance, breach,
enforcement or termination thereof, or otherwise, shall be resolved by binding
arbitration in New York, New York, in accordance with this Article XIII and to
the extent not inconsistent herewith, the Expedited Procedures and Commercial
Arbitration Rules of the American Arbitration Association or any successor
thereto.
13.2.           Procedures.  Any arbitration called for by this Article XIII
shall be conducted in accordance with the following procedures:


(a)  The Partnership or any Partner (the “Requesting Party”) may demand
 
 
73

--------------------------------------------------------------------------------

Back To Table of Contents
arbitration pursuant to Section 13.1 hereof at any time by giving written notice
of such demand (the “Demand Notice”) to all other Partners and (if the
Requesting Party is not the Partnership) to the Partnership, which Demand Notice
shall describe in reasonable detail the nature of the claim, dispute or
controversy.


(b)  Within fifteen (15) days after the giving of a Demand Notice, the
Requesting Party, on the one hand, and each of the other Partners and/or the
Partnership against whom the claim has been made or with respect to which a
dispute has arisen (collectively, the “Responding Party”), on the other hand,
shall select and designate in writing to the other party one reputable,
disinterested individual (a “Qualified Individual”) willing to act as an
arbitrator of the claim, dispute or controversy in question.  Both the
Requesting Party and the Responding Party shall use their best efforts to select
a present or former partner of a national accounting firm having no affiliation
with any of the parties as their respective Qualified Individual to act as the
second arbitrator.  Within fifteen (15) days after the foregoing selections have
been made, the arbitrators so selected shall jointly select a present or former
partner of a national accounting firm having no affiliation with any of the
parties as the third Qualified Individual willing to act as an arbitrator of the
claim, dispute or controversy in question. In the event that the two arbitrators
initially selected are unable to agree on a third arbitrator within the second
fifteen (15) day period referred to above, then, on the application of either
party, the American Arbitration Association shall promptly select and appoint a
present or former partner of a national accounting firm having no affiliation
with any of the parties as the Qualified Individual to act as the third
arbitrator.  The three arbitrators selected pursuant to this Subsection (b)
shall constitute the arbitration panel for the arbitration in question.


(c)  The presentations of the parties hereto in the arbitration proceeding shall
be commenced and completed within sixty (60) days after the selection of the
arbitration panel pursuant to Subsection (b) above, and the arbitration panel
shall render its decision in writing within thirty (30) days after the
completion of such presentations. Any decision concurred in by any two (2) of
the arbitrators shall constitute the decision of the arbitration panel, and
unanimity shall not be required.


(d)  The arbitration panel shall have the discretion to include in its decision
a direction that all or part of the attorneys’ fees and costs of any party or
parties and/or the costs of such arbitration be paid by any other party or
parties. On the application of a party before or after the initial decision of
the arbitration panel, and proof of its attorneys’ fees and costs, the
arbitration panel shall order the other party to make any payments directed
pursuant to the preceding sentence.


13.3.           Binding Character.  Any decision rendered by the arbitration
panel pursuant to this Article XIII shall be final and binding on the parties
hereto, and judgment thereon may be entered by any state or federal court of
competent jurisdiction.
 
 
74

--------------------------------------------------------------------------------

Back To Table of Contents
13.4.           Exclusivity.  Arbitration shall be the exclusive method
available for resolution of claims, disputes and controversies described in
Section 13.1 hereof, and the Partnership and its Partners stipulate that the
provisions hereof shall be a complete defense to any suit, action or proceeding
in any court or before any administrative or arbitration tribunal with respect
to any such claim, controversy or dispute.  The provisions of this Article XIII
shall survive the dissolution of the Partnership.
13.5.           No Alteration of Agreement.  Nothing contained herein shall be
deemed to give the arbitrators any authority, power or right to alter, change,
amend modify, add to or subtract from any of the provisions of this Partnership
Agreement.
ARTICLE XIV
General Provisions


14.1           Notices.  All notices, offers or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and may be
personally served, telecopied or sent by United States mail and shall be deemed
to have been given when delivered in person, upon receipt of telecopy or three
business days after deposit in United States mail registered or certified,
postage prepaid, and properly addressed by or to the appropriate party. For
purposes of this Section 14.1, the address of the General Partner shall be: 2030
Hamilton Place Boulevard, Suite 500, CBL Center, Chattanooga, Tennessee 37421
(telecopier number (423) 490-8662) and the address of each of the Limited
Partners shall be c/o CBL & Associates Properties, Inc., 2030 Hamilton Place
Boulevard, Suite 500, CBL Center, Chattanooga, Tennessee 37421 (telecopier
number (423) 490-8662).  The address of any party hereto may be changed by a
notice in writing given in accordance with the provisions hereof.
14.2.           Successor.  This Agreement and all the terms and provisions
hereof shall be binding upon and shall inure to the benefit of all Partners, and
their legal representatives, heirs,
 
 
75

--------------------------------------------------------------------------------

Back To Table of Contents
successors and permitted assigns, except as expressly herein otherwise provided.
14.3.           Effect and Interpretation.  This Agreement shall be governed by
and construed in conformity with the laws of the State of Delaware.
14.4.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.
14.5.           Partners Not Agents.  Nothing contained herein shall be
construed to constitute any Partner the agent of another Partner, except as
specifically provided herein, or in any manner to limit the Partners in the
carrying on of their own respective businesses or activities.  Notwithstanding
anything to the contrary contained herein, no recourse shall be had by the
Partnership or any Partner against any director, shareholder, officer, employee,
agent or attorney of the General Partner acting in such capacity for any act or
omission of the General Partner or any obligation or liability of the General
Partner under this Agreement, and none of the foregoing shall have any personal
liability for or with respect to any of the foregoing.
14.6.           Entire Understanding; Etc.  This Agreement constitutes the
entire agreement and understanding among the Partners and supersedes any prior
understandings and/or written or oral agreements among them respecting the
subject matter within.
14.7.           Amendments.
(a)  Except to the extent expressly otherwise provided herein (including,
without limitation, in Subsection 14.7(b) below), this Agreement may not be
amended unless such amendment is approved by the General Partner with the prior
Consent of the Limited Partners; provided that no amendment of this Agreement
may be made without the consent of all of the affected Limited Partners if such
amendment (i) converts any Limited Partner’s interest in the Partnership into a
general partnership interest (other than the General Partner if the General
 
 
76

--------------------------------------------------------------------------------

Back To Table of Contents
Partner is also a Limited Partner), (ii) modifies the limited liability of any
Limited Partner (if the General Partner is also a Limited Partner), or (iii)
alters or modifies the Rights set forth in Article XI in a manner adverse to
such Partner.
(b)  Notwithstanding anything to the contrary provided in Subsection 14.7(a)
above, the General Partner shall have the power, without the consent of any
Limited Partner, to amend this Agreement as may be required to facilitate or
implement any of the following:
(i) to add to the obligations of the General Partner or surrender any right or
power granted to the General Partner or any Affiliate of the General Partner for
the benefit of the Limited Partners;


(ii) to reflect the admission, substitution, termination or withdrawal of
Partners in accordance with this Agreement;


(iii) to set forth the rights, powers and duties of the holders of any
Additional Units issued pursuant to Subsection 4.4(a) hereof (including, without
limitation, amending the distribution and allocation provisions set forth
herein);


(iv) to reflect any change that does not adversely affect the Limited Partners
in any material respect, to cure any ambiguity, to correct or supplement any
defective provision in this Agreement or to make other changes with respect to
matters arising under this Agreement that will not be inconsistent with any
other provision of this Agreement; and


(v) to satisfy any requirements, conditions or guidelines contained in any
order, directive, opinion, ruling or regulations of a federal or state agency or
contained in federal or state law.


(c)  This Section 14.7 may not be amended except with the prior written consent
of all the Partners.
 
14.8.           Severability.  If any provision of this Agreement, or the
application of such provision to any person or circumstance, shall be held
invalid by a court of competent jurisdiction, the remainder of this Agreement,
or the application of such provision to persons or circumstances other than
those to which it is held invalid by such court, shall not be affected thereby.
 
 
77

--------------------------------------------------------------------------------

Back To Table of Contents
14.9.           Pronouns and Headings.  As used herein, all pronouns shall
include the masculine, feminine and neuter, and all defined terms shall include
the singular and plural thereof wherever the context and facts require such
construction. The headings, titles and subtitles herein are inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof. Any references in this Agreement to “including” shall be
deemed to mean “including without limitation.”
14.10.           Assurances.  Each of the Partners shall hereafter execute and
deliver such further instruments and do such further acts and things as maybe
required or useful to carry out the intent and purpose of this Agreement and as
are not inconsistent with the terms hereof.
14.11.           Expenses.  All expenses incurred by the Partners in
negotiating, drafting and executing this Agreement and the Exhibits hereto,
including without limitation all expenses of counsel, shall be borne and paid by
the Partnership.
14.12.           Waiver of Partition.  Except as otherwise expressly provided
for in this Agreement, no Partner shall, either directly or indirectly, take any
action to require partition or appraisement of the Partnership or any of its
assets or properties or cause the sale of any Partnership assets or property,
and notwithstanding any provision of applicable law to the contrary, each
Partner (for itself and its legal representatives, successors and assigns)
hereby irrevocably waives any and all right to partition, or to maintain any
action for partition, or to compel any sale with respect to its interest in, or
with respect to, any assets or properties of the Partnership, except as
expressly provided in this Agreement.








SIGNATURES APPEAR ON NEXT PAGE




 
78

--------------------------------------------------------------------------------

Back To Table of Contents




IN WITNESS WHEREOF, the General Partner has executed this Fourth Amended and
Restated Agreement as of the date first written above.






CBL HOLDINGS I, INC.


By:           \s\ John N. Foy
John N. Foy
Vice Chairman of the Board
And Chief Financial Officer
 
 


Accepted and Agreed:


CBL & ASSOCIATES PROPERTIES, INC.


By:           \s\ John N. Foy
John N. Foy
Vice Chairman of the Board
And Chief Financial Officer


Consented to:


CBL HOLDINGS II, INC.


By:           \s\ John N. Foy
John N. Foy
Vice Chairman of the Board
And Chief Financial Officer


 
 

--------------------------------------------------------------------------------

Back To Table of Contents
ATTACHMENT 1-A


LIMITED PARTNER ACCEPTANCE
OF PARTNERSHIP AGREEMENT


This Limited Partner Acceptance of Partnership Agreement (this, “Acceptance”) is
made as of ____ 2001, by ______, [a _____ organized under the laws of the State
of ____ ] (the “Limited Partner”), to and for the benefit of CBL & Associates
Limited Partnership, a Delaware limited partnership (the “Partnership”).


Capitalized terms used and not defined herein shall have the meaning set forth
in the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of June 30, 1998 as amended through the date hereof (the
“Partnership Agreement”).


WHEREAS, on the date hereof, the partnership has agreed to issue to the Limited
Partner [______] SCUs (the “Units”) in connection with the closing of the
transactions contemplated by the Master Contribution Agreement, dated as of
September 25, 2000, among the Partnership, CBL & Associates Properties, Inc.,
Jacobs Realty Investors Limited Partnership and Richard E. Jacobs, solely as
Trustee of the Richard E. Jacobs Revocable Living Trust and the David H. Jacobs
Marital Trust, as amended] [____received [____] SCUs (the “Units”) in connection
with the closing of the transactions contemplated by the Master Contribution
Agreement, dated as of September 25, 2000 (as amended, the “Master Contribution
Agreement”), among the Partnership, CBL & Associates Properties, Inc., Jacobs
Realty Investors Limited Partnership and Richard E. Jacobs, solely as Trustee of
the Richard E. Jacobs Revocable Living Trust and the David H. Jacobs Marital
Trust and transferred all of such Units to the Limited Partner, its designated
holding entity, as contemplated in the Master Contribution Agreement]; and


WHEREAS, in connection with the acceptance of the Units by the Limited Partner,
the Limited Partner has agreed to affirm its obligations as a limited partner
under the Partnership Agreement with respect to the Units and to confirm the
additional agreements set forth herein;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Limited Partner hereby confirms that it
has been given the opportunity to review the terms of the Partnership Agreement
and affirms and agrees that it is bound by each of the terms and conditions of
the Partnership Agreement applicable to a holder of SCUs, including; without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of SCUs.


 
 

--------------------------------------------------------------------------------

Back To Table of Contents




IN WITNESS WHEREOF, the Limited Partner has caused this Acceptance to be duly
executed and delivered as of the date first written above.


[Insert Name of Limited Partner]


By:______________________________
     Name:




Acknowledged and accepted:


CBL & Associates Limited Partnership


By:  CBL Holdings I, Inc.,
        General Partner


By:____________________
     Name:
     Title:




 
 

--------------------------------------------------------------------------------

Back To Table of Contents
ATTACHMENT 1-B
LIMITED PARTNER ACCEPTANCE OF
PARTNERSHIP AGREEMENT


This Limited Partner Acceptance of Partnership Agreement (this “Acceptance”) is
made as of ______, 2004, by _________, [a ________ organized under the laws of
the State of ____] (the “Limited Partner”), to and for the benefit of CBL &
Associates Limited Partnership, a Delaware limited partnership (the
“Partnership”).


Capitalized terms used and not defined herein shall have the meaning set forth
in the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of June 30, 1998, as amended through the date hereof (the
“Partnership Agreement”).


WHEREAS, on the date hereof, the Partnership has agreed to issue to the Limited
Partner [_______] S-SCUs (the “Units”) in connection with the closing of the
transactions contemplated by the Contribution and Exchange Agreement, dated as
of _____________, 2004 (as amended, the “Contribution Agreement”), by and
between Donald Soffer, Rita Soffer Leeds, Eugene Kessler, Pittsburg Mall Limited
and Monroeville Mall Partners, L.P. (collectively, the “Contributors”) and the
Partnership;


WHEREAS, in connection with the acceptance of the Units by the Limited Partner,
the Limited Partner has agreed to affirm its obligations as a limited partner
under the Partnership Agreement with respect to the Units and to confirm the
additional agreements set forth herein;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Limited Partner hereby confirms that it
has been given the opportunity to review the terms of the Partnership Agreement
and affirms and agrees that it is bound by each of the terms and conditions of
the Partnership Agreement applicable to a holder of S-SCUs, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of S-SCUs.


 
 

--------------------------------------------------------------------------------

Back To Table of Contents


IN WITNESS WHEREOF, the Limited Partner has caused this Acceptance to be duly
executed and delivered as of the date first written above.


[Insert Name of Limited Partner]
  _________________________________
       Name:


Acknowledged and accepted:


CBL & Associates Limited Partnership


By:  CBL Holdings I, Inc.,
        General Partner






By:___________________________
      Name:
      Title:


 
 

--------------------------------------------------------------------------------

Back To Table of Contents
ATTACHMENT 1-C
LIMITED PARTNER ACCEPTANCE OF
PARTNERSHIP AGREEMENT


This Limited Partner Acceptance of Partnership Agreement (this “Acceptance”) is
made as of June 1, 2005 by Schostak Laurel Park Retail Holding LLC, a Michigan
limited liability company (the “Limited Partner”), to and for the benefit of CBL
& Associates Limited Partnership, a Delaware limited partnership (“the
“Partnership”).


Capitalized terms used and not defined herein shall have the meaning set forth
in the Second Amended and Restated Agreement of limited partnership of the
Partnership, dated as of June 30, 1998, as amended through the date hereof (the
“Partnership Agreement”).


WHEREAS, on the date hereof, the Partnership has agreed to issue the Limited
Partner [________] L-SCUs (the “Units”) in connection with the closing of the
transactions contemplated by that certain Contribution and Exchange Agreement
dated March 18, 2005 (the “Contribution Agreement”), by and among Newburgh/Six
Mile Limited Partnership, the Limited Partner and the Partnership;


WHEREAS, in connection with the acceptance of the Units by the Limited Partner,
the Limited Partner has agreed to affirm its obligations as a limited partner
under the Partnership Agreement with respect to the Units and to confirm the
additional agreements set forth herein;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Limited partner hereby confirms that it
has been given the opportunity to review the terms of the Partnership Agreement
and affirms and agrees that it is bound by each of the terms and conditions of
the Partnership Agreement applicable to a holder of L-SCUs, including, without
limitation, the provisions thereof relating to limitations and restrictions on
the transfer of L-SCUs.  The Limited Partner hereby confirms that Informational
Materials (as defined in the Contribution Agreement).


[Signature on Next Page]




 
 

--------------------------------------------------------------------------------

Back To Table of Contents


IN WITNESS WHEREOF, the Limited Partner has caused this Acceptance to be duly
executed and delivered as of the date first written above.






SCHOSTAK LAUREL PARK
RETAIL HOLDING LLC


By:  ________________________________                                                    
Name:  ______________________________                                                    
Title: _______________________________                                                     


Acknowledged and accepted:


CBL & ASSOCIATES LIMITED
PARTNERSHIP


By:  CBL Holdings I, Inc., its
        general partner


By:  __________________________________                                                    
      Name:
      Title:


 
 

--------------------------------------------------------------------------------

Back To Table of Contents


ATTACHMENT 1-D
LIMITED PARTNER ACCEPTANCE OF
PARTNERSHIP AGREEMENT
Form of
 
Acknowledgement Regarding
 
Issuance of Partnership Interests
 
and Assumption of Partnership Agreement
 
For Valuable Consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned partnership, CBL & Associates Limited Partnership,
a Delaware limited partnership having an address of CBL Center, 2030 Hamilton
Place Boulevard, Suite 500, Chattanooga, Tennessee 37421 (the “Partnership”),
does hereby acknowledge that there has been acquired by and issued to
_____________________, a _______________ having an address of __________________
(“Contributor”), the partnership interests denoted as Series K Special Common
Units (“K-SCUs”) containing the terms and characteristics and as described on
Schedule A, attached hereto and made a part hereof, being interests as a limited
partner in and of the Partnership on the books of the Partnership, together with
any and all right, title and interest in any property, both real and personal,
to which the K-SCUs relate and any other rights, privileges and benefits
appertaining thereto.  The Partnership and Contributor acknowledge that the
issuance of the K-SCUs to Contributor (i) is in consideration for Contributor’s
contribution of certain limited liability company interests in ________________
to the capital of the Partnership as set forth in that certain Contribution
Agreement among Contributor, the Partnership and Eastland Investments, L.P. and
other contributors dated October 17, 2005 (the “Contribution Agreement”), and
(ii) is being made in accordance with, and subject to the parties’ respective
representations and warranties contained in the Contribution Agreement.


Contributor further acknowledges by execution hereof that the issuance of the
K-SCUs to, and the acquisition and ownership of the K-SCUs by, Contributor is
subject to all of the terms and conditions of the Third Amended and Restated
Agreement of Limited Partnership of CBL & Associates Limited Partnership dated
June 15, 2005, as amended by the First Amendment to Third Amended and Restated
Agreement of Limited Partnership of CBL & Associates Limited Partnership dated
as of November 16, 2005 and as the same may be further amended from time to time
(the “OP Agreement”), and Contributor, by execution of this Acknowledgement,
agrees to abide by and be bound by all of the terms and conditions of the OP
Agreement as a limited partner and holder of K-SCUs of the Partnership.
 


 
 

--------------------------------------------------------------------------------

Back To Table of Contents


Attachment 1-D continued
 
IN Witness Whereof, the Partnership and Contributor have executed this
Acknowledgement as of the _____ day of __________, 2005.
 
Partnership:
CBL & Associates Limited Partnership
a Delaware limited partnership
 
By:           CBL Holdings I, Inc., its general partner
 
By:   ____________________________                                                             
Name: ___________________________                                                               
Title: ____________________________                                                               
 



Acceptance
 
The Contributor hereby acknowledges its acceptance of the K-SCUs and agrees to
be bound by and subject at all times to all of the terms and conditions of the
OP Agreement, which Agreement is incorporated herein by reference, as a limited
partner and holder of K-SCUs of the Partnership.
 
Dated as of the _____ day of __________, 2005.
 
Contributor:
______________________________________ ,
a ____________________________________
 
By: _______________________________
Name:  ____________________________
Title:  _____________________________
   



 
 

--------------------------------------------------------------------------------

Back To Table of Contents
ATTACHMENT 1-D CONTINUED
 
Schedule A
 
Description of the Interests
 




 
 

--------------------------------------------------------------------------------

Back To Table of Contents


EXHIBIT A


List of Partners, Percentage Interests, Share Equivalents


[Schedule will change as capital is contributed, partners are redeemed and other
matters impacting percentage interests according to the terms of this
Agreement.  The General Partner shall revise this schedule from time to time to
reflect the current status of the partners, their percentage interests and share
equivalents.  A current copy of Exhibit A is available on request by any Partner
by request of such Partner to the General Partner.]




Form of Exhibit A


General Partner                                           Percentage
Interest                                           Share Equivalents








Limited Partners*1                                     Percentage
Interests                                          Share Equivalents






































*1 – Exhibit A denotes the type of Units a Limited Partner may hold, i.e.,
Common Units, SCUs, S-SCUs, L-SCUs and/or K-SCUs.




 
 

--------------------------------------------------------------------------------

Back To Table of Contents
EXHIBIT B


CERTIFICATE OF DESIGNATION


OF


9.0% SERIES A CUMULATIVE REDEEMABLE PREFERRED UNITS


OF


CBL & ASSOCIATES LIMITED PARTNERSHIP


Pursuant to Article 4.4 of the
Second Amended and Restated Partnership Agreement of
CBL & Associates Limited Partnership


WHEREAS, CBL & Associates Properties, Inc. (the “Company”) has issued 2,875,000
shares (the “Offering”) of 9.0% Series A Cumulative Redeemable Preferred Stock
(the “Preferred Stock”);


WHEREAS, the Company and the Operating Partnership desire that the Company
contribute net proceeds of the Offering to CBL & Associates Limited Partnership
(the “Operating Partnership”) in exchange for preferred units having
substantially the same economic rights and terms of the Preferred Stock;


WHEREAS, Article 4.4 of the Second Amended and Restated Partnership Agreement of
the Operating Partnership (the “Partnership Agreement”) provides for a Preferred
Unit Designation, setting forth, in sufficient detail, the economic rights and
terms of the class or series of preferred units.


NOW THEREFORE, CBL Holdings I, Inc., the partner of the Operating Partnership
(the “General Partner”) hereby designates a series of preferred units and fixes
the designations, powers, preferences and relative, participating, optional or
other special rights, and the qualifications, limitations or restrictions
thereof, of such preferred units, as follows:


1.           Designation and Amount.


The units of such series shall be designated “9.0% Series A Cumulative
Redeemable Preferred Units” the (“Series A Preferred Units”) and the number of
units constituting such series shall be 2,875,000.  The designations, powers,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, of the Series A
Preferred Units shall be subject in all cases to the provisions of the
Partnership Agreement.




 
 

--------------------------------------------------------------------------------

Back To Table of Contents


2.           Dividends and Distribution Rights.


(a)  Holders of Series A Preferred Units shall be entitled to receive, when, as
and if declared by the General Partner, out of assets of the Operating
Partnership legally available for the payment of dividends, cumulative
preferential cash dividends at the rate of 9.0% per annum of the $25.00
liquidation preference.  Such dividends shall be cumulative from the date of the
original issue by the Operating Partnership of Series A Preferred Units and
shall be payable quarterly in arrears on the 30th day of March, June, September,
and December of each year or, if not a business day: the next succeeding
business day (each, a “Dividend Payment Date”).  The first dividend shall be
paid on September 30, 1998.  Such first dividend and any dividend payable on the
Series A Preferred Units for any partial dividend period shall be computed on
the basis of a 360-day year consisting of twelve 30-day months.  Dividends will
be payable to 50 holders of record as they appear in the records of the
Operating Partnership at the close of business on the applicable record date
which shall be the 15th day of the calendar month in which the applicable
Dividend Payment Date falls or on such other date designated by the General
Partner for the payment of dividends that is not more than 30 nor less than 10
days prior to such Dividend Payment Date (each, a “Dividend Record Date”).


(b)  No dividends on the Series A Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the General Partner at such
time as the terms and provisions of any agreement of the Operating Partnership,
including any agreement relating to its indebtedness, prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.


(c)  Notwithstanding anything contained herein to the contrary, dividends on the
Series A Preferred Units shall accrue whether or not the Operating Partnership
has earnings, whether or not there are funds legally available for the payment
of such dividends, and whether or not such dividends are declared.  Accrued but
unpaid dividends on the Series A Preferred Units shall accumulate as of the
Dividend Payment Date on which they first become payable.


(d)  Except as set forth in the next sentence, no dividends shall be declared or
paid or set apart for payment on any of the Operating Partnership’s Common Units
(“Common Units”) or units of any other class or series of units of the Operating
Partnership ranking, as to dividends, on a parity with or junior to the Series A
Preferred Units (other than a dividend paid in units of Common Units or in units
of any other class or series of units ranking junior to the Series A Preferred
Units as to dividends and upon liquidation) for any period unless full
cumulative dividends for all past dividend periods and the then current dividend
period shall have been or contemporaneously are (i) declared and paid in cash or
(ii) declared and a sum sufficient for the payment thereof in cash is set apart
for such payment on the Series A Preferred Units.  When dividends are not paid
in full (or a sum sufficient for such full payment is not so set apart) upon the
Series A Preferred Units and the units of any other series of preferred units
ranking on a parity as to dividends with the Series A Preferred Units, all
dividends declared upon the Series A Preferred Units and any other series of
preferred units ranking on a parity as to dividends with the Series A Preferred
Units shall be declared pro rata so that the amount of dividends declared per
unit of Series A Preferred Units and such other series of preferred units
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
 shall in all cases bear to each other the same ratio that accrued dividends per
share on the Series A Preferred Units and such other series of preferred units
(which shall not include any accrual in respect of unpaid dividends on such
other series of preferred units for prior dividend periods if such other series
of preferred units does not have a cumulative dividend) bear to each other.  No
interest, or sum of money in lieu of interest, shall be payable in respect of
any dividend payment or payments on the Series A Preferred Units which may be in
arrears.


(e)  Except as provided in Subsection 2(d), unless full cumulative dividends on
the Series A Preferred Units shall have been or contemporaneously are declared
and paid in cash or declared and a sum sufficient for the payment thereof in
cash is set apart for payment for all past dividend and the then current
dividend period, no dividends (other than in Common Units or other units ranking
junior to the Series A Preferred Units as to dividends and upon liquidation)
shall be declared or paid or set aside for payment or other dividend shall be
declared or made upon the Common Units or any other units of the Operating
Partnership ranking junior to or on a parity with the Series A Preferred Units
as to dividends or amounts upon liquidation nor shall any units of Common Units,
or any other units of capital stock of the Operating Partnership ranking junior
to or on a parity with the Series A Preferred Units as to dividends on upon
liquidation, shall be redeemed, purchased or otherwise acquired for any
consideration (or any moneys be paid to or made available for a sinking fund for
the redemption of any such units) by the Operating Partnership except by
conversion into or exchange for other units of the Operating Partnership ranking
junior to the Series A Preferred Units as to dividends and upon
liquidation).  Nothing in the foregoing shall be deemed to preclude the exercise
of Rights (as defined in the Partnership Agreement) by any unit holder in
accordance with the Partnership Agreement.


(f)  Holders of units of Series A Preferred Units shall not be entitled to any
dividend, whether payable in cash, Property or units, in excess of full
cumulative dividends on the Series A Preferred Units as provided above.  Any
dividend payment made on the Series A Preferred Units shall first be credited
against the earliest accrued but unpaid dividends due with respect to such units
which remains payable.


3.
Liquidation Rights.



Upon any voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Operating Partnership, the holders of units of Series A Preferred
Units shall be entitled to be paid out of the assets of the Operating
Partnership legally available for distribution to its Unit holders a liquidation
preference of $25.00 per unit, plus an amount equal to any accrued and unpaid
dividends to the date of payment (whether or not declared), before any
distribution or payment shall be made to holders of share of Common Units or any
other class or series of Units of the Operating Partnership ranking junior to
the Series A Preferred Units as to liquidation rights.  In the event that, upon
such voluntary or involuntary liquidation, dissolution or winding-up the
available assets of the Operating Partnership are insufficient to pay the amount
of the liquidating distributions on all outstanding units of Series A Preferred
Units and the corresponding amounts payable on all units of other classes or
series of units of the Operating Partnership ranking on a parity with the Series
A Preferred Units in the distribution of assets, then the holders of the Series
A Preferred Units and all other such classes or series of units shall share
ratably in any such distribution of assets in proportion to the full liquidating
distributions to
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
which they would otherwise be respectively entitled.  Holders of Series A
Preferred Units shall be entitled to written notice of any such
liquidation.  After payment of the full amount of the liquidating distributions
to which they are entitled, the holders of Series A Preferred Units will have no
right or claim to any of the remaining assets of the Operating Partnership.  The
consolidation or merger of the Operating Partnership with or into any
corporation, trust or entity or of any corporation, trust or other entity, or
the sale, lease or conveyance of all or substantially all of the property or
business of the Operating Partnership shall not be deemed to constitute a
liquidation, dissolution or winding-up of the Operating Partnership.


4.
Redemption.



(a)  Series A Preferred Units shall not be redeemable prior to July 1, 2003.  On
or after July 1, 2003, the Operating Partnership, at its option upon not less
than 30 nor more than 60 days, written notice, may redeem the Series A Preferred
Units, in whole or in part, at any time or from time to time, for cash at a
redemption price of $25.00 per unit, plus all accrued and unpaid dividends
thereon to the date fixed for redemption (except as provided below), without
interest.  If fewer than all of the outstanding units of Series A Preferred
Units are to be redeemed, the units of Series A Preferred Units to be redeemed
shall be redeemed, pro rata (as nearly as may be practicable without creating
fractional units) or by a lot or by any other equitable method determined by the
Operating Partnership.  Holders of Series A Preferred Units to be redeemed shall
surrender such Series A Preferred Units at the place designated in such notice
and shall be entitled to the redemption price and any accrued and unpaid
dividends payable upon such redemption following such surrender.  If notice of
redemption of any Series A Preferred Units has been given and if the funds
necessary for such redemption have been set aside by the Operating Partnership
in trust for the benefit of the holders of any units of Series A Preferred Units
so called for redemption, then from and after the redemption date, dividends
shall cease to accrue on such Series A Preferred Units, such units of Series A
Preferred Units shall no longer be deemed outstanding and all rights of the
holders of such units will terminate, except the right to receive the redemption
price plus any accrued and unpaid dividends payable upon such redemption.


(b)  Unless full cumulative dividends on all Series A Preferred Units shall have
been or contemporaneously are declared and paid in cash or declared and a sum
sufficient for the payment thereof in cash set apart for payment for all past
dividend periods and the then current dividend period, no Series A Preferred
Units shall be redeemed unless all outstanding units of Series A Preferred Units
are simultaneously redeemed and the Operating Partnership shall not purchase or
otherwise acquire directly or indirectly any units of Series A Preferred Units
(except by exchange for units of the Operating Partnership ranking junior to the
Series A Preferred Units as to dividends and amounts upon liquidation.


(c)  Notice of redemption shall be mailed by the Operating Partnership, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the units of Series A Preferred
Units to be redeemed at their respective addresses as they appear on the records
of the Operating Partnership.  No failure to give such notice or any defect
thereto or in the mailing thereof shall affect the validity of the proceedings
for the redemption of any Series A Preferred Units except as to a holder to whom
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
notice was defective or not given.  Each notice shall state (i) the redemption
date; (ii) the redemption price; (iii) the number of units of Series A Preferred
Units to be redeemed; (iv) the place or places where units of Series A Preferred
Units are to be surrendered for payment of the redemption price; and (v) that
dividends on the Series A Preferred Units to be redeemed shall cease to accrue
on such redemption date.  If fewer than all of the units of Series A Preferred
Units held by any holder are to be redeemed, the notice mailed to such holder
shall also specify the number of units of Series A Preferred Units held by such
holder to be redeemed.


(d)  Immediately prior to any redemption of Series A Preferred Units, the
Operating Partnership shall pay, in cash, any accumulated and unpaid dividends
through the redemption date, unless a redemption date falls after a Dividend
Record Date and prior to the corresponding Dividend Payment Date, in which case
each holder of Series A Preferred Units at the close of business on such
Dividend Record Date shall be entitled to the dividend payable on such units on
the corresponding Dividend Payment Date notwithstanding the redemption of such
units before such Dividend Payment Date.  Except as provided above, the
Operating Partnership shall make no payment or allowance for unpaid dividends,
whether or not in arrears, on Series A Preferred Units for which a notice of
redemption has been given.


(e)  All units of the Series A Preferred Units redeemed pursuant to this Section
4 shall be retired and shall be restored to the status of authorized and
unissued units of preferred units, without designation as to series and may
thereafter be reissued as units of any series of preferred units.


(f)  The Series A Preferred Units shall have no stated maturity and shall not be
subject to any sinking fund or mandatory redemption.


5.           Voting Rights.


        (a)  Holders of the Series A Preferred Units shall not have any voting
rights, except as set forth in the Partnership Agreement.


(b)  So long as any units of Series A Preferred Units remain outstanding, the
Operating Partnership shall not, without the affirmative vote or consent of the
holders of two-thirds of the units of Series A Preferred Units outstanding at
the time, given in person or by proxy, either in writing or at a meeting (such
series voting separately as a class):  (i) authorize or create or increase the
authorized or issued amount of any class or series of units ranking prior to the
Series A Preferred Units with respect to payment of dividends or the
distribution of assets upon liquidation, dissolution or winding-up of the
Operating Partnership or reclassify any authorized units of the Operating
Partnership into such units, or create, authorize or issue any obligation or
security convertible into or evidencing the right to purchase any such units; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement or this
Certificate of Designations, whether by merger, consolidation or otherwise (an
“Event”), so as to materially and adversely affect any right, preference,
privilege or voting power of the Series A Preferred Units or the holders
thereof; provided however, with respect to the occurrence of any of the Events
set forth in (ii) above, so long as the Series A Preferred Units remains
outstanding with the terms thereof materially unchanged, taking into account
that, upon the occurrence of an
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Event, the Operating Partnership may not be the surviving entity, the occurrence
of such Event shall not be deemed to materially and adversely affect such
rights, preferences, privileges or voting power of holders of Series A Preferred
Units and provided further that (A) any increase in amount of the authorized
Preferred Units or the creation or issuance of any other Series A Preferred
Units or (B) any increase in the number of authorized units of Series A
Preferred Units or any other series of Preferred Units in each case ranking on a
parity with or junior to the Series A Preferred Units of such series with
respect to the payment of dividends or the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers.


(c)  The foregoing voting provisions of this Section 5 shall not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required shall be effected, all outstanding units of Series A Preferred Units
shall have been redeemed or called for redemption upon proper notice and
sufficient funds, in cash, shall have been deposited in trust to effect such
redemption.


(d)  In any matter in which the Series A Preferred Units may vote (as expressly
provided herein or as may be required by law), each share of Series A Preferred
Units shall be entitled to one vote, except that when any other series of
preferred units of the Operating Partnership shall have the right to vote with
the Series A Preferred Units as a single class on any matter, the Series A
Preferred Units and such other series shall have with respect to such matters
one vote per each $25.00 of stated liquidation preference.


6.           Conversion.


The units of Series A Preferred Units shall, with respect to dividend rights and
rights upon liquidation, dissolution or winding-up of the Operating Partnership,
rank (a) senior to the Common Units and to all units ranking junior to such
Series A Preferred Units; (b) on a parity with all units issued by the Operating
Partnership the terms of which specifically provide that such units rank on a
parity with the Series A Preferred Units; and (c) junior to all units issued by
the Operating partnership (in accordance with this Certificate of Designations)
the terms of which specifically provide that such units rank senior to the
Series A Preferred Units.  For purposes of this Section 6, the term “units” does
not include indebtedness convertible into units.


7.           Exclusion of Other Rights.


The Series A Preferred Units shall not have any references or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption other than expressly set
forth in the Partnership Agreement and this Certificate of Designations.


8.           Headings of Subdivisions.


The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.


 
 

--------------------------------------------------------------------------------

Back To Table of Contents
9.           Severability of Provisions.


If any preferences or other rights, voting powers, restrictions, limitations as
to dividends or other distributions, qualifications or terms or conditions of
redemption of the Series A Preferred Units set forth in the Partnership
Agreement and this Certificate of Designations is invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
preferences or other rights, voting powers, restrictions, limitations as to
distributions, qualifications or terms or conditions of redemption of Series A
Preferred Units set forth in the Partnership Agreement which can be given effect
without the invalid, unlawful or unenforceable provision thereof shall,
nevertheless, remain in full force and effect and no preferences or other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the Series
A Preferred Units herein set forth shall be deemed dependent upon any other
provision thereof unless so expressed therein.


10.           No Preemptive Rights.


No holder of Series A Preferred Units shall be entitled to any preemptive rights
to subscribe for or acquire any unissued units of the Operating Partnership
(whether now or hereafter authorized) or securities of the Operating Partnership
convertible into or carrying a right to subscribe to or acquire units of the
Operating Partnership.


SIGNATURE APPEARS ON NEXT PAGE


 
 

--------------------------------------------------------------------------------

Back To Table of Contents








IN WITNESS WHEREOF, CBL Holdings I, Inc. has caused this Certificate of
Designation of Series A Cumulative Redeemable referred Units to be duly executed
by its Executive Vice President and Chief Financial Officer this 30th day of
June, 1998.


CBL Holdings I, Inc.






By:           /s/ John N. Foy                                           
John N. Foy
Executive Vice President
And Chief Financial Officer


 
 

--------------------------------------------------------------------------------

Back To Table of Contents


CERTIFICATE OF DESIGNATION


OF


8.75% SERIES B CUMULATIVE REDEEMABLE PREFERRED UNITS


OF


CBL & ASSOCIATES LIMITED PARTNERSHIP


Pursuant to Article 4.4 of the
Second Amended and Restated Partnership Agreement of
CBL & Associates Limited Partnership




WHEREAS, CBL & Associates Properties, Inc. (the “Company”) has issued 2,000,000
shares (the “Offering”) of 8.75% Series B Cumulative Redeemable Preferred Stock
(the “Preferred Stock”);


WHEREAS, the Company and the Operating Partnership desire that the Company
contribute net proceeds of the Offering to CBL & Associates Limited Partnership
(the “Operating Partnership”) in exchange for preferred units having
substantially the same economic rights and terms of the Preferred Stock;


WHEREAS, Article 4.4 of the Second Amended and Restated Partnership Agreement of
the Operating Partnership (the “Partnership Agreement”) provides for a Preferred
Unit Designation, setting forth, in sufficient detail, the economic rights and
terms of the class or series of preferred units.


NOW, THEREFORE, CBL Holdings I, Inc., the general partner of the Operating
Partnership (the “General Partner”) hereby designates a series of preferred
units and fixes the designations, powers, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof, of such preferred units, as follows:


1.           Designation and Amount.


The units of such series shall be designated “8.75% Series B Cumulative
Redeemable Preferred Units” (the “Series B Preferred Units”) and the number of
units constituting such series shall be 2,000,000.  The designations, powers,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, of the Series B
Preferred Units shall be subject in all cases to the provisions of the
Partnership Agreement.


2.           Dividends and Distribution Rights.


(a)  Holders of Series B Preferred Units shall be entitled to receive, when, as
and if
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
declared by the General Partner, out of assets of the Operating Partnership
legally available for the payment of dividends, cumulative preferential cash
dividends at the rate of 8.75% per annum of the $50.00 liquidation
preference.  Such dividends shall be cumulative from the date of the original
issue by the Operating Partnership of Series B Preferred Units and shall be
payable quarterly in arrears on the 30th day of March, June, September, and
December of each year or, if not a business day, the next succeeding business
day (each, a “Dividend Payment Date”).  The first dividend shall be paid on June
30, 2002.  Such first dividend and any dividend payable on the Series B
Preferred Units for any partial dividend period shall be computed on the basis
of a 360-day year consisting of twelve 30-day months.  Dividends will be payable
to holders of record as they appear in the records of the Operating Partnership
at the close of business on the applicable record date, which shall be the 15th
day of the calendar month in which the applicable Dividend Payment Date falls or
on such other date designated by the General Partner for the payment of
dividends that is not more than 30 nor less than 10 days prior to such Dividend
Payment Date (each, a “Dividend Record Date”).


(b)           No dividends on the Series B Preferred Units shall be declared by
the General Partner or paid or set apart for payment by the General Partner at
such time as the terms and provisions of any agreement of the Operating
Partnership, including any agreement relating to its indebtedness, prohibits
such declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.


(c)           Notwithstanding anything contained herein to the contrary,
dividends on the Series B Preferred Units shall accrue whether or not the
Operating Partnership has earnings, whether or not there are funds legally
available for the payment of such dividends, and whether or not such dividends
are declared.  Accrued but unpaid dividends on the Series B Preferred Units
shall accumulate as of the Dividend Payment Date on which they first become
payable.


(d)           Except as set forth in the next sentence, no dividends shall be
declared or paid or set apart for payment on any of the Operating Partnership’s
Common Units (“Common Units”), or units of any other class or series of units of
the Operating Partnership ranking, as to dividends, on a parity with or junior
to the Series B Preferred Units (other than a dividend paid in units of Common
Units or in units of any other class or series of units ranking junior to the
Series B Preferred Units as to dividends and upon liquidation) for any period
unless full cumulative dividends on the Series B Preferred Units for all past
dividend periods and the then current dividend period shall have been or
contemporaneously are (i) declared and paid in cash or (ii) declared and a sum
sufficient for the payment thereof in cash is set apart for such payment.  When
dividends are not paid in full (or a sum sufficient for such full payment is not
so set apart) upon the Series B Preferred Units and the units of any other
series of preferred units ranking on a parity as to dividends with the Series B
Preferred Units, all dividends declared upon the Series B Preferred Units and
any other series of preferred units ranking on a parity as to dividends with the
Series B Preferred Units shall be declared pro rata so that the amount of
dividends declared per unit of Series B Preferred Units and such other series of
preferred units shall in all cases bear to each other the same ratio that
accrued dividends per share on the Series B Preferred Units and such other
series of preferred units (which shall not include any accrual in respect of
unpaid dividends on such other series of preferred units for prior dividend
periods if such other series of
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
preferred units does not have a cumulative dividend) bear to each other.  No
interest, or sum of money in lieu of interest, shall be payable in respect of
any dividend payment or payments on the Series B Preferred Units which may be in
arrears.


(e)           Except as provided in Subsection 2(d), unless full cumulative
dividends on Series B Preferred Units shall have been or contemporaneously are
declared and paid in cash declared and a sum sufficient for the payment thereof
in cash is set apart for payment for all past dividend periods and the then
current dividend period, no dividends (other than in Common Units or other units
ranking junior to the Series B Preferred Units as to dividends and upon
liquidation) shall be declared or paid or set aside for payment or other
dividend shall be declared or made upon the Common Units or any other units of
the Operating Partnership ranking junior to or on a parity with the Series B
Preferred Units as to dividends or amounts upon liquidation nor shall any units
of Common Units, or any other units of capital stock of the Operating
Partnership ranking junior to or on a parity with the Series B Preferred Units
as to dividends or upon liquidation, shall be redeemed, purchased or otherwise
acquired for any consideration (or any moneys be paid to or made available for a
sinking fund for the redemption of any such units) by the Operating Partnership
(except by conversion into or exchange for other units of the Operating
Partnership ranking junior to the Series B Preferred Units as to dividends and
upon liquidation).  Nothing in the foregoing shall be deemed to preclude the
exercise of Rights (as defined in the Partnership Agreement) by any unit holder
in accordance with the Partnership Agreement.


(f)           Holders of units of Series B Preferred Units shall not be entitled
to any dividend, whether payable in cash, property or units, in excess of full
cumulative dividends on the Series B Preferred Units as provided above.  Any
dividend payment made on the Series B Preferred Units shall first be credited
against the earliest accrued but unpaid dividends due with respect to such units
which remains payable.


3.           Liquidation Rights.


Upon any voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Operating Partnership, the holders of units of Series B Preferred
Units shall be entitled to be paid out of the assets of the Operating
Partnership legally available for distribution to its Unit holders a liquidation
preference of $50.00 per unit, plus an amount equal to any accrued and unpaid
dividends to the date of payment (whether or not declared), before any
distribution or payment shall be made to holders of shares of Common Units or
any other class or series of Units of the Operating Partnership ranking junior
to the Series B Preferred Units as to liquidation rights.  In the event that,
upon such voluntary or involuntary liquidation, dissolution or winding-up, the
available assets of the Operating Partnership are insufficient to pay the amount
of the liquidating distributions on all outstanding units of Series B Preferred
Units and the corresponding amounts payable on all units of other classes or
series of units of the Operating Partnership ranking on a parity with the Series
B Preferred Units in the distribution of assets, then the holders of the Series
B Preferred Units and all other such classes or series of units shall share
ratably in any such distribution of assets in proportion to the full liquidating
distributions to which they would otherwise be respectively entitled.  Holders
of Series B Preferred Units shall be entitled to written notice of any such
liquidation.  After payment of the full amount of the liquidating distributions
to which they are entitled, the holders of Series B Preferred Units will
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
have no right or claim to any of the remaining assets of the Operating
Partnership.  The consolidation or merger of the Operating Partnership with or
into any corporation, trust or entity or of any corporation, trust or other
entity, or the sale, lease or conveyance of all or substantially all of the
property or business of the Operating Partnership shall not be deemed to
constitute a liquidation, dissolution or winding-up of the Operating
Partnership.


4.
Redemption.



(a)  Series B Preferred Units shall not be redeemable prior to June 14,
2007.  On or after June 14, 2007, the Operating Partnership, at its option upon
not less than 30 nor more than 60 days’ written notice, may redeem the Series B
Preferred Units, in whole or in part, at any time or from time to time, for cash
at a redemption price of $50.00 per unit, plus any accrued and unpaid dividends
thereon to the date fixed for redemption (except as provided below), without
interest.  If fewer than all of the outstanding units of Series B Preferred
Units are to be redeemed, the units of Series B Preferred Units to be redeemed
shall be redeemed, pro rata (as nearly as may be practicable without creating
fractional units) or by a lot or by any other equitable method determined by the
Operating Partnership.  Holders of Series B Preferred Units to be redeemed shall
surrender such Series B Preferred Units at the place designated in such notice
and shall be entitled to the redemption price and any accrued and unpaid
dividends payable upon such redemption following such surrender.  If notice of
redemption of any Series B Preferred Units has been given and if the funds
necessary for such redemption have been set aside by the Operating Partnership
in trust for the benefit of the holders of any units of Series B Preferred Units
so called for redemption, then from and after the redemption date dividends
shall cease to accrue on such Series B Preferred Units, such units of Series B
Preferred Units shall no longer be deemed outstanding and all rights of the
holders of such units will terminate, except the right to receive the redemption
price plus any accrued and unpaid dividends payable upon such
redemption.  Nothing herein shall prevent or restrict the Operating
Partnership’s right or ability to purchase, from time to time either at a public
or a private sale, of the whole, or any part of the Series B Preferred Stock at
such price or prices as the Operating Partnership may determine, subject to the
provisions of applicable law.


(b)  Unless full cumulative dividends on all Series B Preferred Units shall have
been or contemporaneously are declared and paid in cash or declared and a sum
sufficient for the payment thereof in cash set apart for payment for all past
dividend periods and the then current dividend period, no Series B Preferred
Units shall be redeemed unless all outstanding units of Series B Preferred Units
are simultaneously redeemed and the Operating Partnership shall not purchase or
otherwise acquire directly or indirectly any units of Series B Preferred Units
(except by exchange for units of the Operating Partnership ranking junior to the
Series B Preferred Units as to dividends and amounts upon liquidation).


(c)  Notice of redemption shall be mailed by the Operating Partnership, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the units of Series B Preferred
Units to be redeemed at their respective addresses as they appear on the records
of the Operating Partnership.  No failure to give such notice or any defect
thereto or in the mailing thereof shall affect the validity of the proceedings
for the redemption of any Series B Preferred Units except as to a holder to whom
notice was
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
defective or not given.  Each notice shall state (i) the redemption date; (ii)
the redemption price; (iii) the number of units of Series B Preferred Units to
be redeemed; (iv) the place or places where units of Series B Preferred Units
are to be surrendered for payment of the redemption price; and (v) that
dividends on the Series B Preferred Units to be redeemed shall cease to accrue
on such redemption date.  If fewer than all of the units of Series B Preferred
Units held by any holder are to be redeemed, the notice mailed to such holder
shall also specify the number of units of Series B Preferred Units held by such
holder to be redeemed.


(d)  Immediately prior to any redemption of Series B Preferred Units, the
Operating Partnership shall pay, in cash, any accumulated and unpaid dividends
through the redemption date, unless a redemption date falls after a Dividend
Record Date and prior to the corresponding Dividend Payment Date, in which case
each holder of Series B Preferred Units at the close of business on such
Dividend Record Date shall be entitled to the dividend payable on such units on
the corresponding Dividend Payment Date notwithstanding the redemption of such
units before such Dividend Payment Date.  Except as provided above, the
Operating Partnership shall make no payment or allowance for unpaid dividends,
whether or not in arrears, on Series B Preferred Units for which a notice of
redemption has been given.


(e)  All units of the Series B Preferred Units redeemed pursuant to this Section
4 shall be retired and shall be restored to the status of authorized and
unissued units of preferred units, without designation as to Series B and may
thereafter be reissued as units of any series of preferred units.


(f)  The Series B Preferred Units shall have no stated maturity and shall not be
subject to any sinking fund or mandatory redemption.


5.           Voting Rights.


(a)  Holders of the Series B Preferred Units shall not have any voting rights,
except as set forth in the Partnership Agreement.


(b)  So long as any units of Series B Preferred Units remain outstanding, the
Operating Partnership shall not, without the affirmative vote or consent of the
holders of two-thirds of the units of Series B Preferred Units outstanding at
the time, given in person or by proxy, either in writing or at a meeting (such
series voting separately as a class):  (i) authorize or create or increase the
authorized or issued amount of any class or series of units ranking prior to the
Series B Preferred Units with respect to payment of dividends or the
distribution of assets upon liquidation, dissolution or winding-up of the
Operating Partnership or reclassify any authorized units of the Operating
Partnership into such units, or create, authorize or issue any obligation or
security convertible into or evidencing the right to purchase any such units; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement or this
Certificate of Designations, whether by merger, consolidation or otherwise (an
“Event”), so as to materially and adversely affect any right, preference,
privilege or voting power of the Series B Preferred Units or the holders
thereof; provided however, with respect to the occurrence of any of the Events
set forth in (ii) above, so long as the Series B Preferred Units remains
outstanding with the terms thereof materially unchanged, taking into account
that, upon the occurrence of an
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Event, the Operating Partnership may not be the surviving entity, the occurrence
of such Event shall not be deemed to materially and adversely affect such
rights, preferences, privileges or voting power of holders of Series B Preferred
Units and provided further that (A) any increase in amount of the authorized
Preferred Units or the creation or issuance of any other Series B Preferred
Units or (B) any increase in the number of authorized units of Series B
Preferred Units or any other series of Preferred Units, in each case ranking on
a parity with or junior to the
Series B Preferred Units of such series with respect to the payment of dividends
or the distribution of assets upon liquidation, dissolution or winding up, shall
not be deemed to materially and adversely affect such rights, preferences,
privileges or voting powers.


(c)  The foregoing voting provisions of this Section 5 shall not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required shall be effected, all outstanding units of Series B Preferred Units
shall have been redeemed or called for redemption upon proper notice and
sufficient funds, in cash, shall have been deposited in trust to effect such
redemption.


(d)  In any matter in which the Series B Preferred Units may vote (as expressly
provided herein or as may be required by law), each share of Series B Preferred
Units shall be entitled to one vote, except that when any other series of
preferred units of the Operating Partnership shall have the right to vote with
the Series B Preferred Units as a single class on any matter, the Series B
Preferred Units and such other series shall have with respect to such matters
one vote per each $50.00 of stated liquidation preference.


6.           Conversion.


The units of Series B Preferred Units shall not be convertible into or
exchangeable for any other property or units of the Operating Partnership.


7.           Ranking.


The Series B Preferred Units shall, with respect to dividend rights and rights
upon liquidation, dissolution or winding-up of the Operating Partnership, rank
(a) senior to the Common Units and to all units ranking junior to such Series B
Preferred Units; (b) on a parity with all units issued by the Operating
partnership the terms of which specifically provide that such units rank on a
parity with the Series B Preferred Units; and (c) junior to all units issued by
the Operating partnership (in accordance with this Certificate of Designations)
the terms of which specifically provide that such units rank senior to the
Series B Preferred Units.  For purposes of this Section 7, the term “units” does
not include indebtedness convertible into units.


8.           Exclusion of Other Rights.


The Series B Preferred Units shall not have any references or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption other than expressly set
forth in the Partnership Agreement and this Certificate of Designations.


 
 

--------------------------------------------------------------------------------

Back To Table of Contents
9.           Headings of Subdivisions.


The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.


10.           Severability of Provisions.


If any preferences or other rights, voting powers, restrictions, limitations as
to dividends or other distributions, qualifications or terms or conditions of
redemption of the Series B Preferred Units set forth in the Partnership
Agreement and this Certificate of Designations is invalid, unlawful or incapable
of being enforced by reason of any rule of law or incapable of being enforced by
reason of any rule of law or public policy, all other preferences or other
rights, voting powers, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of Series B Preferred Units
set forth in the Partnership Agreement which can be given effect without the
invalid, unlawful or unenforceable provision thereof shall, nevertheless, remain
in full force and effect and no preferences or other rights, voting powers,
restrictions, limitations as to dividends or other distributions, qualifications
or terms or conditions of redemption of the Series B Preferred Units herein set
forth shall be deemed dependent upon any other provision thereof unless so
expressed therein.


11.           No Preemptive Rights.


No holder of Series B Preferred Units shall be entitled to any preemptive rights
to subscribe for or acquire any unissued units of the Operating Partnership
(whether now or hereafter authorized) or securities of the Operating Partnership
convertible into or carrying a right to subscribe to or acquire units of the
Operating Partnership.


SIGNATURE APPEARS ON NEXT PAGE


 
 

--------------------------------------------------------------------------------

Back To Table of Contents


IN WITNESS WHEREOF, CBL Holdings I, Inc. has caused this Certificate of
Designation of Series C Cumulative Redeemable Preferred Units to be duly
executed by its Vice Chairman of the Board and Chief Financial Officer this 11th
day of June, 2002.


CBL Holdings I, Inc.




By:/s/ John N. Foy
John N. Foy
Vice Chairman of the Board
And Chief Financial Officer


 
 

--------------------------------------------------------------------------------

Back To Table of Contents
7.75% SERIES C CUMULATIVE REDEEMABLE PREFERRED UNITS


OF


CBL & ASSOCIATES LIMITED PARTNERSHIP


Pursuant to Article 4.4 of the
Second Amended and Restated Partnership Agreement of
CBL & Associates Limited Partnership




WHEREAS, CBL & Associates Properties, Inc. (the “Company”) has filed a
registration statement for the offering of up to an aggregate of 4,830,000
depositary shares, each representing 1/10th of a share (the “Offering”) of 7.75%
Series C Cumulative Redeemable Preferred Stock (the “Preferred Stock”);


WHEREAS, the Company and the Operating Partnership desire that the Company
contribute net proceeds of the Offering to CBL & Associates Limited Partnership
(the “Operating Partnership”) in exchange for preferred units having
substantially the same economic rights and terms of the Preferred Stock;


WHEREAS, Article 4.4 of the Second Amended and Restated Partnership Agreement of
the Operating Partnership (the “Partnership Agreement”) provides for a Preferred
Unit Designation, setting forth, in sufficient detail, the economic rights and
terms of the class or series of preferred units.


NOW, THEREFORE, CBL Holdings I, Inc., the general partner of the Operating
Partnership (the “General Partner”) hereby designates a series of preferred
units and fixes the designations, powers, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof, of such preferred units, as follows:


1.           Designation and Amount.


The units of such series shall be designated “7.75% Series C Cumulative
Redeemable Preferred Units” (the “Series C Preferred Units”) and the number of
units constituting such series shall be 483,000.  The designations, powers,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, of the Series C
Preferred Units shall be subject in all cases to the provisions of the
Partnership Agreement.


2.           Dividends and Distribution Rights.


(a)  Holders of Series C Preferred Units shall be entitled to receive, when, as
and if declared by the General Partner, out of assets of the Operating
Partnership legally available for the payment of dividends, cumulative
preferential cash dividends at the rate of 7.75% per annum of the $250.00
liquidation preference.  Such dividends shall be cumulative from the date of the
original issue by the Operating Partnership of Series B Preferred Units and
shall be payable
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
quarterly in arrears on the 30th day of March, June, September, and December of
each year or, if not a business day, the next succeeding business day (each, a
“Dividend Payment Date”).  The first dividend shall be paid on June 30,
2002.  Such first dividend and any divided payable on the Series C Preferred
Units for any partial dividend period shall be computed on the basis of a
360-day year consisting of twelve 30-day months.  Dividends will be payable to
holders of record as they appear in the records of the Operating Partnership at
the close of business on the applicable record date, which shall be the 15th day
of the calendar month in which the applicable Dividend Payment Date falls or on
such other date designated by the General Partner for the payment of dividends
that is not more than 30 nor less than 10 days prior to such Dividend Payment
Date (each, a “Dividend Record Date”).


(b)           No dividends on the Series C Preferred Units shall be declared by
the General Partner or paid or set apart for payment by the General Partner at
such time as the terms and provisions of any agreement of the Operating
Partnership, including any agreement relating to its indebtedness, prohibits
such declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.


(c)           Notwithstanding anything contained herein to the contrary,
dividends on the Series B Preferred Units shall accrue whether or not the
Operating Partnership has earnings, whether or not there are funds legally
available for the payment of such dividends, and whether or not such dividends
are declared.  Accrued but unpaid dividends on the Series B Preferred Units
shall accumulate as of the Dividend Payment Date on which they first become
payable.


(d)           Except as set forth in the next sentence, no dividends shall be
declared or paid or set apart for payment on any of the Operating Partnership’s
Common Units (“Common Units”), or units of any other class or series of units of
the Operating Partnership ranking, as to dividends, on a parity with or junior
to the Series C Preferred Units (other than a dividend paid in units of Common
Units or in units of any other class or series of units ranking junior to the
Series C Preferred Units as to dividends and upon liquidation) for any period
unless full cumulative dividends on the Series C Preferred Units for all past
dividend periods and the then current dividend period shall have been or
contemporaneously are (i) declared and paid in cash or (ii) declared and a sum
sufficient for the payment thereof in cash is set apart for such payment.  When
dividends are not paid in full (or a sum sufficient for such full payment is not
so set apart) upon the Series C Preferred Units and the units of any other
series of preferred units ranking on a parity as to dividends with the Series C
Preferred Units, all dividends declared upon the Series C Preferred Units and
any other series of preferred units ranking no a parity as to dividends with the
Series C Preferred Units shall be declared pro rata so that the amount of
dividends declared per unit of Series C Preferred Units and such other series of
preferred units shall in all cases bear to each other the same ratio that
accrued dividends per share on the Series C Preferred Units and such other
series of preferred units (which shall not include any accrual in respect of
unpaid dividends on such other series of preferred units for prior dividend
periods if such other series of preferred units does not have a cumulative
dividend) bear to each other.  No interest, or sum of money in lieu of interest,
shall be payable in respect of any dividend payment or payments on the Series C
Preferred Units which may be in arrears.


 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(e)           Except as provided in Subsection 2(d), unless full cumulative
dividends on Series C Preferred Units shall have been or contemporaneously are
declared and paid in cash declared and a sum sufficient for the payment thereof
in cash is set apart for payment for all past dividend periods and the then
current dividend period, no dividends (other than in Common Units or other units
ranking junior to the Series C Preferred Units as to dividends and upon
liquidation) shall be declared or paid or set aside for payment or other
dividend shall be declared or made upon the Common Units or any other units of
the Operating Partnership ranking junior to or on a parity with the Series C
Preferred Units as to dividends or amounts upon liquidation nor shall any units
of Common Units, or any other units of capital stock of the Operating
Partnership ranking junior to or on a parity with the Series C Preferred Units
as to dividends or upon liquidation, shall be redeemed, purchased or otherwise
acquired for any consideration (or any moneys be paid to or made available for a
sinking fund for the redemption of any such units) by the Operating Partnership
(except by conversion into or exchange for other units of the Operating
Partnership ranking junior to the Series C Preferred Units as to dividends and
upon liquidation).  Nothing in the foregoing shall be deemed to preclude the
exercise of Rights (as defined in the Partnership Agreement) by any unit holder
in accordance with the Partnership Agreement.


(f)           Holders of units of Series C Preferred Units shall not be entitled
to any dividend, whether payable in cash, property or units, in excess of full
cumulative dividends on the Series C Preferred Units as provided above.  Any
dividend payment made on the Series C Preferred Units shall first be credited
against the earliest accrued but unpaid dividends due with respect to such units
which remains payable.


3.           Liquidation Rights.


Upon any voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Operating Partnership, the holders of units of Series C Preferred
Units shall be entitled to be paid out of the assets of the Operating
Partnership legally available for distribution to its Unit holders a liquidation
preference of $250.00 per unit, plus an amount equal to any accrued and unpaid
dividends to the date of payment (whether or not declared), before any
distribution or payment shall be made to holders of shares of Common Units or
any other class or series of Units of the Operating Partnership ranking junior
to the Series C Preferred Units as to liquidation rights.  In the event that,
upon such voluntary or involuntary liquidation, dissolution or winding-up, the
available assets of the Operating Partnership legally available for distribution
to its Unit holders a liquidation preference of $250.00 per unit, plus an amount
equal to any distribution or payment shall be made to holders of shares of
Common Units or any other class or series of Units of the Operating Partnership
ranking junior to the Series C Preferred Units as to liquidation rights.  In the
event that, upon such voluntary or involuntary liquidation, dissolution or
winding-up, the available assets of the Operating Partnership are insufficient
to pay the amount of the liquidating distributions on all outstanding units of
Series C Preferred Units and the corresponding amounts payable on all units of
other classes or series of units of the Operating Partnership ranking on a
parity with the Series C Preferred Units in the distribution of assets, then the
holders of the Series C Preferred Units and all other such classes or series of
units shall share ratable in any such distribution of assets in proportion to
the full liquidating distributions to which they would otherwise be respectively
entitled.  Holders of Series C Preferred Units shall be entitled to written
notice of any such liquidation.  After payment of the full amount of the
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
liquidating distributions to which they are entitled, the holders of Series C
Preferred Units will have no right or claim to any of the remaining assets of
the Operating Partnership.  The consolidation or merger of the Operating
Partnership with or into any corporation, trust or entity or of any corporation,
trust or other entity, or the sale, lease or conveyance of all or substantially
all of the property or business of the Operating Partnership shall not be deemed
to constitute a liquidation, dissolution or winding-up of the Operating
Partnership.


4.
Redemption.



(a)  Series C Preferred Units shall not be redeemable prior to August 22,
2008.  On or after August 22, 2008, the Operating Partnership, at its option
upon not less than 30 nor more than 60 days’ written notice, may redeem the
Series C Preferred Units, in whole or in part, at any time or from time to time,
for cash at a redemption price of $250.00 per unit, plus any accrued and unpaid
dividends thereon to the date fixed for redemption (except as provided below),
without interest.  If fewer than all of the outstanding units of Series C
Preferred Units are to be redeemed, the units of Series C Preferred Units to be
redeemed shall be redeemed, pro rata (as nearly as may be practicable without
creating fractional units) or by a lot or by any other equitable method
determined by the Operating Partnership.  Holders of Series A Preferred Units to
be redeemed shall surrender such Series C Preferred Units at the place
designated in such notice and shall be entitled to the redemption price and any
accrued and unpaid dividends payable upon such redemption following such
surrender.  If notice of redemption of any Series C Preferred Units has been
given and if the funds necessary for such redemption have been set aside by the
Operating Partnership in trust for the benefit of the holders of any units of
Series C Preferred Units so called for redemption, then from and after the
redemption date, dividends shall cease to accrue on such Series C Preferred
Units, such units of Series C Preferred Units shall no longer be deemed
outstanding and all rights of the holders of such units will terminate, except
the right to receive the redemption price plus any accrued and unpaid dividends
payable upon such redemption.  Nothing herein shall prevent or restrict the
Operating Partnership’s right or ability to purchase, from time to time either
at a public or a private sale, of the whole, or any part of the Series C
Preferred Stock at such price or prices as the Operating Partnership may
determine, subject to the provisions of applicable law.


(b)  Unless full cumulative dividends on all Series C Preferred Units shall have
been or contemporaneously are declared and paid in cash or declared and a sum
sufficient for the payment thereof in cash set apart for payment for all past
dividend periods and the then current dividend period, no Series C Preferred
Units shall be redeemed unless all outstanding units of Series C Preferred Units
are simultaneously redeemed and the Operating Partnership shall not purchase or
otherwise acquire directly or indirectly any units of Series C Preferred -Units
(except by exchange for units of the Operating Partnership ranking junior to the
Series C Preferred Units as to dividends and amounts upon liquidation).


(c)  Notice of redemption shall be mailed by the Operating Partnership, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the units of Series C Preferred
Units to be redeemed at their respective addresses as they appear on the records
of the Operating Partnership.  No failure to give such notice or any defect
thereto or in the mailing thereof shall affect the validity of the proceedings
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
for the redemption of any Series C Preferred Units except as to a holder to whom
notice was defective or not given.  Each notice shall state (i) the redemption
date; (ii) the redemption price; (iii) the number of units of Series C Preferred
Units to be redeemed; (iv) the place or places where units of Series C Preferred
Units are to be surrendered for payment of the redemption price; and (v) that
dividends on the Series C Preferred Units to be redeemed shall cease to accrue
on such redemption date.  If fewer than all of the units of Series C Preferred
Units held by any holder are to be redeemed, the notice mailed to such holder
shall also specify the number of units of Series C Preferred Units held by such
holder to be redeemed.


(d)  Immediately prior to any redemption of Series C Preferred Units, the
Operating Partnership shall pay, in cash, any accumulated and unpaid dividends
through the redemption date, unless a redemption date falls after a Dividend
Record Date and prior to the corresponding Dividend Payment Date, in which case
each holder of Series C Preferred Units at the close of business on such
Dividend Record Date shall be entitled to the dividend payable on such units on
the corresponding Dividend Payment Date notwithstanding the redemption of such
units before such Dividend Payment Date.  Except as provided above, the
Operating Partnership shall make no payment or allowance for unpaid dividends,
whether or not in arrears, on Series C Preferred Units for which a notice of
redemption has been given.


(e)  All units of the Series C Preferred Units redeemed pursuant to this Section
4 shall be retired and shall be restored to the status of authorized and
unissued units of preferred units, without designation as to Series C and may
thereafter be reissued as units of any series of preferred units.


(f)  The Series C Preferred Units shall have no stated maturity and shall not be
subject to any sinking fund or mandatory redemption.


5.           Voting Rights.


(a)  Holders of the Series C Preferred Units shall not have any voting rights,
except as set forth in the Partnership Agreement.


(b)  So long as any units of Series C Preferred Units remain outstanding, the
Operating Partnership shall not, without the affirmative vote or consent of the
holders of two-thirds of the units of Series C Preferred Units outstanding at
the time, given in person or by proxy, either in writing or at a meeting (such
series voting separately as a class):  (i) authorize or create or increase the
authorized or issued amount of any class or series of units ranking prior to the
Series C Preferred Units with respect to payment of dividends or the
distribution of assets upon liquidation, dissolution or winding-up of the
Operating Partnership or reclassify any authorized units of the Operating
Partnership into such units, or create, authorize or issue any obligation or
security convertible into or evidencing the right to purchase any such units; or
(ii) amend, alter or repeal the provisions of the Partnership Agreement or this
Certificate of Designations, whether by merger, consolidation or otherwise (an
“Event”), so as to materially and adversely affect any right, preference,
privilege or voting power of the Series C Preferred Units or the holders
thereof; provided however, with respect to the occurrence of any of the Events
set forth in (ii) above, so long as the Series C Preferred Units remains
outstanding with the terms thereof materially
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
unchanged, taking into account that, upon the occurrence of an Event, the
Operating Partnership may not be the surviving entity, the occurrence of such
Event shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting power of holders of Series C Preferred Units
and provided further that (A) any increase in amount of the authorized Preferred
Units or the creation or issuance of any other Series C Preferred Units or (B)
any increase in the number of authorized units of Series C Preferred Units or
(C) the creation or issuance of any other series of Preferred Units, in each
case referred to in clauses (A), (B) or (C) above, ranking on a parity with or
junior to the Series C Preferred Units with respect to the payment of dividends
and the distribution of assets upon liquidation, dissolution or winding up.


(c)  The foregoing voting provisions of this Section 5 shall not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required shall be effected, all outstanding units of Series C Preferred Units
shall have been redeemed or called for redemption upon proper notice and
sufficient funds, in cash, shall have been deposited in trust to effect such
redemption.


(d)  In any matter in which the Series C Preferred Units may vote (as expressly
provided herein or as may be required by law), each share of Series C Preferred
Units shall be entitled to one vote per each $25.00 in stated liquidation
preference.


6.           Conversion.


The units of Series C Preferred Units shall not be convertible into or
exchangeable for any other property or units of the Operating partnership.


7.           Ranking.


The Series C Preferred Units shall, with respect to dividend rights and rights
upon liquidation, dissolution or winding-up of the Operating Partnership, rank
(a) senior to the Common Units and to all units ranking junior to such Series C
Preferred Units; (b) on a parity with all units issued by the Operating
Partnership the terms of which specifically provide that such units rank on a
parity with the Series C Preferred Units; and (c) junior to all units issued by
the Operating partnership (in accordance with this Certificate of Designations)
the terms of which specifically provide that such units rank senior to the
Series C Preferred Units.  For purposes of this Section 7, the term “units” does
not include indebtedness convertible into units.


8.           Exclusion of Other Rights.


The Series C Preferred Units shall not have any references or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption other than expressly set
forth in the Partnership Agreement and this Certificate of Designations.






9.           Headings of Subdivisions.


 
 

--------------------------------------------------------------------------------

Back To Table of Contents
The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.


10.           Severability of Provisions.


If any preferences or other rights, voting powers, restrictions, limitations as
to dividends or other distributions, qualifications or terms or conditions of
redemption of the Series C Preferred Units set forth in the Partnership
Agreement and this Certificate of Designations is invalid, unlawful or incapable
of being enforced by reason of any rule of law or incapable of being enforced by
reason of any rule of law or public policy, all other preferences or other
rights, voting powers, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of Series C Preferred Units
set forth in the Partnership Agreement which can be given effect without the
invalid, unlawful or unenforceable provision thereof shall, nevertheless, remain
in full force and effect and no preferences or other rights, voting powers,
restrictions, limitations as to dividends or other distributions, qualifications
or terms or conditions of redemption of the Series C Preferred Units herein set
forth shall be deemed dependent upon any other provision thereof unless so
expressed therein.


11.           No Preemptive Rights.


No holder of Series C Preferred Units shall be entitled to any preemptive rights
to subscribe for or acquire any unissued units of the Operating Partnership
(whether now or hereafter authorized) or securities of the Operating Partnership
convertible into or carrying a right to subscribe to or acquire units of the
Operating Partnership.




SIGNATURE APPEARS ON NEXT PAGE


 
 

--------------------------------------------------------------------------------

Back To Table of Contents




IN WITNESS WHEREOF, CBL Holdings I, Inc. has caused this Certificate of
Designation of Series C Cumulative Redeemable Preferred Units to be duly
executed by its Vice Chairman of the Board and Chief Financial officer this 21st
day of August, 2003.


CBL Holdings I, Inc.






By: /s/ John N. Foy
John Foy
Vice Chairman of the Board
And Chief Financial Officer






 
 

--------------------------------------------------------------------------------

Back To Table of Contents
CERTIFICATE OF DESIGNATION
OF
7.375% SERIES D CUMULATIVE REDEEMABLE PREFERRED UNITS
OF
CBL & ASSOCIATES LIMITED PARTNERSHIP


Pursuant to Article 4.4 of the
Second Amended and Restated Partnership Agreement of
CBL & Associates Limited Partnership


WHEREAS, CBL & Associates Properties, Inc. (the “Company”) has issued 805,000
shares (the “Offering”) of 7.375% Series D Cumulative Redeemable Preferred Stock
(the “Preferred Stock”);
 
WHEREAS, the Company and CBL & Associates Limited Partnership (the “Operating
Partnership”) desire that the Company contribute net proceeds of the Offering to
the Operating Partnership in exchange for preferred units having substantially
the same economic rights and terms as the Preferred Stock;
 
WHEREAS, Article 4.4 of the Second Amended and Restated Partnership Agreement of
the Operating Partnership (the “Partnership Agreement”) provides for a Preferred
Unit Designation, setting forth, in sufficient detail, the economic rights and
terms of the class or series of preferred units.
 
NOW THEREFORE, CBL Holdings I, Inc., the general partner of the Operating
Partnership (the “General Partner”) hereby designates a series of preferred
units and fixes the designations, powers, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations or restrictions thereof, of such preferred units, as follows:
 
1. Designation and Amount.
 


The units of such series shall be designated “7.375% Series D Cumulative
Redeemable Preferred Units” (the “Series D Preferred Units”) and the number of
units constituting such series shall be 805,000.  The designations, powers,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, of the Series D
Preferred Units shall be subject in all cases to the provisions of the
Partnership Agreement.
 
2. Dividends and Distribution Rights.
 


(a)  Holders of Series D Preferred Units shall be entitled to receive, when, as
and if declared by the General Partner, out of assets of the Operating
Partnership legally available for the payment of dividends, cumulative
preferential cash dividends at the rate of 7.375% per annum of the $250.00
liquidation preference.  Such dividends shall be cumulative from and
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
including the date of the original issue by the Operating Partnership of the
Series D Preferred Units and shall be payable quarterly in arrears on the 30th
day of March, June, September, and December of each year or, if not a business
day, the next succeeding business day (each, a “Dividend Payment Date”).  The
first dividend shall be paid on March 30, 2005.  Such first dividend and any
dividend payable on the Series D Preferred Units for any other partial dividend
period shall be computed on the basis of a 360-day year consisting of twelve
30-day months.  Dividends will be payable to holders of record as they appear in
the records of the Operating Partnership at the close of business on the
applicable record date, which shall be the 15th day of the calendar month in
which the applicable Dividend Payment Date falls or on such other date
designated by the General Partner for the payment of dividends that is not more
than 30 nor less than 10 days prior to such Dividend Payment Date (each, a
“Dividend Record Date”).
 
(b)  No dividends on the Series D Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the General Partner at such
time as the terms and provisions of any agreement of the Operating Partnership,
including any agreement relating to its indebtedness, prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.
 
(c)  Notwithstanding anything contained herein to the contrary, dividends on the
Series D Preferred Units shall accrue whether or not the Operating Partnership
has earnings, whether or not there are funds legally available for the payment
of such dividends, and whether or not such dividends are declared.  Accrued but
unpaid dividends on the Series D Preferred Units shall accumulate as of the
Dividend Payment Date on which they first become payable.
 
(d)  Except as set forth in the next sentence, no dividends shall be declared or
paid or set apart for payment on any of the Operating Partnership’s Common Units
(“Common Units”), or units of any other class or series of units of the
Operating Partnership ranking, as to dividends, on a parity with or junior to
the Series D Preferred Units (other than a dividend paid in units of Common
Units or in units of any other class or series of units ranking junior to the
Series D Preferred Units as to dividends and upon liquidation) for any period
unless full cumulative dividends on the Series D Preferred Units for all past
dividend periods and the then current dividend period shall have been or
contemporaneously are (i) declared and paid in cash or (ii) declared and a sum
sufficient for the payment thereof in cash is set apart for such payment.  When
dividends are not paid in full (or a sum sufficient for such full payment is not
so set apart) upon the Series D Preferred Units and the units of any other
series of preferred units ranking on a parity as to dividends with the Series D
Preferred Units, all dividends declared upon the Series D Preferred Units and
any other series of preferred units ranking on a parity as to dividends with the
Series D Preferred Units shall be declared pro rata so that the amount of
dividends declared per unit of Series D Preferred Units and such other series of
preferred units shall in all cases bear to each other the same ratio that
accrued dividends per unit on the Series D Preferred Units and such other series
of preferred units (which shall not include any accrual in respect of unpaid
dividends on such other series of preferred units for prior dividend periods if
such other series of preferred units does not have a cumulative dividend) bear
to each other.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any dividend payment or payments on the Series D Preferred
Units which may be in arrears.
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(e)  Except as provided in Subsection 2(d), unless full cumulative dividends on
the Series D Preferred Units shall have been or contemporaneously are declared
and paid in cash or declared and a sum sufficient for the payment thereof in
cash is set apart for payment for all past dividend periods and the then current
dividend period, no dividends (other than in Common Units or other units ranking
junior to the Series D Preferred Units as to dividends and upon liquidation)
shall be declared or paid or set aside for payment or other dividend shall be
declared or made upon the Common Units or any other units of the Operating
Partnership ranking junior to or on a parity with the Series D Preferred Units
as to dividends or amounts upon liquidation nor shall any units of Common Units,
or any units of any other class or series of units of the Operating Partnership
ranking junior to or on a parity with the Series D Preferred Units as to
dividends or upon liquidation, be redeemed, purchased or otherwise acquired for
any consideration (or any moneys be paid to or made available for a sinking fund
for the redemption of any such units) by the Operating Partnership (except by
conversion into or exchange for other units of the Operating Partnership ranking
junior to the Series D Preferred Units as to dividends and upon
liquidation).  Nothing in the foregoing shall be deemed to preclude the exercise
of Rights (as defined in the Partnership Agreement) by any unit holder in
accordance with the Partnership Agreement.
 
(f)  Holders of Series D Preferred Units shall not be entitled to any dividend,
whether payable in cash, property or units, in excess of full cumulative
dividends on the Series D Preferred Units as provided above.  Any dividend
payment made on the Series D Preferred Units shall first be credited against the
earliest accrued but unpaid dividends due with respect to such units which
remains payable.
 
3.           Liquidation Rights.
 


Upon any voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Operating Partnership, the holders of units of Series D Preferred
Units shall be entitled to be paid out of the assets of the Operating
Partnership legally available for distribution to its Unit holders a liquidation
preference of $250.00 per unit, plus an amount equal to any accrued and unpaid
dividends to the date of payment (whether or not declared), before any
distribution or payment shall be made to holders of units of Common Units or any
other class or series of units of the Operating Partnership ranking junior to
the Series D Preferred Units as to liquidation rights.  In the event that, upon
such voluntary or involuntary liquidation, dissolution or winding-up, the
available assets of the Operating Partnership are insufficient to pay the amount
of the liquidating distributions on all outstanding units of Series D Preferred
Units and the corresponding amounts payable on all units of other classes or
series of units of the Operating Partnership ranking on a parity with the Series
D Preferred Units in the distribution of assets, then the holders of the Series
D Preferred Units and all other such classes or series of units shall share
ratably in any such distribution of assets in proportion to the full liquidating
distributions to which they would otherwise be respectively entitled.  Holders
of Series D Preferred Units shall be entitled to written notice of any such
liquidation.  After payment of the full amount of the liquidating distributions
to which they are entitled, the holders of Series D Preferred Units will have no
right or claim to any of the remaining assets of the Operating Partnership.  The
consolidation or merger of the Operating Partnership with or into any
corporation, trust or entity, or of any corporation, trust or other entity with
or into the Operating Partnership, or the sale,
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
lease or conveyance of all or substantially all of the property or business of
the Operating Partnership shall not be deemed to constitute a liquidation,
dissolution or winding-up of the Operating Partnership.
 
4.           Redemption.
 


(a)  Series D Preferred Units shall not be redeemable prior to December 13,
2009.  On or after December 13, 2009, the Operating Partnership, at its option
upon not less than 30 nor more than 60 days’ written notice, may redeem the
Series D Preferred Units, in whole or in part, at any time or from time to time,
for cash at a redemption price of $250.00 per unit, plus any accrued and unpaid
dividends thereon up to and including the date fixed for redemption (except as
provided below), without interest.  If fewer than all of the outstanding units
of Series D Preferred Units are to be redeemed, the units of Series D Preferred
Units to be redeemed shall be redeemed pro rata (as nearly as may be practicable
without creating fractional units) or by lot or by any other equitable method
determined by the Operating Partnership.  Holders of Series D Preferred Units to
be redeemed shall surrender such Series D Preferred Units at the place
designated in such notice and shall be entitled to the redemption price and any
accrued and unpaid dividends payable upon such redemption following such
surrender.  If notice of redemption of any Series D Preferred Units has been
given and if the funds necessary for such redemption have been set aside by the
Operating Partnership in trust for the benefit of the holders of any units of
Series D Preferred Units so called for redemption, then from and after the
redemption date, dividends shall cease to accrue on such Series D Preferred
Units, such units of Series D Preferred Units shall no longer be deemed
outstanding and all rights of the holders of such units will terminate, except
the right to receive the redemption price plus any accrued and unpaid dividends
payable upon such redemption.  Nothing herein shall prevent or restrict the
Operating Partnership’s right or ability to purchase, from time to time either
at a public or a private sale, all, or any portion, of the outstanding Series D
Preferred Units at such price or prices as the Operating Partnership may
determine, subject to the provisions of applicable law.
 
(b)  Unless full cumulative dividends on all Series D Preferred Units shall have
been or contemporaneously are declared and paid in cash or declared and a sum
sufficient for the payment thereof in cash set apart for payment for all past
dividend periods and the then current dividend period, no Series D Preferred
Units shall be redeemed unless all outstanding units of Series D Preferred Units
are simultaneously redeemed and the Operating Partnership shall not purchase or
otherwise acquire directly or indirectly any units of Series D Preferred Units
(except by exchange for units of the Operating Partnership ranking junior to the
Series D Preferred Units as to dividends and amounts upon liquidation).
 
(c)  Notice of redemption shall be mailed by the Operating Partnership, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the units of Series D Preferred
Units to be redeemed at their respective addresses as they appear on the records
of the Operating Partnership.  No failure to give such notice or any defect
thereto or in the mailing thereof shall affect the validity of the proceedings
for the redemption of any Series D Preferred Units except as to a holder to whom
notice was defective or not given.  Each notice shall state (i) the redemption
date; (ii) the redemption price; (iii) the number of units of Series D Preferred
Units to be redeemed; (iv) the place or places
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
where units of Series D Preferred Units are to be surrendered for payment of the
redemption price; and (v) that dividends on the Series D Preferred Units to be
redeemed shall cease to accrue on such redemption date.  If fewer than all of
the units of Series D Preferred Units held by any holder are to be redeemed, the
notice mailed to such holder shall also specify the number of units of Series D
Preferred Units held by such holder to be redeemed.
 
(d)  Immediately prior to any redemption of Series D Preferred Units, the
Operating Partnership shall pay, in cash, any accumulated and unpaid dividends
through the redemption date, unless a redemption date falls after a Dividend
Record Date and prior to the corresponding Dividend Payment Date, in which case
each holder of Series D Preferred Units at the close of business on such
Dividend Record Date shall be entitled to the dividend payable on such units on
the corresponding Dividend Payment Date notwithstanding the redemption of such
units before such Dividend Payment Date.  Except as provided above, the
Operating Partnership shall make no payment or allowance for unpaid dividends,
whether or not in arrears, on Series D Preferred Units for which a notice of
redemption has been given.
 
(e)  All Series D Preferred Units redeemed or repurchased pursuant to this
Section 4 shall be retired and shall be restored to the status of authorized and
unissued units of preferred units, without designation as to Series D and may
thereafter be reissued as units of any series of preferred units.
 
(f)  The Series D Preferred Units shall have no stated maturity and shall not be
subject to any sinking fund or mandatory redemption.
 
5.           Voting Rights.
 


(a)  Holders of the Series D Preferred Units shall not have any voting rights,
except as set forth in the Partnership Agreement.
 
(b)  The affirmative vote or consent of the holders of two-thirds of the units
of Series D Preferred Units and the holders of all other classes or series of
Preferred Units of the Operating Partnership ranking on parity with the Series D
Preferred Units upon which like voting rights have been conferred and are
exercisable, outstanding at the time (voting together as a class), given in
person or by proxy, either in writing or at a meeting, will be required to:
(i) authorize or create or increase the authorized or issued amount of any class
or series of units ranking senior to the Series D Preferred Units with respect
to payment of dividends or the distribution of assets upon liquidation,
dissolution or winding-up of the Operating Partnership or reclassify any
authorized units of the Operating Partnership into such units, or create,
authorize or issue any obligation or security convertible into or evidencing the
right to purchase any such units; or (ii) amend, alter or repeal the provisions
of the Partnership Agreement or this Certificate of Designations, whether by
merger, consolidation, transfer or conveyance of substantially all of its assets
or otherwise (an “Event”), so as to materially and adversely affect any right,
preference, privilege or voting power of the Series D Preferred Units or the
holders thereof; provided however, with respect to the occurrence of any of the
Events set forth in (ii) above, so long as the Series D Preferred Units remain
outstanding with the terms thereof materially unchanged, taking into account
that, upon the occurrence of an Event, the Operating Partnership may not be the
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
surviving entity, the occurrence of such Event shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting power of
holders of Series D Preferred Units and in such case such holders shall not have
any voting rights with respect to the Events set forth in (ii) above.  Except as
may be required by law, holders of Series D Preferred Units shall not be
entitled to vote with respect to (A) any increase or decrease in the total
number of authorized Preferred Units, (B) any increase, decrease or issuance of
any series of Preferred Units including the Series D Preferred Units or (C) the
creation or issuance of any other series of Preferred Units, in each case
referred to in clauses (A), (B) or (C) above, ranking on a parity with or junior
to the Series D Preferred Units with respect to the payment of dividends and the
distribution of assets upon liquidation, dissolution or winding-up.
 
(c)  The foregoing voting provisions of this Section 5 shall not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required shall be effected, all outstanding units of Series D Preferred Units
shall have been redeemed or called for redemption upon proper notice and
sufficient funds, in cash, shall have been deposited in trust to effect such
redemption.
 
(d)  In any matter in which the Series D Preferred Units may vote (as expressly
provided herein or as may be required by law), each unit of Series D Preferred
Units shall be entitled to one vote per each $25.00 in stated liquidation
preference.
 
6.           Conversion.
 


The units of Series D Preferred Units shall not be convertible into or
exchangeable for any other property or units of the Operating Partnership.
 
7.           Ranking.
 


The Series D Preferred Units shall, with respect to dividend rights and rights
upon liquidation, dissolution or winding-up of the Operating Partnership, rank
(a) senior to the Common Units and to all units ranking junior to such Series D
Preferred Units; (b) on a parity with all units issued by the Operating
Partnership the terms of which specifically provide that such units rank on a
parity with the Series D Preferred Units; and (c) junior to all units issued by
the Operating Partnership (in accordance with this Certificate of Designations)
the terms of which specifically provide that such units rank senior to the
Series D Preferred Units. For purposes of this Section 7, the term “units” does
not include indebtedness convertible into units.
 
8.           Exclusion of Other Rights.
 


The Series D Preferred Units shall not have any preferences or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption other than as expressly set
forth in the Partnership Agreement and this Certificate of Designations.
 
9.           Headings of Subdivisions.
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents


The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.
 
10.           Severability of Provisions.
 


If any preferences or other rights, voting powers, restrictions, limitations as
to dividends or other distributions, qualifications or terms or conditions of
redemption of the Series D Preferred Units set forth in the Partnership
Agreement and this Certificate of Designations is invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
preferences or other rights, voting powers, restrictions, limitations as to
distributions, qualifications or terms or conditions of redemption of Series D
Preferred Units set forth in the Partnership Agreement which can be given effect
without the invalid, unlawful or unenforceable provision thereof shall,
nevertheless, remain in full force and effect and no preferences or other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the Series
D Preferred Units herein set forth shall be deemed dependent upon any other
provision thereof unless so expressed therein.
 
11.           No Preemptive Rights.
 


No holder of Series D Preferred Units shall be entitled to any preemptive rights
to subscribe for or acquire any unissued units of the Operating Partnership
(whether now or hereafter authorized) or securities of the Operating Partnership
convertible into or carrying a right to subscribe to or acquire units of the
Operating Partnership.
 


SIGNATURE APPEARS ON NEXT PAGE




 
 

--------------------------------------------------------------------------------

Back To Table of Contents




IN WITNESS WHEREOF, CBL Holdings I, Inc. has caused this Certificate of
Designation of 7.375% Series D Cumulative Redeemable Preferred Units to be duly
executed by its Vice Chairman of the Board and Chief Financial Officer this 10th
day of December, 2004.




CBL Holdings I, Inc.




By:  /s/ John N. Foy
John N. Foy
Vice Chairman of the Board
and Chief Financial Officer


 
 

--------------------------------------------------------------------------------

Back To Table of Contents




AMENDED AND RESTATED
CERTIFICATE OF DESIGNATION
OF
7.375% SERIES D CUMULATIVE REDEEMABLE PREFERRED UNITS
OF
CBL & ASSOCIATES LIMITED PARTNERSHIP


Pursuant to Article 4.4 of the
Third Amended and Restated Partnership Agreement of
CBL & Associates Limited Partnership


WHEREAS, CBL & Associates Properties, Inc. (the “Company”) previously issued, in
December 2004, 700,000 shares (the “2004 Offering”) of 7.375% Series D
Cumulative Redeemable Preferred Stock (the “Preferred Stock”); and
 
WHEREAS, the Company has committed to issue, in March 2010, an additional
630,000 shares (the “2010 Offering”) of the Preferred Stock; and
 
WHEREAS, the Company previously contributed the net proceeds of the 2004
Offering to CBL & Associates Limited Partnership (the “Operating Partnership”),
and the Company and the Operating Partnership now desire that the Company
contribute net proceeds of the 2010 Offering to the Operating Partnership, in
each case in exchange for preferred units having substantially the same economic
rights and terms as the Preferred Stock;
 
WHEREAS, Article 4.4 of the Third Amended and Restated Partnership Agreement of
the Operating Partnership (the “Partnership Agreement”) provides for a Preferred
Unit Designation, setting forth, in sufficient detail, the economic rights and
terms of the class or series of preferred units.
 
NOW THEREFORE, CBL Holdings I, Inc., the general partner of the Operating
Partnership (the “General Partner”) hereby amends and restates in full, as so
amended, the designated terms of a series of preferred units, with the
designations, powers, preferences and relative, participating, optional or other
special rights, and the qualifications, limitations or restrictions thereof, of
such preferred units, being hereby fixed as follows:
 
1.           Designation and Amount.
 


The units of such series shall be designated “7.375% Series D Cumulative
Redeemable Preferred Units” (the “Series D Preferred Units”) and the number of
units constituting such series shall be 1,800,000.  The designations, powers,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, of the Series D
Preferred Units shall be subject in all cases to the provisions of the
Partnership Agreement.
 


 
 

--------------------------------------------------------------------------------

Back To Table of Contents
 
2.           Dividends and Distribution Rights.
 


(a)  Holders of Series D Preferred Units shall be entitled to receive, when, as
and if declared by the General Partner, out of assets of the Operating
Partnership legally available for the payment of dividends, cumulative
preferential cash dividends at the rate of 7.375% per annum of the $250.00
liquidation preference.  Such dividends shall be cumulative from and including
the date of the original issue by the Operating Partnership of the Series D
Preferred Units and shall be payable quarterly in arrears on the 30th day of
March, June, September, and December of each year or, if not a business day, the
next succeeding business day (each, a “Dividend Payment Date”).  The first
dividend shall be paid on March 30, 2005.  Such first dividend and any dividend
payable on the Series D Preferred Units for any other partial dividend period
shall be computed on the basis of a 360-day year consisting of twelve 30-day
months.  Dividends will be payable to holders of record as they appear in the
records of the Operating Partnership at the close of business on the applicable
record date, which shall be the 15th day of the calendar month in which the
applicable Dividend Payment Date falls or on such other date designated by the
General Partner for the payment of dividends that is not more than 30 nor less
than 10 days prior to such Dividend Payment Date (each, a “Dividend Record
Date”).
 
(b)  No dividends on the Series D Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the General Partner at such
time as the terms and provisions of any agreement of the Operating Partnership,
including any agreement relating to its indebtedness, prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.
 
(c)  Notwithstanding anything contained herein to the contrary, dividends on the
Series D Preferred Units shall accrue whether or not the Operating Partnership
has earnings, whether or not there are funds legally available for the payment
of such dividends, and whether or not such dividends are declared.  Accrued but
unpaid dividends on the Series D Preferred Units shall accumulate as of the
Dividend Payment Date on which they first become payable.
 
(d)  Except as set forth in the next sentence, no dividends shall be declared or
paid or set apart for payment on any of the Operating Partnership’s Common Units
(“Common Units”), or units of any other class or series of units of the
Operating Partnership ranking, as to dividends, on a parity with or junior to
the Series D Preferred Units (other than a dividend paid in units of Common
Units or in units of any other class or series of units ranking junior to the
Series D Preferred Units as to dividends and upon liquidation) for any period
unless full cumulative dividends on the Series D Preferred Units for all past
dividend periods and the then current dividend period shall have been or
contemporaneously are (i) declared and paid in cash or (ii) declared and a sum
sufficient for the payment thereof in cash is set apart for such payment.  When
dividends are not paid in full (or a sum sufficient for such full payment is not
so set apart) upon the Series D Preferred Units and the units of any other
series of preferred units ranking on a parity as to dividends with the Series D
Preferred Units, all dividends declared upon the Series D Preferred Units and
any other series of preferred units ranking on a parity as to dividends with the
Series D Preferred Units shall be declared pro rata so that the amount of
dividends declared per unit of Series D Preferred Units and such other series of
preferred units shall in all cases bear
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
to each other the same ratio that accrued dividends per unit on the Series D
Preferred Units and such other series of preferred units (which shall not
include any accrual in respect of unpaid dividends on such other series of
preferred units for prior dividend periods if such other series of preferred
units does not have a cumulative dividend) bear to each other.  No interest, or
sum of money in lieu of interest, shall be payable in respect of any dividend
payment or payments on the Series D Preferred Units which may be in arrears.
 
(e)  Except as provided in Subsection 2(d), unless full cumulative dividends on
the Series D Preferred Units shall have been or contemporaneously are declared
and paid in cash or declared and a sum sufficient for the payment thereof in
cash is set apart for payment for all past dividend periods and the then current
dividend period, no dividends (other than in Common Units or other units ranking
junior to the Series D Preferred Units as to dividends and upon liquidation)
shall be declared or paid or set aside for payment or other dividend shall be
declared or made upon the Common Units or any other units of the Operating
Partnership ranking junior to or on a parity with the Series D Preferred Units
as to dividends or amounts upon liquidation nor shall any units of Common Units,
or any units of any other class or series of units of the Operating Partnership
ranking junior to or on a parity with the Series D Preferred Units as to
dividends or upon liquidation, be redeemed, purchased or otherwise acquired for
any consideration (or any moneys be paid to or made available for a sinking fund
for the redemption of any such units) by the Operating Partnership (except by
conversion into or exchange for other units of the Operating Partnership ranking
junior to the Series D Preferred Units as to dividends and upon
liquidation).  Nothing in the foregoing shall be deemed to preclude the exercise
of Rights (as defined in the Partnership Agreement) by any unit holder in
accordance with the Partnership Agreement.
 
(f)  Holders of Series D Preferred Units shall not be entitled to any dividend,
whether payable in cash, property or units, in excess of full cumulative
dividends on the Series D Preferred Units as provided above.  Any dividend
payment made on the Series D Preferred Units shall first be credited against the
earliest accrued but unpaid dividends due with respect to such units which
remains payable.
 
3.           Liquidation Rights.
 


Upon any voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Operating Partnership, the holders of units of Series D Preferred
Units shall be entitled to be paid out of the assets of the Operating
Partnership legally available for distribution to its Unit holders a liquidation
preference of $250.00 per unit, plus an amount equal to any accrued and unpaid
dividends to the date of payment (whether or not declared), before any
distribution or payment shall be made to holders of units of Common Units or any
other class or series of units of the Operating Partnership ranking junior to
the Series D Preferred Units as to liquidation rights.  In the event that, upon
such voluntary or involuntary liquidation, dissolution or winding-up, the
available assets of the Operating Partnership are insufficient to pay the amount
of the liquidating distributions on all outstanding units of Series D Preferred
Units and the corresponding amounts payable on all units of other classes or
series of units of the Operating Partnership ranking on a parity with the Series
D Preferred Units in the distribution of assets, then the holders of the Series
D Preferred Units and all other such classes or series of units shall
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
share ratably in any such distribution of assets in proportion to the full
liquidating distributions to which they would otherwise be respectively
entitled.  Holders of Series D Preferred Units shall be entitled to written
notice of any such liquidation.  After payment of the full amount of the
liquidating distributions to which they are entitled, the holders of Series D
Preferred Units will have no right or claim to any of the remaining assets of
the Operating Partnership.  The consolidation or merger of the Operating
Partnership with or into any corporation, trust or entity, or of any
corporation, trust or other entity with or into the Operating Partnership, or
the sale, lease or conveyance of all or substantially all of the property or
business of the Operating Partnership shall not be deemed to constitute a
liquidation, dissolution or winding-up of the Operating Partnership.
 
4.           Redemption.
 


(a)  Series D Preferred Units shall not be redeemable prior to December 13,
2009.  On or after December 13, 2009, the Operating Partnership, at its option
upon not less than 30 nor more than 60 days’ written notice, may redeem the
Series D Preferred Units, in whole or in part, at any time or from time to time,
for cash at a redemption price of $250.00 per unit, plus any accrued and unpaid
dividends thereon up to and including the date fixed for redemption (except as
provided below), without interest.  If fewer than all of the outstanding units
of Series D Preferred Units are to be redeemed, the units of Series D Preferred
Units to be redeemed shall be redeemed pro rata (as nearly as may be practicable
without creating fractional units) or by lot or by any other equitable method
determined by the Operating Partnership.  Holders of Series D Preferred Units to
be redeemed shall surrender such Series D Preferred Units at the place
designated in such notice and shall be entitled to the redemption price and any
accrued and unpaid dividends payable upon such redemption following such
surrender.  If notice of redemption of any Series D Preferred Units has been
given and if the funds necessary for such redemption have been set aside by the
Operating Partnership in trust for the benefit of the holders of any units of
Series D Preferred Units so called for redemption, then from and after the
redemption date, dividends shall cease to accrue on such Series D Preferred
Units, such units of Series D Preferred Units shall no longer be deemed
outstanding and all rights of the holders of such units will terminate, except
the right to receive the redemption price plus any accrued and unpaid dividends
payable upon such redemption. Nothing herein shall prevent or restrict the
Operating Partnership’s right or ability to purchase, from time to time either
at a public or a private sale, all, or any portion, of the outstanding Series D
Preferred Units at such price or prices as the Operating Partnership may
determine, subject to the provisions of applicable law.
 
(b)  Unless full cumulative dividends on all Series D Preferred Units shall have
been or contemporaneously are declared and paid in cash or declared and a sum
sufficient for the payment thereof in cash set apart for payment for all past
dividend periods and the then current dividend period, no Series D Preferred
Units shall be redeemed unless all outstanding units of Series D Preferred Units
are simultaneously redeemed and the Operating Partnership shall not purchase or
otherwise acquire directly or indirectly any units of Series D Preferred Units
(except by exchange for units of the Operating Partnership ranking junior to the
Series D Preferred Units as to dividends and amounts upon liquidation).
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(c)  Notice of redemption shall be mailed by the Operating Partnership, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the units of Series D Preferred
Units to be redeemed at their respective addresses as they appear on the records
of the Operating Partnership.  No failure to give such notice or any defect
thereto or in the mailing thereof shall affect the validity of the proceedings
for the redemption of any Series D Preferred Units except as to a holder to whom
notice was defective or not given.  Each notice shall state (i) the redemption
date; (ii) the redemption price; (iii) the number of units of Series D Preferred
Units to be redeemed; (iv) the place or places where units of Series D Preferred
Units are to be surrendered for payment of the redemption price; and (v) that
dividends on the Series D Preferred Units to be redeemed shall cease to accrue
on such redemption date.  If fewer than all of the units of Series D Preferred
Units held by any holder are to be redeemed, the notice mailed to such holder
shall also specify the number of units of Series D Preferred Units held by such
holder to be redeemed.
 
(d)  Immediately prior to any redemption of Series D Preferred Units, the
Operating Partnership shall pay, in cash, any accumulated and unpaid dividends
through the redemption date, unless a redemption date falls after a Dividend
Record Date and prior to the corresponding Dividend Payment Date, in which case
each holder of Series D Preferred Units at the close of business on such
Dividend Record Date shall be entitled to the dividend payable on such units on
the corresponding Dividend Payment Date notwithstanding the redemption of such
units before such Dividend Payment Date.  Except as provided above, the
Operating Partnership shall make no payment or allowance for unpaid dividends,
whether or not in arrears, on Series D Preferred Units for which a notice of
redemption has been given.
 
(e)  All Series D Preferred Units redeemed or repurchased pursuant to this
Section 4 shall be retired and shall be restored to the status of authorized and
unissued units of preferred units, without designation as to Series D and may
thereafter be reissued as units of any series of preferred units.
 
(f)  The Series D Preferred Units shall have no stated maturity and shall not be
subject to any sinking fund or mandatory redemption.
 
5.           Voting Rights.
 


(a)  Holders of the Series D Preferred Units shall not have any voting rights,
except as set forth in the Partnership Agreement.
 
(b)  The affirmative vote or consent of the holders of two-thirds of the units
of Series D Preferred Units and the holders of all other classes or series of
Preferred Units of the Operating Partnership ranking on parity with the Series D
Preferred Units upon which like voting rights have been conferred and are
exercisable, outstanding at the time (voting together as a class), given in
person or by proxy, either in writing or at a meeting, will be required to:
(i) authorize or create or increase the authorized or issued amount of any class
or series of units ranking senior to the Series D Preferred Units with respect
to payment of dividends or the distribution of assets upon liquidation,
dissolution or winding-up of the Operating Partnership or reclassify any
authorized units of the Operating Partnership into such units, or create,
authorize
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
or issue any obligation or security convertible into or evidencing the right to
purchase any such units; or (ii) amend, alter or repeal the provisions of the
Partnership Agreement or this Certificate of Designations, whether by merger,
consolidation, transfer or conveyance of substantially all of its assets or
otherwise (an “Event”), so as to materially and adversely affect any right,
preference, privilege or voting power of the Series D Preferred Units or the
holders thereof; provided however, with respect to the occurrence of any of the
Events set forth in (ii) above, so long as the Series D Preferred Units remain
outstanding with the terms thereof materially unchanged, taking into account
that, upon the occurrence of an Event, the Operating Partnership may not be the
surviving entity, the occurrence of such Event shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting power of
holders of Series D Preferred Units and in such case such holders shall not have
any voting rights with respect to the Events set forth in (ii) above.  Except as
may be required by law, holders of Series D Preferred Units shall not be
entitled to vote with respect to (A) any increase or decrease in the total
number of authorized Preferred Units, (B) any increase, decrease or issuance of
any series of Preferred Units including the Series D Preferred Units or (C) the
creation or issuance of any other series of Preferred Units, in each case
referred to in clauses (A), (B) or (C) above, ranking on a parity with or junior
to the Series D Preferred Units with respect to the payment of dividends and the
distribution of assets upon liquidation, dissolution or winding-up.
 
(c)  The foregoing voting provisions of this Section 5 shall not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required shall be effected, all outstanding units of Series D Preferred Units
shall have been redeemed or called for redemption upon proper notice and
sufficient funds, in cash, shall have been deposited in trust to effect such
redemption.
 
(d)  In any matter in which the Series D Preferred Units may vote (as expressly
provided herein or as may be required by law), each unit of Series D Preferred
Units shall be entitled to one vote per each $25.00 in stated liquidation
preference.
 
6.           Conversion.
 


The units of Series D Preferred Units shall not be convertible into or
exchangeable for any other property or units of the Operating Partnership.
 
7.           Ranking.
 


The Series D Preferred Units shall, with respect to dividend rights and rights
upon liquidation, dissolution or winding-up of the Operating Partnership, rank
(a) senior to the Common Units and to all units ranking junior to such Series D
Preferred Units; (b) on a parity with all units issued by the Operating
Partnership the terms of which specifically provide that such units rank on a
parity with the Series D Preferred Units; and (c) junior to all units issued by
the Operating Partnership (in accordance with this Certificate of Designations)
the terms of which specifically provide that such units rank senior to the
Series D Preferred Units. For purposes of this Section 7, the term “units” does
not include indebtedness convertible into units.
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
8.           Exclusion of Other Rights.
 


The Series D Preferred Units shall not have any preferences or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption other than as expressly set
forth in the Partnership Agreement and this Certificate of Designations.
 
9.           Headings of Subdivisions.
 


The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.
 
10.           Severability of Provisions.
 


If any preferences or other rights, voting powers, restrictions, limitations as
to dividends or other distributions, qualifications or terms or conditions of
redemption of the Series D Preferred Units set forth in the Partnership
Agreement and this Certificate of Designations is invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
preferences or other rights, voting powers, restrictions, limitations as to
distributions, qualifications or terms or conditions of redemption of Series D
Preferred Units set forth in the Partnership Agreement which can be given effect
without the invalid, unlawful or unenforceable provision thereof shall,
nevertheless, remain in full force and effect and no preferences or other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the Series
D Preferred Units herein set forth shall be deemed dependent upon any other
provision thereof unless so expressed therein.
 
11.           No Preemptive Rights.
 


No holder of Series D Preferred Units shall be entitled to any preemptive rights
to subscribe for or acquire any unissued units of the Operating Partnership
(whether now or hereafter authorized) or securities of the Operating Partnership
convertible into or carrying a right to subscribe to or acquire units of the
Operating Partnership.
 


SIGNATURE APPEARS ON NEXT PAGE




 
 

--------------------------------------------------------------------------------

Back To Table of Contents




IN WITNESS WHEREOF, CBL Holdings I, Inc. has caused this Amended and Restated
Certificate of Designation of 7.375% Series D Cumulative Redeemable Preferred
Units to be duly executed by its Vice Chairman of the Board and Chief Financial
Officer this 25th day of February, 2010.




CBL Holdings I, Inc.




By:     /s/ John N.
Foy                                                                 
John N. Foy
Vice Chairman of the Board
and Chief Financial Officer




 
 

--------------------------------------------------------------------------------

Back To Table of Contents


SECOND AMENDED AND RESTATED
CERTIFICATE OF DESIGNATION
OF
7.375% SERIES D CUMULATIVE REDEEMABLE PREFERRED UNITS
OF
CBL & ASSOCIATES LIMITED PARTNERSHIP


Pursuant to Article 4.4 of the
Third Amended and Restated Partnership Agreement of
CBL & Associates Limited Partnership


WHEREAS, CBL & Associates Properties, Inc. (the “Company”) previously issued, in
December 2004, 700,000 shares (the “2004 Offering”) of 7.375% Series D
Cumulative Redeemable Preferred Stock (the “Preferred Stock”); and
 
WHEREAS, the Company previously issued, in March 2010, an additional 630,000
shares (the “March 2010 Offering”) of the Preferred Stock; and
 
WHEREAS, the Company has committed to issue, in October 2010, an additional
440,000 shares (the “October 2010 Offering”) of the Preferred Stock; and
 
WHEREAS, the Company previously contributed the net proceeds of the 2004
Offering and the March 2010 Offering to CBL & Associates Limited Partnership
(the “Operating Partnership”), and the Company and the Operating Partnership now
desire that the Company contribute net proceeds of the October 2010 Offering to
the Operating Partnership, in each case in exchange for preferred units having
substantially the same economic rights and terms as the Preferred Stock;
 
WHEREAS, Article 4.4 of the Third Amended and Restated Partnership Agreement of
the Operating Partnership (the “Partnership Agreement”) provides for a Preferred
Unit Designation, setting forth, in sufficient detail, the economic rights and
terms of the class or series of preferred units.
 
NOW THEREFORE, CBL Holdings I, Inc., the general partner of the Operating
Partnership (the “General Partner”) hereby amends and restates in full, as so
amended, the designated terms of a series of preferred units, with the
designations, powers, preferences and relative, participating, optional or other
special rights, and the qualifications, limitations or restrictions thereof, of
such preferred units, being hereby fixed as follows:
 
1.           Designation and Amount.
 


The units of such series shall be designated “7.375% Series D Cumulative
Redeemable Preferred Units” (the “Series D Preferred Units”) and the number of
units constituting such series shall be 2,200,000.  The designations, powers,
preferences and relative, participating, optional or other special rights, and
the qualifications, limitations or restrictions thereof, of the Series D
Preferred Units shall be subject in all cases to the provisions of the
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Partnership Agreement.
 
2.           Dividends and Distribution Rights.
 


(a)  Holders of Series D Preferred Units shall be entitled to receive, when, as
and if declared by the General Partner, out of assets of the Operating
Partnership legally available for the payment of dividends, cumulative
preferential cash dividends at the rate of 7.375% per annum of the $250.00
liquidation preference.  Such dividends shall be cumulative from and including
the date of the original issue by the Operating Partnership of the Series D
Preferred Units and shall be payable quarterly in arrears on the 30th day of
March, June, September, and December of each year or, if not a business day, the
next succeeding business day (each, a “Dividend Payment Date”).  The first
dividend shall be paid on March 30, 2005.  Such first dividend and any dividend
payable on the Series D Preferred Units for any other partial dividend period
shall be computed on the basis of a 360-day year consisting of twelve 30-day
months.  Dividends will be payable to holders of record as they appear in the
records of the Operating Partnership at the close of business on the applicable
record date, which shall be the 15th day of the calendar month in which the
applicable Dividend Payment Date falls or on such other date designated by the
General Partner for the payment of dividends that is not more than 30 nor less
than 10 days prior to such Dividend Payment Date (each, a “Dividend Record
Date”).
 
(b)  No dividends on the Series D Preferred Units shall be declared by the
General Partner or paid or set apart for payment by the General Partner at such
time as the terms and provisions of any agreement of the Operating Partnership,
including any agreement relating to its indebtedness, prohibits such
declaration, payment or setting apart for payment or provides that such
declaration, payment or setting apart for payment would constitute a breach
thereof or a default thereunder, or if such declaration or payment shall be
restricted or prohibited by law.
 
(c)  Notwithstanding anything contained herein to the contrary, dividends on the
Series D Preferred Units shall accrue whether or not the Operating Partnership
has earnings, whether or not there are funds legally available for the payment
of such dividends, and whether or not such dividends are declared.  Accrued but
unpaid dividends on the Series D Preferred Units shall accumulate as of the
Dividend Payment Date on which they first become payable.
 
(d)  Except as set forth in the next sentence, no dividends shall be declared or
paid or set apart for payment on any of the Operating Partnership’s Common Units
(“Common Units”), or units of any other class or series of units of the
Operating Partnership ranking, as to dividends, on a parity with or junior to
the Series D Preferred Units (other than a dividend paid in units of Common
Units or in units of any other class or series of units ranking junior to the
Series D Preferred Units as to dividends and upon liquidation) for any period
unless full cumulative dividends on the Series D Preferred Units for all past
dividend periods and the then current dividend period shall have been or
contemporaneously are (i) declared and paid in cash or (ii) declared and a sum
sufficient for the payment thereof in cash is set apart for such payment.  When
dividends are not paid in full (or a sum sufficient for such full payment is not
so set apart) upon the Series D Preferred Units and the units of any other
series of preferred units ranking on a parity as to dividends with the Series D
Preferred Units, all dividends declared upon the Series D Preferred Units and
any other series of preferred units ranking on a parity as to dividends with
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
the Series D Preferred Units shall be declared pro rata so that the amount of
dividends declared per unit of Series D Preferred Units and such other series of
preferred units shall in all cases bear to each other the same ratio that
accrued dividends per unit on the Series D Preferred Units and such other series
of preferred units (which shall not include any accrual in respect of unpaid
dividends on such other series of preferred units for prior dividend periods if
such other series of preferred units does not have a cumulative dividend) bear
to each other.  No interest, or sum of money in lieu of interest, shall be
payable in respect of any dividend payment or payments on the Series D Preferred
Units which may be in arrears.
 
(e)  Except as provided in paragraph 2(d), unless full cumulative dividends on
the Series D Preferred Units shall have been or contemporaneously are declared
and paid in cash or declared and a sum sufficient for the payment thereof in
cash is set apart for payment for all past dividend periods and the then current
dividend period, no dividends (other than in Common Units or other units ranking
junior to the Series D Preferred Units as to dividends and upon liquidation)
shall be declared or paid or set aside for payment or other dividend shall be
declared or made upon the Common Units or any other units of the Operating
Partnership ranking junior to or on parity with the Series D Preferred Units as
to dividends or amounts upon liquidation nor shall any units of Common Units, or
any units of any other class or series of units of the Operating Partnership
ranking junior to or on a parity with the Series D Preferred Units as to
dividends or upon liquidation, be redeemed, purchased or otherwise acquired for
any consideration (or any moneys be paid to or made available for a sinking fund
for the redemption of any such units) by the Operating Partnership (except by
conversion into or exchange for other units of the Operating Partnership ranking
junior to the Series D Preferred Units as to dividends and upon
liquidation).  Nothing in the foregoing shall be deemed to preclude the exercise
of Rights (as defined in the Partnership Agreement) by any unit holder in
accordance with the Partnership Agreement.
 
(f)  Holders of Series D Preferred Units shall not be entitled to any dividend,
whether payable in cash, property or units, in excess of full cumulative
dividends on the Series D Preferred Units as provided above.  Any dividend
payment made on the Series D Preferred Units shall first be credited against the
earliest accrued but unpaid dividends due with respect to such units which
remains payable.
 
3.           Liquidation Rights.
 


Upon any voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Operating Partnership, the holders of units of Series D Preferred
Units shall be entitled to be paid out of the assets of the Operating
Partnership legally available for distribution to its Unit holders a liquidation
preference of $250.00 per unit, plus an amount equal to any accrued and unpaid
dividends to the date of payment (whether or not declared), before any
distribution or payment shall be made to holders of units of Common Units or any
other class or series of units of the Operating Partnership ranking junior to
the Series D Preferred Units as to liquidation rights.  In the event that, upon
such voluntary or involuntary liquidation, dissolution or winding-up, the
available assets of the Operating Partnership are insufficient to pay the amount
of the liquidating distributions on all outstanding units of Series D Preferred
Units and the corresponding amounts payable on all units of other classes or
series of units of the Operating
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Partnership ranking on a parity with the Series D Preferred Units in the
distribution of assets, then the holders of the Series D Preferred Units and all
other such classes or series of units shall share ratably in any such
distribution of assets in proportion to the full liquidating distributions to
which they would otherwise be respectively entitled.  Holders of Series D
Preferred Units shall be entitled to written notice of any such
liquidation.  After payment of the full amount of the liquidating distributions
to which they are entitled, the holders of Series D Preferred Units will have no
right or claim to any of the remaining assets of the Operating Partnership.  The
consolidation or merger of the Operating Partnership with or into any
corporation, trust or entity, or of any corporation, trust or other entity with
or into the Operating Partnership, or the sale, lease or conveyance of all or
substantially all of the property or business of the Operating Partnership shall
not be deemed to constitute a liquidation, dissolution or winding-up of the
Operating Partnership.
 
4.           Redemption.
 


(a)  Series D Preferred Units shall not be redeemable prior to December 13,
2009.  On or after December 13, 2009, the Operating Partnership, at its option
upon not less than 30 nor more than 60 days’ written notice, may redeem the
Series D Preferred Units, in whole or in part, at any time or from time to time,
for cash at a redemption price of $250.00 per unit, plus any accrued and unpaid
dividends thereon up to and including the date fixed for redemption (except as
provided below), without interest.  If fewer than all of the outstanding units
of Series D Preferred Units are to be redeemed, the units of Series D Preferred
Units to be redeemed shall be redeemed pro rata (as nearly as may be practicable
without creating fractional units) or by lot or by any other equitable method
determined by the Operating Partnership.  Holders of Series D Preferred Units to
be redeemed shall surrender such Series D Preferred Units at the place
designated in such notice and shall be entitled to the redemption price and any
accrued and unpaid dividends payable upon such redemption following such
surrender.  If notice of redemption of any Series D Preferred Units has been
given and if the funds necessary for such redemption have been set aside by the
Operating Partnership in trust for the benefit of the holders of any units of
Series D Preferred Units so called for redemption, then from and after the
redemption date dividends shall cease to accrue on such Series D Preferred
Units, such units of Series D Preferred Units shall no longer be deemed
outstanding and all rights of the holders of such units will terminate, except
the right to receive the redemption price plus any accrued and unpaid dividends
payable upon such redemption.  Nothing herein shall prevent or restrict the
Operating Partnership’s right or ability to purchase, from time to time either
at a public or a private sale, all, or any portion, of the outstanding Series D
Preferred Units at such price or prices as the Operating Partnership may
determine, subject to the provisions of applicable law.
 
(b)  Unless full cumulative dividends on all Series D Preferred Units shall have
been or contemporaneously are declared and paid in cash or declared and a sum
sufficient for the payment thereof in cash set apart for payment for all past
dividend periods and the then current dividend period, no Series D Preferred
Units shall be redeemed unless all outstanding units of Series D Preferred Units
are simultaneously redeemed and the Operating Partnership shall not purchase or
otherwise acquire directly or indirectly any units of Series D Preferred Units
(except by exchange for units of the Operating Partnership ranking junior to the
Series D Preferred Units as to dividends and amounts upon liquidation).
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(c)  Notice of redemption shall be mailed by the Operating Partnership, postage
prepaid, not less than 30 nor more than 60 days prior to the redemption date,
addressed to the respective holders of record of the units of Series D Preferred
Units to be redeemed at their respective addresses as they appear on the records
of the Operating Partnership.  No failure to give such notice or any defect
thereto or in the mailing thereof shall affect the validity of the proceedings
for the redemption of any Series D Preferred Units except as to a holder to whom
notice was defective or not given.  Each notice shall state (i) the redemption
date; (ii) the redemption price; (iii) the number of units of Series D Preferred
Units to be redeemed; (iv) the place or places where units of Series D Preferred
Units are to be surrendered for payment of the redemption price; and (v) that
dividends on the Series D Preferred Units to be redeemed shall cease to accrue
on such redemption date.  If fewer than all of the units of Series D Preferred
Units held by any holder are to be redeemed, the notice mailed to such holder
shall also specify the number of units of Series D Preferred Units held by such
holder to be redeemed.
 
(d)  Immediately prior to any redemption of Series D Preferred Units, the
Operating Partnership shall pay, in cash, any accumulated and unpaid dividends
through the redemption date, unless a redemption date falls after a Dividend
Record Date and prior to the corresponding Dividend Payment Date, in which case
each holder of Series D Preferred Units at the close of business on such
Dividend Record Date shall be entitled to the dividend payable on such units on
the corresponding Dividend Payment Date notwithstanding the redemption of such
units before such Dividend Payment Date.  Except as provided above, the
Operating Partnership shall make no payment or allowance for unpaid dividends,
whether or not in arrears, on Series D Preferred Units for which a notice of
redemption has been given.
 
(e)  All Series D Preferred Units redeemed or repurchased pursuant to this
paragraph 4 shall be retired and shall be restored to the status of authorized
and unissued units of preferred units, without designation as to Series D and
may thereafter be reissued as units of any series of preferred units.
 
(f)  The Series D Preferred Units shall have no stated maturity and shall not be
subject to any sinking fund or mandatory redemption.
 
5.           Voting Rights.
 


(a)  Holders of the Series D Preferred Units shall not have any voting rights,
except as set forth in the Partnership Agreement.
 
(b)  The affirmative vote or consent of the holders of two-thirds of the units
of Series D Preferred Units and the holders of all other classes or series of
Preferred Units of the Operating Partnership ranking on parity with the Series D
Preferred Units upon which like voting rights have been conferred and are
exercisable, outstanding at the time (voting together as a class), given in
person or by proxy, either in writing or at a meeting, will be required to:
(i) authorize or create, or increase the authorized or issued amount of, any
class or series of units ranking senior to the Series D Preferred Units with
respect to payment of dividends or the distribution of assets upon liquidation,
dissolution or winding-up of the Operating Partnership or reclassify any
authorized units of the Operating Partnership into such units, or create,
authorize or issue any
 
 
 

--------------------------------------------------------------------------------

Back To Table of Contents
obligation or security convertible into or evidencing the right to purchase any
such units; or (ii) amend, alter or repeal the provisions of the Partnership
Agreement or this Certificate of Designations, whether by merger, consolidation,
transfer or conveyance of substantially all of its assets or otherwise (an
“Event”), so as to materially and adversely affect any right, preference,
privilege or voting power of the Series D Preferred Units or the holders
thereof; provided however, with respect to the occurrence of any of the Events
set forth in (ii) above, so long as the Series D Preferred Units remain
outstanding with the terms thereof materially unchanged, taking into account
that, upon the occurrence of an Event, the Operating Partnership may not be the
surviving entity, the occurrence of such Event shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting power of
holders of Series D Preferred Units and in such case such holders shall not have
any voting rights with respect to the Events set forth in (ii) above.  Except as
may be required by law, holders of Series D Preferred Units shall not be
entitled to vote with respect to (A) any increase or decrease in the total
number of authorized Preferred Units, (B) any increase, decrease or issuance of
any series of Preferred Units including the Series D Preferred Units or (C) the
creation or issuance of any other series of Preferred Units, in each case
referred to in clauses (A), (B) or (C) above, ranking on a parity with or junior
to the Series D Preferred Units with respect to the payment of dividends and the
distribution of assets upon liquidation, dissolution or winding-up.
 
(c)  The foregoing voting provisions of this paragraph 5 shall not apply if, at
or prior to the time when the act with respect to which such vote would
otherwise be required shall be effected, all outstanding units of Series D
Preferred Units shall have been redeemed or called for redemption upon proper
notice and sufficient funds, in cash, shall have been deposited in trust to
effect such redemption.
 
(d)  In any matter in which the Series D Preferred Units may vote (as expressly
provided herein or as may be required by law), each unit of Series D Preferred
Units shall be entitled to one vote per each $25.00 in stated liquidation
preference.
 
6.           Conversion.
 


The units of Series D Preferred Units shall not be convertible into or
exchangeable for any other property or units of the Operating Partnership.
 
7.           Ranking.
 


The Series D Preferred Units shall, with respect to dividend rights and rights
upon liquidation, dissolution or winding-up of the Operating Partnership, rank
(a) senior to the Common Units and to all units ranking junior to such Series D
Preferred Units; (b) on a parity with all units issued by the Operating
Partnership the terms of which specifically provide that such units rank on a
parity with the Series D Preferred Units; and (c) junior to all units issued by
the Operating Partnership (in accordance with this Certificate of Designations)
the terms of which specifically provide that such units rank senior to the
Series D Preferred Units. For purposes of this paragraph 7, the term “units”
does not include indebtedness convertible into units.
 


 
 

--------------------------------------------------------------------------------

Back To Table of Contents


8.           Exclusion of Other Rights.
 


The Series D Preferred Units shall not have any preferences or other rights,
voting powers, restrictions, limitations as to dividends or other distributions,
qualifications or terms or conditions of redemption other than as expressly set
forth in the Partnership Agreement and this Certificate of Designations.
 
9.           Headings of Subdivisions.
 


The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.
 
10.           Severability of Provisions.
 


If any preferences or other rights, voting powers, restrictions, limitations as
to dividends or other distributions, qualifications or terms or conditions of
redemption of the Series D Preferred Units set forth in the Partnership
Agreement and this Certificate of Designations is invalid, unlawful or incapable
of being enforced by reason of any rule of law or public policy, all other
preferences or other rights, voting powers, restrictions, limitations as to
distributions, qualifications or terms or conditions of redemption of Series D
Preferred Units set forth in the Partnership Agreement which can be given effect
without the invalid, unlawful or unenforceable provision thereof shall,
nevertheless, remain in full force and effect and no preferences or other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the Series
D Preferred Units herein set forth shall be deemed dependent upon any other
provision thereof unless so expressed therein.
 
11.           No Preemptive Rights.
 


No holder of Series D Preferred Units shall be entitled to any preemptive rights
to subscribe for or acquire any unissued units of the Operating Partnership
(whether now or hereafter authorized) or securities of the Operating Partnership
convertible into or carrying a right to subscribe to or acquire units of the
Operating Partnership.
 




SIGNATURE APPEARS ON NEXT PAGE




 
 

--------------------------------------------------------------------------------

Back To Table of Contents




IN WITNESS WHEREOF, CBL Holdings I, Inc. has caused this Second Amended and
Restated Certificate of Designation of 7.375% Series D Cumulative Redeemable
Preferred Units to be duly executed by its Vice Chairman of the Board and Chief
Financial Officer this 14 day of October, 2010.




CBL Holdings I, Inc.




By:           /s/ John N. Foy
John N. Foy
Vice Chairman of the Board
and Chief Financial Officer












 
 

--------------------------------------------------------------------------------

Back To Table of Contents
EXHIBIT C


EXHIBIT C


Allocations
 
1.           Allocations of Gross Income, Net Income and Net Loss.


(a) Except as otherwise provided herein, in each tax year in which there is
sufficient Gross Income and Net Income to make all of the allocations described
in subsections (i) through (iv) below, Gross Income, Net Income and Net Loss of
the Partnership for such tax year shall be allocated among the Partners in the
following order and priority:
 
(i) First, Net Income shall be allocated to the relevant Partner, on account of
the Preferred Units, in an amount equal to the excess of (A) the amount of Net
Cash Flow distributed to such Partner pursuant to Sections 6.2(a)(i) and (ii)
and Subsection 6.2(f) (but only to the extent of the Preferred Distribution
Requirement and Preferred Distribution Shortfalls) for the current and all prior
Partnership tax years over (B) the amount of Net Income previously allocated to
such Partner pursuant to this Subsection (a)(i) or pursuant to Subsection
(b)(i);
 
(ii) Second, for any Partnership tax year ending on or after a date on which
Preferred Units are redeemed, Net Income (or Net Losses) shall be allocated to
the relevant Partner, on account of the Preferred Units, in an amount equal to
the excess (or deficit) of the sum of the applicable Preferred Redemption
Amounts for the Preferred Units that have been or are being redeemed during such
Partnership tax year over the Preferred Unit Issue Price of such Preferred
Units;
 
(iii) Third, Gross Income shall be allocated to the relevant Partner, on account
of SCUs or S-SCUs, or Common Units received on a conversion or redemption of
SCUs or S-SCUs in an amount equal to the amount of cash distributed to such
Partner in respect of such SCUs or S-SCUs, or Common Units pursuant to
Subsections 6.2(a)(iii), (iv) and (v) and Subsections 6.2(b)(i), (ii) and (iii)
(the “Target Amount”).  The character of the items of Gross Income allocated to
the relevant Partners pursuant to this Subsection (iii) shall proportionately
reflect the relative amounts of the Partnership’s Gross Income having such
character for such year, excluding from such Gross Income Net Capital Gain
allocated pursuant to Subsection 1(c) below; provided, however, that such items
shall not include items described in Subsection (e) of the definition of Net
Income or Net Loss, it being the intention of the parties that the tax items
allocated under Subsection 3(a) corresponding to the items of Gross Income
allocated pursuant to this Subsection 1(a)(iii) will equal the Target
Amount.  If the amount of such items differs from the Target Amount, the items
of Gross Income allocated pursuant to this Subsection 1(a)(iii) shall be
adjusted to cause the amount of such tax items to equal the Target Amount.  For
purposes of determining the amount of cash distributed to such Partners, Special
Tax Distributions shall not be taken into account, and Extraordinary Return of
Capital Distributions shall be taken into account only to the extent that the
amount of
 
C-1 
 

--------------------------------------------------------------------------------

Back To Table of Contents
such Extraordinary Return of Capital Distributions exceed the aggregate of the
Excess Allocations made to such Partners.  For this purpose, “Excess
Allocations” mean the excess of the Tax Net Capital Gain allocated under
Subsection 3(a) to holders of SCUs or S-SCUs and holders of Common Units
received on a conversion or redemption of SCUs and S-SCUs in connection with
allocations of Net Capital Gain under Subsection 1(c) over the Special Tax
Distribution made to such Partners.  A distribution shall be treated as an
Extraordinary Return of Capital Distribution to the extent that such
distribution is reasonably attributable to (x) Net Financing Proceeds or (y)
proceeds allocable to a transaction generating Net Capital Gain allocated
pursuant to Subsection 1(c); in either case limited to the excess of the Tax Net
Capital Gain allocated under Subsection 3(a) to holders of SCUs or S-SCUs and
holders of Common Units received on a conversion or redemption of SCUs or S-SCUs
in connection with allocations of Net Capital Gain under Subsection 1(c) over
the Special Tax Distributions made to such Partners;
 
(iv) Fourth, Gross Income shall be allocated to the relevant Partner, on account
of L-SCUs, K-SCUs or Common Units received on a conversion or redemption of
L-SCUs or K-SCUs in an amount equal to the amount of cash distributed to such
Partner in respect of such L-SCUs, K-SCUs or Common Units pursuant to
Subsections 6.2(c)(i), (ii) and (iii) and Subsections 6.2(e)(i), (ii) and (iii)
(the “Target Amount”).  The character of the items of Gross Income allocated to
the relevant Partners pursuant to this subsection (iv) shall proportionately
reflect the relative amounts of the Partnership’s Gross Income having such
character for such year (such that if, for example, X% of the Partnership’s
Gross Income for such year consisted of net capital gain, then X% of the Gross
Income allocated under this Subsection (iv) would consist of net capital gain);
provided, however, that such items shall not include items described in
Subsection (e) of the definition of Net Income or Net Loss, it being the
intention of the parties that the tax items allocated under Subsection 3(a)
corresponding to the items of Gross Income allocated pursuant to this Subsection
1(a)(iv) will equal the Target Amount.  If the amount of such items differs from
the Target Amount, the items of Gross Income allocated pursuant to this
Subsection 1(a)(iv) shall be adjusted to cause the amount of such tax items to
equal the Target Amount;
 
(v) Fifth, Gross Income shall be allocated to the relevant Partner, on account
of the Common Units issued in conjunction with the Panama City Mall
contribution, in an amount equal to the amount of cash distributed to such
Partner pursuant to Section 6.2 of the Partnership Agreement.  The character of
the items of Gross Income allocated to the relevant Partners pursuant to this
subsection (v) shall proportionately reflect the relative amounts of the
Partnership’s Gross Income having such character for such year (such that if,
for example, X% of the Partnership’s Gross Income for such year consisted of net
capital gain, then X% of the Gross Income allocated under this Subsection (v)
would consist of net capital gain); provided, however, that such items shall not
include items described in Subsection (e) of the definition of Net Income or Net
Loss, it being the intention of the parties that the tax items allocated under
Subsection 3(a) corresponding to the items of Gross Income allocated pursuant to
this Subsection 1(a)(v) will equal the Target Amount.  If the amount of such
items differs from the Target Amount, the items of Gross Income allocated
pursuant to this Subsection
 
C-2 
 

--------------------------------------------------------------------------------

Back To Table of Contents
1(a)(iv) shall be adjusted to cause the amount of such tax items to equal the
Target Amount;
 
(vi) Sixth, any remaining Net Income and Net Losses (taking into account in
determining such Net Income or Net Losses the allocation of Gross Income
provided for in subsections (a)(iii), (a)(iv), and (a)(v) above) shall be
allocated among the Partners, on account of their Common Units other than Common
Units received on a conversion or redemption of SCUs, S-SCUs, L-SCUs or K-SCUs,
in accordance with their proportionate ownership of Common Units other than
Common Units received on a conversion or redemption of SCUs, S-SCUs, L-SCUs or
K-SCUs (except as otherwise required by the Regulations).
 
(b) Except as otherwise provided herein, in each tax year in which there is not
sufficient Gross Income and Net Income to make all of the allocations described
in subsections (a)(i) through (a)(v) above, Gross Income, Net Income and Net
Loss of the Partnership for such tax year shall be allocated among the Partners
in the following order and priority:
 
(i) First, Net Income shall be allocated to the relevant Partner, on account of
the Preferred Units, in an amount equal to the excess of (A) the amount of Net
Cash Flow distributed to such Partner pursuant to Subsections 6.2(a)(i) and (ii)
and Subsection 6.2(f) (but only to the extent of the Preferred Distribution
Requirement and Preferred Distribution Shortfalls) for the current and all prior
Partnership tax years over (B) the amount of Net Income previously allocated to
such Partner pursuant to this Subsection (b)(i) or pursuant to Subsection
(a)(i);
 
(ii) Second, for any Partnership tax year ending on or after a date on which
Preferred Units are redeemed, Net Income (or Net Losses) shall be allocated to
the relevant Partner, on account of the Preferred Units, in an amount equal to
the excess (or deficit) of the sum of the applicable Preferred Redemption
Amounts for the Preferred units that have been or are being redeemed during such
Partnership tax year over the Preferred Unit Issue Price of such Preferred
Units;
 
(iii) Third, Gross Income, to the extent not previously taken into account in
making the allocations required under Subsections (a)(i) and (a)(ii), shall be
allocated to the relevant Partner, on account of SCUs or S-SCUs, or Common Units
received on a conversion or redemption of such SCUs or S-SCUs in an amount equal
to the Target Amount.  The character of the items of Gross Income allocated to
the relevant Partners pursuant to this Subsection (iii) shall proportionately
reflect the relative amounts of the Partnership’s Gross Income having such
character for such year, excluding from such Gross Income, Net Capital Gain
allocated pursuant to Subsection 1(c) below; provided, however, that such items
shall not include items described in Subsection (e) of the definition of Net
Income or Net Loss, it being the intention of the parties that the tax items
allocated under Subsection 3(a) corresponding to the items of Gross Income
allocated pursuant to this Subsection 1(b)(iii) will equal the Target
Amount.  If the amount of such items differs from the Target Amount, the items
of Gross Income allocated pursuant to this Subsection 1(b)(iii) shall be
adjusted to cause the amount of such tax items to equal the Target Amount.  For
purposes of determining the amount of
 
C-3 
 

--------------------------------------------------------------------------------

Back To Table of Contents
cash distributed to such Partners, Special Tax Distributions shall not be taken
into account, and Extraordinary Return of Capital Distributions shall be taken
into account only to the extent that the amount of such Extraordinary Return of
Capital Distributions exceed the aggregate of the Excess Allocations made to
such Partners.  For this purpose, “Excess Allocations” mean the excess of the
Tax Net Capital Gain allocated under Subsection 3(a) to holders of SCUs or
S-SCUs, and holders of Common Units received on a conversion or redemption of
SCUs or S-SCUs in connection with allocations of Net Capital Gain under
Subsection 1(c) over the Special Tax Distribution made to such Partners.  A
distribution shall be treated as an Extraordinary Return of Capital Distribution
to the extent that such distribution is reasonably attributable to (x) Net
Financing Proceeds or (y) proceeds allocable to a transaction generating Net
Capital Gain allocated pursuant to Subsection 1(c); in either case limited to
the excess of the Tax Net Capital Gain allocated under Subsection 3(a) to
holders of SCUs or S-SCUs, and holders of Common Units received on a conversion
or redemption of SCUs or S-SCUs in connection with allocations of Net Capital
Gain under Subsection 1(c) over the Special Tax Distributions made to such
Partners.
 
(iv) Fourth, Gross Income, to the extent not previously taken into account in
making the allocations required under Subsections (a)(i), (a)(ii), or (a)(iii)
shall be allocated to the relevant Partner, on account of L-SCUs, K-SCUs or
Common Units received on a conversion or redemption of such L-SCUs or K-SCUs in
an amount equal to the Target Amount.  The character of the items of Gross
Income allocated to the relevant Partners pursuant to this Subsection (b)(iv)
shall proportionately reflect the relative amounts of the Partnership’s Gross
Income having such character for such year (such that if, for example, X% of the
Partnership’s Gross Income for such year consisted of net capital gain, then X%
of the Gross Income allocated under this Subsection (iv) would consist of net
capital gain); provided, however, that such items shall not include items
described in Subsection (e) of the definition of Net Income or Net Loss, it
being the intention of the parties that the tax items allocated under Subsection
3(a) corresponding to the items of Gross Income allocated pursuant to this
Subsection 1(b)(iv) will equal the Target Amount.  If the amount of such items
differs from the Target Amount, the items of Gross Income allocated pursuant to
this Subsection 1(b)(iv) shall be adjusted to cause the amount of such tax items
to equal the Target Amount;
 
(v) Fifth, Gross Income (to the extent not previously taken into account in
making the allocations required under Subsections (a)(i), (a)(ii), (a)(iii), or
(a)(iv)) shall be allocated to the relevant Partner, on account of Common Units
issued in conjunction with the Panama City Mall contribution as defined herein
below.  The character of the items of Gross Income allocated to the relevant
Partners pursuant to this Subsection (v) shall proportionately reflect the
relative amounts of the Partnership’s Gross Income having such character for
such year (such that if, for example, X% of the Partnership’s Gross Income for
such year consisted of net capital gain, then X% of the Gross Income allocated
under this Subsection (v) would consist of net capital gain); provided, however,
that such items shall not include items described in Subsection (e) of the
definition of Net Income or Net Loss, it being the intention of the parties that
the tax items allocated under Subsection 3(a) corresponding to the items of
Gross Income allocated pursuant to this Subsection 1(b)(v) will equal the Target
Amount.  If the amount
 
C-4 
 

--------------------------------------------------------------------------------

Back To Table of Contents
of such items differs from the Target Amount, the items of Gross Income
allocated pursuant to this Subsection 1(b)(v) shall be adjusted to cause the
amount of such tax items to equal the Target Amount;
 
(vi) Sixth, any remaining Net Income and Net Losses (taking into account in
determining such Net Income or Net Losses the allocation of Gross Income
provided for in Subsections (b)(iii), (b)(iv), and (b)(v) above) shall be
allocated among the Partners, on account of their Common Units other than Common
Units received on a conversion or redemption of SCUs, S-SCUs, L-SCUs or K-SCUs,
in accordance with their proportionate ownership of Common Units other than
common units received on a conversion or redemption of SCUs, S-SCUs, L-SCUs or
K-SCUs (except as otherwise required by the Regulations).
 
(c) Notwithstanding Subsections (a)(iii) and (a)(vi), and Subsections (b) (iii)
and (b)(vi), above, holders of SCUs or S-SCUs and holders of Common Units
received upon a conversion or redemption of SCUs or S-SCUs may be allocated
their proportionate share of Net Capital Gain recognized by the Partnership in a
taxable year (in accordance with their proportionate ownership of the aggregate
number of SCUs, S-SCUs and Common Units, counting each SCU or S-SCU, as
applicable, as the number of Common Units into which it is convertible in
accordance with Exhibit E or Exhibit H as applicable), in addition to the amount
specified in Subsection (a)(iii) above and Subsection (b)(iii) above, if each of
the following requirements is satisfied:
 
(i) the Partnership shall have distributed to each holder of SCUs and S-SCUs in
cash pursuant to Subsection 6.2(a)(iv) or 6.2(b)(ii) for the last quarter of
such taxable year an amount equal to the Basic Distribution Amount or the S-SCU
Basic Distribution Amount, as applicable (determined without taking into account
any Special Tax Distribution);
 
(ii) during such taxable year, the Partnership has recognized Net Capital Gain
in connection with a sale of, condemnation of or disposition of one or more
Properties;
 
(iii) the Partnership has made or will make prior to January 30, of the
following tax year a cash distribution (a “Special Tax Distribution”) to the
Partners, and the portion of such Special Tax Distribution made (x) to the
holders of SCUs and holders of Common Units received upon a conversion or
redemption of SCUs equals or exceeds the product of the maximum combined
federal, Ohio and Cleveland rates imposed on net capital gains of the applicable
holding period (taking into account recapture, if applicable, and the
deductibility of state and local taxes) multiplied by the amount of Tax Net
Capital Gain allocated under Subsection 3(a) to holders of SCUs and holders of
Common Units received upon a conversion or redemption of SCUs in connection with
the allocation under this Subsection 1(c) of Net Capital Gain to such holders,
and (y) to the holders of S-SCUs and holders of Common Units received upon a
conversion or redemption of S-SCUs equals or exceeds the product of the maximum
combined federal, Ohio and Cleveland rates imposed on net capital gains of the
applicable holding period (taking into account recapture, if applicable, and the
deductibility of state and local taxes) multiplied
 
C-5 
 

--------------------------------------------------------------------------------

Back To Table of Contents
by the amount of Tax Net Capital Gain allocated under Subsection 3(a) to holders
of S-SCUs and holders of Common Units received upon a conversion or redemption
of S-SCUs in connection with the allocation under this Subsection 1(c) of Net
Capital Gain to such holders.  For these purposes, Tax Net Capital Gain means
net capital gain, as determined for federal income tax purposes, which is
governed by Subsection 3(a) and not Subsection 3(c) hereof.  For the avoidance
of doubt, no portion of any Special Tax Distribution will be taken into account
when determining whether the Partnership has satisfied the distribution
requirement of Subsections 6.2(a)(iii), 6.2(a)(iv), 6.2(b)(i) and 6.2(b)(ii);
 
(iv) (A)  [intentionally left blank]
 
(B)  with respect to Special Tax Distributions to be made within two years of
the Closing Date provided for in the Contribution and Exchange Agreement for
Monroeville Mall, the Special Tax Distribution will not cause the aggregate
distributions to a holder of S-SCUs or a holder of Common Units received on a
conversion or redemption of S-SCUs, other than distributions to such holder in
respect of the S-SCU Basic Distribution Amount, to exceed the product of (x) the
lesser of such holder’s percentage interest in Partnership profits for the year
in which the Special Tax Distribution is made or such holder’s percentage
interest in Partnership profits for the life of the Partnership (as determined
for purposes of Regulations Section 1.707-4(b)) and (y) the Partnership’s net
cash flow from operations for the year in which the Special Tax Distribution is
made (as determined for purposes of Regulations Section 1.707-4(b)).
 
(d) Notwithstanding Subsections (a)(iv) and (a)(vi), and Subsections (b)(iv) and
(b)(vi) above, holders of L-SCUs shall be allocated Gross Income in excess of
the amount in Subsections (a)(iv) and (b)(iv) above if and only if (i) all other
Common Unit holders have received an income and/or gain allocation equivalent to
their cash distributions, and (ii) such allocation of income and/or gain to
holders of the L-SCUs is in an amount equivalent to their pro rata portion,
treating each SCU, S-SCU, L-SCU and K-SCU as the number of Common Units into
which such SCU, S-SCU, L-SCU and K-SCU are convertible pursuant to Exhibit E,
Exhibit H, Exhibit J or Exhibit K, as applicable, of the aggregate of the income
and/or gain remaining after the other Common Unit holders have been allocated
income and/or gain in an amount equivalent to the cash distributions that they
received for such fiscal year.
 
(e) Notwithstanding Subsections (a)(iv) and (a)(vi), and Subsections (b)(iv) and
(b)(vi) above, holders of K-SCUs and holders of Common Units received upon a
conversion or redemption of K-SCUs shall be allocated Gross Income in excess of
the amount in Subsections (a)(iv) and (b)(iv) above if and only if (i) all other
Common Unit holders have received an income and/or gain allocation equivalent to
their cash distributions and (ii) such allocation of income and/or gain to
holders of the K-SCUs is in an amount equivalent to their pro rata portion,
treating each SCU, S-SCU, L-SCU and K-SCU as the number of Common Units into
which such SCU, S-SCU, L-SCU and K-SCU is convertible pursuant to Exhibit E,
Exhibit H, Exhibit J or Exhibit K, as applicable, of the aggregate of the income
and/or gain remaining after the other Common Unit holders have been allocated
income and/or gain in an amount equivalent to the cash distributions that they
received for such fiscal year.
 
C-6 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(f) Notwithstanding Subsections (a)(v) and (a)(vi), and Subsections (b)(v) and
(b)(vi), above, holders of Common Units issued in conjunction with the Panama
City Mall contribution as defined hereinbelow, shall be allocated Gross Income
in excess of the amount in Subsections (a)(v) and (b)(v) above if and only if
(i) all other Common Unit holders have received an income and/or gain allocation
equivalent to their cash distributions, and (ii) such allocation of income
and/or gain to holders of the L-SCUs is in an amount equivalent to their pro
rata portion, treating each SCU, S-SCU, L-SCU and K-SCU as the number of Common
Units into which such SCU, S-SCU, L-SCU and K-SCU are convertible pursuant to
Exhibit E, Exhibit H, Exhibit J or Exhibit K, as applicable, of the aggregate of
the income and/or gain remaining after the other Common Unit holders have been
allocated income and/or gain in an amount equivalent to the cash distributions
that they received for such fiscal year.
 
(g) Notwithstanding Subsections (a), (b), (c), (d), (e) and (f), Net Income and
Net Losses from a Liquidation Transaction shall be allocated as follows:
 
(i) First, Net Income (or Net Losses) from the Liquidation Transaction shall be
allocated to the relevant Partner, in connection with the Preferred Units, in an
amount equal to the excess (or deficit) of the sum of the applicable Preferred
Redemption Amounts of the Preferred Units which have been or will be redeemed
with the proceeds of the Liquidation Transaction over the Preferred Unit Issue
Price of such Preferred Units;
 
(ii) Second, Net Income (or Net Losses) from the Liquidation Transaction shall
be allocated among the Partners owning SCUs, S-SCUs, L-SCUs, K-SCUs or Common
Units so that the Capital Accounts of the Partners (excluding from the Capital
Account of any Partner the amount attributable to such Partner’s Preferred
Units) are proportional to the number of Common Units held by each Partner.  For
purposes of this Subsection (ii), each SCU, S-SCU, L-SCU or K-SCUs shall be
treated as the number of Common Units into which the SCU, S-SCUs, L-SCUs or
K-SCUs are convertible pursuant to the terms of Exhibit E, Exhibit H, Exhibit J
or Exhibit K, as applicable, to the Agreement.
 
(iii) Third, any remaining Net Income or Net Losses from the Liquidation
Transaction shall be allocated among the Partners owning SCUs, S-SCUs, L-SCUs,
K-SCUs or Common Units in accordance with their proportionate ownership of
Common Units.  For purposes of this Subsection (iii), each SCU, S-SCU, L-SCU or
K-SCU shall be treated as the number of Common Units into which the SCU, S-SCU,
L-SCU or K-SCU is convertible pursuant to the terms of Exhibit E, Exhibit H,
Exhibit J or Exhibit K, as applicable, to the Agreement.
 
2.           Special Allocations.
Notwithstanding any provisions of Section 1 of this Exhibit C, the following
special allocations shall be made in the following order:
 
(a)           Minimum Gain Chargeback (Nonrecourse Liabilities).  If there is a
net decrease in Partnership Minimum Gain for any Partnership fiscal year (except
as a result of conversion or refinancing of Partnership indebtedness, certain
capital contributions or
 
C-7 
 

--------------------------------------------------------------------------------

Back To Table of Contents
revaluation of the Partnership property as further outlined in Regulation
Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Partner shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to that Partner’s share of the net decrease
in Partnership Minimum Gain.  The items to be so allocated shall be determined
in accordance with Regulation Section 1.704-2(f).  This Subsection (a) is
intended to comply with the minimum gain chargeback requirement in said section
of the Regulations and shall be interpreted consistently therewith.  Allocations
pursuant to this Subsection (a) shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto.
 
(b)           Minimum Gain Attributable to Partner Nonrecourse Debt.  If there
is a net decrease in minimum Gain Attributable to Partner Nonrecourse Debt
during any fiscal year (other than due to the conversion, refinancing or other
change in the debt instrument causing it to become partially or wholly
nonrecourse, certain capital contributions, or certain revaluations of
Partnership property as further outlined in Regulation Section 1.704-2(i)(4)),
each Partner shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to that
Partner’s share of the net decrease in the Minimum Gain Attributable to Partner
Nonrecourse Debt.  The items to be so allocated shall be determined in
accordance with Regulation Sections 1.704-2(i)(4) and (j)(2).  This Subsection
(b) is intended to comply with the minimum gain chargeback requirement with
respect to Partner Nonrecourse Debt contained in said sections of the
Regulations and shall be interpreted consistently therewith.  Allocations
pursuant to this Subsection (b) shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto.
 
(c)           Qualified Income Offset.  In the event a Limited Partner
unexpectedly receives any adjustments, allocations or distributions described in
Regulation Sections 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such Limited
Partner has an Adjusted Capital Account Deficit, items of Partnership income and
gain shall be specially allocated to such Partner in an amount and manner
sufficient to eliminate the Adjusted Capital Account Deficit as quickly as
possible.  This Subsection (c) is intended to constitute a “qualified income
offset” under Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
 
(d)           Nonrecourse Deductions.  Nonrecourse Deductions for any fiscal
year or other applicable period shall be allocated to the Partners in accordance
with their proportionate ownership of Common Units other than Common Units
issued on a redemption or conversion of SCUs, S-SCUs L-SCUs or K-SCUs.
 
(e)           Partner Nonrecourse Deductions.  Partner Nonrecourse Deductions
for any fiscal year or other applicable period shall be specially allocated to
the Partner that bears the economic risk of loss for the debt (i.e., the Partner
Nonrecourse Debt) in respect of which such Partner Nonrecourse Deductions are
attributable (as determined under Regulation Sections 1.704-2(b)(4) and (i)(1)).
 
           (f)           Curative Allocations.  The Regulatory Allocations (as
defined below) shall be taken into account in allocating other items of income
(including Gross Income), gain, loss, and deduction among the Partners so that,
to the extent possible, the cumulative net amount of allocations of Partnership
Items under Sections 1 and 2 of this Exhibit C shall be equal to the net amount
that would have been allocated to each Partner if the Regulatory Allocations had
not
 
C-8 
 

--------------------------------------------------------------------------------

Back To Table of Contents
occurred.  To the extent that there is an allocation under Subsection 2(a) or
(b) hereof of Partnership income or gain to a holder of SCUs, S-SCUs, L-SCUs,
K-SCUs or Common Units issued on a redemption or conversion of SCUs, S-SCUs,
L-SCUs or K-SCUs, there will be a correspondingly smaller allocation of Gross
Income to such holder under Sections 1(a)(iii), 1(a)(iv),l(b)(iii), or 1(b)(iv)
hereof.  This Subsection (f) is intended to minimize to the extent possible and
to the extent necessary any economic distortions which may result from
application of the Regulatory Allocations and shall be interpreted in a manner
consistent therewith.  For purposes hereof, “Regulatory Allocations” shall mean
the allocations provided under this Section 2.
 
3.           Tax Allocations.
 
(a)           Generally.  Subject to Subsections (b) and (c) hereof, items of
income, gain, loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Partners on the same
basis as their respective book items.
 
(b)           Sections 1245/1250 Recapture.  If any portion of gain from the
sale of property is treated as gain which is ordinary income by virtue of the
application of Code Section 1245 or 1250 (“Affected Gain”), then (A) such
Affected Gain shall be allocated among the Partners in the same proportion that
the depreciation and amortization deductions giving rise to the Affected Gain
were allocated and (B) other Tax Items of gain of the same character that would
have been recognized, but for the application of Code Section 1245 and/or 1250,
shall be allocated away from those Partners who are allocated Affected Gain
pursuant to Subsection (A) so that, to the extent possible, the other Partners
are allocated the same amount, and type, of capital gain that would have been
allocated to them had Code Section 1245 and/or 1250 not applied.  For purposes
hereof, in order to determine the proportionate allocations of depreciation and
amortization deductions for each fiscal year or other applicable period, such
deductions shall be deemed allocated on the same basis as Net Income and Net
Loss for such respective period.
 
(c)           Allocations Respecting Section 704(c) and Revaluations: Curative
Allocations Resulting from the Ceiling Rule.  Notwithstanding Subsection (b)
hereof, Tax Items with respect to Partnership property that is subject to Code
Section 704(c) and/or Regulation Section 1.704-1(b)(2)(iv)(f) (collectively,
“Section 704(c) Tax Items”) shall be allocated in accordance with said Code
section and/or Regulation Section 1.704-1(b)(4)(i), as the case may be.  The
allocation of Tax Items shall be subject to the ceiling rule stated in
Regulation Section 1.704-1(c) and Regulation Section 1.704-3, except that with
respect to the properties contributed to the Partnership (the “Jacobs
Properties”) pursuant to the Master Contribution Agreement dated September 25,
2000 among Jacobs Realty Investors Limited Partnership, CBL & Associates
Properties, Inc., CBL & Associates Limited Partnership and others (as amended,
the “Master Contribution Agreement”), the property (“Monroeville Mall”)
contributed to the Partnership pursuant to the Contribution and Exchange
Agreement for Monroeville Mall, the property (“Laurel Park Place”) contributed
to the Partnership pursuant to the Contribution and Exchange Agreement for
Laurel Park Place and the property (“Panama City Mall”) contributed to the
Partnership pursuant to the Contribution and Exchange for Panama City Mall, and
Oak Park Mall and Eastland Mall (collectively, the “CWB Properties”) contributed
to the Partnership pursuant to Contribution Agreements and Joint Escrow
Instructions dated as of October 19, 2005, curative allocations of gain
recognized on a disposition of a direct or indirect interest in a
 
C-9 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Jacobs Property, Monroeville Mall, Laurel Park Place, Panama City Mall or a CWB
Property may be made to the extent permitted in Regulation Section 1.704-3(c)
respectively.  The Partnership shall allocate items of income, gain, loss and
deduction allocated to it by a Property Partnership to the Partner or Partners
contributing the interest or interests in such Property Partnership, so that, to
the greatest extent possible, such contributing Partner or Partners are
allocated the same amount and character of items of income, gain, loss and
deduction with respect to such Property Partnership that they would have been
allocated had they contributed undivided interests in the assets owned by such
Property Partnership to the Partnership in lieu of contributing the interest or
interests in the Property Partnership to the Partnership.  Notwithstanding the
above, with respect to property contributed to the Partnership after the date
hereof, such Section 704(c) Tax Items may be allocated under such method
selected by the General Partner that is consistent with the Section 704(c)
Regulations.
 
4.            Certain Allocations of Depreciation and Loss.  Notwithstanding
anything in this Exhibit C to the contrary, depreciation, amortization, gain and
loss attributable to an adjustment under Section 743 or Section 734 of the Code
of the federal income tax basis of Partnership assets (including adjustments
made prior to or after the contribution of the relevant assets or indirect
interests therein to the Partnership) shall be allocated to the direct or
indirect partner, or such partner’s successor or assign, whose death or
acquisition of a direct or indirect interest gave rise to the adjustments,
except to the extent such allocations would not be valid as a result of a change
in tax law occurring after the date of the Master Contribution Agreement.
 
5.           Clarification Regarding L-SCUs’ Conversion to Common
Units.  Throughout this Exhibit C, reference is made to “L-SCUs or Common Units
received on a conversion or redemption of such L-SCUs” or words to similar
effect.  The terms and rights of the L-SCUs are set forth on Exhibit J of the
Partnership Agreement and such rights do not include the right on the part of
the holder of L-SCUs to convert such L-SCUs to Common Units in all
circumstances.  However, circumstances may arise where holders of L-SCUs receive
Common Units in exchange for or in redemption of L-SCUs, i.e., on a
Recapitalization Transaction as defined in Exhibit J.  The references to L-SCUs
being converted to Common Units or Common Units being received in redemption of
L-SCUs as set forth above shall not be construed as amending, reducing,
expanding or otherwise changing the terms and rights of the L-SCUs as set forth
on Exhibit J.
 


C-10 
 

--------------------------------------------------------------------------------

Back To Table of Contents






EXHIBIT D
 
Rights Terms
 


 
The Rights granted to the Limited Partners pursuant to Section 11.1 hereof shall
be subject to the following terms and conditions:
 
1.           Definitions.  Capitalized terms used herein without definition
shall have the meanings ascribed thereto in the Agreement, and, in addition, the
following terms and phrases shall, for purposes of this Exhibit D and the
Agreement, have the meanings set forth below:
 
“Beneficially Own; Beneficially Owned” shall mean the ownership of shares of
Common Stock by a Person who would be treated as an owner of such shares of
common Stock either directly or indirectly though the application of Sections
542 and 544 of the Code, as modified by Section 856(h)(1)(B) of the Code, and
any comparable successor provisions thereto.
 
“Beneficial Ownership Limit” shall mean (A) with respect to any Person other
than members of the Lebovitz Group and the Wolford Group, 6% of the outstanding
Capital Stock of the Company, (B) with respect to the Lebovitz Group, 23% of the
outstanding Capital Stock of the Company and (C) with respect to the Wolford
Group, 8% of the outstanding Capital Stock of the Company, in each case,
determined by (i) number of shares outstanding, (ii) voting power or (iii) value
(as determined by the Company’s board of directors), whichever produces the
smallest holding of Capital Stock under the three methods, and computed taking
into account all outstanding shares of Capital Stock and, to the extent provided
by the Code, all shares of Capital Stock issuable under existing options and
Exchange Rights that have not been exercised or deferred stock that has not
vested.
 
“Constructively Own; Constructively Owned” shall mean the ownership of shares of
Common Stock by a Person who would be treated as an owner of such shares of
Common Stock either directly or indirectly through the application of Section
318 of the Code, as modified by Section 856(d)(5) of the Code, and any
comparable successor provisions thereto.
 
“Constructive Ownership Limit” shall mean (A) with respect to any Person other
than members of the Lebovitz Group and the Wolford Group, 6% of the outstanding
Capital Stock of the Company, (B) with respect to the Lebovitz Group, 23% of the
outstanding Capital Stock of the Company and (C) with respect to the Wolford
Group, 8% of the outstanding Capital Stock of the Company, in each case,
determined by (i) number of shares outstanding, (ii) voting power or (iii) value
(as determined by the Company’s board of directors), whichever produces the
smallest holding of Capital Stock under the three methods, and computed taking
into account all outstanding shares of Capital Stock and, to the extent provided
by the Code, all shares of Capital Stock issuable under existing options and
Exchange Rights that have not been exercised or deferred stock that has not
vested; provided however, that members of the Lebovitz Group or the Wolford
Group shall be subject to a Constructive Ownership Limit of 9.9% of the
outstanding Capital Stock of the Company at all times that (x) members of the
Lebovitz Group or the
 
D-1 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Wolford Group Constructively Own (i) 10% or more of either the total combined
voting power of all classes of stock entitled to vote or the total number of all
classes of stock entitled to vote or the total number of outstanding shares of
stock of any Tenant that is treated as a corporation for federal income tax
purposes or (ii) an interest of 10% or more in the assets or net profits of any
Tenant that is not treated as a corporation for federal income tax purposes and
(y) the aggregate amount of income derived by the Company in its immediately
preceding taxable year from such Tenants whose ownership is described in clause
(x) hereof exceeded the amount derived from Tenants on November 3, 1993,
adjusted as provided herein.
 
“Election Notice” shall mean the written notice to be given by the Company to
the Exercising Partners in accordance with the provisions of Section 6 hereof in
response to the receipt by the Company of an Exchange Notice from such
Exercising Partners, the form of which Election Notice is attached hereto as
Schedule 2.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor statute.
 
“Exchange Consideration” shall have the meaning set forth in Section 5 hereof.
 
“Exchange Notice” shall have the meaning set forth in Subsection 2(a) hereof.
 
“Exchange Rights” shall have the meaning set forth in Subsection 2(a) hereof.
 
“Exercising Partners” shall have the meaning set forth in Section 2 hereof.
 
“Grandfathered Related Party Tenant” shall mean any Tenant which is a Related
Party Tenant at the time that the Agreement of which this Exhibit is a part is
entered into, as set forth on Schedule 4 hereto.
 
“Hart-Scott Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
 
“Independent” shall have the meaning set forth in the Amended and Restated
Certificate of Incorporation of the Company.
 
“Lebovitz Group” shall mean (i) Charles B. Lebovitz and (ii) any Beneficial
Owner or Constructive Owner of shares of Common Stock whose shares of Common
Stock are Beneficially Owned or Constructively Owned by Charles B. Lebovitz or
members of his family.
 
“Offered Units” shall mean the Common Units of the Exercising partners
identified in an Exchange Notice which, pursuant to the exercise of Exchange
Rights, can be acquired by the Company under the terms hereof.
 
“Ownership Limit” shall mean the Beneficial Ownership Limit or the Constructive
Ownership Limit, as appropriate.
 
D-2 
 

--------------------------------------------------------------------------------

Back To Table of Contents
“Registration Rights” shall mean the registration right attributable to shares
of Common Stock, if any, issued to Limited Partners in accordance with the
provisions hereof, as set forth in Schedule 3 hereto.
 
“Related Party Tenant” shall mean any Tenant with 10% or more of either the
total combined voting power of all classes of stock entitled to vote or the
total number of outstanding shares of stock of which, in the case of a corporate
Tenant, or 10% or more of the assets or net profits of which, in the case of a
non-corporate Tenant, is Constructively Owned by members of the Lebovitz Group
or the Wolford Group.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor statute.
 
“Tenant” shall mean any Person that rents real property owned, directly or
indirectly, by the Company or the Partnership.
 
“Wolford Group” shall mean (i) James L. Wolford and (ii) any Beneficial Owner or
Constructive Owner of shares of Common Stock whose shares of Common Stock are
Beneficially Owned or Constructively Owned by James L. Wolford or members of his
family.
 
2.           Delivery of Exchange Notices.  Any one or more Limited Partners
(“Exercising Partners”) may, subject to the limitations set forth herein,
deliver to the Company written notice (the “Exchange Notice”) pursuant to which
such Exercising Partners elect to exercise their Right to exchange (the
“Exchange Rights”) all or any portion of their Common Units for Exchange
Consideration subject to the limitations contained in Sections 3 and 4 below.
 
3.           Exercise Subject to Ownership Limit.  Exchange Rights may be
exercised at any time and from time to time, to the extent that, upon exercise
of the Exchange Rights, the Exercising Partner shall not, on a cumulative basis,
Beneficially Own or Constructively Own shares of Common Stock including shares
of Common Stock to be issued in connection with the exercise of such Exchange
Rights, in excess of the applicable Ownership Limit.  If an Exchange Notice is
delivered to the Company, but as a result of the applicable Ownership Limit or
as a result of restrictions contained in the Certificate of Incorporation of the
Company, the Exchange Rights cannot be exercised in full, the Exchange Notice
shall be deemed to be modified such that the Exchange Rights shall be exercised
only to the extent permitted under the applicable Ownership Limit under the
Certificate of Incorporation of the Company, and the Exchange Notice with
respect to the remainder of such Exchange Rights shall be deemed to have been
withdrawn.
 
4.           Limitation on Exercise of Exchange Rights.  Exchange Rights may be
exercised at any time and from time to time, provided however, that, except with
the prior written consent of the General Partner, (a) only one (1) Exchange
Notice may be delivered to the Company by any Limited Partners during any
consecutive 12-month period; and (b) no Exchange Notice may be delivered with
respect to Common Units having a value of less than $250,000 or result in the
exchanging Limited Partner owning Common Units having a value of less than
$250,000 after giving effect to the exchange, in each case calculated by
multiplying the Common Stock Amount with respect to such Common Units by the
Current Per Share Market Price.
 
D-3 
 

--------------------------------------------------------------------------------

Back To Table of Contents
5.           Computation of Exchange Consideration/Form of Payment.  The
exchange consideration (“Exchange Consideration”) payable by the Company to each
Exercising Partner shall be equal to the Common Stock Amount with respect to the
Offered Units multiplied by the Current Per Share Market Price, each computed as
of the date on which the Exchange Notice was delivered to the Company (the
“Computation Date”).  The Exchange Consideration shall, in the sole and absolute
discretion of the Company, be paid in the form of (a) cash, or cashier’s or
certified check or by wire transfer of immediately available funds to the
Exercising Partner’s designated account or (b) subject to the applicable
Ownership Limit, by the issuance by the Company of a number of shares of its
Common Stock equal to the Common Stock Amount with respect to the Offered Units
or (c) subject to the applicable Ownership Limit, any combination of cash and
Common Stock (valued at the Current Per Share Market Price).
 
6.           Closing; Delivery of Election Notice.  Within thirty (30) days
after receipt by the Company of any Exchange Notice delivered in accordance with
the requirements of Sections 2 and 4 hereof, the Company shall deliver to the
Exercising Partners a notice (an “Election Notice”), which Election Notice shall
set forth the computation of the Exchange Consideration and shall specify the
form of the Exchange Consideration (which shall be in accordance with Section 5
hereof) to be paid by the Company to such Exercising Partners and the date, time
and location for completion of the purchase and sale of the Offered Units, which
date shall, to the extent required, in no event be more than (A) in the case of
Offered Units with respect to which the Company has elected to pay the Exchange
Consideration by issuance of shares of Common Stock, the later of (i) ten (10)
days after delivery by the Company of the Election Notice for Offered units and
(ii) the expiration or termination of the waiting period applicable to each
Exercising Partner, if any, under the Hart-Scott Act or (B) in the case of
Offered Units with respect to which the Company has elected to pay the Exchange
Consideration in cash, sixty (60) days after the initial date of receipt by the
Company of the Exchange Notice for such Offered Units; provided however, that
such sixty (60) day period may be extended for an additional sixty (60) day
period to the extent required for the Company to cause additional shares of its
Common Stock to be issued to provide financing to be used to acquire the Offered
Units.  Notwithstanding the foregoing, the Company agrees to use its reasonable
efforts to cause the closing of the exchange hereunder to occur as quickly as
possible.
 
7.           Adjustment to Exchange Consideration.  If the Company elects to pay
all or any portion of the Exchange Consideration in cash and if, as a result
thereof, the Company elects to raise such cash through a public offering of its
securities, borrowings or otherwise, the aggregate Exchange Consideration
computed under Section 5 above shall be reduced by an amount (“Transaction
Expenses”) equal to the expenses incurred by the Company in connection with such
raising of funds allocable to the amounts required to pay the Exchange
Consideration hereunder; provided however, notwithstanding the foregoing, the
Exchange Consideration shall not be reduced hereunder by an amount exceeding 5%
of the Exchange Consideration computed without regard to the adjustment for
Transaction Expenses.
 
8.           Closing Deliveries.  At the closing of the purchase and sale of
Offered Units, payment of the Exchange consideration shall be accompanied by
proper instruments of transfer and assignment and by the delivery of (i)
representations and warranties of (A) the Exercising Partner with respect to (x)
its due authority to sell all of the right, title and interest in and to such
Offered Units to the Company, (y) the status of the Offered Units being sold,
free and clear of all
 
D-4 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Liens and (z) its intent to acquire the Common Stock for investment purposes and
not for distribution, and (B) the Company with respect to due authority for the
purchase of such Offered Units, and (ii) to the extent that any shares of Common
Stock are issued in payment of the Exchange Consideration or any portion
thereof, (A) an opinion of counsel for the Company, reasonably satisfactory to
the Exercising Partners, to the effect that (I) such shares of Common Stock have
been duly authorized, are validly issued, fully-paid and non-assessable and (II)
issuance of such shares will not violate the Ownership Limit, and (B) a stock
certificate or certificates evidencing the shares of Common Stock to be issued
and registered in the name of the Exercising Partner or its designee with an
appropriate legend reflecting that such shares are not registered under the
Securities Act of 1933, as amended, and may not be offered or sold unless
registered pursuant to the provisions of such act or an exemption therefrom is
available as established by an opinion of counsel satisfactory to the Company.


9.  Term of Rights.  Unless sooner terminated, the rights of the parties with
respect to the Rights shall commence as of the date hereof and lapse for all
purposes and in all respects on November 3, 2043; provided however, that the
parties hereto shall continue to be bound by an Exchange Notice delivered to the
Company prior to such date.  Notwithstanding any provisions of this Exhibit to
the contrary, Exchange Rights associated with Exchange Rights held by members of
the Lebovitz Group or the Wolford Group shall terminate, to the extent necessary
to reduce the Constructive Ownership of the members of the Lebovitz Group or the
Wolford Group to 9.9% of the value of the outstanding Common Stock (treating,
for these purposes, shares of Common Stock subject to Exchange Rights associated
with Rights held by members of the Lebovitz Group or the Wolford Group, as
applicable, as outstanding), immediately if:


 
(a)  the Constructive Ownership by the members of the Lebovitz Group of any
Grandfathered Related Party Tenant increases;



 
(b)  there comes to be a Related Party Tenant other than a Grandfathered Related
Party Tenant;



 
(c)  the rent from Related Party Tenants to be taken into account for purposes
of Section 856(d) of the Code in annual amounts exceeds the amounts derived from
Related Party Tenants on the date of the Initial Public Offering or such other
amount as a majority of the independent members of the board of directors of the
Company shall determine; or



 
(d)  there is an increase (as determined on an annualized basis at the time of
any rental payment) of more than 5% in the rental payments derived by the
Company or the Partnership from a Grandfathered Related Party Tenant with
respect to any real property owned, directly or indirectly, by the Company or
the Partnership over the rental payments made by such Grandfathered Related
Party Tenant with respect to such real property at the time that the Agreement
of which this Exhibit is a part is entered into.



10.  Covenants of the Company.  To facilitate the Company’s ability to fully
perform its obligations hereunder, the Company covenants and agrees as follows:


D-5 
 

--------------------------------------------------------------------------------

Back To Table of Contents
 
(a)  At all times during the pendency of the Rights, the Company shall reserve
for issuance such number of shares of Common Stock as may be necessary to enable
the Company to issue such shares in full payment of the Exchange Consideration
in regard to all Common Units which are from time to time outstanding.



 
(b)  As long as the Company shall be obligated to file periodic reports under
the Exchange Act, the Company will timely file such reports in such manner as
shall enable any recipient of Common Stock issued to Limited Partners hereunder
in reliance upon an exemption from registration under the Securities Act to
continue to be eligible to utilize Rule 144 promulgated by the SEC pursuant to
the Securities Act, or any successor rule or regulation or statute thereunder,
for the resale thereof.



 
(c)  During the pendency of the Rights, the Limited Partner Representatives
shall receive in a timely manner all reports filed by the Company with the SEC
and all other communications transmitted from time to time by the Company to its
shareholders generally.



 
(d)  The Company shall not issue or sell any shares of Common Stock or other
equity securities or any instrument convertible into any equity security for a
consideration less than the fair value of such Common Stock or other equity
security, as determined in each case by the board of directors of the Company,
in consultation with the Company’s professional advisors, and under no
circumstances shall the Company declare any stock dividend, stock split, stock
distribution or the like, unless fair and equitable arrangements are provided,
to the extent necessary, to fully adjust, and to avoid any dilution in, the
rights of Limited partners under this Exhibit and the Agreement.



 
(e)  Notwithstanding the Company’s determination as to the form in which the
Exchange Consideration shall be payable, the Company shall be required to pay
the Exchange Consideration by cashier’s check or wire transfer of New York
clearing house funds to the extent that payment by issuance of Common Stock
would disqualify the Company from being characterized as a real estate
investment trust under the Code.



11.  Limited Partners’ Covenant.  Each Limited Partner covenants and agrees with
the Company that all Offered Units tendered to the Company in accordance with
the exercise of Rights herein provided shall be delivered to the Company free
and clear of all Liens and should any Liens exist or arise with respect to such
Units, the Company shall be under no obligation to acquire the same unless, in
connection with such acquisition, the Company has elected to pay such portion of
the Exchange Consideration in the form of cash consideration in circumstances
where such consideration will be sufficient to cause such existing Lien to be
discharged in full upon application of all or a part of such consideration and
the Company is expressly authorized to apply such portion of the Exchange
Consideration as may be necessary to satisfy any indebtedness in full and to
discharge such Lien in full.  Each Limited Partner further agrees that, in the
event any state or local property transfer tax is payable as a result of the
transfer of its Offered Units to the Company (or its designee), such Limited
Partner shall assume and pay such transfer tax.


D-6 
 

--------------------------------------------------------------------------------

Back To Table of Contents
12.  Registration Rights.  The Limited Partners shall have the Registration
Rights set forth in Schedule 3 hereof with respect to shares of Common Stock
acquired hereunder.


 
D-7 
 

--------------------------------------------------------------------------------

Back To Table of Contents




EXHIBIT D   SCHEDULE 1


EXCHANGE NOTICE


To:           CBL & Associates Limited Partnership


Reference is made to that certain Third Amended and Restated Agreement of
Limited Partnership of CBL & Associates Limited Partnership dated June 15, 2005
(the “Partnership Agreement”).  Capitalized terms used but not defined herein
shall have the meanings set forth in the Partnership Agreement.  Pursuant to
Article XI and Section 2 of Exhibit D of the Partnership Agreement, each of the
undersigned, being a limited partner of the Partnership (an “Exercising
Partner”), hereby elects to exercise its Exchange Rights as to a portion or
portions of its Partnership Units all as specified opposite its signature below:


Dated: ________________          






   Number of
     Offered
              Exercising
Partner                                                                        
Units                                 
                                           
















Exercising Partners:
 
___________________________________
 
___________________________________









 
D-8 
 

--------------------------------------------------------------------------------

Back To Table of Contents


EXHIBIT D    SCHEDULE 2


ELECTION NOTICE


To:           All Exercising Partners


Reference is made to that certain Third Amended and Restated Agreement of
Limited Partnership of CBL & Associates Limited Partnership dated June 15, 2005
(the “Partnership Agreement”).  All capitalized terms used but not defined
herein shall have the meanings set forth in the Partnership Agreement.  Pursuant
to Section 6 of Exhibit D to the Partnership Agreement, the undersigned, being
the General Partner of the Partnership, hereby notifies the Exercising Partners
that (a) the Exchange Consideration for the Offered Units as to which the
Exchange Rights are being or are deemed to be exercised is $_____ , the
computation of which is set forth on an attachment hereto; (b) $_______ of the
Exchange Consideration is payable in cash and the balance thereof is payable by
issuance of _______ shares of Common Stock; and (c) the closing of the purchase
and sale of the Offered Units as to which the Exchange Rights are being or are
deemed to be exercised shall take place at the offices of  __________________
at _______ a.m., local time, on ____________.


Dated: ___________________________          




CBL HOLDINGS I,  INC.,
a Delaware corporation


By:          _______________________________ 


Its:   ___________________________                                                   




 
D-9 
 

--------------------------------------------------------------------------------

Back To Table of Contents


 
EXHIBIT D     SCHEDULE 3





REGISTRATION RIGHTS


TABLE OF CONTENTS


ARTICLE I.


REGISTRATION STATEMENT


SECTION 1.1.                                           REGISTRATION
STATEMENT………………………………….
SECTION 1.2.                                           RESTRICTIONS ON SALES BY
HOLDERS…………………….


ARTICLE II.


REGISTRATION PROCEDURES


SECTION 2.1.                                           REGISTRATION
PROCEDURES………………………………...
SECTION 2.2.                                           REGISTRATION
EXPENSES…………………………………….


ARTICLE III.


INDEMNIFICATION


SECTION 3.1.                                           INDEMNIFICATION BY THE
COMPANY……………………..
SECTION 3.2.                                           INDEMNIFICATION BY THE
HOLDERS………………………
SECTION 3.3.                                           CONDUCT OF
INDEMNIFICATION PROCEEDINGS…………
SECTION
3.4.                                           CONTRIBUTION………………………………………………….


ARTICLE IV.


MISCELLANEOUS


SECTION 4.1.                                           CERTAIN OTHER OBLIGATIONS
OF THE COMPANY………
SECTION 4.2.                                           SUCCESSORS AND
ASSIGNS…………………………………...
SECTION 4.3.                                           AMENDMENTS AND
WAIVERS………………………………..
SECTION
4.4.                                           NOTICES…………………………………………………………...
SECTION 4.5.                                           SPECIFIC
PERFORMANCE………………………………………
SECTION
4.6.                                           HEADINGS………………………………………………………...
SECTION
4.7.                                           SEVERABILITY…………………………………………………...
SECTION 4.8.                                           GOVERNING
LAW………………………………………………..


 
D-10 
 

--------------------------------------------------------------------------------

Back To Table of Contents


WHEREAS, the Persons listed on Exhibit A to the Partnership Agreement and
designated as such (the “Holders”) have been issued Class A Common Units
(“Units”) of CBL & Associates Limited Partnership, a Delaware limited
partnership (the “Partnership”), which Units are exchangeable for shares of the
common stock, par value $.01 per share, of the Company (the “Shares”) pursuant
to the terms of certain Contribution and Exchange Agreements between certain
Holders and the Partnership and the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of June 30, 1998, as such
agreement may be amended pursuant to the terms thereof (the “Partnership
Agreement”).


WHEREAS, in connection with the issuance of the Units to the Holders, the
Company has set forth the following terms as set forth herein:


ARTICLE I.


Registration Statement


SECTION 1.1.       Registration Statement.  (a) Promptly, and in any event
(except as otherwise provided herein) within 20 business days, after any Holder
delivers written notice (a “Registration Request”) to the Company requesting
registration of Shares or other Registrable Securities, the Company shall file a
registration statement (the “Registration Statement”) under Rule 415 of the
Securities Act of 1933, as amended, and the regulations promulgated thereunder
(the “1933 Act”), with the Securities and Exchange Commission (“SEC”) covering
resales of all of the Shares which have been or may be obtained upon exchange of
the Units and any other Registrable Securities (as hereinafter defined), and
shall use its reasonable efforts to cause the Registration Statement to become
effective under the 1933 Act within three months after the initial filing
thereof.  Notwithstanding anything to the contrary in the foregoing, if the
Company shall furnish to the Holders making the Registration Request a
certificate signed by the Chief Executive Officer or Chief Financial Officer of
the Company stating that, in the good faith judgment of the board of directors
of the Company, it would be significantly disadvantageous to the Company and its
stockholders for such Registration Statement to be filed on or before the date
filing would be required in accordance with the foregoing, the Company shall
have an additional 30 days in which to file such Registration Statement.  The
Registration Statement (i) shall be available for the sale of Registrable
Securities in accordance with the intended method or methods of distribution by
the Selling Holders (as hereinafter defined), other than an underwritten
offering, and (ii) shall comply as to form in all material respects with the
requirements of the applicable form and include all financial statements
required by the SEC to be filed therewith.  The term “Selling Holder” shall mean
a Holder of Registrable Securities the public sale of which has been registered
under the 1933 Act pursuant to the Registration Statement.  The Company agrees
that it shall deliver to any Holder who so requests for its review and comment a
copy of the Registration Statement and any amendments and supplements thereto
(other than post-effective amendments) prior to filing thereof with the
SEC.  Notwithstanding anything in the foregoing to the contrary, the Company
shall not be obligated to file such Registration Statement if (x) the Common
Stock Amount (as defined in the Partnership Agreement) with respect to the
Specified Units (as defined below) multiplied by the Current Per Share Market
Price as of the date of such Registration Request of the Specified shares (as
defined below) (the product being referred to herein as the “Unit Value”) is
less than $3 million
 
D-11 
 

--------------------------------------------------------------------------------

Back To Table of Contents
or (y) if the Company has filed a Registration Statement with respect to any of
the Units issued pursuant to a Contribution and Exchange Agreement with such
Holder during the 12 month period preceding such Registration Request.


(b)  Once the Registration Statement becomes effective, the Company shall keep
the Registration Statement continuously effective and available for resale of
the Registrable Securities until the earliest to occur of (i) the sale of all of
the Registrable Securities by the Holders in accordance with the Registration
Statement, (ii) the date on which, in the opinion of counsel for the Company,
all of the Registrable Securities become eligible for sale pursuant to Rule 144
(or any successor provision to such rule) under the 1933 Act without regard to
any volume or manner of sale limitations, of (iii) in the opinion of counsel to
the Company, the Registrable Securities may be distributed without registration
under the 1933 Act.  Notwithstanding anything to the contrary in the foregoing,
if the Company determines that it is necessary to amend or supplement such
Registration Statement and if the Company shall furnish to the Holders a
certificate signed by the Chief Executive Officer or Chief Financial Officer of
the Company stating that, in the good faith judgment of the board of directors
of the Company, it would be significantly disadvantageous to the Company and its
stockholders for any such Registration Statement to be amended or supplemented,
the Company may defer such amending or supplementing of such Registration
Statement for not more than 50 days and in such event the Holders shall be
required to discontinue disposition of any Registrable Securities covered by
such Registration Statement during such period.


(c)  The right of any Holder to give a Registration Request shall be subject to
the following:


(i)  Such Holder will certify in such Registration Request that it has a bona
fide intention to sell all or a portion of the Shares (the “Specified Shares”),
as specified in such Registration Request, which may be obtained upon exchange
of any such Units pursuant to the Rights (as defined in the Partnership
Agreement), within 12 months after the effective date of such Registration
Statement (the Units for which the Specified Shares are exchangeable being
herein called the “Specified Units”); and


(ii)  Such Holder shall offer to sell the Specified Units to the Company for a
cash purchase price equal to the Unit Value; and


(iii)  The Company may elect not to file such Registration Statement if it shall
irrevocably elect, by written notice to such Holder, to accept the offer
referred to in Subsection (ii) above within 15 business days after receipt
thereof and, in the event of such acceptance, the Company shall be obligated to
close the purchase of the Specified Shares within 10 business days after such
acceptance.


The provisions of this Subsection 1.01(c) shall not apply with respect to any
Holder who holds Registrable Securities that it received pursuant to an exercise
of the Rights (as defined in the Partnership Agreement).


D-12 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(d)  The term “Registrable Securities” shall mean (i) any Shares that have been
or may be issued from time to time upon the exchange of the Units (including any
additional units of limited partnership interest of the Partnership or any
successor entity received in exchange for, or as a dividend or distribution on
account of, the Units) pursuant to the Partnership Agreement and other
securities issued by the Company in exchange for the Shares and (ii) any
securities issued by the Partnership or the Company as a dividend or
distribution on account of Registrable Securities or resulting from a
subdivision of outstanding Registrable Securities into a greater number of
securities (by reclassification, stock split or otherwise).


SECTION 1.2.  Restrictions on Sales by Holders.  If the Company is issuing
securities to the public in an underwritten offering (a “Company Offering”) and
the managing underwriter for such underwriting requests that the Holders not
effect any public sale or distribution of Registrable Securities or any
securities convertible into or exchangeable or exercisable for such Registrable
Securities, then the Holders shall not be permitted to effect any such public
sale or distribution during the 15 calendar day period prior to, and during the
90 calendar day period subsequent to, the date (an “Execution Date”) specified
in the Lock-Out Notice (as defined below) as the anticipated date of the
execution and delivery of the underwriting agreement (or, if later, a pricing or
terms agreement signed pursuant to such underwriting agreement) to be entered
into in connection with the Company Offering.  The Execution Date shall be no
fewer than 21 calendar days subsequent to the date of delivery of written notice
(a “Lock-Out Notice”) by the Company to each Holder of the anticipated execution
of an underwriting agreement (or pricing or terms agreement), and the Execution
Date shall be specified in the Lock-Out Notice.  The Company may not deliver a
Lock-Out Notice unless it is making a good faith effort to pursue and implement
the Company Offering.  The Company may not establish Lock-Out Periods for an
aggregate period for more than 120 days during any 12-month period.  Any
Lock-Out Period may be shortened at the Company’s sole discretion by written
notice to the Holders, and the applicable Lock-Out Period shall be deemed to
have ended on the date such notice is received by the Holders.  A Lock-Out
Period shall be deemed to not have occurred, and a Lock-Out Notice shall be
deemed not to have been delivered, if prior to the Execution Date specified
above, the Company delivers a written notice (the “Revocation Notice”) to the
Holders stating that the Company Offering (the “Aborted Offering”) with respect
to which such Lock-Out Notice had been delivered, has not been, or shall not be,
consummated.


ARTICLE II.


Registration Procedures


SECTION 2.1.  Registration Procedures.  During the time period that the
Registration Statement is required to be current, effective and available under
Section 1.1 above, the Company shall, at its expense, use its reasonable efforts
to:


(a)  prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus constituting a part thereof, as
amended or supplemented (the “Prospectus”), as may be necessary to keep the
Registration Statement effective and to comply with the provisions of the 1933
Act with respect to resales of Registrable
 
D-13 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Securities in accordance with the intended method or methods of distribution by
the Selling Holders (other than an underwritten offering) whenever a Selling
Holder shall desire to sell or otherwise dispose of the same, or any portion
thereof, but in no event beyond the period during which the Registration
Statement is required to be kept in effect or the Registrable Securities have
been sold, and otherwise subject to the limitations, under Section 1.1 above;


(b)  furnish to each Selling Holder, without charge, such number of authorized
copies of the Prospectus, and any amendments or supplements to the Prospectus,
in conformity with the requirements of the 1933 Act and the Securities Exchange
Act of 1934, as amended, and the regulations promulgated thereunder (the “1934
Act”), and such other documents as such Selling Holder may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities owned by such Selling Holder, and the Company hereby consents to the
use of the Prospectus, such amendments or supplements and such other documents
in connection with the offering and sale of the Registrable Securities;


(c)  register or qualify the Registrable Securities under state securities or
blue sky laws of such jurisdictions as are reasonably required to effect a sale
thereof and do any and all other acts and things which may be necessary or
appropriate under such state securities or blue sky laws to enable the Selling
Holders to consummate the public sale or other disposition in such jurisdictions
of the Registrable Securities to be sold or otherwise disposed of by such
Selling Holders from time to time;


(d)  before filing with the SEC any amendments or supplements to the
Registration Statement or the Prospectus, furnish copies of all such documents
proposed to be filed to the Selling Holders, which shall have five business days
to review and comment thereon; provided, however, that the information
concerning any Holder in such documents (including, without limitation, the
proposed method of distribution by such Holder of such Holder’s Registrable
Securities) shall be subject to the approval of such Holder;


(e)  notify the Selling Holders promptly (and, if requested by a Selling Holder,
confirm in writing) (i) when the Registration Statement has become effective and
when any post-effective amendments and supplements thereto become effective,
(ii) of any request by the SEC or any state securities authority for amendments
or supplements to the Registration Statement and the Prospectus or for
additional information, (iii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Registrable Securities or the initiation of any proceeding
for such purpose, and (v) of the happening of any event during the period the
Registration Statement is effective which results in the Registration Statement,
the Prospectus or any document incorporated therein by reference containing an
untrue statement of material fact or omitting to state a material fact required
to be stated therein or necessary to make the statements therein not misleading;


(f)  obtain the withdrawal of any order suspending the effectiveness of the
Registration Statement at the earliest practicable time;


D-14 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(g)  cooperate with the Selling Holders to facilitate the timely preparation and
delivery of certificates evidencing the Registrable Securities being sold, which
certificates shall not bear any restrictive legends provided the Registrable
Securities evidenced thereby have been sold in a manner permitted by the
Prospectus;


(h)  upon the occurrence of any event contemplated by Subsection 2.1(e)(v),
promptly prepare and file a supplement or post-effective amendment to the
Registration Statement or the Prospectus or any document incorporated therein by
reference or file any other required document so that, as thereafter delivered
to purchasers of the Registrable Securities, the Prospectus will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;


(i)  cause the Registrable Securities to be listed on any securities exchange on
which securities of the same class issued by the Company are then listed; and


(j)  make available for inspection by the Selling Holders and any counsel,
accountants or other representatives retained by such Selling Holders, such
financial and other records and pertinent corporate documents of the Company and
cause the officers, directors and employees of the Company to supply such
records, documents or information reasonably requested by such Selling Holders,
counsel, accountants or representatives in connection with the preparation of
the Registration Statement that are reasonably required in order for such
Selling Holders to establish their “due diligence” defense against liabilities
under Section 12(a)(2) of the 1933 Act; provided, however, that such records,
documents or information are confidential and shall not be disclosed by such
Selling Holders, counsel, accountants or representatives unless (i) such
disclosure is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, or (ii) such records, documents or information become
generally available to the public other than through a breach of the terms
hereof.


SECTION 2.2.                                  Registration Expenses.  The
Company shall bear all expenses reasonably relating to filing the Registration
Statement and keeping the Registration Statement current, effective and
available during the period specified above; provided, however, that the Company
shall not be responsible for any brokerage fees or underwriting commissions, if
any, incurred by Selling Holders in connection with the resale of Registrable
Securities, the fees and expenses of any counsel, accountant or other
representative or advisor retained by a Holder in connection with resales of the
Registrable Securities or income or transfer taxes, if any, relating to the sale
or disposition of Registrable Securities.


ARTICLE III.


Indemnification


SECTION 3.1.  Indemnification by the Company.  (a) The Company hereby agrees to
indemnify and hold harmless each Holder and each person or entity, if any, which
controls a Holder (within the meaning of either Section 15 of the 1933 Act or
Section 20 of the 1934 Act), and their respective officers, directors, members,
partners, agents and employees (each such person being sometimes hereinafter
referred to as an “Indemnified Holder”), from and
 
D-15 
 

--------------------------------------------------------------------------------

Back To Table of Contents
against any and all losses, claims, damages, costs and expenses (including
reasonable attorneys’ fees) to which such Holder or each such person may become
subject under the 1933 Act or otherwise that arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus, or any amendment or supplement
thereto, or by reason of any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and shall reimburse each Indemnified Holder for any legal or other
expenses reasonably incurred by such Indemnified Holder in connection with
investigating, preparing or defending against any such loss, claim or damages as
such expenses are incurred; provided, however, that the indemnity provided
pursuant to this Section 3.1 shall not apply to any Holder with respect to any
such losses, claims, damages, costs and expenses (including reasonable
attorneys’ fees) that arise out of or are based upon any such untrue statement
or omission or alleged untrue statement or omission made in reliance upon
information furnished in writing to the Company by such Holder expressly for use
therein relating to the Holder’s status as a selling securities Holder and
provided further that the indemnity provided pursuant to this Section 3.1 shall
not be for the benefit of any third party.


SECTION 3.2.  Indemnification by the Holders.  Each Holder selling shares
pursuant to the Registration Statement (an “Indemnifying Holder”) severally (and
not jointly) agrees to indemnify and hold harmless the Company and the other
Selling Holders, and each of their respective directors and officers and each
person or entity, if any, who controls the Company or any other Selling Holder
(within the meaning of either Section 15 of the Securities Act or Section 20 of
the 1934 Act) to the same extent as the foregoing indemnity from the Company to
such Indemnifying Holder, but only insofar as such loss, claim, damage, cost or
expense arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement or
any amendment thereto or the Prospectus or any Amendment or supplement thereto
in reliance upon and in conformity with written information furnished to the
Company by such Selling Holder expressly for use therein relating to the Selling
Holder’s status as a selling security holder; provided that the indemnity
provided pursuant to this Section 3.2 shall not be for the benefit of any third
party; and provided further that the maximum aggregate indemnity by any separate
Holder will be capped at the amount of proceeds derived by such Holder from the
sale of Restricted Securities sold pursuant to the Registration Statement.  The
indemnifying party shall not settle any matters without the indemnified party’s
consent unless the indemnified party is fully released.


SECTION 3.3.  Conduct of Indemnification Proceedings.  Each indemnified party
shall give reasonably prompt notice to each indemnifying party of any action or
proceeding commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party (i) shall not relieve
it from any liability which it may have under the indemnity agreement provided
in Sections 3.1 or 3.2 above, unless and to the extent it did not otherwise
learn of such action and the lack of notice by the indemnified party materially
prejudices the indemnifying party or results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) shall not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided under Sections 3.1 or
3.2 above.  After receipt of such notice, the indemnifying party shall be
entitled to participate in and, at its option, jointly with any other
indemnifying party so notified,
 
D-16 
 

--------------------------------------------------------------------------------

Back To Table of Contents
to assume the defense of such action or proceeding at such indemnifying party’s
own expense with counsel chosen by such indemnifying party; provided, however,
that, if the defendants in any such action or proceeding include both the
indemnified party and the indemnifying party and the indemnified party
reasonably determines, upon advice of counsel, that a conflict of interest
exists or that there may be legal defenses available to it or other indemnified
parties that are different from or in addition to those available to the
indemnifying party, then the indemnified party shall be entitled to one separate
counsel, the reasonable fees and expenses of which shall be paid by the
indemnifying party.  If the indemnifying party does not assume the defense of
any such action or proceeding, after having received the notice referred to in
the first sentence of this Section, the indemnifying party will pay the
reasonable fees and expenses of counsel (which shall be limited to a single law
firm in addition to any local counsel necessary in connection with such action
or proceeding) for the indemnified party.  In such event, the indemnifying party
will not be liable for any settlement effected without the written consent of
such indemnifying party.  If the indemnifying party assumes the defense of any
such action or proceeding in accordance with this Section, such indemnifying
party shall not be liable for any fees and expenses of counsel for the
indemnified party incurred thereafter in connection with such action or
proceeding except as set forth in the proviso in the second sentence of this
Section 3.3.


SECTION 3.4.  Contribution.  In order to provide for just and equitable
contribution in circumstances in which the indemnity agreement provided for in
this Article III is for any reason held to be unenforceable although applicable
in accordance with its terms, the Company and the Selling Holders shall
contribute to the aggregate losses, liabilities, claims, damages and expenses of
the nature contemplated by such indemnity agreement incurred by the Company and
the Selling Holders, in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and the Selling Holders on the
other (in such proportions that the Selling Holders are severally, not jointly,
responsible for the balance), in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations.  The relative fault of the
indemnifying party and the indemnified parties shall be determined by reference
to, among other things, whether the action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or the indemnified parties, and the parties’ relative
intent, access to information and opportunity to correct or prevent such action.


(a)  The parties hereto agree that it would not be just or equitable if
contribution pursuant to this Section 3.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in Section 3.4(a).  Notwithstanding the
provisions of this Section 3.4, no selling Holder shall be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities of such Selling Holder were offered to the public
exceeds the amount of any damages which such Selling Holder would otherwise have
been required to pay by reason of such untrue statement or omission.


(b)  Notwithstanding the foregoing, no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.  For
 
D-17 
 

--------------------------------------------------------------------------------

Back To Table of Contents
purposes of this Section 3.4, each Person, if any, who controls a Holder within
the meaning of either Section 15 of the 1933 Act or Section 20 of the Exchange
Act and directors and officers of a Holder shall have the same rights to
contribution as such Holder, and each director of the Company, each officer of
the Company who signed the Registration Statement and each Person, if any, who
controls the Company within the meaning of either Section 15 of the 1933 Act or
Section 20 of the Exchange Act shall have the same rights to contribution as the
Company.


ARTICLE IV.


Miscellaneous


SECTION 4.1.  Certain Other Obligations of the Company.  The Company covenants
that, so long as it is subject to the reporting requirements of the 1934 Act, it
will use its reasonable efforts to file the reports required to be filed by it
under the 1934 Act so as to enable any Holder to sell the Registrable Securities
pursuant to Rule 144 under the 1933 Act.


(a)  In connection with any sale, transfer or other disposition by any Holder of
any Registrable Securities pursuant to Rule 144 under the 1933 Act, the Company
shall reasonably cooperate with such Holder to facilitate the timely preparation
and delivery of certificates evidencing the Registrable Securities to be sold
and not bearing any 1933 Act legend, and enable certificates for such
Registrable Securities to be for such number of shares and registered in such
names as the selling Holders may reasonably request.  The Company’s obligation
set forth in the previous sentence shall be subject to the receipt by the
Company or its transfer agent, by counsel to such Holder, in form and substance
reasonably satisfactory to the Company and its transfer agent, of an opinion
from counsel to the Company that such 1933 Act legend need not appear on such
certificate.


SECTION 4.2.  Successors and Assigns.  The terms hereof shall be binding upon
and inure to the benefit of the parties hereto, the Holders and, subject to the
following sentence, their respective Permitted Transferees and their respective
transferees under the Partnership Agreement who become Substitute Limited
Partners (as defined in the Partnership Agreement).  A transferee of Units
and/or Registrable Securities who is a “Permitted Transferee” (as defined in any
Contribution and Exchange Agreement with a Holder) or becomes a Substitute
Limited Partner and who hereafter acquires the Units and/or Registrable
Securities from a Holder in a transaction other than pursuant to a registration
statement under the 1933 Act may become a Holder for purposes of the terms
hereof by (i) taking and holding the record ownership of such Units and/or
Registrable Securities, (ii) notifying the Company in writing of such transfer
and (iii) providing the Company with all information concerning such Permitted
Transferee that is necessary to amend or supplement the Prospectus, whereupon
such Permitted Transferee shall be conclusively deemed to have agreed to be
bound by and entitled to the benefit of all the terms and provisions hereof.


SECTION 4.3.  Amendments and Waivers.  The terms hereof, including the
provisions of this sentence, may not be amended, modified, supplemented or
waived, nor may consent to departures therefrom be given, without the written
consent of the Company and the Holders of a majority of the outstanding
Registrable Securities (treating for the purpose of such
 
D-18 
 

--------------------------------------------------------------------------------

Back To Table of Contents
computation the Holders of Units as the Holders of Registrable Securities
issuable upon exchange of such Units); provided, however, that no amendment,
modification, supplement or waiver of, or consent to the departure from, the
provisions hereof, which has the purpose or effect of reducing, impairing or
adversely affecting the right of any Holder, shall be effective as against any
Holder of Registrable Securities unless consented to in writing by such Holder
(except that only the written consent of more than 50% of the Holders of the
outstanding Registrable Securities (treating for the purpose of such computation
the Holders of Units as the Holders of Registrable Securities issuable upon
exchange of such Units shall be required to amend the terms of Sections 1.2 and
the proviso to Subsection 2.1(a).  Notice of any such amendment, modification,
supplement, waiver or consent adopted in accordance with this Section 4.3 shall
be provided by the Company to each Holder of Registrable Securities at least 30
days prior to the effective date of such amendment, modification, supplement,
waiver or consent.


SECTION 4.4.  Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery, (i) if to a Holder, at such Holder’s registered address appearing on
the share register of the Company or the Unit register of the Operating
Partnership or (ii) if to the Company, at 2030 Hamilton Place Boulevard, Suite
500, CBL Center, Chattanooga, Tennessee, 37421-2931, Attention: Chief Financial
Officer.


SECTION 4.5.  Specific Performance.  The parties hereto agree that the
obligations imposed on them herein are special, unique and of an extraordinary
character, and that in the event of breach by any party damages would not be an
adequate remedy, and each of the other parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity; and the parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief.


SECTION 4.6.  Headings.  The headings contained herein are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


SECTION 4.7.  Severability.  If any provision hereof (or any portion thereof) or
the application of any such provision (or any portion thereof) to any person or
circumstance shall be held invalid, illegal or unenforceable in any respect by a
court of competent jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision hereof (or the remaining portion thereof)
or the application of such provision to any other persons or circumstance.


SECTION 4.8.  Governing Law.  The terms hereof shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed entirely within such State,
without regard to the conflicts of law principles of such State.




 
D-19 
 

--------------------------------------------------------------------------------

Back To Table of Contents




EXHIBIT E


TERMS
OF
SERIES J SPECIAL COMMON UNITS
OF
CBL & ASSOCIATES LIMITED PARTNERSHIP
(the “Operating Partnership”)
 
Pursuant to Article 4.4 of the
Second Amended and Restated Partnership Agreement of
the Operating Partnership
 
WHEREAS, Article 4.4 of the Second Amended and Restated Partnership Agreement of
the Operating Partnership (as amended through January 31, 2001, and as the same
may hereafter be amended as permitted therein and herein, the “Partnership
Agreement”) grants CBL Holdings I, Inc., the general partner of the Operating
Partnership (the “General Partner”), authority to cause the Operating
Partnership to issue interests in the Operating Partnership to persons other
than the General Partner in one or more classes or series, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as may be determined by the General Partner in its
sole and absolute discretion.  (For ease of reference, capitalized terms used
herein and not otherwise defined have the meanings assigned to them in the
Partnership Agreement.)
 
NOW THEREFORE, the General Partner hereby designates a series of priority units
and fixes the designations, powers, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations or
restrictions thereof, of such priority units, as follows:
 
1.           Designation and Amount.  The units of such series shall be
designated “Series J Special Common Units” (the “SCUs”) and the number of units
constituting such series shall initially be 12,556,427 (but shall be 25,112,854
after the 6/15/05 Stock Split).  The Operating Partnership may not issue any
additional SCUs unless (i) the issuance is required to deliver additional
consideration as required by the terms of the Master Contribution Agreement,
dated as of September 25, 2000, among the Company, the Operating Partnership,
Jacobs Realty Investors Limited Partnership (“JRI”) and certain other persons
named therein, as amended by the Letter Agreement, dated November 13, 2000, and
the Amendment to the Master Contribution Agreement, dated as of December 19,
2000, and the same may be further amended, supplemented or modified (the “Master
Contribution Agreement”)  or any Interest Contribution Agreement or Deed
Contribution Agreement (as those terms are defined in the Master Contribution
Agreement) or (ii) it has obtained the prior written consent of JRI.  The rights
and obligations of the SCUs shall be as set forth herein (to the extent not
inconsistent with the Partnership Agreement) and in the Partnership
Agreement.  Nothing in the foregoing shall be deemed to limit the right and
power of the General Partner to cause the Operating Partnership to
 
E-1 
 

--------------------------------------------------------------------------------

Back To Table of Contents
issue securities otherwise designated to the fullest extent permitted under the
terms of the Partnership Agreement and this Exhibit E.
 
2.           Distribution Rights.  (a)  Holders of SCUs shall be entitled to
receive, when, as and if declared by the General Partner distributions with
respect to the SCUs in the manner and to the fullest extent set forth in the
Partnership Agreement.
 
(b) Distributions with respect to the SCUs shall be payable on the dates
designated by the General Partner for the payment of distributions to the
holders of SCUs and Common Units.  Any distribution payable on the SCUs for the
quarter in which the SCUs are first issued will be prorated and computed on the
basis of a 360-day year consisting of twelve 30-day months; provided, however,
that in the case of SCUs issued on January 31, 2001, the distribution payable
for the first fiscal quarter following issuance, shall be reduced by the amount
of $.0080625 per SCU. Distributions will be payable to holder of record as they
appear in the records of the Operating Partnership at the close of business on
the applicable record date, which shall be the record date designated by the
General Partner for the payment of distributions for such quarter to the holders
of SCUs and Common Units.
 
(c) At such time, if any, as there is any distribution shortfall as described in
Subsection 6.2(a)(iii) of the Partnership Agreement, none of the Operating
Partnership, the General Partner or the REIT will redeem, purchase or otherwise
acquire for any consideration (or any moneys be paid to or made available for
any sinking fund for the redemption of any such units) any Common Units or any
other units of interest in the Partnership that by their terms rank junior as to
distributions to the rights of the SCUs (except by conversion into or exchange
for shares of Common Stock of the REIT or other units of the Operating
Partnership ranking junior to the SCUs as to distributions).
 
(d) Distributions with respect to the SCUs are intended to qualify as permitted
distributions of cash that are not treated as a disguised sale within the
meaning of Regulation Section 1.707-4, and the provisions of this Exhibit E
shall be construed and applied consistent with such Regulations.
 
3. Special Distribution Upon Liquidation.  Upon any voluntary or involuntary
liquidation, dissolution or winding-up of the affairs of the Operating
Partnership, the holders of SCUs shall be entitled to be paid out of the assets
of the Operating Partnership legally available for distribution to its unit
holders an amount equal to any distribution shortfall described in
Subsection 6.2(a)(iii) of the Partnership Agreement, before any distribution or
payment shall be made to holders of Common Units.  In the event that, upon such
voluntary or involuntary liquidation, dissolution or winding-up, the available
assets of the Operating Partnership are insufficient to pay such amount on all
outstanding SCUs, then the holders of the SCUs shall share ratably in any such
distribution of assets, based on the number of SCUs held by each such
holder.  Holders of SCUs shall be entitled to written notice of any such
liquidation.  In addition, upon any voluntary or involuntary liquidation,
dissolution or winding-up of the affairs of the Operating Partnership, after any
such distribution shortfall on account of the SCUs shall have been paid in cash,
the SCUs shall be treated as if they had been exchanged for Common Units
pursuant to the terms of Subsection 7(b) hereof.  The consolidation or merger of
the Operating Partnership with or into any partnership, limited liability
company, corporation, trust or other
 
E-2 
 

--------------------------------------------------------------------------------

Back To Table of Contents
entity shall not be deemed to constitute a liquidation, dissolution or
winding-up of the Operating Partnership.
 
4. Redemption.  (a)  SCUs shall not be redeemable by the Operating Partnership
prior to January 31, 2011.  Except as provided below in Subsection 4(b), on or
after January 31, 2011, the Operating Partnership, at its option upon not less
than thirty (30) nor more than sixty (60) days’ written notice, may redeem the
SCUs, in whole or in part, on the first Business Day following any record date
established for the determination of parties entitled to receive any
distributions being made to holders of SCUs by (i) paying in cash to the holders
of SCUs with respect to their SCUs being redeemed, any distribution shortfall
described in Subsection 6.2(a)(iii) of the Partnership Agreement outstanding on
the date of redemption (whether or not declared) and (ii) issuing to the holders
thereof a number of Common Units equal to the Common Unit Amount (as defined in
Section 7 below).  If fewer than all of the outstanding SCUs are to be redeemed,
the units of SCUs to be redeemed shall be redeemed pro rata (as nearly as may be
practicable without creating fractional units) or by lot or by any other
equitable method determined by the Operating Partnership.  Holders of SCUs to be
redeemed shall surrender the certificates evidencing such SCUs, if any, at the
place designated in the Operating Partnership’s notice and shall be entitled to
the distribution payments and Common Units described in the second sentence of
this Subsection 4(a) prior to or concurrently with such surrender.  If notice of
redemption of any SCUs has been given and if funds and Common Units necessary
for such redemption have been set aside by the Operating Partnership in trust
for the benefit of the holders of any SCUs so called for redemption, then from
and after the redemption date distributions shall cease to be payable with
respect to such SCUs, such SCUs shall no longer be deemed outstanding and all
rights of the holders of such units will terminate, except the right to receive
the distribution payments and Common Units described in the second sentence of
this Subsection 4(a).
 
(b)           Notwithstanding the provisions of Subsection 4(a) above, unless
full cumulative dividends on all SCUs shall have been or contemporaneously are
declared and paid in cash or declared and a sum sufficient for the payment
thereof in cash set apart for payment for all past distribution periods and the
then current distribution period or portion thereof, no SCUs shall be redeemed,
and the Operating Partnership shall not purchase or otherwise acquire directly
or indirectly any SCUs.
 
(c) Notice of redemption shall be mailed by the Operating Partnership, postage
prepaid, not less than thirty (30) nor more than sixty (60) days prior to the
redemption date, addressed to the respective holders of record of the units of
SCUs to be redeemed at their respective addresses as they appear on the records
of the Operating Partnership.  Failure to give such notice or any defect thereto
or in the mailing thereof shall not affect the validity of the proceedings for
the redemption of any SCUs.  Each notice shall state (i) the redemption date;
(ii) the total number of SCUs to be redeemed and the number of SCUs held by such
holder to be redeemed; (iii) the Common Unit Amount; (iv) the place or places
where SCUs are to be surrendered for payment of the distribution shortfall
described in Subsection 6.2(a)(iii) of the Partnership Agreement outstanding
thereon and the issuance of a number of Common Units equal to the Common Unit
Amount; and (v) that distributions on the SCUs to be redeemed shall cease to be
payable on such redemption date.
 
E-3 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(d) All SCUs redeemed pursuant to this Section 4 shall be deemed retired and
terminated.
 
(e) The SCUs shall have no stated maturity and shall not be subject to any
sinking fund or mandatory redemption except as otherwise provided in this
Section 4.
 
5. Voting Rights.  (a)  Holders of the SCUs shall have the voting rights set
forth herein and in the Partnership Agreement.
 
(b) So long as any SCUs remain outstanding, the Operating Partnership shall not,
without the affirmative vote or consent of the holders of two-thirds of the SCUs
outstanding at the time, given in person or by proxy, either in writing or at a
meeting (such series voting separately as a class):
 
(i) undertake, consent to, or otherwise participate in or acquiesce to any
recapitalization transaction (including, without limitation, an initial public
offering, a merger, consolidation, other business combination, exchange,
self-tender offer for all or substantially all of the Common Units, or sale or
other disposition of all or substantially all of the Operating Partnership’s
assets) (each of the foregoing being referred to herein as a “Recapitalization
Transaction”) unless in connection with such a Recapitalization Transaction
(x) either each SCU outstanding prior to the Recapitalization Transaction will
(A) remain outstanding following the consummation of such Recapitalization
Transaction without any amendment to any of the provisions of this Exhibit E or
the other terms of the Partnership Agreement establishing the rights and
obligations of holders of the SCU in any manner adverse to the holders of SCUs
or (B) be converted into or exchanged for securities of the surviving entity
having preferences, conversion and other rights, voting powers, restrictions,
distribution rights and terms and conditions of redemption thereof no less
favorable than those of a SCU under this Exhibit E and the Partnership
Agreement, and (y) each holder of SCUs shall have the option to convert its SCUs
into the amount and type of consideration and/or securities receivable by a
holder of the number of Common Units into which such holder’s SCUs could have
been exchanged immediately prior to the consummation of the Recapitalization
Transaction pursuant to Subsection 7(b) hereof upon the consummation of the
Recapitalization Transaction; and (z) the holders of the SCUs will be treated no
less favorably than the holders of the Common Units;
 
(ii) amend, alter or repeal the provisions of this Exhibit E or
Subsection 6.2(a)(iii), 6.2(a)(iv), 6.2(a)(v), 6.2(e) or 6.2(f) of the
Partnership Agreement the provisions of Subsection 9.2(a), as they apply to
holders of SCUs or Common Units issued in respect thereof or the provisions of
Subsection 9.2(c), in each case whether by merger, consolidation or otherwise;
or
 
(iii) otherwise amend, alter or repeal the provisions of the Partnership
Agreement in a manner that would adversely affect in any material respect the
holders of the SCUs disproportionately with respect to the rights of holders of
the Common Units; it being understood that nothing in this Exhibit E, shall be
deemed to limit the right of the Operating Partnership to issue securities to
holders of any interests in the Operating
 
E-4 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Partnership that rank on a parity with or prior to the SCUs with respect to
distribution rights and rights upon dissolution, liquidation or winding-up of
the Operating Partnership or to amend, alter or repeal the terms of any such
securities.
 
(c) The holders of the SCUs shall have the right to vote with the holders of
Common Units, as a single class, on any matter on which the holders of Common
Units are entitled to vote.
 
(d) The foregoing voting provisions of this Section 5 shall not apply if, at or
prior to the time when the act with respect to which such vote would otherwise
be required shall be effected, all outstanding SCUs shall have been redeemed or
called for redemption upon proper notice and sufficient funds, in cash, shall
have been deposited in trust to effect such redemption.
 
(e) In any matter in which the SCUs may vote as a class (as expressly provided
herein or as may be required by law), each SCU shall be entitled to one
vote.  In any matter in which the SCUs may vote with the Common Units as a
single class, each SCU shall be entitled to the number of votes equal to the
number of Common Units issuable upon the exchange of one SCU pursuant to
Subsection 7(b) hereof.
 
6.           Notice of Extraordinary Transaction of the Company. The Company
shall notify the holders of SCUs of its intention to make any extraordinary
distributions of cash or property to its shareholders or effect a merger
(including, without limitation, a triangular merger a sale of all or
substantially all of its assets or any other similar transaction outside of the
ordinary course of business at least thirty (30) days prior to the record date,
if any, to determine shareholders eligible to receive such distribution or to
vote upon the approval of such merger, sale or other transaction (or, if no such
record date is applicable, at least thirty (30) days before consummation of such
merger, sale or other transaction).  This provision for such notice shall not be
deemed (i) to permit any transaction that otherwise is prohibited by this
Exhibit E or the Partnership Agreement or requires the approval of the holders
of SCUs or (ii) to require a vote of the holders of SCUs to a transaction that
does not otherwise require such a vote under this Exhibit E and the Partnership
Agreement or (iii) to effect the validity of any transaction if such notice is
not given.  Each holder of SCUs, as a condition to the receipt of the notice
pursuant hereto, shall be obligated to keep confidential the information set
forth therein until such time as the Company has made public disclosure thereof
and to use such information during such period of confidentiality solely for
purposes of determining whether or not to exercise its Series J Exchange Rights;
provided, however, that a holder of SCUs may disclose such information to its
attorney, accountant and/or financial advisor for purposes of obtaining advice
with respect to such exercise so long as such attorney, accountant and/or
financial advisor agrees to receive and hold such information subject to this
confidentiality requirement.


7.           Exchange.
 
(a) At any time following the earlier to occur of (x) January 31, 2004 or by (y)
the death of the direct or indirect holder or beneficial owner thereof, and in
either case subject to the remainder of this Section 7, a holder of SCUs shall
have the right (the “Series J Exchange Right”) to exchange all or any portion of
such holder’s SCU’s (the “Series J Offered Units”) for
 
E-5 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Series J Exchange Consideration (as defined below), subject to the limitations
contained in Subsections 7(c) and 7(d) below.  Any such Series J Exchange Right
shall be exercised pursuant to an exchange notice comparable to the Exchange
Notice required under Exhibit D to the Partnership Agreement (such notice, a
“Series J Exchange Notice”) delivered, at the election of the holder exercising
the Series J Exchange Right (the “Series J Exercising Holder”), to the Company
or to the Operating Partnership, by the Series J Exercising Holder.
 
(b) The exchange consideration (the “Series J Exchange Consideration”) payable
by the Company or the Operating Partnership, as applicable, to each Series J
Exercising Holder shall be equal to the product of (x) the Common Stock Amount
with respect to the Series J Offered Units multiplied by (y) the Current Per
Share Market Price, each computed as of the date on which the Series J Exchange
Notice was delivered to the Company.  In connection with a Series J Exchange
Notice delivered to the Company, the Series J Exchange Consideration shall, in
the sole and absolute discretion of the Company, be paid in the form of
(A) cash, or cashier’s or certified check, or by wire transfer of immediately
available funds to the Series J Exercising Holder’s designated account or
(B) subject to the applicable Ownership Limit, by the issuance by the Company of
a number of shares of its Common Stock equal to the Common Stock Amount with
respect to the Series J Offered Units or (C) subject to the applicable Ownership
Limit, any combination of cash and Common Stock (valued at the Current Per Share
Market Price).  In connection with a Series J Exchange Notice delivered to the
Operating Partnership, the Series J Exchange Consideration shall be paid by the
Operating Partnership by the issuance by the Operating Partnership of a number
of Common Units equal to the Common Unit Amount.  In addition to the Series J
Exchange Consideration, concurrently with any exchange pursuant to this Section
7, the Operating Partnership shall pay the Series J Exercising Holder cash in an
amount equal to any distribution shortfall described in Subsection 6.2(a)(iii)
of the Partnership Agreement with respect to the Series J Offered Units
outstanding on the date of the exchange.
 
As used herein, the term “Common Unit Amount” shall mean, with respect to any
number of SCUs, the number of Common Units equal to such number of SCUs
multiplied by the Common Unit Conversion Factor; provided, however, that in the
event that the Operating Partnership issues to all holders of Common Units
rights, options, warrants or convertible or exchangeable securities entitling
such holders to subscribe for or purchase additional Common Units, or any other
securities or property of the Operating Partnership (collectively, “Common Unit
Additional Rights”), other than a right to receive Common Units pursuant to a
Distribution of Common Units in Lieu of Cash (as defined below), then the Common
Unit Amount shall also include (other than with respect to any Common Units or
SCUs “Beneficially Owned” by an “Acquiring Person” (as those terms are defined
in the Company’s Rights Agreement, dated as of April 30, 1999, as amended as of
the Principal Closing Date (as defined in the Master Contribution Agreement) and
as it may be further amended from time to time, and any successor agreement
thereof (collectively, the “Rights Agreement”))), such Common Unit Additional
Rights that a holder of that number of Common Units would be entitled to
receive.  As used herein, the term “Common Unit Conversion Factor” shall mean
1.0, provided, that, in the event that the Operating Partnership (i) makes a
distribution to all holders of its Common Units in Common Units (other than a
distribution of Common Units pursuant to an offer to all holders of Common Units
and SCUs permitting each to elect to receive a distribution in Common Units in
lieu of a cash distribution (such a distribution of Common Units is referred to
herein as a “Distribution of Common Units in Lieu of Cash”)), (ii), subdivides
or splits outstanding
 
E-6 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Common Units (which shall expressly exclude any Distribution of Common Units in
Lieu of Cash), or (iii) combines or reverse splits its outstanding Common Units
into a smaller number of Common Units (in each case, without making a comparable
distribution, subdivision, split, combination or reverse split with respect to
the SCUS), the Common Unit Conversion Factor in effect immediately preceding
such event shall be adjusted by multiplying the Common Unit Conversion Factor by
a fraction, the numerator of which shall be the number of Common Units issued
and outstanding on the record date for such distribution, subdivision, split,
combination or reverse split (assuming for such purposes that such distribution,
subdivision, split, combination or reverse split occurred as of such time) and
the denominator of which shall be the actual number of Common Units (determined
without the above assumption) issued and outstanding on the record date for such
distribution, subdivision, split, combination or reverse split.  Any adjustment
to the Common Unit Conversion Factor shall become effective immediately after
the record date for such event in the case of distribution or the effective date
in the case of a subdivision, split, combination or reverse split.


(c) Notwithstanding anything herein to the contrary, any Series J Exchange Right
with respect to the Company may only be exercised to the extent that, upon
exercise of the Series J Exchange Right, assuming payment by the Company of the
Series J Exchange Consideration in shares of Common Stock, the Series J
Exercising Holder will not, on a cumulative basis, Beneficially Own or
Constructively Own shares of Common Stock, including shares of Common Stock to
be issued upon exercise of the Series J Exchange Right, in excess of the
applicable Ownership Limit.  If a Series J Exchange Notice is delivered to the
Company but, as a result of the applicable Ownership Limit or as a result of
restrictions contained in the certificate of incorporation of the Company, the
Series J Exchange Right cannot be exercised in full as aforesaid, the Series J
Exchange Notice shall be deemed to be modified to provide that the Series J
Exchange Right shall be exercised only to the extent permitted under the
applicable Ownership Limit under the certificate of incorporation of the
Company, and the Series J Exchange Notice with respect to the remainder of such
Series J Exchange Right shall be deemed to have been withdrawn.
 
(d) Series J Exchange Rights may be exercised at any time after the date set
forth in Subsection 7(a) above and from time to time, provided, however, that,
except as set forth below in Subsection 7(f) or with the prior written consent
of the General Partner, (x) only two (2) Series J Exchange Notices may be
delivered to either the Company or the Operating Partnership by each holder of
SCUs during any consecutive twelve (12) month period; and (y) no Series J
Exchange Notice may be delivered with respect to SCUs either (i) having a value
of less than $250,000 calculated by multiplying the Common Stock Amount with
respect to such SCUs by the Current Per Share Market Price or (ii) if a holder
does not own SCUs having a value of $250,000 or more, constituting less than all
of the SCUs owned by such holder.
 
(e) Within thirty (30) days after receipt by the Company or the Operating
Partnership of any Series J Exchange Notice delivered in accordance with the
requirements of Subsection 7(a) hereof, the Company or the Operating
Partnership, as applicable, shall deliver to the Series J Exercising Holder a
notice (a “Series J Election Notice”), which Series J Election Notice shall set
forth the computation of the Series J Exchange Consideration and, in the case of
a Series J Election Notice delivered by the Company, shall specify the form of
the Series J Exchange Consideration (which shall be in accordance with
Subsection 7(b) hereof), to be paid by the
 
E-7 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Company or the Operating Partnership, as applicable to such Series J Exercising
Holder and the date, time and location for completion of the purchase and sale
of the Series J Offered Units, which date shall, to the extent required, in no
event be more than (A) in the case of Series J Offered Units with respect to
which (x) the Operating Partnership is required to pay the Series J Exchange
Consideration by issuance of Common Units or (y) the Company has elected to pay
the Series J Exchange Consideration by issuance of shares of Common Stock, ten
(10) days after the delivery by the Company or the Operating Partnership, as
applicable, of the Series J Election Notice for the Series J Offered Units or
(B) in the case of Series J Offered Units with respect to which the Company has
elected to pay the Series J Exchange Consideration in cash, sixty (60) days
after the initial date of receipt by the Company of the Series J Exchange Notice
for such Series J Offered Units; provided, however, that such sixty (60) day
period may be extended for an additional sixty (60) day period to the extent
required for the Company to cause additional shares of its Common Stock to be
issued to provide financing to be used to acquire the Series J Offered
Units.  Notwithstanding the foregoing, each of the Company and the Operating
Partnership agrees to use its reasonable efforts to cause the closing of the
exchange hereunder to occur as quickly as possible.  If the Company or the
Operating Partnership, as applicable, has delivered a Series J Election Notice
to the Series J Exercising Holder with respect to a Series J Exchange Notice,
the Series J Exchange Notice may not be withdrawn or modified by the Series J
Exercising Holder (except to the extent of any deemed modification required by
Subsection 7(c) above) without the consent of the General Partner.  Similarly,
if the Company or the Operating Partnership delivers a Series J Election Notice
to a Series J Exercising Holder, the Company or the Operating Partnership, as
applicable, may not modify the Series J Election Notice without the consent of
the Series J Exercising Holder.
 
(f) Notwithstanding the limitation set forth in clause (x) of Subsection 7(d),
in the event that the Company provides notice to the holder of SCUs, pursuant to
the Section 6 hereof, the Series J Exchange Rights shall be exercisable by each
holder of SCUs at any time after the date set forth in Subsection 7(a) that is
during the period commencing on the date on which the Company provides such
notice and ending on the earlier to occur of thirty (30) days from receipt of
the Company’s aforesaid notice and the record date, if any, to determine
shareholders eligible to receive such distribution or to vote upon the approval
of such merger, sale or other extraordinary transaction (or, if no such record
date is applicable, the date that is thirty (30) days after the date the Company
provides the notice pursuant to Section 6 hereof).  In the event that Series J
Exercising Holder delivers to the Company a Series J Exchange Notice pursuant to
this Subsection 7(f), the Company shall be required to deliver a Series J
Election Notice before the earlier of (1) the tenth (10th) Business Day after
the Company receives the Series J Exchange Notice or (2) one (1) Business Day
before the record date to determine shareholders eligible to receive a
distribution or vote on approval and such Series J Election Notice shall, among
other things, set the date for the purchase and sale of the Series J Offered
Units, which date shall, to the extent required, in no event be more than (A) in
the case of Series J Offered Units with respect to which the Company has elected
to pay the Series J Exchange Consideration by issuance of shares of Common
Stock, one (1) Business Day prior to the record date, if any, to determine
shareholders eligible to receive such distribution or to vote upon the approval
of such merger, sale or other extraordinary transaction or (B) in the case of
Series J Offered Units with respect to which the Company has elected to pay the
Series J Exchange Consideration in cash, sixty (60) days after the initial date
of receipt by the Company of the Series J Exchange Notice for such Series J
Offered Units; provided, however, that such sixty
 
E-8 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(60) day period may be extended for an additional sixty (60) day period to the
extent required for the Company to cause additional shares of its Common Stock
to be issued to provide financing to be used to acquire the Series J Offered
Units.  Notwithstanding the foregoing, the Company shall use its reasonable
efforts to case the closing of the exchange hereunder to occur as quickly as
possible.
 
(g) At the closing of the purchase and sale of Series J Offered Units, payment
of the Series J Exchange Consideration shall be accompanied by proper
instruments of transfer and assignment and by the delivery of
(i) representations and warranties of (A) the Series J Exercising Holder with
respect to (x) its due authority to sell all of the right, title and interest in
and to such Series J Offered Units to the Company or the Operating Partnership,
as applicable, (y) the status of the Series J Offered Units being sold, free and
clear of all Liens and (z) its intent to acquire the Common Stock or Common
Units, as applicable, for investment purposes and not for distribution, and
(B) the Company or the Operating Partnership, as applicable, with respect to due
authority for the purchase of such Series J Offered Units, and (ii) to the
extent that any shares of Common Stock or Common Units are issued in payment of
the Series J Exchange Consideration or any portion thereof, (A) an opinion of
counsel for the Company or the Operating Partnership, as applicable, reasonably
satisfactory to the Series J Exercising Holder, to the effect that (I) such
shares of Common Stock or Common Units, as applicable, have been duly
authorized, are validly issued, fully-paid and non-assessable and (II) if shares
of Common Stock are issued, that the issuance of such shares will not violate
the applicable Ownership Limit, and (B) a stock certificate or certificates
evidencing the shares of Common Stock to be issued and registered in the name of
the Series J Exercising Holder or its designee, with an appropriate legend
reflecting that such shares or units are not registered under the Securities Act
of 1933, as amended, and may not be offered or sold unless registered pursuant
to the provisions of such Act or an exemption therefrom is available as
confirmed by an opinion of counsel satisfactory to the Company or the Operating
Partnership, or an executed amendment to the Partnership Agreement reflecting
the Series J Exercising Holder as a holder of the applicable number of Common
Units, as applicable.
 
(h) To facilitate the Company’s ability to fully perform its obligations
hereunder, the Company covenants and agrees, for the benefit of the holders from
time to time of SCUs, as follows:
 
(i) At all times during the pendency of the Series J Exchange Rights, the
Company shall reserve for issuance such number of shares of Common Stock as may
be necessary to enable the Company to issue such shares in full payment of the
Series J Exchange Consideration in regard to all SCUs which are from time to
time outstanding.
 
(ii) As long as the Company shall be obligated to file periodic reports under
the Exchange Act, the Company will timely file such reports in such manner as
shall enable any recipient of Common Stock issued to holders of SCUs hereunder
in reliance upon an exemption from registration under the Securities Act to
continue to be eligible to utilize Rule 144 promulgated by the SEC pursuant to
the Securities Act, or any successor rule or regulation or statute thereunder,
for the resale thereof.
 
E-9 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(iii) Each holder of SCUs, upon request, shall be entitled to receive from the
Operating Partnership in a timely manner all reports filed by the Company with
the SEC and all other communications transmitted from time to time by the
Company to its shareholders generally.
 
(iv) Other than as contemplated under the terms of the Rights Agreement,
issuances of stock pursuant to the Company’s dividend reinvestment plan (as
described in the Company’s prospectus dated August 15, 1995) or any customary
dividend reinvestment plan adopted by the Company after that date and other than
the issuance of deferred stock awards or the grant of stock options to officers,
directors and employees of the Company, the Company shall not issue or sell any
shares of Common Stock or other equity securities or any instrument convertible
into any equity security for a consideration less than the fair value of such
Common Stock or other equity security, as determined in each case by the board
of directors of the Company, in consultation with the Company’s professional
advisors, and under no circumstances shall the Company declare any stock
dividend, stock split, stock distribution or the like, unless fair and equitable
arrangements are provided, to the extent necessary, to fully adjust, and to
avoid any dilution in, the rights of holders of the SCUs under this Exhibit E
and the Partnership Agreement.
 
(i) To facilitate the Operating Partnership’s ability to fully perform its
obligations hereunder, the Operating Partnership covenants and agrees, for the
benefit of the holders from time to time of SCUs, as follows:
 
(i) At all times during the pendency of the Series J Exchange Rights, the
Operating Partnership shall reserve for issuance such number of Common Units as
may be necessary to enable the Operating Partnership to issue such units in full
payment of the Series J Exchange Consideration in regard to all SCUs which are
from time to time outstanding.
 
(ii) Other than partnership interests issuable to the Company which correspond
to issuances by the Company pursuant to the Rights Agreement, its current
dividend reinvestment plan (as described in the Company’s prospectus dated
August 15, 1995) or any customary dividend reinvestment plan adopted by the
Company after that date, or issuances by the Company of deferred stock awards or
the grant of stock options, to officers, directors and employees of the Company,
the Operating Partnership shall not issue or sell any Common Units or any
instrument convertible into Common Units for a consideration less than the fair
value of such Common Units, as determined in each case by the board of directors
of the Company, in its sole discretion, and under no circumstances shall the
Operating Partnership declare any Common Unit dividend, Common Unit split,
Common Unit distribution or the like, unless fair and equitable arrangements are
provided, to the extent necessary, to fully adjust, and to avoid any dilution
in, the rights of holders of the SCUs under this Exhibit E and the Partnership
Agreement.
 
(j) All Series J Offered Units tendered to the Company or to the Operating
Partnership, as applicable, in accordance with the exercise of Series J Exchange
Rights shall be
 
E-10 
 

--------------------------------------------------------------------------------

Back To Table of Contents
delivered to the Company or to the Operating Partnership, as applicable, free
and clear of all Liens and should any Liens exist or arise with respect to such
Units, the Company or the Operating Partnership, as applicable, shall be under
no obligation to acquire the same unless, in connection with such acquisition,
the Company or the Operating Partnership, as applicable, has elected to pay such
portion of the Series J Exchange Consideration in the form of cash consideration
in circumstances where such consideration will be sufficient to cause such
existing Lien to be discharged in full upon application of all or a part of such
consideration, and the Company or the Operating Partnership, as applicable, is
expressly authorized to apply such portion of the Series J Exchange
Consideration as may be necessary to satisfy any indebtedness in full and to
discharge such Lien in full.  In the event any state or local property transfer
tax is payable as a result of the transfer of Series J Offered Units to the
Company, the transferring holder thereof shall assume and pay such transfer tax.
 
(k) Subject to the restrictions on transfer set forth in the Partnership
Agreement and in Section 8 hereof, the Assignee of any holder of SCUs may
exercise the rights of such holder of SCUs pursuant to this Section 7, and such
holder of SCUs shall be deemed to have assigned such rights to such Assignee and
shall be bound by the exercise of such rights by such holder’s Assignee.  In
connection with any exercise of such rights by such Assignee on behalf of such
holder, the Series J Exchange Consideration shall be paid by the Company or the
Operating Partnership, as applicable, directly to such Assignee and not to such
holder.
 
(l) In the event that the Company shall be a party to any transaction
(including, without limitation, a merger, consolidation or statutory share
exchange with respect to the Common Stock), in each case as a result of which
shares of Common Stock are converted into the right to receive shares of capital
stock, other securities or other property (including cash or any combination
thereof), the Series J Exchange Consideration payable thereafter by the Company
pursuant to clauses (B) and (C) of Subsection 7(b) in lieu of a share of Common
Stock shall be the kind and amount of shares of capital stock and other
securities and property (including cash or any combination thereof) that was
received upon consummation of such transaction in return for one share of Common
Stock, and the Series J Exchange Consideration payable by the Operating
Partnership pursuant to the last sentence of Subsection 7(b) shall be adjusted
accordingly; and the Company may not become a party to any such transaction
unless the terms thereof are consistent with the foregoing.
 
(m) As of the date hereof (i) the Conversion Factor is 1.0 and (ii) the Common
Unit Conversion Factor is 1.0.
 
(n) The provisions of Article XI, Exhibit D of the Partnership Agreement shall
not apply to the SCUs or to any Common Units received in exchange for, or upon
the conversion of, any SCUs in accordance with the terms of this Exhibit
E.  Exhibit F of the Partnership Agreement sets forth the exchange rights of the
Common Units received in exchange for, or upon the conversion of, SCUs in
accordance with the terms of this Exhibit E.
 
8. Restrictions on Transfer.  In addition to Transfers permitted pursuant to
Article IX of the Partnership Agreement, but subject to Section 9.3 of the
Partnership Agreement, the General Partner hereby consents to (i) an Approved
Transfer of SCUs which are described in clauses (a)-(d) of Section 8 (any such
Transfer, an “Approved Transfer”) and (ii) the admission
 
E-11 
 

--------------------------------------------------------------------------------

Back To Table of Contents
of any transferee of a SCU pursuant to any Approved Transfer as a Substituted
Limited Partner (and the conditions set forth in Section 9.2 of the Partnership
Agreement for such admission will be deemed satisfied) upon the filing with the
Operating Partnership of (A) a duly executed and acknowledged instrument of
assignment between the transferor and the transferee specifying the SCUs being
assigned, setting forth the intention of the transferor that such transferee
succeed to the transferor’s interest as a Limited Partner with respect to the
SCUs being assigned and agreement of the transferee assuming all of the
obligations of a Limited Partner under the Partnership Agreement with respect to
such transferred SCUs accruing from and after the date of transfer, (B) a duly
executed and acknowledged instrument by which the transferee confirms to the
Operating Partnership that it accepts and adopts the provisions of the
Partnership Agreement applicable to a Limited Partner and (C) any other
instruments reasonably required by the General Partner and payment by the
transferor of a transfer fee to the Operating Partnership sufficient to cover
the reasonable expenses of the transfer, if any.
 
For the purposes of this Section 8, all of the following Transfers shall be
considered Approved Transfers:
 
(i) Any transfer by an initial holder of any SCU or any permitted transferee
thereof to one or more of the initial holders of SCUs or to the designated
holding entity (as contemplated in the Master Contribution Agreement) of one or
more of the initial holders of SCUs, which holder and designated holding
entities are identified on the Schedule A hereto (each, an “Initial Holder”);
 
(ii) Any transfer to any Immediate Family Member of any Initial Holder or any
initial beneficial owner of any interest in any Initial Holder of SCUs or any
Immediate Family Member thereof, or any trust for the benefit of any initial
Holder or initial beneficial owner of any interest in any Initial Holder of SCUs
or any Immediate Family Member thereof;
 
(iii) Any transfer to any Affiliate of any Initial Holder or initial beneficial
owner of any interest in any Initial Holder of SCUs or to any charitable
organization; and any pledge by an initial holder of or any permitted transferee
thereof to an institutional lender as security for a bona fide obligation of the
holder, and any transfer to any such pledge or any designee thereof or purchaser
therefrom following a default in the obligation secured by such pledge; or
 
9. Headings of Subdivisions.  The headings of the various subdivisions hereof
are for convenience of reference only and shall not affect the interpretation of
any of the provisions hereof.
 
10. Severability of Provisions.  If any rights, voting powers, restrictions,
limitations as to dividends or other distributions, qualifications or terms or
conditions of redemption of the SCUs set forth in the Partnership Agreement and
this Exhibit E are invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other preferences or other rights, voting
powers, restrictions, limitations as to distributions, qualifications or terms
or conditions of redemption of SCUs set forth in the Partnership Agreement which
can be given effect without the invalid, unlawful or unenforceable provision
thereof shall, nevertheless,
 
E-12 
 

--------------------------------------------------------------------------------

Back To Table of Contents
remain in full force and effect and no rights, voting powers, restrictions,
limitations as to dividends or other distributions, qualifications or terms or
conditions of redemption of the SCUs herein set forth shall be deemed dependent
upon any other provision thereof unless so expressed therein.
 
11. No Preemptive Rights.  No holder of SCUs shall be entitled to any preemptive
rights to subscribe for or acquire any unissued units of the Operating
Partnership (whether now or hereafter authorized) or securities of the Operating
Partnership convertible into or carrying a right to subscribe to or acquire
units of the Operating Partnership.
 


 


 


 


 


 
Signature on next page
 
E-13 
 

--------------------------------------------------------------------------------

Back To Table of Contents


IN WITNESS WHEREOF, CBL Holdings I, Inc., solely in its capacity as the general
partner of the Operating Partnership, has caused this Terms of Series J Special
Common Units to be duly executed by its Chief Financial Officer this 31st day of
January, 2001.
 


 
CBL HOLDINGS I, INC.
 


 
By:           /s/ John N. Foy                                           
Name: John N. Foy
Title: Chief Financial Officer


Acknowledged and Agreed:


CBL & ASSOCIATES PROPERTIES, INC.


By:          /s/ John N. Foy                                           
Name: John N. Foy
Title: Chief Financial Officer




 
E-14 
 

--------------------------------------------------------------------------------

Back To Table of Contents
 
 


Schedule A to Terms of Series J Special Common Units


Contributors Designated
Holding Entity
Number of SCUs
     
JG Brookfield LLC
CB Brookfield Square Mall LLC
1,064,891
CB Brookfield Square Mall LLC
N/A
   249,789
JG Cary Joint Venture
CB Cary Towne Center LLC
   769,234
Cary Towne Center Corp.
CB Cary Towne Center LLC
9,737
JRI (Citadel)
CB Citadel Mall LLC
     40,564
CB Citadel Mall LLC
N/A
13,884
JG Columbia LLC
CB Columbia Mall LLC
28,447
JVJ Eastgate Joint Venture
CB Eastgate Mall LLC
184,051
JG Eastgate Joint Venture
CB Eastgate Mall LLC
     99,111
JVJ Madison Joint Venture
CB Madison LLC
1,145,284
JRI (Fashion Square)
CB Fashion Square Mall LLC
1,127,952
CB Fashion Square Mall LLC
N/A
     43,095
JRI (Fayette)
CB Fayette Mall LLC
1,169,657
CB Fayette Mall LLC
N/A
26,189
JRI (Hanes)
CB Hanes Mall LLC
   649,365
CB Hanes Mall LLC
N/A
186,692
JG Louisville Ltd.
CB Jefferson Mall LLC
342,095
CB Jefferson Mall LLC
N/A
       9,499
JRI (Jefferson)
CB Jefferson Mall LLC
     46,377
Paducah Development Company
CB Kentucky Oaks Mall LLC
703,828
JVJ Midland Venture LP
CB Midland Mall LLC
     16,164
JRI (Northwoods)
CB Northwoods Mall LLC
540,606
CB Northwoods Mall LLC
N/A
126,809
JG Old Hickory Ltd.
CB Old Hickory Mall LLC
665,884
CB Old Hickory Mall LLC
N/A
35,046
JVJ Beaumont Joint Venture
CB Parkdale Mall LLC
588,724
Parkdale Management Co.
CB Parkdale Mall LLC
5,947
JVJ Asheboro Joint Venture
CB Randolph Mall LLC
     40,010
CB Randolph Mall LLC
N/A
          615
JRI (Regency)
CB Regency Mall LLC
159,197
CB Regency Mall LLC
N/A
55,644
JG Middletown Ltd.
CB Towne Mall LLC
11,913
CB Towne Mall LLC
N/A
          627
JRI (Wausau Penney)
CB Wausau Penney LLC
     12,155
CB Wausau Penney LLC
N/A
       5,209
JRI (Wausau Center)
CB Wausau Center LLC
330,935
CB Wausau Center LLC
N/A
   141,829
CV Investments
N/A
   807,118
           
Total
 
11,454,173

 




 
 E-15
 

--------------------------------------------------------------------------------

Back To Table of Contents




EXHIBIT F


Exchange Rights of Common Units
 
Issued In Exchange For or Upon Redemption of SCUs
 
1.          At any time, subject to the remainder of this Exhibit F, a holder of
Common Units issued in exchange for or upon the redemption of SCU (such Common
Units are referred to herein as “JCUs”) shall have the right to exchange all or
any portion of such holder’s JCUs (the “JCU Offered Units”) for JCU Exchange
Consideration (as defined below), subject to the limitations contained in
Sections 3 and 4 below.  Any such JCU Exchange Right shall be exercised pursuant
to an exchange notice comparable to the Exchange Notice required under Exhibit D
to the Partnership Agreement (such notice, a “JCU Exchange Notice”) delivered by
the holder exercising the JCU Exchange Right (the “JCU Exercising Holder”) to
the Company.
 
2.           The exchange consideration (the “JCU Exchange Consideration”)
payable by the Company to each JCU Exercising Holder shall be equal to the
product of (x) the Common Stock Amount with respect to the JCU Offered Units
multiplied by (y) the Current Per Share Market Price, each computed as of the
date on which the JCU Exchange Notice was delivered to the Company.  The JCU
Exchange Consideration shall, in the sole and absolute discretion of the
Company, be paid in the form of (A) cash, or cashier’s or certified check, or by
wire transfer of immediately available funds to the JCU Exercising Holder’s
designated account or (B) subject to the applicable Ownership Limit, by the
issuance by the Company of a number of shares of its Common Stock equal to the
Common Stock Amount with respect to the JCU Offered Units or (C) subject to the
applicable Ownership Limit, any combination of cash and Common Stock (valued at
the Current Per Share Market Price).
 
3.           Notwithstanding anything herein to the contrary, any JCU Exchange
Right may only be exercised to the extent that, upon exercise of the JCU
Exchange Right, assuming payment by the Company of the JCU Exchange
Consideration in shares of Common Stock, the JCU Exercising Holder will not, on
a cumulative basis, Beneficially Own or Constructively Own shares of Common
Stock, including shares of Common Stock to be issued upon exercise of the JCU
Exchange Right, in excess of the applicable Ownership Limit.  If a JCU Exchange
Notice is delivered to the Company but, as a result of the applicable Ownership
Limit or as a result of restrictions contained in the certificate of
incorporation of the Company, the JCU Exchange Right cannot be exercised in full
as aforesaid, the JCU Exchange Notice shall be deemed to be modified to provide
that the JCU Exchange Right shall be exercised only to the extent permitted
under the applicable Ownership Limit under the certificate of incorporation of
the Company, and the JCU Exchange Notice with respect to the remainder of such
JCU Exchange Right shall be deemed to have been withdrawn.
 
4.           JCU Exchange Rights may be exercised at any time and from time to
time, provided, however, that, except with the prior written consent of the
General Partner, (x) only two (2) JCU Exchange Notices may be delivered to the
Company by all holders of JCUs during any consecutive twelve (12) month period;
and (y) no JCU Exchange Notice may be delivered with respect to JCUs either
(i) having a value of less than $250,000 calculated by multiplying the Common
Stock Amount with respect to such JCUs by the Current Per Share Market Price or
(ii) if a holder does not own JCUs having a value of $250,000 or more,
constituting less than all of the JCUs owned by such holder.
 
F-1 
 

--------------------------------------------------------------------------------

Back To Table of Contents
5.           Within thirty (30) days after receipt by the Company of any JCU
Exchange Notice delivered in accordance with the requirements of Section 1
hereof, the Company shall deliver to the JCU Exercising Holder a notice (a “JCU
Election Notice”), which JCU Election Notice shall set forth the computation of
the JCU Exchange Consideration and shall specify the form of the JCU Exchange
Consideration (which shall be in accordance with Section 2 hereof), to be paid
by the Company to such JCU Exercising Holder and the date, time and location for
completion of the purchase and sale of the JCU Offered Units, which date shall,
to the extent required, in no event be more than (A) in the case of JCU Offered
Units with respect to which the Company has elected to pay the JCU Exchange
Consideration by issuance of shares of Common Stock, ten (10) days after the
delivery by the Company of the JCU Election Notice for the JCU Offered Units or
(B) in the case of JCU Offered Units with respect to which the Company has
elected to pay the JCU Exchange Consideration in cash, sixty (60) days after the
initial date of receipt by the Company of the JCU Exchange Notice for such JCU
Offered Units; provided, however, that such sixty (60) day period may be
extended for an additional sixty (60) day period to the extent required for the
Company to cause additional shares of its Common Stock to be issued to provide
financing to be used to acquire the JCU Offered Units.  Notwithstanding the
foregoing, the Company agrees to use its reasonable efforts to cause the closing
of the exchange hereunder to occur as quickly as possible.  If the Company has
delivered a JCU Election Notice to the JCU Exercising Holder with respect to a
JCU Exchange Notice, the JCU Exchange Notice may not be withdrawn or modified by
the JCU Exercising Holder without the consent of the General
Partner.  Similarly, if the Company delivers a JCU Election Notice to a JCU
Exercising Holder, the Company may not modify the JCU Election Notice without
the consent of the JCU Exercising Holder.
 
6.           Notwithstanding the limitation set forth in clause (x) of Section
4, in the event that the Company provides notice to the holders of JCUs,
pursuant to Subsection 8(v) hereof, the JCU Exchange Rights shall be exercisable
by each holder of JCUs at any time that is during the period commencing on the
date on which the Company provides such notice and ending on the earlier to
occur of thirty (30) days from receipt of the Company’s aforesaid notice and the
record date, if any, to determine shareholders eligible to receive such
distribution or to vote upon the approval of such merger, sale or other
extraordinary transaction (or, if no such record date is applicable, the date
that is thirty (30) days after the date the Company provides the notice pursuant
to Subsection 8(v) hereof). In the event that a JCU Exercising Holder delivers
to the Company a JCU Exchange Notice pursuant to this Section 6, the Company
shall be required to deliver a JCU Election Notice before the earlier of (l) the
tenth (10th) Business Day after the Company receives the JCU Exchange Notice or
(2) one (1) Business Day before the record date to determine shareholders
eligible to receive a distribution or vote on approval and such JCU Election
Notice shall, among other things, set the date for the purchase and sale of the
JCU Offered Units, which date shall, to the extent required, in no event be more
than (A) in the case of JCU Offered Units with respect to which the Company has
elected to pay the JCU Exchange Consideration by issuance of shares of Common
Stock, one (1) Business Day prior to the record date, if any, to determine
shareholders eligible to receive such distribution or to vote upon the approval
of such merger, sale or other extraordinary transaction or (B) in the case of
JCU Offered Units with respect to which the Company has elected to pay the JCU
Exchange Consideration in cash, sixty (60) days after the initial date of
receipt by the Company of the JCU Exchange Notice for such JCU Offered Units;
provided, however, that such sixty (60) day period may be extended for an
additional sixty (60) day period to the extent required for the Company to cause
additional shares of its Common Stock to be issued to provide financing to be
used to acquire the JCU Offered Units.  Notwithstanding the foregoing, the
Company shall use its reasonable efforts to cause the closing of the exchange
hereunder to occur as quickly as possible.
 
F-2 
 

--------------------------------------------------------------------------------

Back To Table of Contents
7.           At the closing of the purchase and sale of JCU Offered Units,
payment of the JCU Exchange Consideration shall be accompanied by proper
instruments of transfer and assignment and by the delivery of
(i) representations and warranties of (A) the JCU Exercising Holder with respect
to (x) its due authority to sell all of the right, title and interest in and to
such JCU Offered Units to the Company, (y) the status of the JCU Offered Units
being sold, free and clear of all Liens and (z) its intent to acquire the Common
Stock for investment purposes and not for distribution, and (B) the Company with
respect to due authority for the purchase of such JCU Offered Units, and (ii) to
the extent that any shares of Common Stock are issued in payment of the JCU
Exchange Consideration or any portion thereof, (A) an opinion of counsel for the
Company reasonably satisfactory to the JCU Exercising Holder, to the effect that
(I) such shares of Common Stock have been duly authorized, are validly issued,
fully-paid and non- assessable and (II) that the issuance of such shares will
not violate the applicable Ownership Limit and (B) a stock certificate or
certificates evidencing the shares of Common Stock to be issued and registered
in the name of the JCU Exercising Holder or its designee, with an appropriate
legend reflecting that such shares or units are not registered under the
Securities Act of 1933, as amended, and may not be offered or sold unless
registered pursuant to the provisions of such act or an exemption therefrom is
available as confirmed by an opinion of counsel satisfactory to the Company.
 
8.           To facilitate the Company’s ability to fully perform its
obligations hereunder, the Company covenants and agrees, for the benefit of the
holders from time to time of JCUs, as follows:
 


(i)  At all times during the pendency of the JCU Exchange Rights, the Company
shall reserve for issuance such number of shares of Common Stock as may be
necessary to enable the Company to issue such shares in full payment of the JCU
Exchange Consideration in regards to all JCUs which are from time to time
outstanding.


(ii)  As long as the Company shall be obligated to file periodic reports under
the Exchange Act, the Company will timely file such reports in such manner as
shall enable any recipient of Common Stock issued to holders of JCUs hereunder
in reliance upon an exemption from registration under the Securities Act to
continue to be eligible to utilize Rule 144 promulgated by the SEC pursuant to
the Securities Act, or any successor rule or regulation or statute thereunder,
for the resale thereof.


(iii)  Each holder of JCUs, upon request, shall be entitled to receive from the
Operating Partnership in a timely manner all reports filed by the Company with
the SEC and all other communications transmitted from time to time by the
Company to its shareholders generally.


(iv)  Other than as contemplated under the terms of the Rights Agreement, dated
April 30, 1999, as amended from time to time, and any successor agreement
thereof, issuances of stock pursuant to the Company’s dividend reinvestment plan
(as described in the Company’s prospectus dated August 15, 1995) or any
customary dividend reinvestment plan adopted by the Company after that date and
other than the issuance of deferred stock awards or the grant of stock options
to officers, directors and employees of the Company, the Company shall not issue
or sell any shares of Common Stock or other equity securities or any instrument
convertible into any equity security for a consideration less than the fair
value of such Common Stock or other equity security, as determined in
 
F-3 
 

--------------------------------------------------------------------------------

Back To Table of Contents
each case by the board of directors of the Company, in consultation with the
Company’s professional advisors, and under no circumstances shall the Company
declare any stock dividend, stock split, stock distribution or the like, unless
fair and equitable arrangements are provided, to the extent necessary, to fully
adjust, and to avoid any dilution in, the rights of holders of the JCUs under
Exhibit F and the Agreement.


 
(v)           The Company shall notify the holders of JCUs of its intention to
make any extraordinary distributions of cash or property to its shareholders or
effect a merger (including, without limitation, a triangular merger), a sale of
all or substantially all of its assets or any other similar transaction outside
of the ordinary course of business at least thirty (30) days prior to the record
date, if any, to determine shareholders eligible to receive such distribution or
to vote upon the approval of such merger, sale or other transaction (or, if no
such record date is applicable, at least thirty (30) days before consummation of
such merger, sale or other transaction). This provision for such notice shall
not be deemed (i) to permit any transaction that otherwise is prohibited by the
Agreement or requires the approval of the holders of JCUs or (ii) to require a
vote of the holders of JCUs to a transaction that does not otherwise require
such a vote under the Agreement or (iii) to effect the validity of any
transaction if such notice is not given. Each holder of JCUs, as a condition to
the receipt of the notice pursuant hereto, shall be obligated to keep
confidential the information set forth therein until such time as the Company
has made public disclosure thereof and to use such information during such
period of confidentiality solely for purposes of determining whether or not to
exercise its JCU Exchange Rights; provided, however, that a holder of JCUs may
disclose such information to its attorney, accountant and/or financial advisor
for purposes of obtaining advice with respect to such exercise so long as such
attorney, accountant and/or financial advisor agrees to receive and hold such
information subject to this confidentiality requirement.
 
9.           All JCU Offered Units tendered to the Company in accordance with
the exercise of JCU Exchange Rights shall be delivered to the Company free and
clear of all Liens and should any Liens exist or arise with respect to such
Units, the Company shall be under no obligation to acquire the same unless, in
connection with such acquisition, the Company has elected to pay such portion of
the JCU Exchange Consideration in the form of cash consideration in
circumstances where such consideration will be sufficient to cause such existing
Lien to be discharged in full upon application of all or a part of such
consideration, and the Company is expressly authorized to apply such portion of
the JCU Exchange Consideration as may be necessary to satisfy any indebtedness
in full and to discharge such Lien in full.  In the event any state or local
property transfer tax is payable as a result of the transfer of JCU Offered
Units to the Company, the transferring holder thereof shall assume and pay such
transfer tax.
 
10.           Subject to the restrictions of transfer set forth in the
Agreement, the Assignee of any holder of JCUs may exercise the rights of such
holder of JCUs pursuant to this Exhibit F, and such holder of JCUs shall be
deemed to have assigned such rights to such Assignee and shall be bound by the
exercise of such rights by such holder’s Assignee.  In connection with any
exercise of such rights by such Assignee on behalf of such holder, the JCU
Exchange Consideration shall be paid by the Company directly to such Assignee
and not to such holder.
 
F-4 
 

--------------------------------------------------------------------------------

Back To Table of Contents
11.           In the event that the Company shall be a party to any transaction
(including, without limitation, a merger, consolidation or statutory share
exchange with respect to the Common Stock), in each case as a result of which
shares of Common Stock are converted into the right to receive shares of capital
stock, other securities or other property (including cash or any combination
thereof), the JCU Exchange Consideration payable thereafter by the Company
pursuant to clauses (B) and (C) of Section 2 in lieu of a share of Common Stock
shall be the kind and amount of shares of capital stock and other securities and
property (including cash or any combination thereof) that was received upon
consummation of such transaction in return for one share of Common Stock; and
the Company may not become a party to any such transaction unless the terms
thereof are consistent with the foregoing.
 
12.           The provisions of Article XI and Exhibit D of the Agreement shall
not apply to the JCUs.
 
13.           Capitalized terms used herein and not otherwise defined have the
meanings assigned to them in the Agreement.
 


 
 F-5
 

--------------------------------------------------------------------------------

Back To Table of Contents




 
 
EXHIBIT G

 


Jacobs Limited Partner Representative


For the following entities:




CB Brookfield Square Mall LLC
CB Cary Towne Center LLC
C.V. Investments
CB Citadel Mall LLC
CB Columbia Mall LLC
CB Eastgate Mall LLC
CB Madison Mall LLC
CB Fashion Square Mall LLC
CB Fayette Mall LLC
CB Hanes Mall LLC
CB Jefferson Mall LLC
CB Kentucky Oaks Mall LLC
CB Midland Mall LLC
CB Northwoods Mall LLC
CB Old Hickory Mall LLC
CB Parkdale Mall LLC
CB Randolph Mall LLC
CB Regency Mall LLC
CB Towne Mall LLC
CB Wausau Center LLC
CB Wausau Penney LLC


 
G-1 
 

--------------------------------------------------------------------------------

Back To Table of Contents


EXHIBIT H


TERMS
OF
SERIES S SPECIAL COMMON UNITS
OF
CBL & ASSOCIATES LIMITED PARTNERSHIP
(the “Operating Partnership”)
 
Pursuant to Article 4.4 of the
Second Amended and Restated Partnership Agreement of
the Operating Partnership
 
WHEREAS, Article 4.4 of the Second Amended and Restated Partnership Agreement of
the Operating Partnership (as amended through July 28, 2004, and as the same may
hereafter be amended as permitted therein and herein, the “Partnership
Agreement”) grants CBL Holdings I, Inc., the general partner of the Operating
Partnership (the “General Partner”), authority to cause the Operating
Partnership to issue interests in the Operating Partnership to persons other
than the General Partner in one or more classes or series, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as may be determined by the General Partner in its
sole and absolute discretion.  (For ease of reference, capitalized terms used
herein and not otherwise defined have the meanings assigned to them in the
Partnership Agreement.)
 
NOW THEREFORE, the General Partner hereby designates a series of priority units
and fixes the designations, powers, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations or
restrictions thereof, of such priority units, as follows:
 
1.           Designation and Amount.  The units of such series shall be
designated “Series S Special Common Units” (the “S-SCUs”) and the number of
units constituting such series shall initially be 960,307 (but shall be
1,920,614 after the 6/15/05 Stock Split).  The Operating Partnership may not
issue any additional S-SCUs unless (i) the issuance is required to deliver
additional consideration as required by the terms of the Contribution and
Exchange Agreement, dated as of May 21, 2004, among Donald Soffer, Rita Soffer
Leeds, Eugene Kessler, Pittsburgh Mall Limited Partnership and Monroeville Mall
Partners, L.P., as the same may be further amended, supplemented or modified
(the “Contribution Agreement”) or (ii) it has obtained the prior written consent
of the holders of record of a majority of the outstanding S-SCUs (“Majority
Holders”).  The rights and obligations of the S-SCUs shall be as set forth
herein (to the extent not inconsistent with the Partnership Agreement) and in
the Partnership Agreement.  Nothing in the foregoing shall be deemed to limit
the right and power of the General Partner to cause the Operating Partnership to
issue securities otherwise designated to the fullest extent permitted under the
terms of the Partnership Agreement and this Exhibit H.


H-1 
 

--------------------------------------------------------------------------------

Back To Table of Contents
2.           Distribution Rights.  (a)  Holders of S-SCUs shall be entitled to
receive, when, as and if declared by the General Partner distributions with
respect to the S-SCUs in the manner and to the fullest extent set forth in the
Partnership Agreement.


(b)           Distributions with respect to the S-SCUs shall be payable on the
dates designated by the General Partner for the payment of distributions to the
holders of SCUs and Common Units.  Any distribution payable on the S-SCUs for
the quarter in which the S-SCUs are first issued will be prorated and computed
on the basis of a 360-day year consisting of twelve 30-day
months.  Distributions will be payable to holders of record of the S-SCUs as
they appear in the records of the Operating Partnership at the close of business
on the applicable record date, which shall be the record date designated by the
General Partner for the payment of distributions for such quarter to the holders
of SCUs and Common Units.


(c)           At such time, if any, as there is any distribution shortfall with
respect to the S-SCUs as described in Subsection 6.2(b)(i) of the Partnership
Agreement, none of the Operating Partnership, the General Partner or the REIT
will redeem, purchase or otherwise acquire for any consideration (or any moneys
be paid to or made available for any sinking fund for the redemption of any such
units) any Common Units or any other units of interest in the Partnership that
by their terms rank junior as to distributions to the rights of the S-SCUs
(except by conversion into or exchange for shares of Common Stock of the REIT or
other units of the Operating Partnership ranking junior to the S-SCUs as to
distributions).
 
(d)           Distributions with respect to the S-SCUs are intended to qualify
as permitted distributions of cash that are not treated as a disguised sale
within the meaning of Regulation Section 1.707-4, and the provisions of this
Exhibit H shall be construed and applied consistent with such Regulations.
 
3.           Special Distribution Upon Liquidation.  Upon any voluntary or
involuntary liquidation, dissolution or winding-up of the affairs of the
Operating Partnership, the holders of S-SCUs shall be entitled to be paid out of
the assets of the Operating Partnership legally available for distribution to
its unit holders an amount equal to any distribution shortfall with respect to
the S-SCUs described in Subsection 6.2(b)(i) of the Partnership Agreement,
before any distribution or payment shall be made to holders of Common Units or
any other series of Partnership Units ranking junior to the S-SCUs or SCUs as to
liquidation rights.  In the event that, upon such voluntary or involuntary
liquidation, dissolution or winding-up, the available assets of the Operating
Partnership are insufficient to pay such amount on all outstanding S-SCUs and
SCUs, then the holders of the S-SCUs and the SCUs shall share ratably in any
such distribution of assets, based on the number of S-SCUs or SCUs held by each
such holder.  Holders of S-SCUs shall be entitled to written notice of any such
liquidation.  In addition, upon any voluntary or involuntary liquidation,
dissolution or winding-up of the affairs of the Operating Partnership, after any
such distribution shortfall on account of the S-SCUs shall have been paid in
cash, the S-SCUs shall be treated as if they had been exchanged for Common Units
pursuant to the terms of Subsection 7(b) hereof.  The consolidation or merger of
the Operating Partnership with or into any partnership, limited liability
company, corporation, trust or other entity shall not be deemed to constitute a
liquidation, dissolution or winding-up of the Operating Partnership.
 
H-2 
 

--------------------------------------------------------------------------------

Back To Table of Contents
4.           Optional Redemption.  (a)  At any time after the Operating
Partnership shall have achieved the Distribution Benchmark, the Operating
Partnership, at its option upon not less than thirty (30) nor more than sixty
(60) days’ written notice, may redeem the S-SCUs, in whole or in part, on the
first Business Day following any record date established for the determination
of parties entitled to receive any distributions being made to holders of
S-SCUs.  Such redemption shall be made by (i) paying in cash to the holders of
S-SCUs with respect to their S-SCUs being redeemed, any distribution shortfall
with respect to the S-SCUs described in Subsection 6.2(b)(i) of the Partnership
Agreement outstanding on the date of redemption (whether or not declared) and
(ii) issuing to the holders thereof a number of Common Units equal to the Common
Unit Amount.  If fewer than all of the outstanding S-SCUs are to be redeemed,
the S-SCUs to be redeemed shall be redeemed pro rata (as nearly as may be
practicable without creating fractional units) or by lot or by any other
equitable method determined by the Operating Partnership.  Holders of S-SCUs to
be redeemed shall surrender the certificates evidencing such S-SCUs, if any, at
the place designated in the Operating Partnership’s notice and shall be entitled
to the distribution payments and Common Units described in the second sentence
of this Subsection 4(a) prior to or concurrently with such surrender.  From and
after the redemption date distributions shall cease to be payable with respect
to such S-SCUs, such S-SCUs shall no longer be deemed outstanding and all rights
of the holders of such units will terminate, except the right to receive the
distribution payments and Common Units described in the second sentence of this
Subsection 4(a).  For purposes hereof, the term “Distribution Benchmark” shall
mean when the quarterly distributions paid over a period of twelve (12)
consecutive quarters pursuant to Subsections 6.2(b)(ii) and (iii) of the
Partnership Agreement per S-SCU then outstanding shall have equaled or exceeded
130% of the S-SCU Basic Distribution Amount.


(b)           Notwithstanding the provisions of Subsection 4(a) above, unless
full cumulative distributions on all S-SCUs shall have been or contemporaneously
are paid in cash or a sum sufficient for the payment thereof in cash set apart
for payment for all past distribution periods and the then current distribution
period or portion thereof, no S-SCUs shall be redeemed unless all outstanding
units of S-SCUs are simultaneously redeemed.
 
(c)           Notice of redemption pursuant to Subsection 4(a) above shall be
mailed by the Operating Partnership by registered mail, return receipt
requested, not less than thirty (30) nor more than sixty (60) days prior to the
redemption date, addressed to the respective holders of record of the S-SCUs to
be redeemed at their respective addresses as they appear on the records of the
Operating Partnership.  Failure to give such notice or any defect thereto or in
the mailing thereof shall not affect the validity of the proceedings for the
redemption of any S-SCUs.  Each notice shall state (i) the redemption date;
(ii) the total number of S-SCUs to be redeemed and the number of S-SCUs held by
such holder to be redeemed; (iii) the Common Unit Amount; (iv) the place or
places where S-SCUs are to be surrendered for payment of the distribution
shortfall with respect to the S-SCUs described in Subsection 6.2(b)(i) of the
Partnership Agreement outstanding thereon and the issuance of a number of Common
Units equal to the Common Unit Amount; and (v) that distributions on the S-SCUs
to be redeemed shall cease to be payable on such redemption date.
 
(d)           All S-SCUs redeemed pursuant to this Section 4 shall be deemed
retired and terminated.
 
H-3 
 

--------------------------------------------------------------------------------

Back To Table of Contents
    (e)           The S-SCUs shall have no stated maturity and shall not be
subject to any sinking fund or mandatory redemption except as otherwise provided
in this Section 4.
 
(f)           As used herein, the term “Common Unit Amount” shall mean, with
respect to any number of S-SCUs, the number of Common Units equal to such number
of S-SCUs multiplied by the Common Unit Conversion Factor; provided, however,
that in the event that the Operating Partnership issues to all holders of Common
Units rights, options, warrants or convertible or exchangeable securities
entitling such holders to subscribe for or purchase additional Common Units, or
any other securities or property of the Operating Partnership (collectively,
“Common Unit Additional Rights”), other than a right to receive Common Units
pursuant to a Distribution of Common Units in Lieu of Cash (as defined below),
then the Common Unit Amount shall also include (other than with respect to any
Common Units or S-SCUs “Beneficially Owned” by an “Acquiring Person” (as those
terms are defined in the Company’s Rights Agreement, dated as of April 30, 1999,
as amended through the date hereof and as it may be further amended from time to
time, and any successor agreement thereof (collectively, the “Rights
Agreement”))), such Common Unit Additional Rights that a holder of that number
of Common Units would be entitled to receive.  As used herein, the term “Common
Unit Conversion Factor” shall mean 1.0, provided, that, in the event that the
Operating Partnership (i) makes a distribution to all holders of its Common
Units in Common Units (other than a distribution of Common Units pursuant to an
offer to all holders of Common Units and S-SCUs permitting each to elect to
receive a distribution in Common Units in lieu of a cash distribution (such a
distribution of Common Units is referred to herein as a “Distribution of Common
Units in Lieu of Cash”)), (ii) subdivides or splits its outstanding Common Units
(which shall expressly exclude any Distribution of Common Units in Lieu of Cash,
but which may include any other distribution of Common Units), or (iii) combines
or reverse splits its outstanding Common Units into a smaller number of Common
Units (in each case, without making a comparable distribution, subdivision,
split, combination or reverse split with respect to the S-SCUs), the Common Unit
Conversion Factor in effect immediately preceding such event shall be adjusted
by multiplying the Common Unit Conversion Factor by a fraction, the numerator of
which shall be the number of Common Units issued and outstanding on the record
date for such distribution, subdivision, split, combination or reverse split
(assuming for such purposes that such distribution, subdivision, split,
combination or reverse split occurred as of such time), and the denominator of
which shall be the actual number of Common Units (determined without the above
assumption) issued and outstanding on the record date for such distribution,
subdivision, split, combination or reverse split.  Any adjustment to the Common
Unit Conversion Factor shall become effective immediately after the record date
for such event in the case of a distribution or the effective date in the case
of a subdivision, split, combination or reverse split.


(g)             Notwithstanding anything to the contrary in this Section 4, the
redemption date may not be a date prior to the eighth anniversary of the initial
closing under the Contribution Agreement.
5.             Put Right.
 
(a) If an original Holder of S-SCUs shall die on or before the fifth anniversary
of the issuance of the S-SCUs, the successor Holder of such S-SCUs shall have
the option to deliver to the Operating Partnership, within sixty (60) days from
such date of death (the “Put
 
H-4 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Period”), a written notice (the “Put Notice”) that requires the Operating
Partnership to redeem all or part of such Holder’s S-SCUs for the Put
Consideration.  The Put Consideration for each S-SCU shall be an amount, equal
to the sum of (x) the product of the Current Per Share Market Price per share of
Common Stock and the Common Stock Amount applicable to such S-SCU, each computed
as of such date of death, plus (y) the lesser of the Closing Amount or the
Redeemable Amount (each as defined below), provided that in the event that the
Redeemable Amount is a number less than $0, the amount of this clause (x) shall
be $0, minus (z) the amount of $3.91 per S-SCU ($1.955 per S-SCU after the
6/15/05 Stock Split), which amount will be reduced by 5% upon each date on which
payment of a quarterly distribution is made to the holders of the S-SCUs
(prorated for the quarter in which the S-SCUs are first issued and computed on
the basis of a 360-day year consisting of twelve 30-day months).  The Put
Consideration shall, at the election of the Operating Partnership, be payable in
any combination of cash or shares of Common Stock, which Common Stock shall be
valued for this purpose at the Current Per Share Market Price as of such date of
death.  The Closing Amount shall be the difference between (i) $78.10 ($39.05
after the 6/15/05 Stock Split), divided by the Conversion Factor, minus (ii) the
Current Per Share Market Price per share of Common Stock as of the date of
issuance of the S-SCUs, but in no case shall such Current Per Share Market Price
per share of Common Stock be an amount less than $56.70 ($28.35 after the
6/15/05 Stock Split).  The Redeemable Amount shall be the difference between (i)
$78.10 ($39.05 after the 6/15/05 Stock Split), divided by the Conversion Factor,
minus (ii) the product of the Current Per Share Market Price per share of Common
Stock and the Common Stock Amount applicable to each S-SCU, each computed as of
such date of death.  In addition to and in conjunction with the payment of the
Put Consideration, the holders of the S-SCUs shall be entitled to payment in
cash of any distribution shortfall with respect to the S-SCUs described in
Subsection 6.2(b)(i) of the Partnership Agreement.
 
Set forth below is an illustration of the calculation of the Put
Consideration.  The calculation assumes that the Current Per Share Market Price
upon the date of first issuance of the S-SCUs was $56.70 ($28.35 after the
6/15/05 Stock Split) and that the Current Per Share Market Price upon the date
of death was $70.00 ($35.00 after the 6/15/05 Stock Split).  The Put
Consideration for each S-SCU shall be calculated as follows:


($70.00 ($35.00 after the 6/15/05 Stock Split) x Common Stock Amount (calculated
as of the date of death) plus


(the lesser of the Closing Amount or the Redeemable Amount (each as calculated
below)) minus


($3.91 per S-SCU ($1.955 after the 6/15/05 Stock Split), which amount will be
reduced by 5% upon each date on which payment of a quarterly distribution is
made to the holders of the S-SCUs (prorated for the quarter in which the S-SCUs
are first issued and computed on the basis of a 360-day year consisting of
twelve 30-day months)) equals the Put Consideration.


The Closing Amount shall equal: ($78.10/ the Conversion Factor) - $56.70;
($39.05/ the Conversion Factor) - $28.35 (after the 6/15/05 Stock Split).
 
H-5 
 

--------------------------------------------------------------------------------

Back To Table of Contents


The Redeemable Amount shall equal:  ($78.10/ the Conversion Factor) - ($70.00 x
Common Stock Amount (calculated as of the date of death); ($39.05/ the
Conversion Factor) - ($35.00 x Common Stock Amount (calculated as of the date of
death) (after the 6/15/05 Stock Split).


(b) A Put Notice in the form annexed hereto as Attachment 1 hereto shall be duly
completed, executed and mailed by registered mail, return receipt requested,
addressed to the Operating Partnership at 2030 Hamilton Place Boulevard, CBL
Center, Suite 500, Chattanooga, Tennessee 37421-6000 Attention: Chief Executive
Officer.  A Put Notice once dispatched may not be withdrawn except with the
written consent of the Operating Partnership.  From and after the dispatch of a
Put Notice with respect to any S-SCUs, all distributions shall cease to be
payable with respect to the S-SCUs, the S-SCUs shall no longer be deemed
outstanding and all rights of holders with respect to the S-SCUs shall
terminate, except the right to receive the Put Consideration and any other
payments described in Subsections 5(a) or 5(c) at the Put Closing.
 
(c) Within thirty (30) days of receipt of a Put Notice pursuant to
Subsection 5(b) above, the Operating Partnership shall, by registered mail,
return receipt requested, addressed to the respective holders of record of the
S-SCUs at their respective addresses as they appear on the records of the
Operating Partnership, deliver a notice (a “Put Response Notice”) setting forth
the date and time (the “Put Closing Date”) on which the S-SCUs are to be
surrendered for payment of the Put Consideration and any other payments
described in Subsection 5(a) above (the “Put Closing”) and setting forth with
reasonable specificity (i) the amount and calculation of such payments to be
made, and (ii) the amount of cash or Common Stock to be used to pay the Put
Consideration (the “Put Stock”).  The Put Closing Date shall be a date not more
than thirty (30) days from the date of receipt of the Put Notice if the
Operating Partnership shall elect to pay the Put Consideration entirely in
shares of Common Stock, and not more than ninety (90) days from the receipt of
the Put Notice if the Operating Partnership shall elect to pay the Put
Consideration entirely in cash, provided that if payment of the cash Put
Consideration is delayed beyond thirty (30) days from the receipt of the Put
Notice, it will bear interest at the prime rate from such date until payment.
 
(d) The Put Closing shall take place at the offices of the Operating Partnership
or at such other location set forth by the Operating Partnership in the Put
Response Notice.  At the Put Closing, the holders of the offered S-SCUs shall
surrender the certificates evidencing such S-SCUs, if any, and otherwise execute
such documents reasonably requested by the Operating Partnership to consummate
or evidence such surrender, and the Operating Partnership shall pay the Put
Consideration, including without limitation, through the delivery of stock
certificates or other appropriate means to evidence any Put Stock, together with
any other payments described in Subsection 5(a) above.
 
(e)           Notwithstanding anything in clause (a) above to the contrary for
purposes of this Section 5, S-SCUs issued by the Operating Partnership to, and
held of record by, an entity that is not an Original Holder (a “Record Holder”)
shall nevertheless be deemed held of record by an Original holder to the extent
that such Original Holder shall, at any time (and from time to time) not less
than ninety (90) days prior to such Original Holder’s date of death, have given
written notice to the Operating Partnership of the S-SCUs held of record by such
Record Holder of which the Original Holder is the beneficial owner.


H-6 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(f)           For purposes of this Section 5,


(i)           the term “Original Holder” shall mean the persons identified in
Attachment 2 hereof, as of the date hereof, and the number of S-SCUs
Beneficially Owned by such Original Holder and the Record Holder thereof (for
purposes of clause (e) above) are identified next to such Original Holder’s
name; and


(ii)           the term “Successor Holder” shall mean the estate of the deceased
Original Holder as well as any successor beneficial owner (by will or laws of
succession) of the S-SCUs of the deceased Original Holder, provided however,
that a Record Holder of S-SCUs that was deemed an Original Holder under clause
(e) above with respect to such S-SCUs on behalf of such deceased Original Holder
shall likewise be deemed a Successor Holder of such S-SCUs on behalf of such
Successor Holder(s) for purposes of this Section 5.


6.           Voting Rights.  (a)  Holders of the S-SCUs shall have the voting
rights set forth herein and in the Partnership Agreement.
 
(b)           So long as any S-SCUs remain outstanding, the Operating
Partnership shall not, without the affirmative vote or consent of the holders of
two-thirds of the S-SCUs outstanding at the time, given in person or by proxy,
either in writing or at a meeting (such series voting separately as a class):
 
(i)           undertake, consent to, or otherwise participate in or acquiesce to
any recapitalization transaction (including, without limitation, an initial
public offering, a merger, consolidation, other business combination, exchange,
self-tender offer for all or substantially all of the Common Units, or sale or
other disposition of all or substantially all of the Operating Partnership’s
assets) (each of the foregoing being referred to herein as a “Recapitalization
Transaction”) unless in connection with such a Recapitalization Transaction
(x) either each S-SCU outstanding prior to the Recapitalization Transaction will
(A) remain outstanding following the consummation of such Recapitalization
Transaction without any amendment to the rights and obligations of holders of
the S-SCUs that is materially adverse to the holders of S-SCUs (as reasonably
determined by the board of directors of the Company) or (B) be converted into or
exchanged for securities of the surviving entity having preferences, conversion
and other rights, voting powers, restrictions, distribution rights and terms and
conditions of redemption thereof materially no less favorable than those of a
S-SCU under this Exhibit H and the Partnership Agreement (as reasonably
determined by the board of directors of the Company), and (y) each holder of
S-SCUs shall have the option to convert its S-SCUs into the amount and type of
consideration and/or securities receivable by a holder of the number of Common
Units into which such holder’s S-SCUs could have been exchanged immediately
prior to the consummation of the Recapitalization Transaction pursuant to
Subsection 7(b) hereof upon the consummation of the Recapitalization
Transaction;
 
H-7 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(ii)           amend, alter or repeal the provisions of this Exhibit H or
Subsection 6.2(b) of the Partnership Agreement, the provisions of Subsections
9.2(a) or 9.2(d) as they apply to holders of S-SCUs or Common Units issued in
respect thereof or the provisions of Subsection 9.2(c), in each case whether by
merger, consolidation or otherwise, in a manner materially adverse to the
holders of the S-SCUs (as reasonably determined by the board of directors of the
Company); or
 
(iii)           otherwise amend, alter or repeal the provisions of the
Partnership Agreement in a manner that would adversely affect in any material
respect the holders of the S-SCUs disproportionately with respect to the rights
of holders of the Common Units (as reasonably determined by the board of
directors of the Company); it being understood that nothing in this Exhibit H,
shall be deemed to limit the right of the Operating Partnership to issue
securities to holders of any interests in the Operating Partnership that rank on
a parity with or prior to the S-SCUs with respect to distribution rights and
rights upon dissolution, liquidation or winding-up of the Operating Partnership
or to amend, alter or repeal the terms of any such securities.
 
(c)           The holders of the S-SCUs shall have the right to vote with the
holders of Common Units, as a single class, on any matter on which the holders
of Common Units are entitled to vote.
 
(d)           The foregoing voting provisions of this Section 6 shall not apply
and holders of the S-SCUs shall not be entitled to vote on matters on account of
S-SCUs that have been (i) redeemed by the Operating Partnership, (ii) exchanged
by the holders pursuant to Section 7 hereof, or (iii) the subject of a Put
Closing.
 
(e) In any matter in which the S-SCUs may vote as a class (as expressly provided
herein or as may be required by law), each S-SCU shall be entitled to one
vote.  In any matter in which the S-SCUs may vote with the Common Units and/or
SCUs as a single class, each S-SCU shall be entitled to the number of votes
equal to the number of Common Units issuable upon the exchange of one S-SCU
pursuant to Subsection 7(b) hereof.
 
7.           Exchange.
 
(a)           At any time following the issuance of the S-SCUs, subject to the
remainder of this Section 7, a holder of S-SCUs shall have the right (the
“Series S Exchange Right”) to exchange all or any portion of such holder’s
S-SCU’s (the “Series S Offered Units”) for Exchange Consideration (as defined
below), subject to the limitations contained in Subsections 7(c) and
7(d) below.  Any such Series S Exchange Right shall be exercised pursuant to an
exchange notice comparable to the Exchange Notice required under Exhibit D to
the Partnership Agreement (such notice, a “Series S Exchange Notice”) delivered,
at the election of the holder exercising the Series S Exchange Right (the
“Series S Exercising Holder”), to the Company or to the Operating Partnership,
by the Series S Exercising Holder.
 
H-8 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(b)           The exchange consideration (the “Series S Exchange Consideration”)
payable by the Company or the Operating Partnership, as applicable, to each
Series S Exercising Holder shall be equal to the product of (x) the Common Stock
Amount with respect to the Series S Offered Units multiplied by (y) the Current
Per Share Market Price, each computed as of the date on which the Series S
Exchange Notice was delivered to the Company.  In connection with a Series S
Exchange Notice delivered to the Company, the Series S Exchange Consideration
shall, in the sole and absolute discretion of the Company, be paid in the form
of (A) cash, or cashier’s or certified check, or by wire transfer of immediately
available funds to the Series S Exercising Holder’s designated account or
(B) subject to the applicable Ownership Limit, by the issuance by the Company of
a number of shares of its Common Stock equal to the Common Stock Amount with
respect to the Series S Offered Units or (C) subject to the applicable Ownership
Limit, any combination of cash and Common Stock (valued at the Current Per Share
Market Price).  In connection with a Series S Exchange Notice delivered to the
Operating Partnership, the Series S Exchange Consideration shall be paid by the
Operating Partnership by the issuance by the Operating Partnership of a number
of Common Units equal to the Common Unit Amount.  In addition to the Series S
Exchange Consideration, concurrently with any exchange pursuant to this Section
7, the Operating Partnership shall pay the Series S Exercising Holder cash in an
amount equal to any distribution shortfall described in Subsection 6.2(b)(i) of
the Partnership Agreement with respect to the Series S Offered Units outstanding
on the date of the exchange.
 
(c)           Notwithstanding anything herein to the contrary, any Series S
Exchange Right with respect to the Company may only be exercised to the extent
that, upon exercise of the Series S Exchange Right, assuming payment by the
Company of the Series S Exchange Consideration in shares of Common Stock, the
Series S Exercising Holder will not, on a cumulative basis, Beneficially Own or
Constructively Own shares of Common Stock, including shares of Common Stock to
be issued upon exercise of the Series S Exchange Right, in excess of the
applicable Ownership Limit.  If a Series S Exchange Notice is delivered to the
Company but, as a result of the applicable Ownership Limit or as a result of
restrictions contained in the certificate of incorporation of the Company, the
Series S Exchange Right cannot be exercised in full as aforesaid, the Series S
Exchange Notice shall be deemed to be modified to provide that the Series S
Exchange Right shall be exercised only to the extent permitted under the
applicable Ownership Limit under the certificate of incorporation of the
Company, and the Series S Exchange Notice with respect to the remainder of such
Series S Exchange Right shall be deemed to have been withdrawn.
 
(d)           Series S Exchange Rights may be exercised at any time after the
date set forth in Subsection 7(a) above and from time to time, provided however,
that,
 
(i) except with the prior written consent of the General Partner, (x) only one
(1) Series S Exchange Notice may be delivered to either the Company or the
Operating Partnership by all holders of S-SCUs during any consecutive twelve
(12) month period; and (y) no Series S Exchange Notice may be delivered with
respect to S-SCUs either (A) having a value of less than $500,000 calculated by
multiplying the Common Stock Amount with respect to such S-SCUs by the Current
Per Share Market Price or (B) if a holder does not
 
H-9 
 

--------------------------------------------------------------------------------

Back To Table of Contents
own S-SCUs having a value of $500,000 or more, constituting less than all of the
S-SCUs owned by such holder, and
 
(ii) Series S Exchange Rights may only be exercised with respect to S-SCUs
issued at least one year prior to delivery of the Exchange Notice.
 
(e)           Within thirty (30) days after receipt by the Company or the
Operating Partnership of any Series S Exchange Notice delivered in accordance
with the requirements of Subsection 7(a) hereof, the Company or the Operating
Partnership, as applicable, shall deliver to the Series S Exercising Holder a
notice (a “Series S Election Notice”), which Series S Election Notice shall set
forth the computation of the Series S Exchange Consideration and, in the case of
a Series S Election Notice delivered by the Company, shall specify the form of
the Series S Exchange Consideration (which shall be in accordance with
Subsection 7(b) hereof), to be paid by the Company or the Operating Partnership,
as applicable to such Series S Exercising Holder and the date, time and location
for completion of the purchase and sale of the Series S Offered Units, which
date shall, to the extent required, in no event be more than (A) in the case of
Series S Offered Units with respect to which (x) the Operating Partnership is
required to pay the Series S Exchange Consideration by issuance of Common Units
or (y) the Company has elected to pay the Series S Exchange Consideration by
issuance of shares of Common Stock, ten (10) days after the delivery by the
Company or the Operating Partnership, as applicable, of the Series S Election
Notice for the Series S Offered Units or (B) in the case of Series S Offered
Units with respect to which the Company has elected to pay the Series S Exchange
Consideration in cash, sixty (60) days after the initial date of receipt by the
Company of the Series S Exchange Notice for such Series S Offered Units;
provided, however, that such sixty (60) day period may be extended for an
additional sixty (60) day period to the extent required for the Company to cause
additional shares of its Common Stock to be issued to provide financing to be
used to acquire the Series S Offered Units.  Notwithstanding the foregoing, each
of the Company and the Operating Partnership agrees to use its reasonable
efforts to cause the closing of the exchange hereunder to occur as quickly as
possible.  If the Company or the Operating Partnership, as applicable, has
delivered a Series S Election Notice to the Series S Exercising Holder with
respect to a Series S Exchange Notice, the Series S Exchange Notice may not be
withdrawn or modified by the Series S Exercising Holder (except to the extent of
any deemed modification required by Subsection 7(c) above) without the consent
of the General Partner.  Similarly, if the Company or the Operating Partnership
delivers a Series S Election Notice to a Series S Exercising Holder, the Company
or the Operating Partnership, as applicable, may not modify the Series S
Election Notice without the consent of the Series S Exercising Holder.
 
(f) At the closing of the purchase and sale of Series S Offered Units, payment
of the Series S Exchange Consideration shall be accompanied by proper
instruments of transfer and assignment and by the delivery of
(i) representations and warranties of (A) the Series S Exercising Holder with
respect to (x) its due authority to sell all of the right, title and interest in
and to such Series S Offered Units to the Company or the Operating Partnership,
as applicable, (y) the status of the Series S Offered Units being sold, free and
clear of all Liens and (z) its intent to acquire the Common Stock or Common
Units, as applicable, for investment purposes and not for distribution, and
(B) the Company or the Operating Partnership, as applicable, with respect to due
authority for the purchase of such Series S Offered Units, and (ii) to the
extent that any shares of Common Stock or Common Units are issued in payment of
the Series S Exchange
 
H-10 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Consideration or any portion thereof, (A) an opinion of counsel for the Company
or the Operating Partnership, as applicable, reasonably satisfactory to the
Series S Exercising, to the effect that (I) such shares of Common Stock or
Common Units, as applicable, have been duly authorized, are validly issued,
fully-paid and non-assessable and (II) if shares of Common Stock are issued,
that the issuance of such shares will not violate the applicable Ownership
Limit, and (B) a stock certificate or certificates evidencing the shares of
Common Stock to be issued and registered in the name of the Series S Exercising
Holder or its designee, with an appropriate legend reflecting that such shares
or units are not registered under the Securities Act of 1933, as amended, and
may not be offered or sold unless registered pursuant to the provisions of such
act or an exemption therefrom is available as confirmed by an opinion of counsel
satisfactory to the Company or the Operating Partnership, or an executed
amendment to the Partnership Agreement reflecting the Series S Exercising Holder
as a holder of the applicable number of Common Units, as applicable.
 
(g) To facilitate the Company’s ability to fully perform its obligations
hereunder, the Company covenants and agrees, for the benefit of the holders from
time to time of S-SCUs, as follows:
 
(i) At all times during the pendency of the Series S Exchange Rights, the
Company shall reserve for issuance such number of shares of Common Stock as may
be necessary to enable the Company to issue such shares in full payment of the
Series S Exchange Consideration in regard to all S-SCUs which are from time to
time outstanding.
 
(ii) As long as the Company shall be obligated to file periodic reports under
the Exchange Act, the Company will timely file such reports in such manner as
shall enable any recipient of Common Stock issued to holders of S-SCUs hereunder
in reliance upon an exemption from registration under the Securities Act to
continue to be eligible to utilize Rule 144 promulgated by the SEC pursuant to
the Securities Act, or any successor rule or regulation or statute thereunder,
for the resale thereof.
 
(iii) Each holder of S-SCUs, upon request, shall be entitled to receive from the
Operating Partnership in a timely manner all reports filed by the Company with
the SEC and all other communications transmitted from time to time by the
Company to its shareholders generally.
 
(iv) Other than as contemplated under the terms of the Rights Agreement,
issuances of stock pursuant to the Company’s dividend reinvestment plan (as
described in the Company’s prospectus dated June 12, 2001) or any customary
dividend reinvestment plan adopted by the Company after that date and other than
the issuance of deferred stock awards or the grant of stock options to officers,
directors and employees of the Company, the Company shall not issue or sell any
shares of Common Stock or other equity securities or any instrument convertible
into any equity security for a consideration less than the fair value of such
Common Stock or other equity security, as determined in each case by the board
of directors of the Company in its sole discretion, and under no
 
H-11 
 

--------------------------------------------------------------------------------

Back To Table of Contents
circumstances shall the Company declare any stock dividend, stock split, stock
distribution or the like, unless fair and equitable arrangements are provided,
to the extent necessary, to fully adjust, and to avoid any dilution in, the
rights of holders of the S-SCUs under this Exhibit H and the Partnership
Agreement (as reasonably determined by the board of directors of the
Company).  The provisions of this clause (iv) of Subsection 7(g) shall not
prohibit the Company from issuing shares of its Common Stock or other equity
securities or any instrument convertible into any equity security in lieu of a
cash dividend declared by the Company.
 
(h) To facilitate the Operating Partnership’s ability to fully perform its
obligations hereunder, the Operating Partnership covenants and agrees, for the
benefit of the holders from time to time of S-SCUs, as follows:
 
(i) At all times during the pendency of the Series S Exchange Rights, the
Operating Partnership shall reserve for issuance such number of Common Units as
may be necessary to enable the Operating Partnership to issue such units in full
payment of the Series S Exchange Consideration in regard to all S-SCUs which are
from time to time outstanding.
 
(ii) Other than partnership interests issuable to the Company which correspond
to issuances by the Company pursuant to the Rights Agreement, its current
dividend reinvestment plan (as described in the Company’s prospectus dated June
12, 2001) or any customary dividend reinvestment plan adopted by the Company
after that date, or issuances by the Company of deferred stock awards or the
grant of stock options, to officers, directors and employees of the Company, the
Operating Partnership shall not issue or sell any Common Units or any instrument
convertible into Common Units for a consideration less than the fair value of
such Common Units, as determined in each case by the board of directors of the
Company, in its sole discretion, and under no circumstances shall the Operating
Partnership declare any Common Unit dividend, Common Unit split, Common Unit
distribution or the like, unless fair and equitable arrangements are provided,
to the extent necessary, to fully adjust, and to avoid any dilution in, the
rights of holders of the S-SCUs under this Exhibit H and the Partnership
Agreement (as reasonably determined by the board of directors of the
Company).  The provisions of this clause (ii) of Subsection 7(h) shall not
prohibit the Operating Partnership from making a Distribution of Common Units in
Lieu of Cash.
 
(i) All Series S Offered Units tendered to the Company or to the Operating
Partnership, as applicable, in accordance with the exercise of Series S Exchange
Rights shall be delivered to the Company or to the Operating Partnership, as
applicable, free and clear of all Liens and should any Liens exist or arise with
respect to such Units, the Company or the Operating Partnership, as applicable,
shall be under no obligation to acquire the same unless, in connection with such
acquisition, the Company or the Operating Partnership, as applicable, has
elected to pay such portion of the Series S Exchange Consideration in the form
of cash consideration in circumstances where such consideration will be
sufficient to cause such existing Lien to be discharged in full upon application
of all or a part of such consideration, and the
 
H-12 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Company or the Operating Partnership, as applicable, is expressly authorized to
apply such portion of the Series S Exchange Consideration as may be necessary to
satisfy any indebtedness in full and to discharge such Lien in full.  In the
event any state or local property transfer tax is payable as a result of the
transfer of Series S Offered Units to the Company, the transferring holder
thereof shall assume and pay such transfer tax.
 
(j) Subject to the restrictions on transfer set forth in the Partnership
Agreement and in Section 8 hereof, the Assignee of any holder of S-SCUs may
exercise the rights of such holder of S-SCUs pursuant to this Section 7, and
such holder of S-SCUs shall be deemed to have assigned such rights to such
Assignee and shall be bound by the exercise of such rights by such holder’s
Assignee.  In connection with any exercise of such rights by such Assignee on
behalf of such holder, the Series S Exchange Consideration shall be paid by the
Company or the Operating Partnership, as applicable, directly to such Assignee
and not to such holder.
 
(k) In the event that the Company shall be a party to any transaction
(including, without limitation, a merger, consolidation or statutory share
exchange with respect to the Common Stock), in each case as a result of which
shares of Common Stock are converted into the right to receive shares of capital
stock, other securities or other property (including cash or any combination
thereof), the Series S Exchange Consideration payable thereafter by the Company
pursuant to clauses (B) and (C) of Subsection 7(b) in lieu of a share of Common
Stock shall be the kind and amount of shares of capital stock and other
securities and property (including cash or any combination thereof) that was
received upon consummation of such transaction in return for one share of Common
Stock, and the Series S Exchange Consideration payable by the Operating
Partnership pursuant to the last sentence of Subsection 7(b) shall be adjusted
accordingly.
 
(l) As of the date hereof (i) the Conversion Factor is 1.0 and (ii) the Common
Unit Conversion Factor is 1.0.
 
(m) The provisions of Article XI, Exhibit D and Exhibit F of the Partnership
Agreement shall not apply to the S-SCUs or to any Common Units received in
exchange for, or upon the conversion of, any S-SCUs in accordance with the terms
of this Exhibit H.  Exhibit I of the Partnership Agreement sets forth the
exchange rights of the Common Units received in exchange for, or upon the
conversion of, S-SCUs in accordance with the terms of this Exhibit H.
 
8.           Restrictions on Transfer.
 
(a)           In addition to Transfers permitted pursuant to Article IX of the
Partnership Agreement, but subject to Section 9.3 of the Partnership Agreement,
the General Partner hereby consents to (i) an Approved Transfer of S-SCUs, and
(ii) the admission of any transferee of a S-SCU pursuant to any Approved
Transfer as a Substituted Limited Partner (and the conditions set forth in
Section 9.2 of the Partnership Agreement for such admission will be deemed
satisfied) upon the filing with the Operating Partnership of (A) a duly executed
and acknowledged instrument of assignment between the transferor and the
transferee specifying the S-SCUs being assigned, setting forth the intention of
the transferor that such transferee succeed to the transferor’s interest as a
Limited Partner with respect to the S-SCUs being assigned and
 
H-13 
 

--------------------------------------------------------------------------------

Back To Table of Contents
agreement of the transferee assuming all of the obligations of a Limited Partner
under the Partnership Agreement with respect to such transferred S-SCUs accruing
from and after the date of transfer, (B) a duly executed and acknowledged
instrument by which the transferee confirms to the Operating Partnership that it
accepts and adopts the provisions of the Partnership Agreement applicable to a
Limited Partner and (C) any other instruments reasonably required by the General
Partner and payment by the transferor of a transfer fee to the Operating
Partnership sufficient to cover the reasonable expenses of the transfer, if any.
 
(b)           For the purposes of this Section 8, an “Approved Transfer” shall
mean
 
(i) any pledge by an initial holder of S-SCUs or any permitted transferee
thereof to an institutional lender as security for a bona fide obligation of the
holder, and any transfer to any such pledgee or any designee thereof or
purchaser therefrom following a default in the obligation secured by such
pledge; or
 
(ii) any transfer by Monroeville Mall Partners, L.P. or its Affiliate to Donald
Soffer, Rita Soffer Leeds, Eugene Kessler, Jeffrey Soffer, Jacquelyn Soffer,
Jill Soffer, Brooke Soffer Perez or Marsha Soffer, or to any trust for their
benefit, provided however, that the aggregate number of holders of record of
S-SCUs shall not, as a result of any such transfers, exceed eight (8).
 
9.           Acquisition and Demand Redemption.
 
(a)           Holders of outstanding S-SCUs (or OPUs received upon redemption by
the Operating Partnership of such S-SCUs) shall have the right, subject to and
in accordance with the provisions of this Section, to request, pursuant to an
Acquisition Notice, that the Operating Partnership (i) directly, or through an
affiliate, accept by assignment an agreement (the “Acquisition Agreement”) to
acquire a Qualifying Property, and (ii) promptly following the closing of the
acquisition of such Qualifying Property pursuant to the Acquisition Agreement,
to distribute it (and all associated assets or agreements acquired in
conjunction with such Qualifying Property) among such Holders in the manner
specified in such Acquisition Notice in redemption of their S-SCUs (or OPUs, as
applicable) having an aggregate value equal to the Acquisition Price (the
“Redemption S-SCUs”).
 
(b)           An Acquisition Notice shall be in the form set forth in Attachment
2 hereto and may only be given (i) during the period commencing on the second
anniversary and terminating on the third anniversary of the Closing under the
Contribution Agreement, or (ii) at any time after the seventh anniversary of the
Closing under the Contribution Agreement.  One or more Acquisition Notices may
be given during either of such periods, provided that (1) any Acquisition Notice
may only be with respect to a Qualifying Property having an Acquisition Price
that does not exceed the value of the S-SCUs (and OPUs, as applicable) that are
then held by such Holders free and clear of any lien, encumbrance or rights of
third parties and that have not been the subject of a prior Acquisition Notice,
unless in conjunction with their Acquisition Notice, the Holders jointly and
severally undertake to contribute such excess amount to the Operating
Partnership on account of their Redemption S-SCUs (and not as a loan)
concurrently with the closing of the acquisition of the Qualifying Property, (2)
no Acquisition Notice may be
 
H-14 
 

--------------------------------------------------------------------------------

Back To Table of Contents
for an Acquisition Price less than $5 million, (3) Acquisition Notices given
under clause (i) of the preceding sentence may only be delivered with respect to
one or more Qualifying Properties having in the aggregate an Acquisition Price
not to exceed $40 million, and (4) Acquisition Notices given under clause (ii)
of the preceding sentence may only be delivered with respect to one or more
Qualifying Properties having in the aggregate an Acquisition Price not to exceed
$20 million unless the Acquisition Notice is given within one year following
receipt of a Protection Period Termination Notice by the Operating Partnership.
 
(c)           Upon receipt of an Acquisition Notice, the Operating Partnership
shall use its best efforts (except that the Operating Partnership shall not be
required to incur any liability (contingent or otherwise), expense or loss,
including without limitation, any potential liability as an owner of the
Qualifying Property under any environmental law or regulation, except to the
extent expressly provided herein) to acquire (or cause an affiliate to acquire)
the Qualifying Property and distribute it to such Holders in the manner
specified in such Acquisition Notice and in accordance with the terms of this
Section.  An Acquisition Notice once dispatched may not be withdrawn except with
the written consent of the Operating Partnership.  From and after the redemption
of the Redemption S-SCUs, all distributions shall cease to be payable with
respect to the Redemption S-SCUs, the Redemption S-SCUs shall no longer be
deemed outstanding and all rights of Holders with respect to the Redemption
S-SCUs shall terminate.
 
(d)           A “Qualifying Property” shall be any real estate property the
acquisition and ownership of which, in the opinion of counsel to the Operating
Partnership and the Company, will not (i) jeopardize the status of the Company
as a real estate investment trust under the Code, or (ii) cause the Operating
Partnership or any of its affiliates to incur any liability (contingent or
otherwise), expense or loss, including without limitation, any potential
liability as an owner of the Qualifying Property under any environmental law or
regulation, other than (1) a solely monetary liability, expense or loss the full
amount of which has been included in the Acquisition Price, or (2) a liability,
expense or loss for which the Operating Partnership has been fully indemnified
under terms and by an indemnitor reasonably satisfactory to the Operating
Partnership.  A Qualifying Property must, following its acquisition pursuant to
the Acquisition Agreement, be freely transferable (including, without
limitation, under the terms of any indebtedness encumbering the Qualifying
Property) without liability, expense or loss to the Operating Partnership or its
affiliates other than a solely monetary liability, expense or loss the full
amount of which has been included in the Acquisition Price.  The Holders
delivering the Acquisition Notice shall have the right to arrange to finance the
purchase of the Qualifying Property with a loan (an “Acquisition Loan”), the
terms of which shall be satisfactory to such Holders in the exercise of their
sole discretion; provided, however, that in no event shall the Operating
Partnership or any of its affiliates be subject to any personal liability under
any of the documents or instruments evidencing or securing an Acquisition Loan
or as a result of an Acquisition Loan (unless the Operating Partnership shall
have been fully indemnified for such liability under terms and by an indemnitor
reasonably satisfactory to the Operating Partnership).  The Operating
Partnership shall cooperate with such Holders to reduce the transfer and
recordation taxes and other costs associated with the conveyance of the
Qualifying Property to such Holders in exchange for the Redemption S-SCUs, and
the parties anticipate that the Operating Partnership may organize a single
member limited liability company to acquire the Qualifying Property and then
convey the membership interests in such limited liability company to the
Holders.
 
H-15 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(e)           An Acquisition Agreement shall be an agreement that (i) has been
duly executed and is fully binding upon the seller and purchaser, and which
purchaser shall include one or more of such Holders or an affiliate thereof,
(ii) expressly provides for the due assignment of all of purchaser’s rights
thereunder to the Operating Partnership or its affiliates, (iii) imposes no
restriction or limitation on the ability of the Operating Partnership or its
affiliates to transfer the Qualifying Property to the Holders in redemption of
their Redemption S-SCUs as contemplated in the Acquisition Notice, and (iv) does
not provide for the closing thereunder to occur as of the last day of a calendar
month.
 
(f)           Following delivery of an Acquisition Notice and until redemption
by the Operating Partnership of the Redemption S-SCUs, the Holders and their
affiliates identified in the Acquisition Notice may not transfer, encumber or
grant any third party rights to or in any of their S-SCUs (and OPUs, as
applicable).  The Operating Partnership shall redeem the Redemption S-SCUs
within 15 business days of the closing of the acquisition of the Qualifying
Property.  The Holders and the Operating Partnership (and their affiliates) will
execute such additional documents and agreements reasonably necessary to
accomplish the transfer to the Holders of the Qualifying Property and the
redemption of the Redemption S-SCUs.  At the closing of the redemption of the
Redemption S-SCUs, the Operating Partnership shall also pay in cash to the
Holders of the Redemption S-SCUs on the date of such closing all distribution
shortfalls for prior periods with respect to such Redemption S-SCUs described in
Subsection 6.2(b)(i) of the Partnership Agreement.
 
(g)           For purposes of this Section, (i) the “Acquisition Price” shall be
the purchase price and related transaction costs specified by the Holders in
their Acquisition Notice, net of any indebtedness or other liabilities
encumbering or otherwise secured by such property, including any Acquisition
Loan, (ii) for redemptions under Acquisition Notices delivered pursuant to
Subsection 9(b)(i) above, the value of each Redemption S-SCUs held by the
Holders shall be deemed to be $78.10 ($39.05 after the 6/15/05 Stock Split),
reduced by the amount of $2.35 ($1.175 after the 6/15/05 Stock Split) per
Redemption S-SCU (the “Reduction Amount”), which Reduction Amount shall be
reduced by 5% upon each date on which payment of a quarterly distribution is
made on account of such Redemption S-SCU following the second anniversary of the
Closing under the Contribution Agreement, and (iii) for redemptions under
Acquisition Notices delivered pursuant to Subsection 9(b)(i) above, the value of
each Redemption S-SCUs held by the Holders shall be deemed to be the product of
the Current Per Share Market Price per share of Common Stock and the Common
Stock Amount applicable to such Redemption S-SCU, computed as of the tenth
business day prior to the Acquisition Notice.
 
(h)             For purposes of this Section, a “Protection Period Termination
Notice” shall mean any notice contractually required to be delivered by the
Operating Partnership to such Holders of the Redemption S-SCUs to the effect
that either (i) a substantial possibility exists that the Operating Partnership
will dispose of the property contributed to the Operating Partnership in
exchange for such Holders’ S-SCUs, or (ii) the Operating Partnership will not
offer such Holders “bottom guarantees” after expiration of any applicable tax
protection period provided under such contract.
 
H-16 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(i)           Solely for purposes of this Section, a Holder of S-SCUs shall mean
a Person issued S-SCUs by the Operating Partnership and any permitted transferee
thereof (including, without limitation, a Substitute Limited Partner).
 
10.           Headings of Subdivisions.  The headings of the various
subdivisions hereof are for convenience of reference only and shall not affect
the interpretation of any of the provisions hereof.
 
11.           Severability of Provisions.  If any rights, voting powers,
restrictions, limitations as to dividends or other distributions, qualifications
or terms or conditions of redemption of the S-SCUs set forth in the Partnership
Agreement and this Exhibit H are invalid, unlawful or incapable of being
enforced by reason of any rule of law or public policy, all other preferences or
other rights, voting powers, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of S-SCUs set forth in the
Partnership Agreement which can be given effect without the invalid, unlawful or
unenforceable provision thereof shall, nevertheless, remain in full force and
effect and no rights, voting powers, restrictions, limitations as to dividends
or other distributions, qualifications or terms or conditions of redemption of
the S-SCUs herein set forth shall be deemed dependent upon any other provision
thereof unless so expressed therein.
 
12.           No Preemptive Rights.  No holder of S-SCUs shall be entitled to
any preemptive rights to subscribe for or acquire any unissued units of the
Operating Partnership (whether now or hereafter authorized) or securities of the
Operating Partnership convertible into or carrying a right to subscribe to or
acquire units of the Operating Partnership.
 
[Signature on Next Page]
 


 
 H-17
 

--------------------------------------------------------------------------------

Back To Table of Contents




 
IN WITNESS WHEREOF, CBL Holdings I, Inc., solely in its capacity as the general
partner of the Operating Partnership, has caused this Terms of Series S Special
Common Units to be duly executed by its Vice Chairman of the Board this 28 day
of July, 2004.
 
CBL HOLDINGS I, INC.
 
By:           /s/ John N.
Foy                                                                
Name: John N. Foy
Title: Vice Chairman of the Board and
Chief Financial Officer
Acknowledged and Agreed:
CBL & Associates Properties, Inc.
By:           /s/ John N.
Foy                                                      
Name: John N. Foy
Title: Vice Chairman of the Board and
Chief Financial Officer


H-18 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Attachment 1 to Exhibit H
Form of Put Notice




To:           CBL & Associates Limited Partnership (the “Operating Partnership”)


Pursuant to the terms of that certain Third Amended and Restated Agreement of
Limited Partnership of CBL & Associates Limited Partnership, dated June 15, 2005
and as may be further amended (the “Partnership Agreement”), the undersigned, as
a Successor Holder (as defined in the Partnership Agreement), does hereby
provide this written notice to the Operating Partnership.  The undersigned does
hereby state as follows:


1.           The undersigned is a Successor Holder as defined in the Partnership
Agreement and, as of the date hereof, holds _________ S-SCUs (as defined in the
Partnership Agreement).


2.           The Original Holder of the S-SCUs held by the undersigned was
__________.


3.           The date of death of the Original Holder was _________.
 
4.           The undersigned hereby exercises the Put Rights set forth in
Subsection 5(a) of Exhibit H to  the Partnership Agreement and shall require the
Operating Partnership to redeem _______ of the S-SCUs referenced above for the
Put Consideration, as defined in Exhibit H to the Partnership Agreement.


This Put Notice is dated _________.


Signed:                      ______________________________
Successor Holder


 
H-19 
 

--------------------------------------------------------------------------------

Back To Table of Contents


Attachment 2 to Exhibit H



 
Record Holder
Original Holder
 
Percentage
   
Number of S-SCU’s
                                 
1. Monroeville Mall Partners, L.P.
            767667    
Don Soffer
    29.8019 %     228,779    
Eugene Kessler
    6.3529 %     48,769    
Jeffrey Soffer
    23.0832 %     177,202    
Marsha Soffer
    2.2989 %     17,648    
Jacquelyn Soffer
    23.0832 %     177,202    
Jill Soffer
    2.1847 %     16,771    
Booke Soffer Perez
    2.1671 %     16,636    
Rita Soffer Leeds
    7.4137 %     56,913    
Jay Schwartz
    1.0936 %     8,395    
Dan Schwartz
    1.0936 %     8,395    
Barrie Schwartz
    1.0936 %     8,395    
Ray Parello
    0.3336 %     2,561           100.0000 %     767667                          
               
  2. Monroeville Mall TIC’s II
              12804    
Don Soffer
    60.4000 %     7734    
Eugene Kessler
    5.4000 %     691    
Rita Soffer Leeds
    31.0000 %     3969    
Jeffrey Soffer
    0.6400 %     82    
Marsha Soffer
    0.6400 %     82    
Jacquelyn Soffer
    0.6400 %     82    
Jill Soffer
    0.6400 %     82    
Booke Soffer Perez
    0.6400 %     82           100.0000 %     12804  


H-20 
 

--------------------------------------------------------------------------------

Back To Table of Contents

EXHIBIT I


Exchange Rights of Common Units
 
Issued In Exchange For or Upon Redemption of S-SCUs
 
1.           At any time, subject to the remainder of this Exhibit I, a holder
of Common Units issued in exchange for or upon the redemption of S-SCUs (such
Common Units are referred to herein as “MCUs”) shall have the right to exchange
all or any portion of such holder’s MCUs (the “MCU Offered Units”) for MCU
Exchange Consideration (as defined below), subject to the limitations contained
in Sections 3 and 4 below.  Any such MCU Exchange Right shall be exercised
pursuant to an exchange notice comparable to the Exchange Notice required under
Exhibit D to the Partnership Agreement (such notice, a “MCU Exchange Notice”)
delivered by the holder exercising the MCU Exchange Right (the “MCU Exercising
Holder”) to the Company.
 
2.           The exchange consideration (the “MCU Exchange Consideration”)
payable by the Company to each MCU Exercising Holder shall be equal to the
product of (x) the Common Stock Amount with respect to the MCU Offered Units
multiplied by (y) the Current Per Share Market Price, each computed as of the
date on which the MCU Exchange Notice was delivered to the Company.  The MCU
Exchange Consideration shall, in the sole and absolute discretion of the
Company, be paid in the form of (A) cash, or cashier’s or certified check, or by
wire transfer of immediately available funds to the MCU Exercising Holder’s
designated account or (B) subject to the applicable Ownership Limit, by the
issuance by the Company of a number of shares of its Common Stock equal to the
Common Stock Amount with respect to the MCU Offered Units or (C) subject to the
applicable Ownership Limit, any combination of cash and Common Stock (valued at
the Current Per Share Market Price).
 
3.           Notwithstanding anything herein to the contrary, any MCU Exchange
Right may only be exercised to the extent that, upon exercise of the MCU
Exchange Right, assuming payment by the Company of the MCU Exchange
Consideration in shares of Common Stock, the MCU Exercising Holder will not, on
a cumulative basis, Beneficially Own or Constructively Own shares of Common
Stock, including shares of Common Stock to be issued upon exercise of the MCU
Exchange Right, in excess of the applicable Ownership Limit.  If a MCU Exchange
Notice is delivered to the Company but, as a result of the applicable Ownership
Limit or as a result of restrictions contained in the certificate of
incorporation of the Company, the MCU Exchange Right cannot be exercised in full
as aforesaid, the MCU Exchange Notice shall be deemed to be modified to provide
that the MCU Exchange Right shall be exercised only to the extent permitted
under the applicable Ownership Limit under the certificate of incorporation of
the Company, and the MCU Exchange Notice with respect to the remainder of such
MCU Exchange Right shall be deemed to have been withdrawn.
 
4.           MCU Exchange Rights may be exercised at any time and from time to
time, provided, however, that, except with the prior written consent of the
General Partner, (x) only one (1) MCU Exchange Notices may be delivered to the
Company by all holders of MCUs during any consecutive twelve (12) month period;
and (y) no MCU Exchange Notice may be delivered with respect to MCUs either (i)
having a value of less than $250,000 calculated by multiplying the Common Stock
Amount with respect to such MCUs by the
 
I-1 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Current Per Share Market Price or (ii) if a holder does not own MCUs having a
value of $250,000 or more, constituting less than all of the MCUs owned by such
holder.
 
5.             Within thirty (30) days after receipt by the Company of any MCU
Exchange Notice delivered in accordance with the requirements of Section 1
hereof, the Company shall deliver to the MCU Exercising Holder a notice (a “MCU
Election Notice”), which MCU Election Notice shall set forth the computation of
the MCU Exchange Consideration and shall specify the form of the MCU Exchange
Consideration (which shall be in accordance with Section 2 hereof), to be paid
by the Company to such MCU Exercising Holder and the date, time and location for
completion of the purchase and sale of the MCU Offered Units, which date shall,
to the extent required, in no event be more than (A) in the case of MCU Offered
Units with respect to which the Company has elected to pay the MCU Exchange
Consideration by issuance of shares of Common Stock, ten (10) days after the
delivery by the Company of the MCU Election Notice for the MCU Offered Units or
(B) in the case of MCU Offered Units with respect to which the Company has
elected to pay the MCU Exchange Consideration in cash, sixty (60) days after the
initial date of receipt by the Company of the MCU Exchange Notice for such MCU
Offered Units; provided, however, that such sixty (60) day period may be
extended for an additional sixty (60) day period to the extent required for the
Company to cause additional shares of its Common Stock to be issued to provide
financing to be used to acquire the MCU Offered Units.  Notwithstanding the
foregoing, the Company agrees to use its reasonable efforts to cause the closing
of the exchange hereunder to occur as quickly as possible.  If the Company has
delivered a MCU Election Notice to the MCU Exercising Holder with respect to a
MCU Exchange Notice, the MCU Exchange Notice may not be withdrawn or modified by
the MCU Exercising Holder (except to the extent of any deemed modification
required by Section 3 hereof) without the consent of the General
Partner.  Similarly, if the Company delivers a MCU Election Notice to a MCU
Exercising Holder, the Company may not modify the MCU Election Notice without
the consent of the MCU Exercising Holder.
 
6.           At the closing of the purchase and sale of MCU Offered Units,
payment of the MCU Exchange Consideration shall be accompanied by proper
instruments of transfer and assignment and by the delivery of (i)
representations and warranties of (A) the MCU Exercising Holder with respect to
(x) its due authority to sell all of the right, title and interest in and to
such MCU Offered Units to the Company, (y) the status of the MCU Offered Units
being sold, free and clear of all Liens and (z) its intent to acquire the Common
Stock for investment purposes and not for distribution, and (B) the Company with
respect to due authority for the purchase of such MCU Offered Units, and (ii) to
the extent that any shares of Common Stock are issued in payment of the MCU
Exchange Consideration or any portion thereof, (A) an opinion of counsel for the
Company reasonably satisfactory to the MCU Exercising Holder, to the effect that
(I) such shares of Common Stock have been duly authorized, are validly issued,
fully-paid and non-assessable and (II) that the issuance of such shares will not
violate the applicable Ownership Limit, and (B) a stock certificate or
certificates evidencing the shares of Common Stock to be issued and registered
in the name of the MCU Exercising Holder or its designee, with an appropriate
legend reflecting that such shares or units are not registered under the
Securities Act of 1933, as amended, and may not be offered or sold unless
registered pursuant to the provisions of such Act or an exemption therefrom is
available as confirmed by an opinion of counsel satisfactory to the Company.
 
I-2 
 

--------------------------------------------------------------------------------

Back To Table of Contents
7.           To facilitate the Company’s ability to fully perform its
obligations hereunder, the Company covenants and agrees, for the benefit of the
holders from time to time of MCUs, as follows:
 
(a)           At all times during the pendency of the MCU Exchange Rights, the
Company shall reserve for issuance such number of shares of Common Stock as may
be necessary to enable the Company to issue such shares in full payment of the
MCU Exchange Consideration in regard to all MCUs which are from time to time
outstanding.
 
(b)           As long as the Company shall be obligated to file periodic reports
under the Exchange Act, the Company will timely file such reports in such manner
as shall enable any recipient of Common Stock issued to holders of MCUs
hereunder in reliance upon an exemption from registration under the Securities
Act to continue to be eligible to utilize Rule 144 promulgated by the SEC
pursuant to the Securities Act, or any successor rule or regulation or statute
thereunder, for the resale thereof.
 
(c)           Each holder of MCUs, upon request, shall be entitled to receive
from the Operating Partnership in a timely manner all reports filed by the
Company with the SEC and all other communications transmitted from time to time
by the Company to its shareholders generally.
 
(d)           Other than as contemplated under the terms of the Rights
Agreement, dated April 30, 1999, as amended from time to time, and any successor
agreement thereof, issuances of stock pursuant to the Company’s dividend
reinvestment plan (as described in the Company’s prospectus dated August 15,
1995) or any customary dividend reinvestment plan adopted by the Company after
that date and other than the issuance of deferred stock awards or the grant of
stock options to officers, directors and employees of the Company, the Company
shall not issue or sell any shares of Common Stock or other equity securities or
any instrument convertible into any equity security for a consideration less
than the fair value of such Common Stock or other equity security, as determined
in each case by the board of directors of the Company, in consultation with the
Company’s professional advisors, and under no circumstances shall the Company
declare any stock dividend, stock split, stock distribution or the like, unless
fair and equitable arrangements are provided, to the extent necessary, to fully
adjust, and to avoid any dilution in, the rights of holders of the MCUs under
this Exhibit I and the Agreement.  The provisions of this clause (iv) of Section
7 shall not prohibit the Company from issuing shares of its Common Stock or
other equity securities or any instrument convertible into any equity security
in lieu of a cash dividend declared by the Company, provided, however, that the
shares being issued are valued for this purpose at no less than the Current Per
Share Market Price.
 
8.           All MCU Offered Units tendered to the Company in accordance with
the exercise of MCU Exchange Rights shall be delivered to the Company free and
clear of all Liens and should any Liens exist or arise with respect to such
Units, the Company shall be under no obligation to acquire the same unless, in
connection with such acquisition, the Company has elected to pay such portion of
the MCU Exchange Consideration in the form of cash consideration in
circumstances where such consideration will be sufficient to cause such existing
 
I-3 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Lien to be discharged in full upon application of all or a part of such
consideration, and the Company is expressly authorized to apply such portion of
the MCU Exchange Consideration as may be necessary to satisfy any indebtedness
in full and to discharge such Lien in full.  In the event any state or local
property transfer tax is payable as a result of the transfer of MCU Offered
Units to the Company, the transferring holder thereof shall assume and pay such
transfer tax.
 
9.           Subject to the restrictions of transfer set forth in the Agreement,
the Assignee of any holder of MCUs may exercise the rights of such holder of
MCUs pursuant to this Exhibit I, and such holder of MCUs shall be deemed to have
assigned such rights to such Assignee and shall be bound by the exercise of such
rights by such holder’s Assignee.  In connection with any exercise of such
rights by such Assignee on behalf of such holder, the MCU Exchange Consideration
shall be paid by the Company directly to such Assignee and not to such holder.
 
10.           In the event that the Company shall be a party to any transaction
(including, without limitation, a merger, consolidation or statutory share
exchange with respect to the Common Stock), in each case as a result of which
shares of Common Stock are converted into the right to receive shares of capital
stock, other securities or other property (including cash or any combination
thereof), the MCU Exchange Consideration payable thereafter by the Company
pursuant to clauses (B) and (C) of Section 2 in lieu of a share of Common Stock
shall be the kind and amount of shares of capital stock and other securities and
property (including cash or any combination thereof) that was received upon
consummation of such transaction in return for one share of Common Stock.
 
11.           The provisions of Article XI and Exhibit D or Exhibit F of the
Agreement shall not apply to the MCUs.
 
12.           Capitalized terms used herein and not otherwise defined have the
meanings assigned to them in the Agreement.
 
[Signature on Next Page]
 


 
I-4 
 

--------------------------------------------------------------------------------

Back To Table of Contents


IN WITNESS WHEREOF, CBL & Associates Properties, Inc. has caused this Exchange
Rights of Common Units Issued in Exchange For or Upon Redemption of S-SCUs to be
duly executed this 28 day of July, 2004.
 


 
CBL & ASSOCIATES PROPERTIES, INC.
 
By:           /s/ John N.
Foy                                                                
Name: John N. Foy
Title: Vice Chairman of the Board and
Chief Financial Officer


 


 
Acknowledged and Agreed:
 
CBL & ASSOCIATES LIMITED PARTNERSHIP
 
By:        CBL Holdings I, Inc.,
 
solely in its capacity as general partner
 
By:           /s/ John N.
Foy                                                                           
Name: John N. Foy
Title: Vice Chairman of the Board and
Chief Financial Officer


 
I-5 
 

--------------------------------------------------------------------------------

Back To Table of Contents


EXHIBIT J


TERMS
OF
SERIES L SPECIAL COMMON UNITS
OF
CBL & ASSOCIATES LIMITED PARTNERSHIP
(the “Operating Partnership”)
 
Pursuant to Article 4.4 of the
Second Amended and Restated Partnership Agreement of
the Operating Partnership
 
WHEREAS, Article 4.4 of the Second Amended and Restated Partnership Agreement of
the Operating Partnership (as amended through June 1, 2005, and as the same may
hereafter be amended as permitted therein and herein, the “Partnership
Agreement”) grants CBL Holdings I, Inc., the general partner of the Operating
Partnership (the “General Partner”), authority to cause the Operating
Partnership to issue interests in the Operating Partnership to persons other
than the General Partner in one or more classes or series, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as may be determined by the General Partner in its
sole and absolute discretion.  (For ease of reference, capitalized terms used
herein and not otherwise defined have the meanings assigned to them in the
Partnership Agreement.)
 
WHEREAS, the Company (as defined in the Partnership Agreement) has declared a
stock dividend of one share of Common Stock for each outstanding share of Common
Stock   and has set the record date for such stock dividend as June 1, 2005 and
a payment date of June 15, 2005 (the “6/15/05 Stock Split”).
 
NOW THEREFORE, the General Partner hereby designates a series of priority units
and fixes the designations, powers, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations or
restrictions thereof, of such units, as follows:
 
1.           Designation and Amount.
 
The units of such series shall be designated “Series L Special Common Units”
(the “L-SCUs”) and the number of units constituting such series shall initially
be 285,850 (and shall be 571,700 after the 6/15/05 Stock Split).  The rights and
obligations of the L-SCUs shall be as set forth herein (to the extent not
inconsistent with the Partnership Agreement) and in the Partnership
Agreement.  The Operating Partnership may not issue any additional L-SCUs unless
(i) the issuance is required to deliver additional consideration as required by
the terms of the Contribution Agreement, dated as of March 18, 2005, among
Newburgh/Six Mile Limited Partnership, Schostak Laurel Park Retail Holding LLC
and the Operating Partnership (the “Contribution Agreement”) or (ii) it has
obtained the prior written consent of the holders of record of a majority of the
outstanding L-SCUs (“Majority Holders”).  Nothing in the foregoing shall be
deemed to limit the right and power of the General Partner to cause the
Operating
 
J-1 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Partnership to designate and issue additional L-SCUs, designate and issue other
series of units, and/or designate and issue other securities to the fullest
extent permitted under the terms of the Partnership Agreement and this Exhibit
J.
 
2.           Distribution Rights.
 
(a)           Holders of L-SCUs shall be entitled to receive distributions with
respect to the L-SCUs in the manner and to the fullest extent set forth in the
Partnership Agreement.
 
(b)  L-SCU Basic Distribution Amount.      Until the earlier to occur of (i)
June 1, 2020 or (ii) the date upon which the L-SCU Threshold is met, holders of
the L-SCUs shall be entitled to receive distributions equal to the L-SCU Basic
Distribution Amount as provided in Subsection 6.2(c)(ii) of the Partnership
Agreement.  The foregoing amounts shall be adjusted to reflect any splits,
reverse splits, distributions of Common Units or similar adjustments to the
amount of the Operating Partnership’s outstanding Common Units.
 
(c)           Additional Distributions.     Until the earlier to occur of (i)
June 1, 2020 or (ii) the date upon which the L-SCU Threshold is met, Holders of
L-SCUs shall be entitled to receive additional quarterly distributions with
respect to the L-SCUs in the event that the quarterly distributions to the
holders of Common Units exceed the L-SCU Basic Distribution Amount on a per unit
basis with such additional distribution to the holders of L-SCUs to be in the
amount of such excess (the “Additional Distributions”) and such Additional
Distributions shall be payable in the same manner as distributions are made to
holders of Common Units.
 
(d)           Distribution Procedures.     Distributions with respect to the
L-SCUs shall be payable quarterly on the dates designated by the General Partner
for the payment of distributions to the holders of Common Units.  Any
distribution payable on the L-SCUs for the quarter in which the L-SCUs are first
issued will be prorated and computed on the basis of a 360-day year consisting
of twelve 30-day months.  Distributions will be payable to holders of record of
the L-SCUs as they appear in the records of the Operating Partnership at the
close of business on the applicable record date, which shall be the record date
designated by the General Partner for the payment of distributions for such
quarter to the holders of Common Units.
 
(e)           L-SCU Distribution Threshold and Conversion to Distribution Rights
of Common Units.  At the earlier to occur of (i) such time as the holders of
Common Units have received distributions that have equaled or exceeded the L-SCU
Basic Distribution Amount payable to holders of L-SCUs for each of four
consecutive calendar quarters (the “L-SCU Threshold”); or (ii) June 1, 2020,
then the distribution rights of holders of all L-SCUs shall be converted to the
distribution rights of holders of Common Units and there shall be no further
distinction between the distribution rights attributable to L-SCUs and the
distribution rights attributable to Common Units.  Specifically and by way of
clarification, upon the occurrence of the events set forth in this Subsection
2(e), there shall be no further priority distributions paid or payable to the
holders of L-SCUs pursuant to Subsection 6.2(c) of the Partnership Agreement and
each holder of L-SCUs shall automatically thereupon be deemed to hold the
distribution rights attributable to Common Units in the same per unit amount as
such holder holds L-SCUs.  Following a conversion of distribution rights, all
other rights attributable to L-SCUs shall remain as stated in this Exhibit J.


J-2 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(f)           At such time, if any, as there is any distribution shortfall as
described in Subsection 6.2(c)(iii) of the Partnership Agreement, none of the
Operating Partnership, the General Partner or the REIT will redeem, purchase or
otherwise acquire for any consideration (or any moneys be paid to or made
available for any sinking fund for the redemption of any such units) any Common
Units or any other units of interest in the Partnership by their terms ranking
junior as to distributions to the rights of the L-SCUs (except by conversion
into or exchange for shares of Common Stock of the REIT or other units of the
Operating Partnership ranking junior to the L-SCUs as to distributions).


(g)           Distributions with respect to the L-SCUs are intended to qualify
as permitted distributions of cash that are not treated as a disguised sale
within the meaning of Regulation Section 1.707-4 and the provisions of this
Exhibit J shall be construed and applied consistent with such Regulations.


 
3.             Rights of L-SCU Holders.
 
(a)           So long as any L-SCUs remain outstanding, the Operating
Partnership shall not, without the affirmative vote or consent of the holders of
two-thirds of the L-SCUs outstanding at the time, given in person or by proxy,
either in writing or at a meeting (such series voting as a class):


(i)           undertake, consent to, or otherwise participate or acquiesce to
any recapitalization transaction (including, without limitation, an initial
public offering, a merger, consolidation, other business combination, exchange,
self-tender offer for all or substantially all of the Common Units, or sale or
other disposition of all or substantially all of the Operating Partnership’s
assets)(each of the foregoing being herein referred to as a “Recapitalization
Transaction”) unless in connection with such Recapitalization Transaction, (x)
either each L-SCU outstanding prior to the Recapitalization Transaction will (A)
remain outstanding following the consummation of such Recapitalization
Transaction without any amendment to the rights and obligation of the holders of
the L-SCUs that is materially adverse to the holders of L-SCUs (as reasonably
determined by the board of directors of the Company) or (B) be converted into or
exchanged for securities of the surviving entity having preferences, conversion
and other rights, voting powers, restrictions, distribution rights and terms and
conditions of redemption thereof materially no less favorable than those of an
L-SCU holder under this Exhibit J and the Partnership Agreement (as reasonably
determined by the board of directors of the Company), and (y) each holder of
L-SCUs shall have the option to convert its L-SCUs into the amount and type of
consideration and/or securities receivable by a holder of the same number of
Common Units as such holder of L-SCUs;


(ii)           amend, alter or repeal the provisions of this Exhibit J or
Subsection 6.2(b) of the Partnership Agreement, the provisions of Subsections
9.2(a) or 9.2(d) as they apply to holders of L-SCUs or the provisions of
Subsection 9.2(c), in each case whether by merger, consolidation or otherwise,
in a manner adverse to the holders of the L-SCUs (as reasonably determined by
the board of directors of the Company); or


J-3 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(iii)           otherwise amend, alter or repeal the provisions of the
Partnership Agreement in a manner that would adversely affect in any material
respect the holders of the L-SCUs disproportionately with respect to the rights
of the holders of the Common Units (as reasonably determined by the board of
directors of the Company); it being understood that nothing in this Exhibit J
shall be deemed to limit the right of the Operating Partnership to issue
securities to holders of any interests in the Operating Partnership that rank on
a parity with or prior to the L-SCUs with respect to distribution rights and
rights upon dissolution, liquidation or winding-up of the Operating Partnership
or to amend, alter or repeal the terms of any such securities.
(b)           Unless specifically set forth in this Exhibit J, holders of L-SCUs
shall have each and every right, privilege and entitlement as holders of Common
Units, including but not limited to voting rights, i.e., each holder of one
L-SCU shall have the same voting rights as a holder of one Common Unit and the
holders of the L-SCUs shall have the right to vote with the holders of Common
Units, as a single class, on any matter on which the holders of Common Units are
entitled to vote.  Unless specifically set forth in this Exhibit J or in the
Partnership Agreement, holders of L-SCUs do not have rights that are superior or
that take priority over the rights of holders of Common Units.  If and to the
extent the Operating Partnership may issue to all holders of Common Units
Additional Rights, options, warrants or convertible or exchangeable securities
entitling such holders to subscribe for or purchase additional Common Units, or
any other securities or property of the Operating Partnership, then such
additional rights shall automatically be issued to all holders of L-SCUs such
that the holders of L-SCUs shall at all times (except as specifically set forth
in this Exhibit J) have the rights, privileges and entitlements of holders of
Common Units.  Holders of L-SCUs shall have the rights set forth in that certain
Registration Rights Agreement dated June 1, 2005 between the holders and the
Company (the “Rights Agreement”).


 
4.             Exchange.
 
(a)           At any time following the issuance of the L-SCUs, subject to the
remainder of this Section 4, a holder of L-SCUs shall have the right (the
“Series L Exchange Right”) to exchange all or any portion of such holder’s
L-SCU’s (the “Series L Offered Units”) for Exchange Consideration (as defined
below), subject to the limitations contained in Subsections 4(c) and
4(d) below.  Any such Series L Exchange Right shall be exercised pursuant to an
exchange notice comparable to the Exchange Notice required under Exhibit D to
the Partnership Agreement (such notice, a “Series L Exchange Notice”) delivered,
at the election of the holder exercising the Series L Exchange Right (the
“Series L Exercising Holder”), to the Company or to the Operating Partnership,
by the Series L Exercising Holder.
 
(b)           The exchange consideration (the “Series L Exchange Consideration”)
payable by the Company or the Operating Partnership, as applicable, to each
Series L Exercising Holder shall be equal to the product of (x) the Common Stock
Amount with respect to the Series L Offered Units multiplied by (y) the Current
Per Share Market Price, each computed as of the date on which the Series L
Exchange Notice was delivered to the Company.  In connection with a Series L
Exchange Notice delivered to the Company, the Series L Exchange Consideration
shall, in the sole and absolute discretion of the Company, be paid in the form
of (A) cash, or cashier’s or certified check, or by wire transfer of immediately
available funds to the Series L
 
J-4 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Exercising Holder’s designated account or (B) subject to the applicable
Ownership Limit, by the issuance by the Company of a number of shares of its
Common Stock equal to the Common Stock Amount with respect to the Series L
Offered Units or (C) subject to the applicable Ownership Limit, any combination
of cash and Common Stock (valued at the Current Per Share Market Price).  In
addition to the Series L Exchange Consideration, concurrently with any exchange
pursuant to this Section 4, the Operating Partnership shall pay the Series L
Exercising Holder cash in an amount equal to any distribution shortfall
described in Subsection 6.2(b)(i) of the Partnership Agreement with respect to
the Series L Offered Units outstanding on the date of the Exchange.
 
(c)           Notwithstanding anything herein to the contrary, any Series L
Exchange Right with respect to the Company may only be exercised to the extent
that, upon exercise of the Series L Exchange Right, assuming payment by the
Company of the Series L Exchange Consideration in shares of Common Stock, the
Series L Exercising Holder will not, on a cumulative basis, Beneficially Own or
Constructively Own shares of Common Stock, including shares of Common Stock to
be issued upon exercise of the Series L Exchange Right, in excess of the
applicable Ownership Limit.  If a Series L Exchange Notice is delivered to the
Company but, as a result of the applicable Ownership Limit or as a result of
restrictions contained in the certificate of incorporation of the Company, the
Series L Exchange Right cannot be exercised in full as aforesaid, the Series L
Exchange Notice shall be deemed to be modified to provide that the Series L
Exchange Right shall be exercised only to the extent permitted under the
applicable Ownership Limit under the certificate of incorporation of the
Company, and the Series L Exchange Notice with respect to the remainder of such
Series L Exchange Right shall be deemed to have been withdrawn.
 
(d)           Series L Exchange Rights may be exercised at any time after the
date set forth in Subsection 4(a) above and from time to time, provided,
however, that, except with the prior written consent of the General Partner,
(x) only one (1) Series L Exchange Notice may be delivered to either the Company
or the Operating Partnership by all holders of L-SCUs during any consecutive
twelve (12) month period; and (y) no Series L Exchange Notice may be delivered
with respect to L-SCUs either (A) having a value of less than $3,000,000
calculated by multiplying the Common Stock Amount with respect to such L-SCUs by
the Current Per Share Market Price or (B) if the holders of all of the
then-outstanding L-SCUs do not own L-SCUs having a value of $3,000,000 or more
as calculated in (A) above, constituting less than all of the L-SCUs owned by
such holders as a group.
 
(e)           Within thirty (30) days after receipt by the Company or the
Operating Partnership of any Series L Exchange Notice delivered in accordance
with the requirements of Subsection 4(a) hereof, the Company or the Operating
Partnership, as applicable, shall deliver to the Series L Exercising Holder a
notice (a “Series L Election Notice”), which Series L Election Notice shall set
forth the computation of the Series L Exchange Consideration and, in the case of
a Series L Election Notice delivered by the Company, shall specify the form of
the Series L Exchange Consideration (which shall be in accordance with
Subsection 4(b) hereof), to be paid by the Company or the Operating Partnership,
as applicable to such Series L Exercising Holder and the date, time and location
for completion of the purchase and sale of the Series L Offered Units, which
date shall, to the extent required, in no event be more than (A) in the case of
Series L Offered Units with respect to which the Company has elected to pay the
Series L Exchange
 
J-5 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Consideration by issuance of shares of Common Stock, ten (10) days after the
delivery by the Company or the Operating Partnership, as applicable, of the
Series L Election Notice for the Series L Offered Units or (B) in the case of
Series L Offered Units with respect to which the Company has elected to pay the
Series L Exchange Consideration in cash, sixty (60) days after the initial date
of receipt by the Company of the Series L Exchange Notice for such Series L
Offered Units; provided, however, that such sixty (60) day period may be
extended for an additional sixty (60) day period to the extent required for the
Company to cause additional shares of its Common Stock to be issued to provide
financing to be used to acquire the Series L Offered Units.  Notwithstanding the
foregoing, each of the Company and the Operating Partnership agrees to use its
reasonable efforts to cause the closing of the exchange hereunder to occur as
quickly as possible.  If the Company or the Operating Partnership, as
applicable, has delivered a Series L Election Notice to the Series L Exercising
Holder with respect to a Series L Exchange Notice, the Series L Exchange Notice
may not be withdrawn or modified by the Series L Exercising Holder (except to
the extent of any deemed modification required by Subsection 4(c) above) without
the consent of the General Partner.  Similarly, if the Company or the Operating
Partnership delivers a Series L Election Notice to a Series L Exercising Holder,
the Company or the Operating Partnership, as applicable, may not modify the
Series L Election Notice without the consent of the Series L Exercising Holder.
 
(f)           At the closing of the purchase and sale of Series L Offered Units,
payment of the Series L Exchange Consideration shall be accompanied by proper
instruments of transfer and assignment and by the delivery of
(i) representations and warranties of (A) the Series L Exercising Holder with
respect to (x) the Series L Exercising Holder’s due authority to sell all of the
right, title and interest in and to such Series L Offered Units to the Company
or the Operating Partnership, as applicable, (y) the status of the Series L
Offered Units being sold, free and clear of all Liens and (z) the Series L
Exercising Holder’s intent to acquire the Common Stock for investment purposes
and not for distribution, and (B) the Company or the Operating Partnership, as
applicable, with respect to due authority of the Company or the Operating
Partnership, as applicable, for the purchase of such Series L Offered Units, and
(ii) to the extent that any shares of Common Stock are issued in payment of the
Series L Exchange Consideration or any portion thereof, (A) an opinion of
counsel for the Company or the Operating Partnership, as applicable, reasonably
satisfactory to the Series L Exercising, to the effect that (I) such shares of
Common Stock have been duly authorized, are validly issued, fully-paid and
non-assessable and (II) if shares of Common Stock are issued, that the issuance
of such shares will not violate the applicable Ownership Limit, and (B) a stock
certificate or certificates evidencing the shares of Common Stock to be issued
and registered in the name of the Series L Exercising Holder or its designee,
with an appropriate legend reflecting that such shares or units are not
registered under the Securities Act of 1933, as amended, and may not be offered
or sold unless registered pursuant to the provisions of such Act or an exemption
therefrom is available as confirmed by an opinion of counsel satisfactory to the
Company or the Operating Partnership.
 
(g)           To facilitate the Company’s ability to fully perform its
obligations hereunder, the Company covenants and agrees, for the benefit of the
holders from time to time of L-SCUs, as follows:
 
(i)           At all times during the pendency of the Series L Exchange Rights,
the Company shall reserve for issuance such number of shares of Common Stock as
may be
 
J-6 
 

--------------------------------------------------------------------------------

Back To Table of Contents
necessary to enable the Company to issue such shares in full payment of the
Series L Exchange Consideration in regard to all L-SCUs which are from time to
time outstanding;
 
(ii)           As long as the Company shall be obligated to file periodic
reports under the Exchange Act, the Company will timely file such reports in
such manner as shall enable any recipient of Common Stock issued to holders of
L-SCUs hereunder in reliance upon an exemption from registration under the
Securities Act to continue to be eligible to utilize Rule 144 promulgated by the
SEC pursuant to the Securities Act, or any successor rule or regulation or
statute thereunder, for the resale thereof;
 
(iii)           Each holder of L-SCUs, upon request, shall be entitled to
receive from the Operating Partnership in a timely manner all reports filed by
the Company with the SEC and all other communications transmitted from time to
time by the Company to its shareholders generally; and
 
(iv)           Other than as contemplated under the terms of the Rights
Agreement, issuances of stock pursuant to the Company’s dividend reinvestment
plan (as described in the Company’s prospectus dated June 12, 2001) or any
customary dividend reinvestment plan adopted by the Company after that date and
other than the issuance of deferred stock awards or the grant of stock options
to officers, directors and employees of the Company, the Company shall not issue
or sell any shares of Common Stock or other equity securities or any instrument
convertible into any equity security for a consideration less than the fair
value of such Common Stock or other equity security, as determined in each case
by the board of directors of the Company in its sole discretion, and under no
circumstances shall the Company declare any stock dividend, stock split, stock
distribution or the like, unless fair and equitable arrangements are provided,
to the extent necessary, to fully adjust, and to avoid any dilution in, the
rights of holders of the L-SCUs under this Exhibit J and the Partnership
Agreement (as reasonably determined by the board of directors of the
Company).  The provisions of this clause (iv) of Subsection 4(g) shall not
prohibit the Company from issuing shares of its Common Stock or other equity
securities or any instrument convertible into any equity security in lieu of a
cash dividend declared by the Company.
 
 (h)           All Series L Offered Units tendered to the Company or to the
Operating Partnership, as applicable, in accordance with the exercise of Series
L Exchange Rights shall be delivered to the Company or to the Operating
Partnership, as applicable, free and clear of all Liens and should any Liens
exist or arise with respect to such Units, the Company or the Operating
Partnership, as applicable, shall be under no obligation to acquire the same
unless, in connection with such acquisition, the Company or the Operating
Partnership, as applicable, has elected to pay such portion of the Series L
Exchange Consideration in the form of cash consideration in circumstances where
such consideration will be sufficient to cause such existing Lien to be
discharged in full upon application of all or a part of such consideration, and
the Company or the Operating Partnership, as applicable, is expressly authorized
to apply such portion of the Series L Exchange Consideration as may be necessary
to satisfy any indebtedness in full and to discharge such Lien in full.  In the
event any state or local property transfer tax is payable as a result of the
transfer of Series L Offered Units to the Company, the transferring holder
thereof shall assume and pay such transfer tax.
 
J-7 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(i)           Subject to the restrictions on transfer set forth in the
Partnership Agreement and in Section 5 hereof, the Assignee of any holder of
L-SCUs may exercise the rights of such holder of L-SCUs pursuant to this Section
4, and such holder of L-SCUs shall be deemed to have assigned such rights to
such Assignee and shall be bound by the exercise of such rights by such holder’s
Assignee.  In connection with any exercise of such rights by such Assignee on
behalf of such holder, the Series L Exchange Consideration shall be paid by the
Company or the Operating Partnership, as applicable, directly to such Assignee
and not to such holder.
 
(j)           In the event that the Company shall be a party to any transaction
including, without limitation, a merger, consolidation or statutory share
exchange with respect to the Common Stock, in each case as a result of which
shares of Common Stock are converted into the right to receive shares of capital
stock, other securities or other property (including cash or any combination
thereof), the Series L Exchange Consideration payable thereafter by the Company
pursuant to clauses (B) and (C) of Subsection 4(b) in lieu of a share of Common
Stock shall be the kind and amount of shares of capital stock and other
securities and property (including cash or any combination thereof) that was
received upon consummation of such transaction in return for one share of Common
Stock, and the Series L Exchange Consideration payable by the Operating
Partnership pursuant to the last sentence of Subsection 4(b) shall be adjusted
accordingly.


(k)           As of the date hereof (i) the Conversion Factor is 1.0 and (ii)
the Common Unit Conversion Factor is 1.0.


 
5.             Restrictions on Transfer.
 
(a)           In addition to Transfers permitted pursuant to Article IX of the
Partnership Agreement, but subject to Section 9.3 of the Partnership Agreement,
the General Partner hereby consents to (i) an Approved Transfer of L-SCUs, and
(ii) the admission of any transferee of a L-SCU pursuant to any Approved
Transfer as a Substituted Limited Partner (and the conditions set forth in
Section 9.2 of the Partnership Agreement for such admission will be deemed
satisfied) upon the filing with the Operating Partnership of (A) a duly executed
and acknowledged instrument of assignment between the transferor and the
transferee specifying the L-SCUs being assigned, setting forth the intention of
the transferor that such transferee succeed to the transferor’s interest as a
Limited Partner with respect to the L-SCUs being assigned and agreement of the
transferee assuming all of the obligations of a Limited Partner under the
Partnership Agreement with respect to such transferred L-SCUs accruing from and
after the date of transfer, (B) a duly executed and acknowledged instrument by
which the transferee confirms to the Operating Partnership that it accepts and
adopts the provisions of the Partnership Agreement applicable to a Limited
Partner and (C) any other instruments reasonably required by the General Partner
and payment by the transferor of a transfer fee to the Operating Partnership
sufficient to cover the reasonable expenses of the transfer, if any.
 
(b)           For the purposes of this Section 5, an “Approved Transfer” shall
mean
 
J-8 
 

--------------------------------------------------------------------------------

Back To Table of Contents
(i)           any pledge by an initial holder of L-SCUs or any permitted
transferee thereof to an institutional lender as security for a bona fide
obligation of the holder, and any transfer to any such pledgee or any designee
thereof or purchaser therefrom following a default in the obligation secured by
such pledge; or
 
(ii) any transfer by Schostak Laurel Park Retail Holdings LLC or its Affiliate
to Jerome L. Schostak, Robert I. Schostak, David W. Schostak, Mark S. Schostak,
Brothers Four LLC, Robert S. Sher, Stephen Duczynski, Michael Polsinelli, or to
any trust for their benefit, provided however, that the aggregate number of
holders of record of L-SCUs shall not, as a result of any such transfers, exceed
eight (8).
 
6.             Headings of Subdivisions.
 
The headings of the various subdivisions hereof are for convenience of reference
only and shall not affect the interpretation of any of the provisions hereof.
 
7.           Severability of Provisions.
 
If any rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the L-SCUs
set forth in the Partnership Agreement and this Exhibit J are invalid, unlawful
or incapable of being enforced by reason of any rule of law or public policy,
all other preferences or other rights, voting powers, restrictions, limitations
as to distributions, qualifications or terms or conditions of redemption of
L-SCUs set forth in the Partnership Agreement which can be given effect without
the invalid, unlawful or unenforceable provision thereof shall, nevertheless,
remain in full force and effect and no rights, voting powers, restrictions,
limitations as to dividends or other distributions, qualifications or terms or
conditions of redemption of the L-SCUs herein set forth shall be deemed
dependent upon any other provision thereof unless so expressed therein.
 
8.           No Preemptive Rights.
 
No holder of L-SCUs shall be entitled to any preemptive rights to subscribe for
or acquire any unissued units of the Operating Partnership (whether now or
hereafter authorized) or securities of the Operating Partnership convertible
into or carrying a right to subscribe to or acquire units of the Operating
Partnership.
 
[Signature on Next Page]
J-9 
 

--------------------------------------------------------------------------------

Back To Table of Contents
 


IN WITNESS WHEREOF, CBL Holdings I, Inc., solely in its capacity as the general
partner of the Operating Partnership, has caused this Terms of Series L Special
Common Units to be duly executed to be effective this 1st day of June, 2005.
 
CBL HOLDINGS I, INC.
 


 
By:       /s/ John N. Foy          
Name:   John N. Foy
Title:   Vice Chairman of the Board and
    Chief Financial Officer


Acknowledged and Agreed:
CBL & ASSOCIATES PROPERTIES, INC.


By:         /s/ John N. Foy     
    Name:    John N. Foy
Title:    Vice Chairman of the Board and
      Chief Financial Officer


J-10
 
 

--------------------------------------------------------------------------------

Back To Table of Contents




Attachment 1 to Exhibit J (Terms of L-SCUs)


Original Holders and Record Holders




Original Holder
Record Holder
Number of L-SCUs
Schostak Laurel Park Retail Holding LLC
Same
285,850 (571,700 after 6/15/05 Stock Split)
                 







 
J-11 
 

--------------------------------------------------------------------------------

Back To Table of Contents




 
EXHIBIT K
 
TERMS
 
OF
 
SERIES K SPECIAL COMMON UNITS
 
OF
 
CBL & ASSOCIATES LIMITED PARTNERSHIP
 
(the “Operating Partnership”)
 
Pursuant to Section 4.4 of the
 
Fourth Amended and Restated Partnership Agreement of
 
the Operating Partnership
 
WHEREAS, Section 4.4 of the Fourth Amended and Restated Partnership Agreement of
the Operating Partnership, dated November 2, 2010 (as the same may hereafter be
amended as permitted therein and herein, the “Partnership Agreement”) grants CBL
Holdings I, Inc., the general partner of the Operating Partnership (the “General
Partner”), authority to cause the Operating Partnership to issue interests in
the Operating Partnership to persons other than the General Partner in one or
more classes or series, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties as may be
determined by the General Partner in its sole and absolute discretion.  (For
ease of reference, capitalized terms used herein and not otherwise defined have
the meanings assigned to them in the Partnership Agreement.)
 
NOW THEREFORE, effective November 16, 2005, the General Partner has designated a
series of priority units and fixed the designations, powers, preferences and
relative, participating, optional or other special rights, and the
qualifications, limitations or restrictions thereof, of such priority units, as
follows:
 
Section 1.  Designation and Amount.   The units of such series shall be
designated “Series K Special Common Units” (the “K-SCUs”) and the number of
units constituting such series shall initially be 1,144,924.  The Operating
Partnership may not issue any additional K-SCUs unless (i) the issuance is
required by the terms hereof, or (ii) it has obtained the prior written consent
of the holders of record of a majority of the outstanding K-SCUs (“Majority
Holders”).  The rights and obligations of the K-SCUs shall be as set forth
herein (to the extent not inconsistent with the Partnership Agreement) and in
the Partnership Agreement.  Nothing in the foregoing shall be deemed to limit
the right and power of the General Partner to cause the Operating Partnership to
 
K-1 
 

--------------------------------------------------------------------------------

Back To Table of Contents
issue securities otherwise designated to the fullest extent permitted under the
terms of the Partnership Agreement and this Exhibit K.
 
Section 2.  Distribution Rights.
 
(a) Holders of K-SCUs shall be entitled to receive, when, as and if declared by
the General Partner distributions with respect to the K-SCUs in the manner and
to the fullest extent set forth in the Partnership Agreement.
 
(b) Distributions with respect to the K-SCUs shall be payable on the dates
designated by the General Partner for the payment of distributions to the
holders of Common Units.  Any distribution payable on the K-SCUs for the quarter
in which the K-SCUs are first issued will be prorated and computed on the basis
of a 360-day year consisting of twelve 30-day months.  Distributions will be
payable to holders of record of the K-SCUs as they appear in the records of the
Operating Partnership at the close of business on the applicable record date,
which shall be the record date designated by the General Partner for the payment
of distributions for such quarter to the holders of Common Units.
 
(c)  At such time, if any, as there is any distribution shortfall with respect
to the K-SCUs as described in Subsection 6.2(e)(i) of the Partnership Agreement,
none of the Operating Partnership, the General Partner or the REIT will redeem,
purchase or otherwise acquire for any consideration (or any moneys be paid to or
made available for any sinking fund for the redemption of any such units) any
Common Units or any other units of interest in the Partnership that by their
terms rank junior as to distributions to the rights of the K-SCUs (except by
conversion into or exchange for shares of Common Stock of the REIT or other
units of the Operating Partnership ranking junior to the K-SCUs as to
distributions).
 
(d)  Distributions with respect to the K-SCUs are intended to qualify as
permitted distributions of cash that are not treated as a disguised sale within
the meaning of Treasury Regulation 1.707-4, and the provisions of this Exhibit K
shall be construed and applied consistent with such Treasury Regulations.
 
Section 3.  Special Distribution upon Liquidation.  Upon any voluntary or
involuntary liquidation, dissolution or winding-up of the affairs of the
Operating Partnership, the holders of K-SCUs shall be entitled to be paid out of
the assets of the Operating Partnership legally available for distribution to
its unit holders an amount equal to any distribution shortfall with respect to
the K-SCUs described in Subsection 6.2(e)(i) of the Partnership Agreement,
before any distribution or payment shall be made to holders of Common Units or
any other series of Partnership Units ranking junior to the K-SCUs as to
liquidation rights.  In the event that, upon such voluntary or involuntary
liquidation, dissolution or winding-up, the available assets of the Operating
Partnership are insufficient to pay such amount on all outstanding K-SCUs, then
the holders of the K-SCUs shall share ratably in any such distribution of
assets, based on the number of K-SCUs held by each such holder.  Holders of
K-SCUs shall be entitled to written notice of any such liquidation.  In
addition, upon any voluntary or involuntary liquidation, dissolution or
winding-up of the affairs of the Operating Partnership, after any such
distribution shortfall on account of the K-SCUs shall have been paid in cash,
the K-SCUs shall be treated as if they had been exchanged for Common Units
pursuant to the terms of Subsection 7(b) hereof.  The
 
K-2 
 

--------------------------------------------------------------------------------

Back To Table of Contents
consolidation or merger of the Operating Partnership with or into any
partnership, limited liability company, corporation, trust or other entity shall
not be deemed to constitute a liquidation, dissolution or winding-up of the
Operating Partnership.
 
Section 4.  Optional Redemption.
 
(a)  At any time after the occurrence of both (i) November 16, 2015 and (ii)
achievement by the Operating Partnership of the Distribution Benchmark, the
Operating Partnership, at its option upon not less than thirty (30) nor more
than sixty (60) days’ written notice, may redeem the K-SCUs, in whole or in
part, on the first Business Day following any record date established for the
determination of parties entitled to receive any distributions being made to
holders of K-SCUs.  Such redemption shall be made by (i) paying in cash to the
holders of K-SCUs with respect to their K-SCUs being redeemed, any distribution
shortfall with respect to the K-SCUs described in Subsection 6.2(e)(i) of the
Partnership Agreement outstanding on the date of redemption (whether or not
declared) and (ii) issuing to the holders thereof a number of Common Units equal
to the Common Unit Amount.  If fewer than all of the outstanding K-SCUs are to
be redeemed, the K-SCUs to be redeemed shall be redeemed pro rata (as nearly as
may be practicable without creating fractional units) or by lot or by any other
equitable method determined by the Operating Partnership.  Holders of K-SCUs to
be redeemed shall surrender the certificates evidencing such K-SCUs, if any, at
the place designated in the Operating Partnership’s notice and shall be entitled
to the distribution payments and Common Units described in the second sentence
of this Subsection 4(a) prior to or concurrently with such surrender.  From and
after the redemption date distributions shall cease to be payable with respect
to such K-SCUs, such K-SCUs shall no longer be deemed outstanding and all rights
of the holders of such units will terminate, except the right to receive the
distribution payments and Common Units described in the second sentence of this
Subsection 4(a).  For purposes hereof, the term “Distribution Benchmark” shall
mean when the quarterly distributions paid over a period of four (4) consecutive
quarters pursuant to Subsections 6.2(e)(ii) and (iii) of the Partnership
Agreement per K-SCU then outstanding shall have equaled or exceeded the K-SCU
Basic Distribution Amount.
 
(b)  Notwithstanding the provisions of Subsection 4(a) above, unless full
cumulative distributions on all K-SCUs shall have been or contemporaneously are
paid in cash or a sum sufficient for the payment thereof in cash set apart for
payment for all past distribution periods and the then current distribution
period or portion thereof, no K-SCUs shall be redeemed unless all outstanding
units of K-SCUs are simultaneously redeemed.
 
(c)  Notice of redemption pursuant to Subsection 4(a) above shall be mailed by
the Operating Partnership by registered mail, return receipt requested, not less
than thirty (30) nor more than sixty (60) days prior to the redemption date,
addressed to the respective holders of record of the K-SCUs to be redeemed at
their respective addresses as they appear on the records of the Operating
Partnership.  Failure to give such notice or any defect thereto or in the
mailing thereof shall not affect the validity of the proceedings for the
redemption of any K-SCUs.  Each notice shall state (i) the redemption date;
(ii) the total number of K-SCUs to be redeemed and the number of K-SCUs held by
such holder to be redeemed; (iii) the Common Unit Amount; (iv) the place or
places where K-SCUs are to be surrendered for payment of any distribution
shortfall with respect to the K-SCUs described in Subsection 6.2(e)(i) of the
Partnership Agreement
 
K-3 
 

--------------------------------------------------------------------------------

Back To Table of Contents
outstanding thereon and the issuance of a number of Common Units equal to the
Common Unit Amount; and (v) that distributions on the K-SCUs to be redeemed
shall cease to be payable on such redemption date.
 
(d)  All K-SCUs redeemed pursuant to this Section 4 shall be deemed retired and
terminated from and after the redemption date.
 
(e)  The K-SCUs shall have no stated maturity and shall not be subject to any
sinking fund or mandatory redemption except as otherwise provided in this
Section 4.
 
(f)  As used herein, the term “Common Unit Amount” shall mean, with respect to
any number of K-SCUs, the number of Common Units equal to such number of K-SCUs
multiplied by the Common Unit Conversion Factor; provided, however, that in the
event that the Operating Partnership issues to all holders of Common Units
rights, options, warrants or convertible or exchangeable securities entitling
such holders to subscribe for or purchase additional Common Units, or any other
securities or property of the Operating Partnership (collectively, “Common Unit
Additional Rights”), other than a right to receive Common Units pursuant to a
Distribution of Common Units in Lieu of Cash (as defined below), then the Common
Unit Amount shall also include (other than with respect to any Common Units or
K-SCUs “Beneficially Owned” by an “Acquiring Person” (as those terms are defined
in the Company’s Rights Agreement, dated as of April 30, 1999, as amended
through the date hereof and as it may be further amended from time to time, and
any successor agreement thereof (collectively, the “Rights Agreement”))), such
Common Unit Additional Rights that a holder of that number of Common Units would
be entitled to receive.  As used herein, the term “Common Unit Conversion
Factor” shall mean 1.0, provided, that, in the event that the Operating
Partnership (i) makes a distribution to all holders of its Common Units in
Common Units (other than a distribution of Common Units pursuant to an offer to
all holders of Common Units and K-SCUs permitting each to elect to receive a
distribution in Common Units in lieu of a cash distribution (such a distribution
of Common Units is referred to herein as a “Distribution of Common Units in Lieu
of Cash”)), (ii) subdivides or splits its outstanding Common Units (which shall
expressly exclude any Distribution of Common Units in Lieu of Cash, but which
may include any other distribution of Common Units), or (iii) combines or
reverse splits its outstanding Common Units into a smaller number of Common
Units (in each case, without making a comparable distribution, subdivision,
split, combination or reverse split with respect to the K-SCUs), the Common Unit
Conversion Factor in effect immediately preceding such event shall be adjusted
by multiplying the Common Unit Conversion Factor by a fraction, the numerator of
which shall be the number of Common Units issued and outstanding on the record
date for such distribution, subdivision, split, combination or reverse split
(assuming for such purposes that such distribution, subdivision, split,
combination or reverse split occurred as of such time), and the denominator of
which shall be the actual number of Common Units (determined without the above
assumption) issued and outstanding on the record date for such distribution,
subdivision, split, combination or reverse split.  Any adjustment to the Common
Unit Conversion Factor shall become effective immediately after the record date
for such event in the case of a distribution or the effective date in the case
of a subdivision, split, combination or reverse split.




K-4 
 

--------------------------------------------------------------------------------

Back To Table of Contents


Section 5.  Voting Rights.
 
(a)  Holders of the K-SCUs shall have the voting rights set forth herein and in
the Partnership Agreement.


(b)  So long as any K-SCUs remain outstanding, the Operating Partnership shall
not, without the affirmative vote or consent of the holders of a majority of the
K-SCUs outstanding at the time, given in person or by proxy, either in writing
or at a meeting (such series voting separately as a class):
 
(i)  undertake, consent to, or otherwise participate in or acquiesce to any
recapitalization transaction (including, without limitation, an initial public
offering, a merger, consolidation, other business combination, exchange,
self-tender offer for all or substantially all of the Common Units, or sale or
other disposition of all or substantially all of the Operating Partnership’s
assets) (each of the foregoing being referred to herein as a “Recapitalization
Transaction”) unless in connection with such a Recapitalization Transaction
(x) either each K-SCU outstanding prior to the Recapitalization Transaction will
(A) remain outstanding following the consummation of such Recapitalization
Transaction without any amendment to the rights and obligations of holders of
the K-SCUs that is materially adverse to the holders of K-SCUs (as reasonably
determined by the Board of Directors of the Company) or (B) be converted into or
exchanged for securities of the surviving entity having preferences, conversion
and other rights, voting powers, restrictions, distribution rights and terms and
conditions of redemption thereof materially no less favorable than those of a
K-SCU under this Exhibit K and the Partnership Agreement (as reasonably
determined by the Board of Directors of the Company), and (y) each holder of
K-SCUs shall have the option to convert its K-SCUs into the amount and type of
consideration and/or securities receivable by a holder of the number of Common
Units into which such holder’s K-SCUs could have been exchanged immediately
prior to the consummation of the Recapitalization Transaction pursuant to
Subsection 6(b) hereof upon the consummation of the Recapitalization
Transaction; or
 
(ii)  amend, alter or repeal the provisions of this Exhibit K or
Subsection 6.2(e) of the Partnership Agreement, the provisions of Subsections
9.2(a) or 9.2(f) as they apply to holders of K-SCUs or Common Units issued in
respect thereof or the provisions of Subsection 9.2(b), in each case whether by
merger, consolidation or otherwise, in a manner materially adverse to the
holders of the K-SCUs (as reasonably determined by the Board of Directors of the
Company).
 
It being understood that nothing in this Exhibit K, shall be deemed to limit the
right of the Operating Partnership to issue securities to holders of any
interests in the Operating Partnership that rank on a parity with or senior to
the K-SCUs with respect to distribution rights and rights upon dissolution,
liquidation or winding-up of the Operating Partnership or to amend, alter or
repeal the terms of any such securities.
 
K-5 
 

--------------------------------------------------------------------------------

Back To Table of Contents


 
(c)  The holders of the K-SCUs shall have the right to vote with the holders of
Common Units, as a single class, on any matter on which the holders of Common
Units are entitled to vote.
 
(d)  The foregoing voting provisions of this Section 5 shall not apply, and
holders of the K-SCUs shall not be entitled to vote on matters relating, to
K-SCUs that have been (i) the subject of a notice of redemption pursuant to
Subsection 4(a) hereof, or (ii) the subject of a Series K Exchange Notice
pursuant to Subsection 6(a) hereof.
 
(e)  In any matter in which the K-SCUs may vote as a class (as expressly
provided herein or as may be required by law), each K-SCU shall be entitled to
one vote.  In any matter in which the K-SCUs may vote with the Common Units as a
single class, each K-SCU shall be entitled to the number of votes equal to the
number of Common Units issuable upon the exchange of one K-SCU pursuant to
Subsection 6(b) hereof.
 
Section 6.  Exchange.
 
(a)  At any time following the issuance of the K-SCUs, subject to the remainder
of this Section 6, a holder of K-SCUs shall have the right (the “Series K
Exchange Right”) to exchange all or any portion of such holder’s K-SCU’s (the
“Series K Offered Units”) for Series K Exchange Consideration (as defined
below), subject to the limitations contained in Subsections 6(c) and
6(d) below.  Any such Series K Exchange Right shall be exercised pursuant to an
exchange notice comparable to the Exchange Notice required under Exhibit D to
the Partnership Agreement (such notice, a “Series K Exchange Notice”) delivered
to the Company by the Series K Exercising Holder.
 
(b)  The exchange consideration (the “Series K Exchange Consideration”) payable
by the Company to each Series K Exercising Holder shall be equal to the product
of (x) the Common Stock Amount with respect to the Series K Offered Units
multiplied by (y) the Current Per Share Market Price, each computed as of the
date on which the Series K Exchange Notice was delivered to the Company.  In
connection with a Series K Exchange Notice delivered to the Company, the Series
K Exchange Consideration shall, in the sole and absolute discretion of the
Company, be paid in the form of (A) cash, or cashier’s or certified check, or by
wire transfer of immediately available funds to the Series K Exercising Holder’s
designated account or (B) subject to the applicable Ownership Limit, by the
issuance by the Company of a number of shares of its Common Stock equal to the
Common Stock Amount with respect to the Series K Offered Units or (C) subject to
the applicable Ownership Limit, any combination of cash and Common Stock (valued
at the Current Per Share Market Price).  In addition to the Series K Exchange
Consideration, concurrently with any exchange pursuant to this Section 6, the
Operating Partnership shall pay the Series K Exercising Holder cash in an amount
equal to any distribution shortfall described in Subsection 6.2(e)(i) of the
Partnership Agreement with respect to the Series K Offered Units outstanding on
the date of the exchange.
 
(c)  Notwithstanding anything herein to the contrary, any Series K Exchange
Right may only be exercised to the extent that, upon exercise of the Series K
Exchange Right, assuming payment by the Company of the Series K Exchange
Consideration in shares of Common Stock, the Series K Exercising Holder will
not, on a cumulative basis, Beneficially Own or
 
K-6 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Constructively Own shares of Common Stock, including shares of Common Stock to
be issued upon exercise of the Series K Exchange Right, in excess of the
applicable Ownership Limit.  If a Series K Exchange Notice is delivered to the
Company but, as a result of the applicable Ownership Limit or as a result of
restrictions contained in the certificate of incorporation of the Company, the
Series K Exchange Right cannot be exercised in full as aforesaid, the Series K
Exchange Notice shall be deemed to be modified to provide that the Series K
Exchange Right shall be exercised only to the extent permitted under the
applicable Ownership Limit under the certificate of incorporation of the
Company, and the Series K Exchange Notice with respect to the remainder of such
Series K Exchange Right shall be deemed to have been withdrawn.
 
(d)  Series K Exchange Rights may be exercised at any time after the date set
forth in Subsection 6(a) above and from time to time, provided, however, that,
 
(i)  except with the prior written consent of the General Partner, (x) only one
(1) Series K Exchange Notice may be delivered by any holder to the Company
during any consecutive twelve (12) month period; and (y) no Series K Exchange
Notice may be delivered with respect to K-SCUs either (A) having a value of less
than $500,000 calculated by multiplying the Common Stock Amount with respect to
such K-SCUs by the Current Per Share Market Price or (B) if a holder does not
own K-SCUs having a value of $500,000 or more, constituting less than all of the
K-SCUs owned by such holder, and
 
 (ii)  Series K Exchange Rights may only be exercised with respect to K-SCUs
issued at least one year prior to delivery of the Exchange Notice.
 
(e)  Within thirty (30) days after receipt by the Company of a Series K Exchange
Notice delivered in accordance with the requirements of Subsection 6(a) hereof,
the Company shall deliver to the Series K Exercising Holder a notice (a “Series
K Election Notice”), which Series K Election Notice shall set forth the
computation of the Series K Exchange Consideration and, in the case of a Series
K Election Notice delivered by the Company, shall specify the form of the Series
K Exchange Consideration (which shall be in accordance with Subsection
6(b) hereof), to be paid by the Company to such Series K Exercising Holder and
the date, time and location for completion of the purchase and sale of the
Series K Offered Units, which date shall, to the extent required, in no event be
more than (A) in the case of Series K Offered Units with respect to which the
Company has elected to pay the Series K Exchange Consideration by issuance of
shares of Common Stock, ten (10) days after the delivery by the Company of the
Series K Election Notice for the Series K Offered Units or (B) in the case of
Series K Offered Units with respect to which the Company has elected to pay the
Series K Exchange Consideration in cash, sixty (60) days after the initial date
of receipt by the Company of the Series K Exchange Notice for such Series K
Offered Units; provided, however, that such sixty (60) day period may be
extended for an additional sixty (60) day period to the extent required for the
Company to cause additional shares of its Common Stock to be issued or
indebtedness to be incurred to provide financing to be used to acquire the
Series K Offered Units.  If the Company has delivered a Series K Election Notice
to the Series K Exercising Holder with respect to a Series K Exchange Notice,
the Series K Exchange Notice may not be withdrawn or modified by the Series K
Exercising Holder (except to the extent of any deemed modification required by
Subsection 6(c) above) without the consent of the General Partner.  Similarly,
if the Company delivers a Series K
 
K-7 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Election Notice to a Series K Exercising Holder, the Company may not modify the
Series K Election Notice without the consent of the Series K Exercising Holder.
 
(f)  At the closing of the Exchange of Series K Offered Units, payment of the
Series K Exchange Consideration shall be accompanied by proper instruments of
transfer and assignment and by the delivery of (i) representations and
warranties of (A) the Series K Exercising Holder with respect to (x) its due
authority to sell all of the right, title and interest in and to such Series K
Offered Units to the Company, (y) the status of the Series K Offered Units being
sold, free and clear of all Liens and (z) its intent to acquire the Common Stock
for investment purposes and not for distribution, and (B) the Company, with
respect to due authority for the purchase of such Series K Offered Units, and
(ii) to the extent that any shares of Common Stock are issued in payment of the
Series K Exchange Consideration or any portion thereof, (A) an opinion of
counsel for the Company, reasonably satisfactory to the Series K Exercising
Holder, to the effect that (I) such shares of Common Stock or Common Units, as
applicable, have been duly authorized, are validly issued, fully-paid and
non-assessable and (II) if shares of Common Stock are issued, that the issuance
of such shares will not violate the applicable Ownership Limit, and (B) a stock
certificate or certificates evidencing the shares of Common Stock to be issued
and registered in the name of the Series K Exercising Holder or its designee,
with an appropriate legend reflecting that such shares or units are not
registered under the Securities Act of 1933, as amended, and may not be offered
or sold unless registered pursuant to the provisions of such act or an exemption
therefrom is available as confirmed by an opinion of counsel satisfactory to the
Company
 
(g)  To facilitate the Company’s ability to fully perform its obligations
hereunder, the Company covenants and agrees, for the benefit of the holders from
time to time of K-SCUs, as follows:
 
(i)  At all times during the pendency of the Series K Exchange Rights, the
Company shall reserve for issuance such number of shares of Common Stock as may
be necessary to enable the Company to issue such shares in full payment of the
Series K Exchange Consideration in regard to all K-SCUs which are from time to
time outstanding.
 
(ii)  Each holder of K-SCUs, upon request, shall be entitled to receive from the
Operating Partnership in a timely manner all communications subsequently
transmitted from time to time by the Company to its shareholders generally.
 
(h)   All Series K Offered Units tendered to the Company in accordance with the
exercise of Series K Exchange Rights shall be delivered to the Company free and
clear of all Liens and should any Liens exist or arise with respect to such
Units, the Company shall be under no obligation to acquire the same unless, in
connection with such acquisition, the Company has elected to pay such portion of
the Series K Exchange Consideration in the form of cash consideration in
circumstances where such consideration will be sufficient to cause such existing
Lien to be discharged in full upon application of all or a part of such
consideration, and the Company is expressly authorized to apply such portion of
the Series K Exchange Consideration as may be necessary to satisfy any
indebtedness in full and to discharge such Lien in full.  In the event any state
or local property transfer tax is payable as a result of the transfer of Series
K
 
K-8 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Offered Units to the Company, the transferring holder thereof shall assume and
pay such transfer tax.
 
(i)  In the event that the Company shall be a party to any transaction
(including, without limitation, a merger, consolidation or statutory share
exchange with respect to the Common Stock), in each case as a result of which
shares of Common Stock are converted into the right to receive shares of capital
stock, other securities or other property (including cash or any combination
thereof), the Series K Exchange Consideration payable thereafter by the Company
pursuant to clauses (B) and (C) of Subsection 6(b) in lieu of a share of Common
Stock shall be the kind and amount of shares of capital stock and other
securities and property (including cash or any combination thereof) that was
received upon consummation of such transaction in return for one share of Common
Stock, and the Series K Exchange Consideration payable by the Operating
Partnership pursuant to the last sentence of Subsection 6(b) shall be adjusted
accordingly.
 
(j)  As of the date hereof (i) the Conversion Factor is 1.0 and (ii) the Common
Unit Conversion Factor is 1.0.
 
(k)  The provisions of Article XI and Exhibit D of the Partnership Agreement
shall apply to any Common Units received in exchange for, or upon the redemption
of, any K-SCUs in accordance with the terms of this Exhibit K.
 
           Section 7.  Restrictions on Transfer.
 
(a)  In addition to Transfers permitted pursuant to Article IX of the
Partnership Agreement, but subject to Section 9.3 of the Partnership Agreement,
the General Partner hereby consents to (i) an Approved Transfer of K-SCUs, and
(ii) the admission of any transferee of a K-SCU pursuant to any Approved
Transfer as a Substituted Limited Partner (and the conditions set forth in
Section 9.2 of the Partnership Agreement for such admission will be deemed
satisfied) upon the filing with the Operating Partnership of (A) a duly executed
and acknowledged instrument of assignment between the transferor and the
transferee specifying the K-SCUs being assigned, setting forth the intention of
the transferor that such transferee succeed to the transferor’s interest as a
Limited Partner with respect to the K-SCUs being assigned and agreement of the
transferee assuming all of the obligations of a Limited Partner under the
Partnership Agreement with respect to such transferred K-SCUs accruing from and
after the date of transfer, (B) a duly executed and acknowledged instrument by
which the transferee confirms to the Operating Partnership that it accepts and
adopts the provisions of the Partnership Agreement applicable to a Limited
Partner and (C) any other instruments reasonably required by the General Partner
and payment by the transferor of a transfer fee to the Operating Partnership
sufficient to cover the reasonable expenses of the transfer, if any.
 
(b)  For the purposes of this Section 7, an “Approved Transfer” shall mean (i)
any pledge by an initial holder of K-SCUs or any permitted transferee thereof to
an institutional lender as security for a bona fide obligation of the holder,
and any transfer to any such pledgee or any designee thereof or purchaser
therefrom following a default in the obligation secured by such pledge, or (ii)
any transfer by a limited liability company or partnership that is an initial
holder of K-SCUs to one of its members or partners in partial or complete
redemption of their interest in
 
K-9 
 

--------------------------------------------------------------------------------

Back To Table of Contents
such holder (a “Redeemed Transferee”) provided that such Redeemed Transferee was
a member or partner of such initial holder upon its acquisition of the K-SCUs
and provided further that such transfer is made in conjunction with the delivery
of a Series K Exchange Notice with respect to all such transferred K-SCUs.
 
Section 8.  Headings of Subdivisions.  The headings of the various subdivisions
hereof are for convenience of reference only and shall not affect the
interpretation of any of the provisions hereof.
 
Section 9.  Severability of Provisions.  If any rights, voting powers,
restrictions, limitations as to dividends or other distributions, qualifications
or terms or conditions of redemption of the K-SCUs set forth in the Partnership
Agreement and this Exhibit K are invalid, unlawful or incapable of being
enforced by reason of any rule of law or public policy, all other preferences or
other rights, voting powers, restrictions, limitations as to distributions,
qualifications or terms or conditions of redemption of K-SCUs set forth in the
Partnership Agreement which can be given effect without the invalid, unlawful or
unenforceable provision thereof shall, nevertheless, remain in full force and
effect and no rights, voting powers, restrictions, limitations as to dividends
or other distributions, qualifications or terms or conditions of redemption of
the K-SCUs herein set forth shall be deemed dependent upon any other provision
thereof unless so expressed therein.
 
Section 10.  Preemptive Rights.  No holder of K-SCUs shall be entitled to any
preemptive rights to subscribe for or acquire any unissued units of the
Operating Partnership (whether now or hereafter authorized) or securities of the
Operating Partnership convertible into or carrying a right to subscribe to or
acquire units of the Operating Partnership.
 


 
[Signature on Next Page]
 


 
K-10 
 

--------------------------------------------------------------------------------

Back To Table of Contents


IN WITNESS WHEREOF, CBL Holdings I, Inc., solely in its capacity as the general
partner of the Operating Partnership, has caused this Terms of Series K Special
Common Units to be duly executed by its duly authorized officer this 16th day of
November, 2005.
 


 


 
CBL HOLDINGS I, INC.
 


 
By:/s/ John N.
Foy                                                                
 
Name:  John N. Foy
 
Title:  Vice Chairman of the Board and
 
Chief Financial Officer
 


 
Acknowledged and Agreed:


CBL & ASSOCIATES PROPERTIES, INC.


By:/s/  John N.
Foy                                                                
Name:  John N. Foy
Title:  Vice Chairman of the Board and Chief
Financial Officer






K-11 
 

--------------------------------------------------------------------------------

Back To Table of Contents
Exhibit K
Attachment 1
Original Holders and Record Holders




Original Holder
Record Holder
Number of K-SCUs
MD Associates, Inc.
Same
8,120
Irene Drieseszun, Trustee, Irene Drieseszun Restated Trust dated June 3, 1994,
as amended
Same
267,983
Oak Fing, LLC
Same
301,493
Saleto, LLC
Same
50,246
BF Partners, LP
Same
268,005
BFIP Associates, LP
Same
163,241
East Fing, LLC
Same
57,224
Tolesa, LLC
Same
28,612





K-12

